Exhibit 10.1

 

 

$2,725,000,000

 

CREDIT AGREEMENT

 

Dated as of October 3, 2005

 

among

 

PENN NATIONAL GAMING, INC.,
as Borrower,

 

THE SUBSIDIARY GUARANTORS PARTY HERETO,
as Subsidiary Guarantors,

 

THE LENDERS PARTY HERETO,

 

THE L/C LENDERS PARTY HERETO

 

and

 

DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS CREDIT PARTNERS L.P. and
LEHMAN BROTHERS INC.,
as Joint Lead Arrangers and Joint Bookrunners,

 

and

 

GOLDMAN SACHS CREDIT PARTNERS L.P. and
LEHMAN COMMERCIAL PAPER INC.,
as Co-Syndication Agents,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Swingline Lender, Administrative Agent and Collateral Agent,

 

and

 

CALYON NEW YORK BRANCH,
WELLS FARGO BANK, NATIONAL ASSOCIATION and
BANK OF SCOTLAND,
as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

 

 

 

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 

 

 

SECTION 1.01.

Certain Defined Terms

 

SECTION 1.02. [a05-17093_1ex10d1.htm#Section1_02_OtherDefinitions__221515]

Other Definitions [a05-17093_1ex10d1.htm#Section1_02_OtherDefinitions__221515]

 

SECTION 1.03. [a05-17093_1ex10d1.htm#Section1_03_AccountingTermsAndDet_221520]

Accounting Terms and Determinations
[a05-17093_1ex10d1.htm#Section1_03_AccountingTermsAndDet_221520]

 

SECTION 1.04. [a05-17093_1ex10d1.htm#Section1_04_ClassesAndTypesOfLoan_221524]

Classes and Types of Loans
[a05-17093_1ex10d1.htm#Section1_04_ClassesAndTypesOfLoan_221524]

 

SECTION 1.05. [a05-17093_1ex10d1.htm#Section1_05_RulesOfConstruction__221525]

Rules of Construction
[a05-17093_1ex10d1.htm#Section1_05_RulesOfConstruction__221525]

 

SECTION 1.06. [a05-17093_1ex10d1.htm#Section1_06_DollarEquivalentCalcu_221528]

Dollar Equivalent Calculations.
[a05-17093_1ex10d1.htm#Section1_06_DollarEquivalentCalcu_221528]

 

 

 

 

ARTICLE II. [a05-17093_1ex10d1.htm#Articleii__221531]

 

 

 

CREDITS [a05-17093_1ex10d1.htm#Credits_221532]

 

 

 

SECTION 2.01. [a05-17093_1ex10d1.htm#Section2_01_Loans__221536]

Loans [a05-17093_1ex10d1.htm#Section2_01_Loans__221536]

 

SECTION 2.02. [a05-17093_1ex10d1.htm#Section2_02_Borrowings_BorrowerSh_221543]

Borrowings [a05-17093_1ex10d1.htm#Section2_02_Borrowings_BorrowerSh_221543]

 

SECTION 2.03. [a05-17093_1ex10d1.htm#Section2_03_LettersOfCredit__221544]

Letters of Credit [a05-17093_1ex10d1.htm#Section2_03_LettersOfCredit__221544]

 

SECTION 2.04. [a05-17093_1ex10d1.htm#Section2_04_TerminationAndReducti_221152]

Termination and Reductions of Commitment
[a05-17093_1ex10d1.htm#Section2_04_TerminationAndReducti_221152]

 

SECTION 2.05. [a05-17093_1ex10d1.htm#Section2_05_Fees__221203]

Fees [a05-17093_1ex10d1.htm#Section2_05_Fees__221203]

 

SECTION 2.06. [a05-17093_1ex10d1.htm#Section2_06_221215]

Lending Offices [a05-17093_1ex10d1.htm#Section2_06_221215]

 

SECTION 2.07. [a05-17093_1ex10d1.htm#Section2_07_221230]

Several Obligations of Lenders [a05-17093_1ex10d1.htm#Section2_07_221230]

 

SECTION 2.08. [a05-17093_1ex10d1.htm#Section2_08_221239]

Notes; Register [a05-17093_1ex10d1.htm#Section2_08_221239]

 

SECTION 2.09. [a05-17093_1ex10d1.htm#Section2_09_221252]

Optional Prepayments and Conversions or Continuations of Loans
[a05-17093_1ex10d1.htm#Section2_09_221252]

 

SECTION 2.10. [a05-17093_1ex10d1.htm#Section2_10_221254]

Mandatory Prepayments [a05-17093_1ex10d1.htm#Section2_10_221254]

 

SECTION 2.11. [a05-17093_1ex10d1.htm#Section2_11_221311]

Replacement of Lenders [a05-17093_1ex10d1.htm#Section2_11_221311]

 

SECTION 2.12. [a05-17093_1ex10d1.htm#Section2_12_221324]

Incremental Loan Commitments [a05-17093_1ex10d1.htm#Section2_12_221324]

 

 

 

 

ARTICLE III. [a05-17093_1ex10d1.htm#Articleiii__221749]

 

 

 

PAYMENTS OF PRINCIPAL AND INTEREST
[a05-17093_1ex10d1.htm#PaymentsOfPrincipalAndInterest_222858]

 

 

 

SECTION 3.01. [a05-17093_1ex10d1.htm#Section3_01_221336]

Repayment of Loans [a05-17093_1ex10d1.htm#Section3_01_221336]

 

SECTION 3.02. [a05-17093_1ex10d1.htm#Section3_02_221347]

Interest [a05-17093_1ex10d1.htm#Section3_02_221347]

 

 

 

 

ARTICLE IV. [a05-17093_1ex10d1.htm#Articleiv__221752]

 

 

 

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
[a05-17093_1ex10d1.htm#PaymentsProRataTreatmentComputati_222909]

 

 

 

SECTION 4.01. [a05-17093_1ex10d1.htm#Section4_01_221348]

Payments [a05-17093_1ex10d1.htm#Section4_01_221348]

 

SECTION 4.02. [a05-17093_1ex10d1.htm#Section4_02_221349]

Pro Rata Treatment [a05-17093_1ex10d1.htm#Section4_02_221349]

 

SECTION 4.03. [a05-17093_1ex10d1.htm#Section4_03_221351]

Computations [a05-17093_1ex10d1.htm#Section4_03_221351]

 

 

--------------------------------------------------------------------------------


 

SECTION 4.04. [a05-17093_1ex10d1.htm#Section4_04_221352]

Minimum Amounts [a05-17093_1ex10d1.htm#Section4_04_221352]

 

SECTION 4.05. [a05-17093_1ex10d1.htm#Section4_05_221353]

Certain Notices [a05-17093_1ex10d1.htm#Section4_05_221353]

 

SECTION 4.06. [a05-17093_1ex10d1.htm#Section4_06_221354]

Non-Receipt of Funds by Administrative Agent
[a05-17093_1ex10d1.htm#Section4_06_221354]

 

SECTION 4.07. [a05-17093_1ex10d1.htm#Section4_07_221355]

Right of Setoff, Sharing of Payments; Etc.
[a05-17093_1ex10d1.htm#Section4_07_221355]

 

 

 

 

ARTICLE V. [a05-17093_1ex10d1.htm#Articlev__221755]

 

 

 

YIELD PROTECTION, ETC. [a05-17093_1ex10d1.htm#YieldProtectionEtc__222923]

 

 

 

SECTION 5.01. [a05-17093_1ex10d1.htm#Section5_01_221356]

Additional Costs [a05-17093_1ex10d1.htm#Section5_01_221356]

 

SECTION 5.02. [a05-17093_1ex10d1.htm#Section5_02_221357]

Inability To Determine Interest Rate [a05-17093_1ex10d1.htm#Section5_02_221357]

 

SECTION 5.03. [a05-17093_1ex10d1.htm#Section5_03_221358]

Illegality [a05-17093_1ex10d1.htm#Section5_03_221358]

 

SECTION 5.04. [a05-17093_1ex10d1.htm#Section5_04_221359]

Treatment of Affected Loans [a05-17093_1ex10d1.htm#Section5_04_221359]

 

SECTION 5.05. [a05-17093_1ex10d1.htm#Section5_05_221400]

Compensation [a05-17093_1ex10d1.htm#Section5_05_221400]

 

SECTION 5.06. [a05-17093_1ex10d1.htm#Section5_06_221400]

Net Payments [a05-17093_1ex10d1.htm#Section5_06_221400]

 

 

 

 

ARTICLE VI. [a05-17093_1ex10d1.htm#Articlevi_Guarantees_221806]

 

 

 

GUARANTEES [a05-17093_1ex10d1.htm#Guarantees_222943]

 

 

 

SECTION 6.01. [a05-17093_1ex10d1.htm#Section6_01__221810]

The Guarantees [a05-17093_1ex10d1.htm#Section6_01__221810]

 

SECTION 6.02. [a05-17093_1ex10d1.htm#Section6_02_221838]

Obligations Unconditional [a05-17093_1ex10d1.htm#Section6_02_221838]

 

SECTION 6.03. [a05-17093_1ex10d1.htm#Section6_03_221841]

Reinstatement [a05-17093_1ex10d1.htm#Section6_03_221841]

 

SECTION 6.04. [a05-17093_1ex10d1.htm#Section6_04_221842]

Subrogation; Subordination [a05-17093_1ex10d1.htm#Section6_04_221842]

 

SECTION 6.05. [a05-17093_1ex10d1.htm#Section6_05_221843]

Remedies [a05-17093_1ex10d1.htm#Section6_05_221843]

 

SECTION 6.06. [a05-17093_1ex10d1.htm#Section6_06_221845]

Continuing Guarantee [a05-17093_1ex10d1.htm#Section6_06_221845]

 

SECTION 6.07. [a05-17093_1ex10d1.htm#Section6_07_221845]

General Limitation on Guarantee Obligations
[a05-17093_1ex10d1.htm#Section6_07_221845]

 

 

 

 

ARTICLE VII. [a05-17093_1ex10d1.htm#Articlevii_222009]

 

 

 

CONDITIONS PRECEDENT [a05-17093_1ex10d1.htm#ConditionsPrecedent_223641]

 

 

 

SECTION 7.01. [a05-17093_1ex10d1.htm#Section7_01_221846]

Conditions to Initial Extensions of Credit
[a05-17093_1ex10d1.htm#Section7_01_221846]

 

SECTION 7.02. [a05-17093_1ex10d1.htm#Section7_02_221847]

Conditions to All Extensions of Credit
[a05-17093_1ex10d1.htm#Section7_02_221847]

 

 

 

 

ARTICLE VIII. [a05-17093_1ex10d1.htm#Articleviii_222012]

 

 

 

REPRESENTATIONS AND WARRANTIES
[a05-17093_1ex10d1.htm#RepresentationsAndWarranties_222959]

 

 

 

SECTION 8.01. [a05-17093_1ex10d1.htm#Section8_01_221848]

Corporate Existence; Compliance with Law
[a05-17093_1ex10d1.htm#Section8_01_221848]

 

SECTION 8.02. [a05-17093_1ex10d1.htm#Section8_02_221849]

Financial Condition; Etc. [a05-17093_1ex10d1.htm#Section8_02_221849]

 

SECTION 8.03. [a05-17093_1ex10d1.htm#Section8_03_221856]

Litigation [a05-17093_1ex10d1.htm#Section8_03_221856]

 

SECTION 8.04. [a05-17093_1ex10d1.htm#Section8_04_221857]

No Breach; No Default [a05-17093_1ex10d1.htm#Section8_04_221857]

 

SECTION 8.05. [a05-17093_1ex10d1.htm#Section8_05_221859]

Action [a05-17093_1ex10d1.htm#Section8_05_221859]

 

SECTION 8.06. [a05-17093_1ex10d1.htm#Section8_06_221900]

Approvals [a05-17093_1ex10d1.htm#Section8_06_221900]

 

SECTION 8.07. [a05-17093_1ex10d1.htm#Section8_07_221901]

ERISA and Foreign Employee Benefit Matters
[a05-17093_1ex10d1.htm#Section8_07_221901]

 

SECTION 8.08. [a05-17093_1ex10d1.htm#Section8_08_221902]

Taxes [a05-17093_1ex10d1.htm#Section8_08_221902]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.09. [a05-17093_1ex10d1.htm#Section8_09_221903]

Investment Company Act; Public Utility Holding Company Act; Other Restrictions
[a05-17093_1ex10d1.htm#Section8_09_221903]

 

SECTION 8.10. [a05-17093_1ex10d1.htm#Section8_10_221904]

Environmental Matters [a05-17093_1ex10d1.htm#Section8_10_221904]

 

SECTION 8.11. [a05-17093_1ex10d1.htm#Section8_11_221905]

Use of Proceeds [a05-17093_1ex10d1.htm#Section8_11_221905]

 

SECTION 8.12. [a05-17093_1ex10d1.htm#Section8_12_221906]

Subsidiaries [a05-17093_1ex10d1.htm#Section8_12_221906]

 

SECTION 8.13. [a05-17093_1ex10d1.htm#Section8_13_221907]

Ownership of Property; Liens [a05-17093_1ex10d1.htm#Section8_13_221907]

 

SECTION 8.14. [a05-17093_1ex10d1.htm#Section8_14_221908]

Security Interest; Absence of Financing Statements; Etc.
[a05-17093_1ex10d1.htm#Section8_14_221908]

 

SECTION 8.15. [a05-17093_1ex10d1.htm#Section8_15_221909]

Licenses and Permits [a05-17093_1ex10d1.htm#Section8_15_221909]

 

SECTION 8.16. [a05-17093_1ex10d1.htm#Section8_16_221910]

True and Complete Disclosure [a05-17093_1ex10d1.htm#Section8_16_221910]

 

SECTION 8.17. [a05-17093_1ex10d1.htm#Section8_17_221911]

Solvency [a05-17093_1ex10d1.htm#Section8_17_221911]

 

SECTION 8.18. [a05-17093_1ex10d1.htm#Section8_18_221912]

Subordinated Debt [a05-17093_1ex10d1.htm#Section8_18_221912]

 

SECTION 8.19. [a05-17093_1ex10d1.htm#Section8_19_221913]

Intellectual Property [a05-17093_1ex10d1.htm#Section8_19_221913]

 

SECTION 8.20. [a05-17093_1ex10d1.htm#Section8_20_221914]

Existing Indebtedness [a05-17093_1ex10d1.htm#Section8_20_221914]

 

SECTION 8.21. [a05-17093_1ex10d1.htm#Section8_21_221915]

Regulation H [a05-17093_1ex10d1.htm#Section8_21_221915]

 

SECTION 8.22. [a05-17093_1ex10d1.htm#Section8_22_221916]

Insurance [a05-17093_1ex10d1.htm#Section8_22_221916]

 

SECTION 8.23. [a05-17093_1ex10d1.htm#Section8_23_221917]

Real Estate [a05-17093_1ex10d1.htm#Section8_23_221917]

 

SECTION 8.24. [a05-17093_1ex10d1.htm#Section8_24_221918]

Leases [a05-17093_1ex10d1.htm#Section8_24_221918]

 

SECTION 8.25. [a05-17093_1ex10d1.htm#Section8_25_221919]

Mortgaged Real Property [a05-17093_1ex10d1.htm#Section8_25_221919]

 

SECTION 8.26. [a05-17093_1ex10d1.htm#Section8_26_221920]

New Jersey Joint Venture [a05-17093_1ex10d1.htm#Section8_26_221920]

 

SECTION 8.27. [a05-17093_1ex10d1.htm#Section8_27_221921]

Material Adverse Effect [a05-17093_1ex10d1.htm#Section8_27_221921]

 

SECTION 8.28. [a05-17093_1ex10d1.htm#Section8_28_221922]

Anti-Terrorism Law [a05-17093_1ex10d1.htm#Section8_28_221922]

 

 

 

 

ARTICLE IX. [a05-17093_1ex10d1.htm#Articleix_222014]

 

 

 

AFFIRMATIVE COVENANTS [a05-17093_1ex10d1.htm#AffirmativeCovenants_223021]

 

 

 

SECTION 9.01. [a05-17093_1ex10d1.htm#Section9_01_221923]

Existence; Business Properties [a05-17093_1ex10d1.htm#Section9_01_221923]

 

SECTION 9.02. [a05-17093_1ex10d1.htm#Section9_02_221924]

Insurance [a05-17093_1ex10d1.htm#Section9_02_221924]

 

SECTION 9.03. [a05-17093_1ex10d1.htm#Section9_03_221925]

Taxes [a05-17093_1ex10d1.htm#Section9_03_221925]

 

SECTION 9.04. [a05-17093_1ex10d1.htm#Section9_04_221926]

Financial Statements, Etc. [a05-17093_1ex10d1.htm#Section9_04_221926]

 

SECTION 9.05. [a05-17093_1ex10d1.htm#Section9_05_221927]

Maintaining Records; Access to Properties and Inspections
[a05-17093_1ex10d1.htm#Section9_05_221927]

 

SECTION 9.06. [a05-17093_1ex10d1.htm#Section9_06_221928]

Use of Proceeds [a05-17093_1ex10d1.htm#Section9_06_221928]

 

SECTION 9.07. [a05-17093_1ex10d1.htm#Section9_07_221929]

Compliance with Environmental Law [a05-17093_1ex10d1.htm#Section9_07_221929]

 

SECTION 9.08. [a05-17093_1ex10d1.htm#Section9_08_221930]

Equal Security for Loans and Notes; Pledge or Mortgage of Real Property and
Vessels [a05-17093_1ex10d1.htm#Section9_08_221930]

 

SECTION 9.09. [a05-17093_1ex10d1.htm#Section9_09_SecurityInterestsFurt_215545]

Security Interests; Further Assurances
[a05-17093_1ex10d1.htm#Section9_09_SecurityInterestsFurt_215545]

 

SECTION 9.10. [a05-17093_1ex10d1.htm#Section9_10_InterestRateProtectio_215547]

Interest Rate Protection Agreements
[a05-17093_1ex10d1.htm#Section9_10_InterestRateProtectio_215547]

 

SECTION 9.11. [a05-17093_1ex10d1.htm#Section9_11_215550]

Additional Credit Parties [a05-17093_1ex10d1.htm#Section9_11_215550]

 

SECTION 9.12. [a05-17093_1ex10d1.htm#Section9_12_LimitationOnDesignati_215555]

Limitation on Designations of Unrestricted Subsidiaries
[a05-17093_1ex10d1.htm#Section9_12_LimitationOnDesignati_215555]

 

SECTION 9.13. [a05-17093_1ex10d1.htm#Section_215600]

Limitation on Designation of Immaterial Subsidiaries.
[a05-17093_1ex10d1.htm#Section_215600]

 

SECTION 9.14. [a05-17093_1ex10d1.htm#Section9_14__215605]

Trigger Event under Applicable Transfer Agreement.
[a05-17093_1ex10d1.htm#Section9_14__215605]

 

 

 

 

ARTICLE X. [a05-17093_1ex10d1.htm#Articlex_NegativeCovenants_214429]

 

 

 

NEGATIVE COVENANTS [a05-17093_1ex10d1.htm#NegativeCovenants_224626]

 

iii

--------------------------------------------------------------------------------


 

SECTION 10.01. [a05-17093_1ex10d1.htm#Section10_01__215609]

Indebtedness [a05-17093_1ex10d1.htm#Section10_01__215609]

 

SECTION 10.02. [a05-17093_1ex10d1.htm#Section10_02__215613]

Liens [a05-17093_1ex10d1.htm#Section10_02__215613]

 

SECTION 10.03. [a05-17093_1ex10d1.htm#Section10_03__215617]

Sale and Leaseback Transactions [a05-17093_1ex10d1.htm#Section10_03__215617]

 

SECTION 10.04. [a05-17093_1ex10d1.htm#Section10_04__215620]

Investment, Loan and Advances [a05-17093_1ex10d1.htm#Section10_04__215620]

 

SECTION 10.05. [a05-17093_1ex10d1.htm#Section10_05_215624]

Mergers, Consolidations, Sales of Assets and Acquisitions
[a05-17093_1ex10d1.htm#Section10_05_215624]

 

SECTION 10.06. [a05-17093_1ex10d1.htm#Section10_06_215627]

Restricted Payments [a05-17093_1ex10d1.htm#Section10_06_215627]

 

SECTION 10.07. [a05-17093_1ex10d1.htm#Section10_07__215630]

Transactions with Affiliates [a05-17093_1ex10d1.htm#Section10_07__215630]

 

SECTION 10.08. [a05-17093_1ex10d1.htm#Section10_08__215634]

Financial Covenants [a05-17093_1ex10d1.htm#Section10_08__215634]

 

SECTION 10.09. [a05-17093_1ex10d1.htm#Section10_09__215637]

Limitation on Modification of Argosy Acquisition Agreement
[a05-17093_1ex10d1.htm#Section10_09__215637]

 

SECTION 10.10. [a05-17093_1ex10d1.htm#Section10_10__215639]

Certain Payments of Indebtedness [a05-17093_1ex10d1.htm#Section10_10__215639]

 

SECTION 10.11. [a05-17093_1ex10d1.htm#Section10_11__215642]

Limitation on Certain Restrictions Affecting Subsidiaries
[a05-17093_1ex10d1.htm#Section10_11__215642]

 

SECTION 10.12. [a05-17093_1ex10d1.htm#Section10_12__215645]

Limitation on Lines of Business [a05-17093_1ex10d1.htm#Section10_12__215645]

 

SECTION 10.13. [a05-17093_1ex10d1.htm#Section10_13__215647]

Limitation on Changes to Fiscal Year; Limitation on Investment Company Status
[a05-17093_1ex10d1.htm#Section10_13__215647]

 

SECTION 10.14. [a05-17093_1ex10d1.htm#Section10_14__215650]

Limitation on Amendments to Transfer Agreements
[a05-17093_1ex10d1.htm#Section10_14__215650]

 

 

 

 

ARTICLE XI. [a05-17093_1ex10d1.htm#Articlexi_EventsOfDefault_215144]

 

 

 

EVENTS OF DEFAULT [a05-17093_1ex10d1.htm#EventsOfDefault_224651]

 

 

 

SECTION 11.01. [a05-17093_1ex10d1.htm#Section11_01__215653]

Events of Default [a05-17093_1ex10d1.htm#Section11_01__215653]

 

SECTION 11.02. [a05-17093_1ex10d1.htm#Section11_02_215656]

Application of Proceeds [a05-17093_1ex10d1.htm#Section11_02_215656]

 

 

 

 

ARTICLE XII. [a05-17093_1ex10d1.htm#Articlexii_Agents_215322]

 

 

 

AGENTS [a05-17093_1ex10d1.htm#Agents_224701]

 

 

 

SECTION 12.01. [a05-17093_1ex10d1.htm#Section12_01_215700]

Appointment [a05-17093_1ex10d1.htm#Section12_01_215700]

 

SECTION 12.02. [a05-17093_1ex10d1.htm#Section12_02__215704]

Delegation of Duties [a05-17093_1ex10d1.htm#Section12_02__215704]

 

SECTION 12.03. [a05-17093_1ex10d1.htm#Section12_03_215707]

Exculpatory Provisions [a05-17093_1ex10d1.htm#Section12_03_215707]

 

SECTION 12.04. [a05-17093_1ex10d1.htm#Section12_04_215710]

Reliance by Agents [a05-17093_1ex10d1.htm#Section12_04_215710]

 

SECTION 12.05. [a05-17093_1ex10d1.htm#Section12_05__215712]

Notice of Default [a05-17093_1ex10d1.htm#Section12_05__215712]

 

SECTION 12.06. [a05-17093_1ex10d1.htm#Section12_06_215715]

Nonreliance on Agents and Other Lenders
[a05-17093_1ex10d1.htm#Section12_06_215715]

 

SECTION 12.07. [a05-17093_1ex10d1.htm#Section12_07_215718]

Indemnification [a05-17093_1ex10d1.htm#Section12_07_215718]

 

SECTION 12.08. [a05-17093_1ex10d1.htm#Section12_08_215721]

Agents in Their Individual Capacities
[a05-17093_1ex10d1.htm#Section12_08_215721]

 

SECTION 12.09. [a05-17093_1ex10d1.htm#Section12_09_215725]

Holders [a05-17093_1ex10d1.htm#Section12_09_215725]

 

SECTION 12.10. [a05-17093_1ex10d1.htm#Section12_10_215728]

Resignation of Agents [a05-17093_1ex10d1.htm#Section12_10_215728]

 

SECTION 12.11. [a05-17093_1ex10d1.htm#Section12_11_215731]

Collateral Matters. [a05-17093_1ex10d1.htm#Section12_11_215731]

 

 

 

 

ARTICLE XIII. [a05-17093_1ex10d1.htm#Articlexiii__224916]

 

 

 

MISCELLANEOUS [a05-17093_1ex10d1.htm#Miscellaneous_224913]

 

 

 

SECTION 13.01. [a05-17093_1ex10d1.htm#Section13_01__215738]

Waiver [a05-17093_1ex10d1.htm#Section13_01__215738]

 

SECTION 13.02. [a05-17093_1ex10d1.htm#Section13_02__215741]

Notices [a05-17093_1ex10d1.htm#Section13_02__215741]

 

SECTION 13.03. [a05-17093_1ex10d1.htm#Section13_03__215744]

Expenses, Indemnification, Etc. [a05-17093_1ex10d1.htm#Section13_03__215744]

 

SECTION 13.04. [a05-17093_1ex10d1.htm#Section13_04__215746]

Amendments and Waiver [a05-17093_1ex10d1.htm#Section13_04__215746]

 

 

iv

--------------------------------------------------------------------------------


 

SECTION 13.05. [a05-17093_1ex10d1.htm#Section13_05__215749]

Benefit of Agreement; Assignments; Participations
[a05-17093_1ex10d1.htm#Section13_05__215749]

 

SECTION 13.06. [a05-17093_1ex10d1.htm#Section13_06__215752]

Survival [a05-17093_1ex10d1.htm#Section13_06__215752]

 

SECTION 13.07. [a05-17093_1ex10d1.htm#Section13_07_215755]

Captions [a05-17093_1ex10d1.htm#Section13_07_215755]

 

SECTION 13.08. [a05-17093_1ex10d1.htm#Section13_08__215757]

Counterparts; Interpretation; Effectiveness
[a05-17093_1ex10d1.htm#Section13_08__215757]

 

SECTION 13.09. [a05-17093_1ex10d1.htm#Section13_09__215800]

Governing Law; Submission to Jurisdiction; Waivers; Etc.
[a05-17093_1ex10d1.htm#Section13_09__215800]

 

SECTION 13.10. [a05-17093_1ex10d1.htm#Section13_10_215803]

Confidentiality [a05-17093_1ex10d1.htm#Section13_10_215803]

 

SECTION 13.11. [a05-17093_1ex10d1.htm#Section13_11__215806]

Independence of Representations, Warranties and Covenants
[a05-17093_1ex10d1.htm#Section13_11__215806]

 

SECTION 13.12. [a05-17093_1ex10d1.htm#Section13_12__215809]

Severability [a05-17093_1ex10d1.htm#Section13_12__215809]

 

SECTION 13.13. [a05-17093_1ex10d1.htm#Section13_13__215812]

Gaming Laws [a05-17093_1ex10d1.htm#Section13_13__215812]

 

SECTION 13.14. [a05-17093_1ex10d1.htm#Section13_14__215815]

USA Patriot Act [a05-17093_1ex10d1.htm#Section13_14__215815]

 

SECTION 13.15. [a05-17093_1ex10d1.htm#Section13_15__215818]

Judgment Currency. [a05-17093_1ex10d1.htm#Section13_15__215818]

 

 

ANNEXES:

 

 

 

 

 

 

 

 

 

ANNEX A-1

 

-

 

Revolving Commitments

ANNEX A-2

 

-

 

Term A Facility Commitments

ANNEX A-3

 

-

 

Term B Facility Commitments

ANNEX B-1

 

-

 

Applicable Margin For Revolving Loans, Swingline Loans and Term A Facility Loans
and Applicable Fee Percentage

ANNEX B-2

 

-

 

Applicable Margin For Term B Facility Loans

ANNEX C-1

 

-

 

Amortization Payments - Term A Facility Loans

ANNEX C-2

 

-

 

Amortization Payments - Term B Facility Loans

 

 

 

 

 

SCHEDULES:

 

 

 

 

 

 

 

 

 

SCHEDULE 1.01(A)

 

-

 

Ground Leases

SCHEDULE 1.01(B)

 

-

 

Principal Assets

SCHEDULE 1.01(C)

 

-

 

Mortgaged Real Property at Closing Date

SCHEDULE 1.01(D)

 

-

 

Subsidiary Guarantors

SCHEDULE 2.03(n)

 

-

 

Existing Letters of Credit

SCHEDULE 8.03

 

-

 

Litigation

SCHEDULE 8.07

 

-

 

ERISA

SCHEDULE 8.08

 

-

 

Taxes

SCHEDULE 8.10

 

-

 

Environmental Matters

SCHEDULE 8.12(a)

 

-

 

Subsidiaries

SCHEDULE 8.12(b)

 

-

 

Immaterial Subsidiaries

SCHEDULE 8.12(c)

 

-

 

Unrestricted Subsidiaries

SCHEDULE 8.13(a)

 

-

 

Ownership

SCHEDULE 8.13(b)

 

-

 

Vessels; Mortgaged Vessels at Closing Date

SCHEDULE 8.15

 

-

 

Licenses and Permits

SCHEDULE 8.19

 

-

 

Intellectual Property

SCHEDULE 8.20

 

-

 

Existing Indebtedness

SCHEDULE 8.21

 

-

 

Regulation H

SCHEDULE 8.23(a)

 

-

 

Real Property

SCHEDULE 8.23(b)

 

-

 

Real Property Takings, Etc.

 

v

--------------------------------------------------------------------------------


 

SCHEDULE 8.24(a)

 

-

 

Leases

SCHEDULE 8.24(b)

 

-

 

Existing Breaches and Defaults

SCHEDULE 8.24(d)(x)

 

-

 

SNDA’s - Existing Fee Mortgagees

SCHEDULE 8.24(d)(y)

 

-

 

SNDA’s - Future Fee Mortgagees

SCHEDULE 8.25(a)

 

-

 

No Certificates of Occupancy; Violations, Etc.

SCHEDULE 8.25(b)

 

-

 

Encroachment, Boundary, Location, Possession Disputes

SCHEDULE 8.26

 

-

 

New Jersey Subsidiary Organizational Structure

SCHEDULE 9.10

 

-

 

Interest Rate Protection Agreement

SCHEDULE 10.02

 

-

 

Certain Existing Liens

SCHEDULE 10.04

 

-

 

Investments

SCHEDULE 10.08(d)

 

-

 

Capital Expenditures

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

EXHIBIT A-1

 

-

 

Form of Revolving Note

EXHIBIT A-2

 

-

 

Form of Term A Facility Note

EXHIBIT A-3

 

-

 

Form of Term B Facility Note

EXHIBIT A-4

 

-

 

Form of Swingline Note

EXHIBIT B

 

-

 

Form of Notice of Borrowing

EXHIBIT C

 

-

 

Form of Notice of Conversion/Continuation

EXHIBIT D

 

-

 

Form of Interest Rate Certificate

EXHIBIT E

 

-

 

Form of Foreign Lender Certificate

EXHIBIT F-1

 

-

 

Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP

EXHIBIT F-2A

 

-

 

Form of Opinion of Ballard Spahr Andrews & Ingersoll, LLP

EXHIBIT F-2B

 

-

 

Form of Opinion (Intellectual Property) of Ballard Spahr Andrews & Ingersoll,
LLP

EXHIBIT F-3A

 

-

 

Form of Opinion of Blitz, Bardgett & Deutsche L.C.

EXHIBIT F-3B

 

-

 

Form of Opinion (Gaming) of Blitz, Bardgett & Deutsche L.C.

EXHIBIT F-4

 

-

 

Form of Opinion of Bowles Rice McDavid Graff & Love LLP

EXHIBIT F-5

 

-

 

Form of Opinion of Frank Weinberg Black, P.L.

EXHIBIT F-6

 

-

 

Form of Opinion of Hopkins & Huebner, P.C.

EXHIBIT F-7A

 

-

 

Form of Opinion of Ice Miller

EXHIBIT F-7B

 

-

 

Form of Opinion (Real Estate) of Ice Miller

EXHIBIT F-8

 

-

 

Form of Opinion of Isaacson Rosenbaum P.C.

EXHIBIT F-9

 

-

 

Form of Opinion of Phelps Dunbar LLP

EXHIBIT F-10

 

-

 

Form of Opinion of Pierce Atwood LLP

EXHIBIT F-11

 

-

 

Form of Opinion of Schottenstein, Zox & Dunn Co., L.P.A.

EXHIBIT F-12

 

-

 

Form of Opinion of Shefsky & Froelich, Ltd.

EXHIBIT F-13

 

-

 

Form of Opinion of Blake Cassels & Graydon LLP

EXHIBIT F-14

 

-

 

Form of Opinion of McInnes Cooper

EXHIBIT G

 

-

 

Form of Solvency Certificate

EXHIBIT H

 

-

 

Form of Security Agreement

EXHIBIT I

 

-

 

Form of Mortgage

EXHIBIT J

 

-

 

Form of Ship Mortgage

EXHIBIT K

 

-

 

Form of Assignment and Assumption Agreement

EXHIBIT L

 

-

 

Form of Letter of Credit Request

EXHIBIT M

 

-

 

Form of Joinder Agreement

 

vi

--------------------------------------------------------------------------------


 

EXHIBIT N

 

-

 

Form of Estoppel

EXHIBIT O

 

-

 

Form of Perfection Certificate

 

vii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of October 3, 2005, among PENN NATIONAL GAMING, INC.,
a Pennsylvania corporation (“Borrower”); the SUBSIDIARY GUARANTORS party hereto
from time to time; the LENDERS from time to time party hereto; the L/C LENDERS
party hereto; DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS CREDIT PARTNERS L.P.
and LEHMAN BROTHERS INC., as joint lead arrangers and joint bookrunners (in such
capacities, together with their respective successors in such capacities, “Lead
Arrangers”); GOLDMAN SACHS CREDIT PARTNERS L.P. and LEHMAN COMMERCIAL PAPER
INC., as co-syndication agents (in such capacities, together with their
respective successors in such capacities, “Co-Syndication Agents”); DEUTSCHE
BANK TRUST COMPANY AMERICAS, as swingline lender (in such capacity, together
with its successors in such capacity, “Swingline Lender”), as administrative
agent (in such capacity, together with its successors in such capacity,
“Administrative Agent”) and as collateral agent (in such capacity, together with
its successors in such capacity, “Collateral Agent”); and CALYON NEW YORK
BRANCH, WELLS FARGO BANK, NATIONAL ASSOCIATION and BANK OF SCOTLAND, as
co-documentation agents (in such capacities, together with their respective
successors in such capacities, “Co-Documentation Agents”).

 

WHEREAS, Borrower and Thoroughbred Acquisition Corp., a Delaware corporation and
a Wholly Owned Subsidiary of Borrower (“Merger Sub”), have entered into the
Argosy Acquisition Agreement (defined below) with Argosy Gaming Company, a
Delaware corporation (“Argosy”), pursuant to which Borrower will acquire through
merger (the “Argosy Acquisition”) all of the capital stock of Argosy for cash
and Merger Sub will be merged with and into Argosy, with Argosy as the surviving
entity.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 


ARTICLE I.


 


DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 


SECTION 1.01.    CERTAIN DEFINED TERMS.  AS USED HEREIN, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS:

 

“ABR Loans” shall mean Loans that bear interest at rates based upon the
Alternate Base Rate.

 

“Acquisition” shall mean, with respect to any person, any transaction or series
of related transactions for the (a) acquisition of all or substantially all of
the Property of any other person, or of any business or division of any other
person (other than any then existing Company), (b) acquisition of more than 50%
of the Equity Interests of any other person (other than any then existing
Company), or otherwise causing any other person (other than any then existing
Company) to become a Subsidiary of such person or (c) merger or consolidation of
such person or any other combination of such person with any other person (other
than any of the foregoing between or among any then existing Companies).

 

“Adjusted Net Income” shall mean, for any Test Period, the net income or loss of
Borrower and its Restricted Subsidiaries for such period, adjusted by excluding
(to the extent

 

--------------------------------------------------------------------------------


 

taken into account in the calculation of such consolidated net income (loss))
the effect of (a) gains or losses for such period from Asset Sales not in the
ordinary course of business and the net tax consequences thereof for such
period, (b) any non-recurring or extraordinary items of income (other than the
proceeds of business interruption insurance) or non-recurring or extraordinary
items of cost or expense for such period and the net tax consequences thereof
for such period (as determined in good faith by Borrower), (c) transaction costs
for the Transactions in an amount not to exceed $200.0 million and debt
prepayment and tender premiums incurred in connection with the Argosy
Refinancings, (d) non-cash valuation adjustments, (e) any expenses related to
the repurchase of stock options to the extent not prohibited by this Agreement,
(f) expenses related to the grant of stock options, stock appreciation rights or
other equivalent or similar instruments, (g) income of any less than 50% owned
entities except to the extent such income is actually received in cash and
(h) any non-cash loss or charges associated with the write-down or impairment of
assets or intangibles (including any write-down of goodwill or other assets
pursuant to FASB 142 or write-offs or write-downs relating to discontinued
operations pursuant to FASB 144).

 

“Administrative Agent’s Fee Letter” shall mean the fee letter agreement dated
November 3, 2004 (as amended, amended and restated, supplemented or otherwise
modified from time to time), between Borrower and DBTCA and DBSI.

 

“Affiliate” shall mean, with respect to any person, any other person that
directly or indirectly controls, or is under common control with, or is
controlled by, such person.  As used in this definition, “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise); provided,
however, that neither any Agent nor any Lender (nor any Affiliate thereof) shall
be considered an Affiliate of Borrower or any Subsidiary thereof.

 

“Agent” shall mean any of Administrative Agent, Collateral Agent, Lead
Arrangers, Co-Syndication Agents and/or Co-Documentation Agents, as applicable. 
All discretionary authority vested in Collateral Agent hereunder may be
exercised in consultation with Lead Arrangers and/or counsel to Lead Arrangers
and Administrative Agent.

 

“Agent Related Parties” shall mean each Agent and any sub-agent and their
respective Affiliates, directors, officers, employees, agents and advisors.

 

“Agreement” shall mean this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.

 

“Alternate Base Rate” shall mean for any day, the higher of (i) the corporate
base rate of interest announced by Administrative Agent from time to time,
changing effective on the date of announcement of said corporate base rate
changes, and (ii) the Federal Funds Rate plus 0.50% per annum.  The corporate
base rate is not necessarily the lowest rate charged by Administrative Agent to
its customers.

 

“Alternate Currency” shall mean Canadian dollars.

 

2

--------------------------------------------------------------------------------


 

“Amortization Payment” shall mean each scheduled installment of payments on the
Term Loans as set forth in Sections 3.01(b), 3.01(c) and 3.01(d).

 

“Applicable Fee Percentage” shall mean:  with respect to any Unutilized R/C
Commitments, (a) prior to the Trigger Date (as defined in this definition),
0.50%; and (b) on and after the date (the “Trigger Date”) on which Borrower
shall have delivered to Administrative Agent and the Lenders the financial
statements and Interest Rate Certificate required by Sections 9.04(a) and
9.04(e) demonstrating the then applicable Consolidated Total Leverage Ratio for
the fiscal quarter ended on September 30, 2005, the applicable percentage per
annum set forth on Annex B-1 set forth opposite the relevant Consolidated Total
Leverage Ratio in Annex B-1 as evidenced in the most recent Interest Rate
Certificate delivered hereunder.  After the Trigger Date, any change in the
Consolidated Total Leverage Ratio shall be effective to adjust the Applicable
Fee Percentage on and as of the date of receipt by Administrative Agent of the
Interest Rate Certificate most recently delivered pursuant to Section 9.04(e). 
If Borrower fails to deliver the financial statements and Interest Rate
Certificate within the times specified in Sections 9.04(a) or 9.04(b), as
applicable, and 9.04(e) such ratio shall be deemed to be at Level I as set forth
in Annex B-1 from the date of any such failure to deliver until Borrower
delivers such Interest Rate Certificate and financial statements.  For purposes
of calculating the Consolidated Total Leverage Ratio for the fiscal quarter
ended September 30, 2005 in determining the Applicable Fee Percentage, (i) the
Transactions shall each be deemed to have occurred on September 30, 2005, and
the applicable Test Period shall be the four fiscal quarter-period ended
September 30, 2005; and (ii) calculation of the Consolidated Total Leverage
Ratio shall otherwise be subject to Section 10.08(e).

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on Annexes A-1 through A-3 hereof or such other
office of such Lender (or of an Affiliate of such Lender) as such Lender may
from time to time specify to Administrative Agent and Borrower as the office by
which its Loans of such Type are to be made and maintained.

 

“Applicable Margin” shall mean:

 

(a)           in the case of Revolving Loans, Term A Facility Loans or Swingline
Loans, (i) prior to the Trigger Date, the respective percentage per annum set
forth at Level II as set forth on Annex B-1 for such Type and Class of Loan; and
(ii) on and after the Trigger Date, the applicable percentage per annum as set
forth on Annex B-1 for such Type and Class of Loan, set forth opposite the
relevant Consolidated Total Leverage Ratio in Annex B-1 as evidenced in the most
recent Interest Rate Certificate delivered hereunder.  After the Trigger Date,
any change in the Consolidated Total Leverage Ratio shall be effective to adjust
the Applicable Margin on and as of the date of receipt by Administrative Agent
of the Interest Rate Certificate most recently delivered pursuant to
Section 9.04(e).  If Borrower fails to deliver the financial statements and
Interest Rate Certificate within the times specified in Sections 9.04(a) or
9.04(b), as applicable, and 9.04(e) such ratio shall be deemed to be at Level I
as set forth in Annex B-1 from the date of any such failure to deliver until
Borrower delivers such Interest Rate Certificate and financial statements; and

 

3

--------------------------------------------------------------------------------


 

(b)           in the case of Term B Facility Loans, (i) prior to the Trigger
Date, the percentage per annum set forth at Level I as set forth on Annex B-2
for such Type and Class of Loan; and (ii) on and after the Trigger Date, the
applicable percentage per annum as set forth on Annex B-2 for such Type and
Class of Loan, set forth opposite the relevant Consolidated Total Leverage Ratio
in Annex B-2 as evidenced in the most recent Interest Rate Certificate delivered
hereunder.  After the Trigger Date, any change in the Consolidated Total
Leverage Ratio shall be effective to adjust the Applicable Margin on and as of
the date of receipt by Administrative Agent of the Interest Rate Certificate
most recently delivered pursuant to Section 9.04(e).  If Borrower fails to
deliver the financial statements and Interest Rate Certificate within the times
specified in Sections 9.04(a) or 9.04(b), as applicable, and 9.04(e), as
applicable, such ratio shall be deemed to be at Level I as set forth in Annex
B-2 from the date of any such failure to deliver until Borrower delivers such
Interest Rate Certificate and financial statements.

 

For purposes of calculating the Consolidated Total Leverage Ratio for the fiscal
quarter ended September 30, 2005 in determining the Applicable Margin, (i) the
Transactions shall each be deemed to have occurred on September 30, 2005, and
the applicable Test Period shall be the four fiscal quarter-period ended
September 30, 2005; and (ii) calculation of the Consolidated Total Leverage
Ratio shall otherwise be subject to Section 10.08(e).

 

“Argosy Acquisition Agreement” shall mean the Agreement and Plan of Merger,
dated as of November 3, 2004, among Borrower, Merger Sub and Argosy, together
with all exhibits, appendices, schedules and annexes thereto, as amended by the
First Amendment to Agreement and Plan of Merger, dated as of December 23, 2004,
and as amended by the Argosy Letter Agreement, and as further amended in
accordance with Section 10.09.

 

“Argosy Baton Rouge Assets” shall have the meaning set forth in the FTC Order.

 

“Argosy Letter Agreement” shall mean the letter agreement dated August 11, 2005
among Borrower, Merger Sub and Argosy relating to the closing date of the Argosy
Acquisition (without any modifications or waiver of any of the terms thereof,
including capitalized terms therein but defined elsewhere as of such date,
unless otherwise consented to by Lead Arrangers and Borrower).

 

“Argosy Louisiana Subsidiaries” shall mean, collectively, the following
Subsidiaries of Borrower:  Argosy of Louisiana, Inc., a Louisiana corporation;
Jazz Enterprises, Inc., a Louisiana corporation; Catfish Queen Partnership in
Commendam, a Louisiana partnership in commendam; and Centroplex Centre
Convention Hotel, L.L.C., a Louisiana limited liability company.

 

4

--------------------------------------------------------------------------------


 

“Argosy Material Adverse Effect” shall mean “Company Material Adverse Effect”
(as such term is defined in the Argosy Acquisition Agreement as in effect on
November 3, 2004 (without any modification or waiver of any of the words
thereof, including capitalized terms used therein but defined elsewhere, as of
such date, unless otherwise consented to by Lead Arrangers and Borrower)).

 

“Argosy Notes Tender/Consent” shall mean, with respect to each Existing Argosy
Note, tender offers for such Existing Argosy Note and, in connection therewith,
the obtaining of consents to the elimination of all significant covenants from
the related Existing Argosy Indenture in connection therewith subject to a
minimum condition that the holders of more than 50% of the aggregate principal
amount outstanding of Existing Argosy Notes under such Existing Argosy Indenture
consent thereto.

 

“Asset Sale” shall mean (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction) of any Property (including accounts receivable and
Equity Interests of any person owned by Borrower or any of its Restricted
Subsidiaries but not any Equity Issuance) (whether owned on the Closing Date or
thereafter acquired) by Borrower or any of its Restricted Subsidiaries to any
person (other than (i) with respect to any Credit Party, to any Credit Party,
and (ii) with respect to any other Company, to any Company) to the extent that
the aggregate value of such Property sold in any single transaction or related
series of transactions is greater than or equal to $2.5 million and (b) any
issuance or sale by any Restricted Subsidiary of its Equity Interests to any
person (other than any Company).

 

“Assignment Agreement” shall mean an Assignment and Assumption Agreement
substantially in the form attached as Exhibit K hereto.

 

“Bangor Facility” shall mean the Gaming Facility known as of the Closing Date as
“The Bangor Facility,” located in Bangor, Maine.

 

“Bank of Scotland” shall mean Bank of Scotland, in its individual capacity, and
any successor thereto by merger, consolidation or otherwise.

 

“Bankruptcy Code” shall mean the Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereinafter in effect, or any successor statute thereto.

 

“Beneficial Owner” has the meaning assigned to such term in Rules 13d-3 and
13d-5 under the Exchange Act.  The terms “Beneficially Owns” and “Beneficially
Owned” have a corresponding meaning.

 

“Boomtown Casino” shall mean the Gaming Facility known as of the Closing Date as
“The Boomtown Biloxi Casino,” located in Biloxi, Mississippi.

 

“Borrower 2010 Note Maturity Date” shall mean the final stated maturity date of
the Borrower 2010 Notes unless the Borrower 2010 Notes are repaid, redeemed,
repurchased, defeased or Discharged in full on or prior to the 180th day prior
to such maturity date, in which case no Borrower 2010 Note Maturity Date shall
exist for purposes of this Agreement (subject to the succeeding proviso);
provided, however, that, if the Borrower 2010 Notes are refinanced in full
(other than with Indebtedness under this Agreement) on or prior to the 180th day
prior to such maturity date, then the latest final stated maturity date of such
other indebtedness as shall have refinanced the Borrower 2010 Notes shall be the
“Borrower 2010 Note Maturity Date”.

 

“Borrower 2010 Notes” shall mean the outstanding 8 7/8% Senior Subordinated
Notes due 2010 of Borrower in the original aggregate principal amount of $175.0
million.

 

5

--------------------------------------------------------------------------------


 

“Borrower 2011 Note Maturity Date” shall mean the final stated maturity date of
the Borrower 2011 Notes unless the Borrower 2011 Notes are repaid, redeemed,
repurchased, defeased or Discharged in full on or prior to the 180th day prior
to such maturity date, in which case no Borrower 2011 Note Maturity Date shall
exist for purposes of this Agreement (subject to the succeeding proviso);
provided, however, that, if the Borrower 2011 Notes are refinanced in full
(other than with Indebtedness under this Agreement) on or prior to the 180th day
prior to such maturity date, then the latest final stated maturity date of such
other indebtedness as shall have refinanced the Borrower 2011 Notes shall be the
“Borrower 2011 Note Maturity Date”.

 

“Borrower 2011 Notes” shall mean the outstanding 6 7/8% Senior Subordinated
Notes of Borrower due 2011 in the original aggregate principal amount of $200.0
million.

 

“Borrower 2015 Notes” shall mean the outstanding 6 3/4% Senior Subordinated
Notes due 2015 of Borrower in the original aggregate principal amount of $250.0
million.

 

“Borrower Notes Maturity Date” shall mean the earlier to occur of (a) the
Borrower 2010 Note Maturity Date or (b) the Borrower 2011 Note Maturity Date.

 

“Borrower Outstanding Bonds” shall mean the Borrower 2010 Notes, the Borrower
2011 Notes and the Borrower 2015 Notes.

 

“Borrower Outstanding Bond Indentures” shall mean the indentures governing the
Borrower Outstanding Bonds.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Business Day” shall mean any day, except a Saturday or Sunday, (a) on which
commercial banks are not authorized or required to close in New York City and
(b) if such day relates to a borrowing of, a payment or prepayment of principal
of or interest on, a Continuation or Conversion of or into, or an Interest
Period for, a LIBOR Loan or a notice by Borrower with respect to any such
borrowing, payment, prepayment, Continuation, Conversion or Interest Period,
that is also a day on which dealings in Dollar deposits are carried out in the
London interbank market.

 

“Calyon” shall mean Calyon New York Branch, in its individual capacity, and any
successor thereto by merger, consolidation or otherwise.

 

“Canadian dollars” shall mean the lawful money of Canada.

 

“Capital Expenditures” shall mean, for any period, with respect to any person,
any expenditures by such person for the acquisition or leasing of fixed or
capital assets (including Capital Lease Obligations) that should be capitalized
in accordance with GAAP and any expenditures by such person for maintenance,
repairs, restoration or refurbishment of the condition or usefulness of Property
of such person that should be capitalized in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Capital Lease” as applied to any person, shall mean any lease of any Property
by that person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
person.

 

“Capital Lease Obligations” shall mean, for any person, all obligations of such
person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Cash Equivalents” shall mean, for any person:  (a) direct obligations of the
United States, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States, or by any agency thereof, in either
case maturing not more than one year from the date of acquisition thereof by
such person; (b) time deposits, certificates of deposit or bankers’ acceptances
(including eurodollar deposits) issued by (i) any bank or trust company
organized under the laws of the United States or any state thereof and having
capital, surplus and undivided profits of at least $500.0 million that is
assigned at least a “B” rating by Thomson Financial BankWatch or (ii) any Lender
(in each case, at the time of acquisition); (c) commercial paper rated at least
“A-2” or the equivalent thereof by S&P or at least “P-2” or the equivalent
thereof by Moody’s, respectively, maturing not more than one year from the date
of acquisition thereof by such person (in each case, at the time of
acquisition); (d) repurchase obligations with a term of not more than 30 days
for underlying securities of the types described in clause (a) above entered
into with a bank meeting the qualifications described in clause (b) above (in
each case, at the time of acquisition); (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, or by any political
subdivision or taxing authority thereof or by any foreign government, and rated
at least “A” by S&P or “A” by Moody’s (in each case, at the time of
acquisition); (f) securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) above at the time of
acquisition thereof; or (g) money market mutual funds that invest primarily in
the foregoing items.

 

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any Property for which Borrower or any of its
Restricted Subsidiaries receives insurance proceeds or proceeds of a
condemnation award or other compensation; provided, however, no such event shall
constitute a Casualty Event if such proceeds or other compensation in respect
thereof is less than $2.5 million.  “Casualty Event” shall include, but not be
limited to, any taking of all or any part of any Real Property of Borrower or
any of its Restricted Subsidiaries or any part thereof, in or by condemnation or
other eminent domain proceedings pursuant to any Law, or by reason of the
temporary requisition of the use or occupancy of all or any part of any Real
Property of Borrower or any of its Restricted Subsidiaries or any part thereof
by any Governmental Authority, civil or military.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

“Change of Control” shall be deemed to have occurred if:  (a) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
other than

 

7

--------------------------------------------------------------------------------


 

Principal or a Related Party of Principal, is or becomes the Beneficial Owner,
directly or indirectly, of Voting Stock representing more than 50% of the voting
power of the total outstanding Voting Stock of Borrower; (b) at any time a
change of control occurs under and as defined in any documentation relating to
any material Indebtedness of Borrower or any of its Restricted Subsidiaries;
(c) the Principal ceases to be the chairman of the board of directors of
Borrower for any reason other than his death or disability at a time when the
Consolidated Total Leverage Ratio is equal to or greater than 4.75 to 1.00
unless a replacement reasonably satisfactory to Administrative Agent is
appointed within 90 days; or (d) during any period of one year, individuals who
at the beginning of such period constituted the board of directors of Borrower
(together with any new directors whose election to such board of directors or
whose nomination for election was approved by a vote of a majority of the
directors of Borrower then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors of Borrower.

 

“Charles Town Facility” shall mean the Gaming Facility known as of the Closing
Date as “The Charles Town Races” located in Charles Town, West Virginia.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all of the Pledged Collateral, the Mortgaged Real
Property, the Mortgaged Vessels, all property encumbered pursuant to
Sections 9.08 and 9.11, and all other property, whether now owned or hereafter
acquired, upon which a Lien securing the Obligations is granted or purported to
be granted under any Security Document.

 

“Collateral Account” shall have the meaning assigned to such term in the
Security Agreement.

 

“Collateral Agent” shall mean DBTCA in its capacity as collateral agent in
accordance with the introduction hereto and in accordance with the terms of the
Security Documents, as the case may be.

 

“Commitment Letter” shall mean the Commitment Letter among DBTCA, DBSI, LBI,
LCPI and GSCP and Borrower, dated November 3, 2004 (as amended, amended and
restated, supplemented or otherwise modified from time to time), together with
Exhibit A thereto.

 

“Commitments” shall mean the Revolving Commitments, the Term Loan Commitments,
the Swingline Commitment and any New Incremental Term Loan Commitments.

 

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

 

“Complementary Assets” shall mean, with respect to any person (other than any
existing Company), the principal assets of such person which are complementary
to (solely as a result of the geographic proximity to other businesses operated
by Borrower and its Restricted

 

8

--------------------------------------------------------------------------------


 

Subsidiaries) a business of the type conducted by Borrower and its Restricted
Subsidiaries or activities related or ancillary thereto.

 

“Confidential Information Memorandum” shall mean that certain confidential
information memorandum distributed in connection herewith dated May 2005.

 

“Consolidated Companies” shall mean Borrower and each Subsidiary of Borrower
(whether now existing or hereafter created or acquired), the financial
statements of which shall be (or should have been) consolidated with the
financial statements of Borrower in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any Test Period, the sum (without
duplication) of Adjusted Net Income for such period, plus, in each case to the
extent deducted in calculating such Adjusted Net Income, (1) income tax expense,
(2) Consolidated Interest Expense, non-cash interest expense, amortization of
non-cash financing fees (including non-cash fees payable under a Swap Contract)
or deferred non-cash financing costs and costs in an aggregate amount not to
exceed $5.0 million incurred relating to termination of Interest Rate Protection
Agreements in effect prior to the Closing Date, (3) depreciation and
amortization expense, (4) any extraordinary non-cash items, (5) other non-cash
items of expense, other than to the extent such non-cash items require an
accrual or reserve for future cash expenses (provided that if such accrual or
reserve is for contingent items, the outcome of which is subject to uncertainty,
such non-cash items of expense will be added to Adjusted Net Income and deducted
when and to the extent actually paid in cash), (6) any Pre-Opening Expenses and
(7) in any fiscal quarter during which a purchase of property subject to any
Company’s operating lease shall occur and during the three following fiscal
quarters, an amount equal to the quarterly payment in respect of such lease (as
if such purchase did not occur) times (a) 4 (in the case of the quarter in which
such purchase occurs), (b) 3 (in the case of the quarter following such
purchase), (c) 2 (in the case of the second quarter following such purchase) and
(d) 1 (in the case of the third quarter following such purchase), all as
determined on a consolidated basis for Borrower and its Restricted
Subsidiaries.  Consolidated EBITDA shall be further calculated in accordance
with Section 10.08(e).

 

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness (but including in any event the then
outstanding principal amount of all Loans, Notes and Capital Lease Obligations
(but excluding bankers’ acceptances, surety, appeal and similar bonds and the
aggregate undrawn portion of all outstanding letters of credit and Indebtedness
that has been Discharged)) of Borrower and its Restricted Subsidiaries on a
consolidated basis as determined in accordance with GAAP; provided that, for
purposes of this definition, deferred purchase obligations shall be calculated
based on the net present value thereof.  Consolidated Indebtedness shall be
further calculated in accordance with Section 10.08(e).

 

“Consolidated Interest Expense” shall mean, for any period, the sum of all cash
interest expense of Borrower and its Restricted Subsidiaries for such period as
determined on a consolidated basis for Borrower and its Restricted Subsidiaries
in accordance with GAAP, including the interest portion of payments on Capital
Leases (but excluding (x) amortization of non-cash financing fees (including
non-cash fees payable under a Swap Contract) or deferred non-cash financing
costs, (y) costs in the aggregate amount not to exceed $5.0 million incurred

 

9

--------------------------------------------------------------------------------


 

relating to termination of Interest Rate Protection Agreements in effect prior
to the Closing Date and (z) interest with respect to Indebtedness that has been
Discharged).  Consolidated Interest Expense shall be further calculated in
accordance with Section 10.08(e).

 

“Consolidated Senior Leverage Ratio” shall mean, as at any date of
determination, the ratio of (a) Consolidated Indebtedness as of such date,
minus, without duplication, all unsecured senior subordinated or subordinated
Indebtedness of Borrower and its Restricted Subsidiaries as of such date, to
(b) Consolidated EBITDA for the Test Period in respect of such date.  The
calculation of Consolidated Senior Leverage Ratio shall be subject to
Section 10.08(e).

 

“Consolidated Total Leverage Ratio” shall mean, as at any date of determination,
the ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated
EBITDA for the Test Period in respect of such date.  The calculation of
Consolidated Total Leverage Ratio shall be subject to Section 10.08(e).

 

“Contingent Obligation” shall mean, as to any person, any obligation of such
person guaranteeing or intended to guarantee any Indebtedness or other
obligations (“primary obligations”) of any other person (the “primary obligor”)
in any manner, whether directly or indirectly, including any obligation of such
person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor; (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; or (d) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business and any lease guarantees executed by any Company in
the ordinary course of business.  The amount of any Contingent Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made (or,
if less, the maximum amount of such primary obligation for which such person may
be liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated potential liability in respect thereof (assuming such person is
required to perform thereunder) as determined by such person in good faith.

 

“Continue,” “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 2.09 of a LIBOR Loan from one Interest Period to the next
Interest Period.

 

“Contractual Obligation” shall mean as to any person, any provision of any
security issued by such person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such person is a party or by
which it or any of its Property is bound or subject.

 

“control” see definition of “Affiliate”.

 

10

--------------------------------------------------------------------------------


 

“Convert,” “Conversion” and “Converted” shall refer to a conversion pursuant to
Section 2.09 of one Type of Loan (other than Swingline Loans) into another Type
of Loan, which may be accompanied by the transfer by a Lender (at its sole
discretion) of a Loan from one Applicable Lending Office to another.

 

“Credit Documents” shall mean (a) this Agreement, (b) the Notes, (c) the L/C
Documents, (d) the Security Documents, (e) the Administrative Agent’s Fee
Letter, (f) the Fee Letter, (g) each Perfection Certificate and (h) each other
agreement entered into by any Credit Party with Administrative Agent, Collateral
Agent and/or any Lender in connection herewith or therewith evidencing or
governing the Obligations or delivered in connection herewith or therewith, all
as amended from time to time, but shall not include a Swap Contract for purposes
of Sections 11.01(a), 11.01(b), 11.01(c) and 11.01(e).

 

“Credit Parties” shall mean Borrower and the Subsidiary Guarantors.

 

“Creditor” shall mean each of (a) each Agent, (b) each L/C Lender, (c) each
Lender and (d) each Swap Provider.

 

“Credit Swap Contracts” shall mean any Swap Contract between Borrower and/or any
or all of its Restricted Subsidiaries and a Swap Provider.

 

“DBSI” shall mean Deutsche Bank Securities Inc, in its individual capacity, and
any successor thereto by merger, consolidation or otherwise.

 

“DBTCA” shall mean Deutsche Bank Trust Company Americas, in its individual
capacity, and any successor thereto by merger, consolidation or otherwise.

 

“Debt Issuance” shall mean the incurrence by Borrower or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 10.01) and, notwithstanding the foregoing to the contrary in the
parenthetical, any Permitted Senior Indebtedness having an aggregate principal
amount of at least $10.0 million incurred by Borrower or any of its Restricted
Subsidiaries pursuant to Section 10.01(l) at the time when the Consolidated
Senior Leverage Ratio is equal to or greater than 3.50 to 1.00.  The issuance or
sale of any debt instrument convertible into or exchangeable or exercisable for
any Equity Interests shall be deemed a Debt Issuance for purposes of
Section 2.10(a).  For purposes of this definition, Consolidated Senior Leverage
Ratio shall be calculated on a pro forma basis in accordance with
Section 10.08(e); provided, however, that such pro forma calculation shall, in
the case of any Indebtedness incurred to finance an acquisition that will not be
consummated concurrently with such incurrence, only give pro forma effect to
such acquisition if (i) Borrower or such Restricted Subsidiary is party to an
executed acquisition or merger agreement relating to such acquisition and
(ii) such acquisition is expected to, and in fact does, close within 90 days
after such incurrence (it being understood that if such acquisition does not
close within such period and the Consolidated Senior Leverage Ratio is equal to
or greater than 3.50 to 1.00, then any such Debt Issuance shall be deemed to
occur on such 90th day after such incurrence).

 

“Default” shall mean any event or condition that constitutes an Event of Default
or that would become, with notice or lapse of time or both, an Event of Default.

 

11

--------------------------------------------------------------------------------


 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Discharged” shall mean Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof); provided,
however, that the Indebtedness shall be deemed Discharged if the payment or
deposit of all amounts required for defeasance or discharge or redemption
thereof have been made even if certain conditions thereto have not been
satisfied, so long as such conditions are reasonably expected to be satisfied
within 91 days after such prepayment or deposit.

 

“Disqualified Capital Stock” shall mean, with respect to any person, any Equity
Interest of such person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely for Qualified Capital
Stock or upon a sale of assets or a change of control that constitutes an Asset
Sale or a Change of Control and is subject to the prior payment in full of the
Obligations or as a result of a redemption required by Gaming Law), pursuant to
a sinking fund obligation or otherwise (other than solely for Qualified Capital
Stock) or exchangeable or convertible into debt securities of the issuer thereof
at the sole option of the holder thereof, in whole or in part, on or prior to
the date that is 181 days after the Final Maturity Date then in effect.

 

“Dollars” and “$” shall mean the lawful money of the United States.

 

“Dollar Equivalent” shall mean, as of any date of determination, (a) as to any
amount denominated in Dollars, such amount on such date, and (b) as to any
amount denominated in the Alternate Currency, the amount of Dollars which could
be purchased with the amount of the Alternate Currency involved in such
computation at the spot exchange rate therefor as quoted by the applicable L/C
Lender (which issued such Letter of Credit) as of 11:00 A.M. (New York time) on
the date two Business Days prior to the date of any determination therefor for
purchase on such date.

 

“Domestic Subsidiary” of any person shall mean any Subsidiary of such person
incorporated, organized or formed in the United States or any state or territory
thereof or the District of Columbia.

 

“Eligible Assignee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D), but in
any event excluding Borrower or any of Borrower’s Affiliates or Subsidiaries.

 

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by any ERISA Entity.

 

12

--------------------------------------------------------------------------------


 

“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.

 

“Environmental Action” shall mean (a) any notice, claim, demand or other written
or, to the knowledge of Borrower, oral communication alleging liability for
investigation, remediation, removal, cleanup, response, corrective action or
other costs, damages to natural resources, personal injury, property damage,
fines or penalties resulting from, related to or arising out of (i) the
presence, Release or threatened Release in or into the Environment of Hazardous
Material at any location or (ii) any violation of Environmental Law, and shall
include, without limitation, any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Material or alleged injury or threat of injury to human health,
safety or the Environment arising under Environmental Law and (b) any
investigation, monitoring, removal or remedial activities undertaken by or on
behalf of Borrower or any of its Subsidiaries, arising under Environmental Law
whether or not such activities are carried out voluntarily.

 

“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
ordinances, regulations, rules, decrees, judgments, orders, consent orders,
consent decrees and other binding legal requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.

 

“Equity Interests” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date.

 

“Equity Issuance” shall mean (a) any issuance or sale after the Closing Date by
Borrower of any Equity Interests (including any Equity Interests issued upon
exercise of any Equity Rights) or any Equity Rights, or (b) the receipt by
Borrower after the Closing Date of any capital contribution (whether or not
evidenced by any Equity Interest issued by the recipient of such contribution). 
The issuance or sale of any debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall be deemed a Debt Issuance and not an
Equity Issuance for purposes of the definition of Equity Issuance Proceeds;
provided, however, that such issuance or sale shall be deemed an Equity Issuance
upon the conversion or exchange of such debt instrument into Equity Interests.

 

“Equity Issuance Proceeds” shall mean, with respect to any Equity Issuance, the
aggregate amount of all cash received in respect thereof by the person
consummating such Equity Issuance net of all investment banking fees, discounts
and commissions, legal fees, consulting fees, accountants’ fees, underwriting
discounts and commissions and other fees and expenses actually incurred in
connection therewith.

 

13

--------------------------------------------------------------------------------


 

“Equity Rights” shall mean, with respect to any person, any then outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of any additional Equity Interests of any
class, or partnership or other ownership interests of any type in, such person;
provided, however, that a debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall not be deemed an Equity Right.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Entity” shall mean any member of an ERISA Group.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived); (b) the
existence with respect to any Pension Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived, the failure by any ERISA Entity to make by its due date a
required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the filing pursuant to Section 412(d) of the Code or Section 303(a) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (d) the incurrence by any ERISA Entity of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan; (e) the receipt by any ERISA Entity from the PBGC or a plan administrator
of any notice indicating an intent to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan; (f) the occurrence of any event or
condition which would reasonably constitute grounds under ERISA for the
termination of or the appointment of a trustee to administer, any Pension Plan;
(g) the incurrence by any ERISA Entity of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan or Multiemployer Plan;
(h) the receipt by an ERISA Entity of any notice, or the receipt by any
Multiemployer Plan from any ERISA Entity of any notice, concerning the
imposition of Withdrawal Liability on any ERISA Entity or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (i) the making of any amendment to any
Pension Plan which would be reasonably likely to result in the imposition of a
lien or the posting of a bond or other security; or (j) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which would reasonably be expected to result in
liability to Borrower or any of its Restricted Subsidiaries.

 

“ERISA Group” shall mean Borrower or any of its Restricted Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with Borrower
and its Restricted Subsidiaries, are treated as a single employer under
Section 414(b) or (c) of the Code.

 

“Estoppel” shall mean a Lessor Consent, Waiver and Estoppel Certificate, which
shall be substantially in the form attached hereto as Exhibit N.

 

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, the sum (without
duplication) of:

 

14

--------------------------------------------------------------------------------


 

(a)           consolidated net income (or loss) of Borrower and its Restricted
Subsidiaries for such Excess Cash Flow Period, adjusted to exclude any gains or
losses attributable to prepayment of any Loans; plus

 

(b)           depreciation and amortization deducted in determining such
consolidated net income (or loss) for such Excess Cash Flow Period; plus

 

(c)           other non-cash charges or losses (except for such non-cash charges
or losses representing or requiring an accrual or reserve for future (including
contingent) cash expenses, charges or losses) deducted in determining such
consolidated net income (or loss) for such Excess Cash Flow Period; plus

 

(d)           the sum of (i) the amount, if any, by which Working Capital
decreased during such Excess Cash Flow Period plus (ii) the net amount, if any,
by which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of Borrower and its Restricted Subsidiaries
increased during such Excess Cash Flow Period plus (iii) the net amount, if any,
by which the consolidated accrued long-term asset accounts of Borrower and its
Restricted Subsidiaries decreased during such Excess Cash Flow Period; minus

 

(e)           the sum of (i) any non-cash gains included in determining such
consolidated net income (or loss) for such Excess Cash Flow Period plus (ii) the
amount, if any, by which Working Capital increased during such Excess Cash Flow
Period plus (iii) the net amount, if any, by which the consolidated deferred
revenues and other consolidated accrued long-term liability accounts of Borrower
and its Restricted Subsidiaries decreased during such Excess Cash Flow Period
plus (iv) the net amount, if any, by which the consolidated accrued long-term
asset accounts of Borrower and its Restricted Subsidiaries increased during such
Excess Cash Flow Period; minus

 

(f)            the sum of (i) Capital Expenditures for such Excess Cash Flow
Period (except to the extent attributable to the incurrence of Capital Lease
Obligations or otherwise financed by incurring Indebtedness) plus (ii) cash
consideration paid during such Excess Cash Flow Period to make Permitted
Acquisitions (except to the extent financed by incurring Indebtedness) plus
(iii) the amounts paid to make Investments permitted under Section 10.04(l) plus
(iv) cash payments or cash deposits made to acquire or secure licenses to
operate Gaming Facilities; minus

 

(g)           the proceeds or amounts realized from any Casualty Event (and any
applicable insurance deductible in respect thereof) or Asset Sale (only deducted
to the extent included in the calculation of consolidated net income) during
such Excess Cash Flow Period; minus

 

(h)           the aggregate principal amount of Indebtedness repaid or prepaid
by Borrower and its Restricted Subsidiaries during such Excess Cash Flow Period,
excluding Indebtedness in respect of Revolving Loans and Letters of Credit
(unless the repayment of the principal amount of such Revolving Loans is
accompanied by a corresponding termination of the Total Revolving Commitments);
minus

 

15

--------------------------------------------------------------------------------


 

(i)            the amounts paid to make Investments permitted under
Section 10.04(m).

 

“Excess Cash Flow Period” shall mean each fiscal year of Borrower beginning the
fiscal year ending December 31, 2006.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) income or franchise Taxes imposed on (or measured by)
its net income or net profits by the United States, or by the jurisdiction under
the laws of which such recipient is organized, in which its principal office is
located or in which it is otherwise doing business (other than a business deemed
to arise solely by virtue of the transactions contemplated by this Agreement)
or, in the case of any Lender, in which its Applicable Lending Office is
located, (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which Borrower is located,
(c) other than an assignee pursuant to a request by Borrower under
Section 2.11(a), any U.S. federal withholding tax that is imposed on amounts
payable to such person at the time such person becomes a party to this Agreement
(or designates a new Applicable Lending Office), except to the extent that such
person (or its assignor, if any) was entitled, at the time of designation of a
new Applicable Lending Office (or assignment), to receive additional amounts
from Borrower with respect to such withholding Tax pursuant to Section 5.06(a),
or (d) a U.S. federal withholding tax that is attributable to such person’s
failure to comply with Section 5.06(b) or 5.06(c).

 

“Existing Argosy Credit Facility” shall mean the Third Amended and Restated
Credit Agreement, dated as of September 30, 2004 (as amended, supplemented or
otherwise modified) among Argosy, the other borrowers named therein, the lenders
named therein, Calyon and Bank of Scotland, as co-syndication agents, Morgan
Stanley Bank, as documentation agent, and Wells Fargo, as administrative agent,
letter of credit issuer and swingline lender.

 

“Existing Argosy Indentures” shall mean the indentures governing the Existing
Argosy Notes.

 

“Existing Argosy Notes” shall mean, collectively, Argosy’s outstanding 7% senior
subordinated notes due 2014 and Argosy’s outstanding 9% senior subordinated
notes due 2011 and, in each case, the Existing Argosy Indentures related
thereto.

 

“Existing Borrower Credit Agreement” shall mean the Credit Agreement, dated as
of March 3, 2003 (the “Original Borrower Credit Agreement”), as amended and
restated as of December 5, 2003 (as amended) among Borrower, the subsidiary
guarantors party thereto, Bear, Stearns & Co. Inc., as sole lead arranger, sole
bookrunner and sole syndication agent in connection with the term D loan
facility and the amendment and restatement, Bear, Stearns & Co. Inc. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as original joint lead arrangers and
original joint bookrunners, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as original syndication agent, Bear Stearns Corporate Lending Inc., as swingline
lender, administrative agent and collateral agent, and Societe Generale and
Credit Lyonnais New York Branch, as joint documentation agents, and the lenders
party thereto.

 

16

--------------------------------------------------------------------------------


 

“fair market value” shall mean, with respect to any Property, a price (after
taking into account any liabilities relating to such Property), as determined in
good faith by Borrower, that could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of which is under any compulsion to complete the transaction.

 

“FASB 142” shall mean Statement of Financial Accounting Standards No. 142 issued
on June 29, 2001 by the Financial Accounting Standards Board.

 

“FASB 144” shall mean Statement of Financial Accounting Standards No. 144 issued
August 2001 by the Financial Accounting Standards Board.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, however, that (a) if the day for which such rate
is to be determined is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if such rate is not so
published for any Business Day, the Federal Funds Rate for such Business Day
shall be the average rate quoted to Administrative Agent on such Business Day on
such transactions by three federal funds brokers of recognized standing, as
determined by Administrative Agent.

 

“Fee Letter” shall mean the fee letter agreement dated November 3, 2004 (as
amended, amended and restated, supplemented or otherwise modified from time to
time), among Borrower, DBTCA, DBSI, GSCP, LBI and LCPI.

 

“Final Maturity Date” shall mean the latest of the R/C Maturity Date, the Term A
Facility Maturity Date, the Term B Facility Maturity Date and the latest New
Incremental Term Loan Maturity Date.

 

“Financial Maintenance Covenants” shall mean the covenants set forth in Sections
10.08(a) through and including 10.08(d).

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“Fixed Charge Coverage Ratio” shall mean, as at any date of determination, the
ratio of (x) Consolidated EBITDA for the Test Period ending on such date minus
Maintenance Capital Expenditures for such Test Period to (y) Fixed Charges for
the Test Period ending on such date.

 

“Fixed Charges” shall mean, for any Test Period, the sum of, without
duplication, (a) Consolidated Interest Expense for such period to the extent
paid or mandatorily payable in cash during such period, (b) the sum of all
scheduled principal payments on any Indebtedness of Borrower and its Restricted
Subsidiaries (including, without duplication, any lease payments in respect of
Capital Leases (to the extent such lease payments would constitute a

 

17

--------------------------------------------------------------------------------


 

payment of principal of such Capital Lease) of Borrower and its Restricted
Subsidiaries but excluding (x) any prepayment of a type contemplated by
Section 2.10 and (y) balloon or other payments at final maturity thereof) and
(c) all cash income tax expense actually paid to any Governmental Authority by
Borrower and its Restricted Subsidiaries for such period (other than taxes
related to Asset Sales not in the ordinary course of business).  Notwithstanding
the foregoing, for the initial four Test Dates after the Closing Date, for the
purposes of calculation of Fixed Charges, Consolidated Interest Expense shall
equal the product of (x) Consolidated Interest Expense since the Closing Date to
the date in question and (y) a fraction, the numerator of which is 365 and the
denominator of which is the number of days since the Closing Date.

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement (excluding employment agreements) maintained or
contributed to by, or entered into with, Borrower or any Restricted Subsidiary
with respect to employees employed outside the United States.

 

“Foreign Subsidiary” shall mean each Subsidiary that is organized under the laws
of a jurisdiction other than the United States or any state thereof, or the
District of Columbia.

 

“FTC Order” shall mean the proposed Agreement Containing Consent Orders accepted
July 26, 2005 by the Federal Trade Commission of the United States of America in
the case of Penn National Gaming, Inc., FTC File No. 0510029, together with the
“Decision and Order” and “Order to Hold Separate and Maintain Assets” referred
to therein, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Funding Date” shall mean the date of the making of any extension of credit
(whether the making of a Loan or the issuance of a Letter of Credit) hereunder
(including the Closing Date).

 

“GAAP” shall mean generally accepted accounting principles set forth as of the
relevant date in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Gaming Approval” shall mean any and all approvals, authorizations, permits,
consents, rulings, orders or directives of any Governmental Authority
(a) necessary to enable Borrower or any of its Restricted Subsidiaries to engage
in the casino, gambling, horse racing or gaming business or otherwise continue
to conduct its business substantially as is presently conducted or contemplated
to be conducted following the Closing Date (after giving effect to the
Transactions), (b) required by any Gaming Authority or under any Gaming Law or
(c) necessary as is contemplated on the Closing Date (after giving effect to the
Transactions), to accomplish the financing and other transactions contemplated
hereby after giving effect to the Transactions.

 

“Gaming Authority” shall mean any governmental agency, authority, board, bureau,
commission, department, office or instrumentality with regulatory, licensing or
permitting authority or jurisdiction over any gaming business or enterprise or
any Gaming

 

18

--------------------------------------------------------------------------------


 

Facility (including, without limitation, the Alcohol and Gaming Commission of
Ontario, the Colorado Division of Gaming, the Colorado Limited Gaming Control
Commission, the Illinois Gaming Board, Indiana Gaming Commission, the Iowa
Racing and Gaming Commission, the Louisiana Gaming Control Board, the Maine
Harness Racing Commission, the Maine Gambling Control Board, the Mississippi
Gaming Commission, the Mississippi State Tax Commission, the Missouri Gaming
Commission, the New Jersey Racing Commission, the New Jersey Casino Control
Commission, the Pennsylvania State Horse Racing Commission, the Pennsylvania
State Harness Racing Commission, the West Virginia Racing Commission and the
West Virginia Lottery Commission), or with regulatory, licensing or permitting
authority or jurisdiction over any gaming operation (or proposed gaming
operation) owned, managed or operated by Borrower or any of its Restricted
Subsidiaries.

 

“Gaming Facility” shall mean any gaming establishment and other property or
assets ancillary thereto or used in connection therewith, including, without
limitation, any casinos, hotels, resorts, race tracks, off-track wagering sites,
theaters, parking facilities, recreational vehicle parks, timeshare operations,
retail shops, restaurants, other buildings, land, golf courses and other
recreation and entertainment facilities, marinas, vessels, barges, ships and
related equipment.

 

“Gaming Laws” shall mean all applicable provisions of all: (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari mutuel race tracks) and rules,
regulations, codes and ordinances of, and all administrative or judicial orders
or decrees or other laws pursuant to which, any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming or Gaming
Facility activities conducted by Borrower or any of its Restricted Subsidiaries
within its jurisdiction; (b) Gaming Approvals; and (c) orders, decisions,
determinations, judgments, awards and decrees of any Gaming Authority.

 

“Gaming License” shall mean any Gaming Approval or other casino, gambling, horse
racing or gaming license issued by any Gaming Authority covering any Gaming
Facility.

 

“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country, whether federal, state, provincial or
local, or any agency, authority, board, bureau, central bank, commission,
department or instrumentality thereof or therein, including, without limitation,
any court, tribunal, grand jury or arbitrator, in each case whether foreign or
domestic, or any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to such government or political
subdivision including, without limitation, any Gaming Authority.

 

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law requiring notification of the buyer, mortgagee or assignee of real
property, or notification, registration or filing to or with any Governmental
Authority, in connection with the sale, lease, mortgage, assignment or other
transfer (including, without limitation, any transfer of control) of any real
property, establishment or business, of the actual or threatened presence or
release in or into the Environment, or the use, disposal or handling of
Hazardous Material on, at, under or near the real property, facility or business
to be sold, mortgaged, assigned or transferred.

 

19

--------------------------------------------------------------------------------


 

“Ground Leases” shall mean, collectively, each ground lease set forth on
Schedule 1.01(A) attached hereto as each may be supplemented, replaced or
modified from time to time.

 

“GSCP” shall mean Goldman Sachs Credit Partners L.P., in its individual
capacity, and any successor thereto by merger, consolidation or otherwise.

 

“Guarantee” shall mean the guarantee of each Subsidiary Guarantor pursuant to
Article VI.

 

“Hazardous Material” shall mean any material, substance, waste, constituent,
compound, pollutant or contaminant including, without limitation, petroleum
(including, without limitation, crude oil or any fraction thereof or any
petroleum product or waste) subject to regulation or which could reasonably be
expected to give rise to liability under Environmental Law.

 

“Illinois Principal Assets” shall mean the following Principal Assets: (a) the
Gaming Facility known as “Hollywood Casino Aurora”, located in Aurora, Illinios;
and (b) the Gaming Facility known as “Empress Casino Joliet”, located in Joliet,
Illinios

 

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
Borrower having assets with an aggregate fair market value of less than $25.0
million as of the last day of any fiscal quarter of Borrower; provided, however,
that in no event shall the aggregate fair market value of the assets of all
Immaterial Subsidiaries exceed the Immaterial Subsidiary Threshold Amount as of
the last day of any fiscal quarter of Borrower.

 

“Immaterial Subsidiary Threshold Amount” shall mean $50.0 million.

 

“Incremental Commitment Amount” shall mean $300.0 million (as the same may be
reduced or terminated from time to time pursuant to Section 2.04); provided,
however, that until the earlier of (a) the expiration or termination of the
Pocono Downs Put Obligation in accordance with the Pocono Downs Sale Documents
or (b) the date on which Borrower has fulfilled the Pocono Downs Put Obligation,
$175.0 million of the Incremental Commitment Amount may only be utilized in
connection with the fulfillment of the Pocono Downs Put Obligation; provided,
further, that in no event shall the aggregate amount of all Incremental
Revolving Commitments provided pursuant to Section 2.12 exceed $100.0 million.

 

“Incremental Commitments” shall mean the Incremental Revolving Commitments, the
Incremental Term A/B Loan Commitments and the New Incremental Term Loan
Commitments.

 

“Incremental Term A/B Loan Commitments” shall mean the Incremental Term A Loan
Commitments and the Incremental Term B Loan Commitments.

 

“Incremental Term A/B Loans” shall mean the Incremental Term A Loans and the
Incremental Term B Loans.

 

20

--------------------------------------------------------------------------------


 

“Incremental Term Loan Commitments” shall mean the Incremental Term A/B Loan
Commitments and the New Incremental Term Loan Commitments.

 

“Incremental Term Loans” shall mean the Incremental Term A/B Loans and the New
Incremental Term Loans.

 

“incur” shall mean, with respect to any Indebtedness or other obligation of any
person, to create, issue, incur (including by conversion, exchange or
otherwise), permit to exist, assume, guarantee or otherwise become liable in
respect of such Indebtedness or other obligation (and “incurrence,” “incurred”
and “incurring” shall have meanings correlative to the foregoing).

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person; (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services (excluding (x) trade accounts payable and accrued obligations incurred
in the ordinary course of business, (y) financing of insurance premiums in the
ordinary course of business and (z) any such obligations payable solely through
the issuance of Equity Interests); (e) all Indebtedness of others secured by any
Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed; provided, however, that if such
obligations have not been assumed, the amount of such Indebtedness included for
the purposes of this definition will be the amount equal to the lesser of the
fair market value of such property and the amount of the Indebtedness secured;
(f) all Capital Lease Obligations of such person; (g) all obligations of such
person in respect of interest rate protection agreements, foreign currency
exchange agreements or other interest or exchange rate hedging arrangements;
(h) all obligations of such person as an account party in respect of letters of
credit and bankers’ acceptances, except obligations in respect of letters of
credit issued in support of obligations not otherwise constituting Indebtedness
shall not constitute Indebtedness except to the extent such letter of credit is
drawn and not reimbursed within ten Business Days; and (i) all Contingent
Obligations of such person in respect of Indebtedness of others of the kinds
referred to in clauses (a) through (h) above; provided, however, that for
purposes of this definition, deferred purchase obligations shall be calculated
based on the net present value thereof.  The Indebtedness of any person shall
include the Indebtedness of any partnership in which such person is a general
partner unless recourse is limited, in which case the amount of such
Indebtedness shall be the amount such person is liable therefor (except to the
extent the terms of such Indebtedness expressly provide that such person is not
liable therefor).  The amount of Indebtedness of the type referred to in clause
(g) above of any person shall be zero unless and until such Indebtedness shall
be terminated, in which case the amount of such Indebtedness shall be the then
termination payment due thereunder by such person.  The amount of Indebtedness
of the type described in clause (d) shall be calculated based on the net present
value thereof.  For the avoidance of doubt, casino “chips” and gaming winnings
of customers shall not constitute Indebtedness.

 

“Indiana Mortgage Documents” shall mean, collectively, (a) the Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, by
Indiana Gaming Company, L.P., as mortgagor, to Deutsche Bank Trust Company
Americas, as mortgagee, dated

 

21

--------------------------------------------------------------------------------


 

as of the Closing Date, relating to Real Property located in Dearborn County,
Indiana, and (b) the Preferred Ship Mortgage, by Indiana Gaming Company, L.P.,
as mortgagor, to Deutsche Bank Trust Company Americas, as mortgagee, dated as of
the Closing Date, relating to the whole of the Argosy VI Vessel.

 

“Initial Perfection Certificate” has the meaning set forth in the definition of
“Perfection Certificate”.

 

“Interest Period” shall mean, with respect to any LIBOR Loan, each period
commencing on the date such LIBOR Loan is made or Converted from an ABR Loan or
the last day of the next preceding Interest Period for such LIBOR Loan and
(subject to the requirements of Section 2.09) ending on the numerically
corresponding day in the first, second, third or sixth calendar month (or, to
the extent requested by Borrower and with the prior written consent of each
applicable Lender, nine or twelve months) thereafter, as Borrower may select as
provided in Section 4.05 (but otherwise subject to the second sentence in
Section 2.01(d)), except that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar
month.  Notwithstanding the foregoing:  (i) if any Interest Period for any
Revolving Loan would otherwise end after the R/C Maturity Date, such Interest
Period shall end on the R/C Maturity Date; (ii) each Interest Period that would
otherwise end on a day that is not a Business Day shall end on the next
succeeding Business Day (or, if such next succeeding Business Day falls in the
next succeeding calendar month, on the next preceding Business Day); and
(iii) notwithstanding clause (i) above, except as otherwise provided in
Section 2.01(d), no Interest Period shall have a duration of less than one month
and, if the Interest Period for any LIBOR Loan would otherwise be a shorter
period, such Loan shall not be available hereunder as a LIBOR Loan for such
period.

 

“Interest Rate Certificate” shall mean an Interest Rate Certificate
substantially in the form of Exhibit D, delivered pursuant to Section 9.04(e),
demonstrating in reasonable detail the calculation of the Consolidated Total
Leverage Ratio as of any Test Date.

 

“Interest Rate Protection Agreement” shall mean, for any person, an interest
rate swap, cap or collar agreement or similar arrangement between such person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies.

 

“Investments” of any person shall mean (a) any loan or advance of funds or
credit by such person to any other person, (b) any Contingent Obligation by such
person in respect of the Indebtedness or other obligation of any other person
(provided that upon termination of any such Contingent Obligation, no Investment
in respect thereof shall be deemed outstanding, except as contemplated in clause
(e) below), (c) any purchase or other acquisition of any Equity Interests or
indebtedness or obligations of any other person, (d) any capital contribution by
such person to any other person, (e) any payment under any Contingent Obligation
by such person in respect of the Indebtedness or other obligation of any other
person, or (f) holding any cash or Cash Equivalents.  For purposes of the
definition of “Unrestricted Subsidiary” and Section 10.04, “Investment” shall
include the portion (proportionate to Borrower’s Equity Interest in such
Subsidiary) of the fair market value of the net assets of any Subsidiary of
Borrower at the time of Designation of such Subsidiary as an Unrestricted

 

22

--------------------------------------------------------------------------------


 

Subsidiary pursuant to Section 9.12; provided, however, that upon the Revocation
of a Subsidiary that was Designated as an Unrestricted Subsidiary after the
Closing Date, the amount of outstanding Investments is deemed to be reduced by
the lesser of (x) the fair market value of such Subsidiary at the time of such
Revocation and (y) the amount of Investments that was deemed to have been made
at the time of the Designation of such Subsidiary as an Unrestricted Subsidiary.

 

“Joinder Agreements” shall mean each Joinder Agreement substantially in the form
of Exhibit M attached hereto and each Joinder Agreement to be entered into
pursuant to the Security Agreement.

 

“Joint Venture” shall mean any person, other than an individual or a Wholly
Owned Subsidiary of Borrower, in which Borrower or a Restricted Subsidiary of
Borrower holds or acquires an ownership interests (whether by way of capital
stock, partnership or limited liability company interest, or other evidence of
ownership).

 

“Kansas City Facility” shall mean the Gaming Facility currently known as “The
Argosy Casino Riverside,” located near Kansas City, Missouri.

 

“Lawrenceburg Facility” shall mean the Gaming Facility currently known as “The
Argosy Casino Lawrenceburg,” located in Lawrenceburg, Indiana.

 

“Laws” shall mean, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.

 

“LBI” shall mean Lehman Brothers Inc., in its individual capacity, and any
successor thereto by merger, consolidation or otherwise.

 

“L/C Commitments” shall mean the commitments of L/C Lender to issue Letters of
Credit pursuant to Section 2.03.

 

“L/C Disbursements” shall mean a payment or disbursement made by any L/C Lender
pursuant to a Letter of Credit.

 

“L/C Documents” shall mean, with respect to any Letter of Credit, collectively,
any other agreements, instruments, guarantees or other documents (whether
general in application or applicable only to such Letter of Credit) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or (b) any collateral security for any of
such obligations, each as the same may be amended or modified and in effect from
time to time.

 

“L/C Interest” shall mean, for each Revolving Lender, such Lender’s
participation interest (or, in the case of L/C Lender, L/C Lender’s retained
interest) in L/C Lender’s liability under Letters of Credit and such Lender’s
rights and interests in Reimbursement Obligations and fees, interest and other
amounts payable in connection with Letters of Credit and Reimbursement
Obligations.

 

23

--------------------------------------------------------------------------------


 

“L/C Lender” shall mean, as the context may require: (a) Wachovia Bank, National
Association or any of its Affiliates, in its capacity as issuer of Letters of
Credit issued by it hereunder (including certain of the Existing Letters of
Credit issued by it), together with its successors and assigns in such capacity;
(b) any other Lender or Lenders (1) selected by Administrative Agent and
reasonably satisfactory to Borrower or (2) that becomes an L/C Lender pursuant
to Section 2.03(l), in each case in its capacity as issuer of Letters of Credit
issued by such Lender hereunder, together with its successors and assigns in
such capacity; (c) Wells Fargo, in its capacity as issuer of certain of the
Existing Letters of Credit issued by it, together with its successors and
assigns in such capacity; or (d) collectively, all of the foregoing.  

 

“L/C Liability” shall mean, at any time, without duplication, the sum of (a) the
Dollar Equivalent of the Stated Amount of all outstanding Letters of Credit at
such time plus (b) the aggregate amount of all L/C Disbursements that have not
yet been reimbursed at such time (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of any Letter of Credit denominated in the
Alternate Currency) in respect of all Letters of Credit.  The L/C Liability of
any Revolving Lender at any time shall mean such Revolving Lender’s R/C
Percentage of the aggregate L/C Liabilities at such time.

 

“L/C Sublimit” shall mean an amount equal to the lesser of (a) $100.0 million
and (b) the Total Revolving Commitments then in effect.  The L/C Sublimit is
part of, and not in addition to, the Total Revolving Commitments.

 

“LCPI” shall mean Lehman Commercial Paper Inc., in its individual capacity, and
any successor thereto by merger, consolidation or otherwise.

 

“Lease” shall mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.

 

“Lender Default” shall mean (a) the refusal (which has not been retracted) or
the failure of a Lender to make available or otherwise fund its portion of any
Borrowing (including participations in Swingline Loans) or to fund its portion
of any unreimbursed payment under Section 2.03 or (b) a Lender having notified
Administrative Agent and/or Borrower that it does not intend to comply with the
obligations under Section 2.01(a), 2.01(b), 2.01(c), 2.01(e) or 2.03.

 

“Lenders” shall mean (a) each Person listed on Annexes A-1, A-2 and A-3 that is
a party to this Agreement, (b) any New Incremental Lender from time party hereto
pursuant to Section 2.12 and (c) any Person that becomes a “Lender” hereunder
pursuant to an Assignment Agreement, other than any such Person that ceases to
be a party hereto pursuant to an Assignment Agreement.  Unless the context
requires otherwise, the term “Lenders” shall include the Swingline Lender and
L/C Lender.

 

“Letter of Credit” shall have the meaning set forth in Section 2.03(a) and shall
include each Existing Letter of Credit.

 

“LIBO Base Rate” shall mean, with respect to any LIBOR Loan for any Interest
Period therefor, the rate per annum determined by Administrative Agent to be the
arithmetic mean (rounded, if necessary, to the nearest 1/100th of 1%) of the
offered rates for deposits in Dollars with a term comparable to such Interest
Period that appears on the Telerate British

 

24

--------------------------------------------------------------------------------


 

Bankers Assoc. Interest Settlement Rates Page (defined below) at approximately
11:00 a.m., London, England time, on the second full Business Day preceding the
first day of such Interest Period; provided, however, that (i) if no comparable
term for an Interest Period is available, the LIBO Base Rate shall be determined
using the weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBO Base Rate” shall mean, with respect to each day during each Interest
Period pertaining to LIBOR Loans comprising part of the same borrowing, the rate
per annum equal to the rate at which Administrative Agent is offered deposits in
Dollars at approximately 11:00 a.m., London, England time, two Business Days
prior to the first day of such Interest Period in the London interbank market
for delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to the amount of such LIBOR Loan
to be outstanding during such Interest Period.  “Telerate British Bankers Assoc.
Interest Settlement Rates Page” shall mean the display designated as Page 3750
on the Telerate System Incorporated Service (or such other page as may replace
such page on such service for the purpose of displaying the rates at which
Dollar deposits are offered by leading banks in the London interbank deposit
markets).

 

“LIBO Rate” shall mean, for any LIBOR Loan for any Interest Period therefor, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
determined by Administrative Agent to be equal to the LIBO Base Rate for such
Loan for such Interest Period divided by 1 minus the Reserve Requirement (if
any) for such Loan for such Interest Period.

 

“LIBOR Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “LIBO Rate”.

 

“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor or similar official with
respect to, any Gaming License covering any Gaming Facility owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries, but
excluding any such revocation, failure to renew, suspension or appointment to
the extent such Gaming License relates to a Gaming Facility that is located on a
Native American Indian reservation and/or in a jurisdiction the Gaming Laws of
which have permitted gambling in the form of slot machines and table games to be
conducted by any person or persons who are not Native American Indians or are
acting or managing gaming operations for or on behalf of Native American Indians
for less than two years at the time of any such revocation, failure to renew,
suspension or appointment.

 

“Lien” shall mean, with respect to any Property, any mortgage, deed of trust,
lien, pledge, security interest, assignment, hypothecation or encumbrance for
security of any kind, or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Government Authority (other than such financing statement or similar
notices filed for informational or precautionary purposes only), any conditional
sale or other title retention agreement or any lease in the nature thereof.

 

“Loans” shall mean the Revolving Loans, the Swingline Loans and the Term Loans.

 

25

--------------------------------------------------------------------------------


 

“Losses” of any person shall mean the losses, liabilities, claims (including
those based upon negligence, strict or absolute liability and liability in
tort), damages, reasonable expenses, obligations, penalties, actions, judgments,
penalties, fines, suits, reasonable and documented costs or disbursements of any
kind or nature whatsoever (including reasonable fees and expenses of counsel in
connection with any Proceeding commenced or threatened in writing, whether or
not such person shall be designated a party thereto) at any time (including
following the payment of the Obligations) incurred by, imposed on or asserted
against such person.

 

“Maintenance Capital Expenditures” shall mean any capital expenditures by
Borrower or any of its Restricted Subsidiaries that are made to maintain,
repair, restore or refurbish in the ordinary course of business the condition or
usefulness of property of Borrower or any of its Restricted Subsidiaries, or
otherwise to support the continuation of such person’s day-to-day operations as
then conducted, but that are not properly chargeable to repairs and maintenance
in accordance with GAAP, but excluding any capital expenditures which materially
add to or significantly improve any such property.

 

“Margin Stock” shall mean margin stock within the meaning of Regulation T,
Regulation U and Regulation X.

 

“Material Adverse Effect” shall mean an event, circumstance, occurrence or
condition which has caused any of (a) any change, condition, circumstance or
effect that, individually or in the aggregate with all other changes,
circumstances and effects, is or is reasonably likely to have a material adverse
effect on the business, assets, results of operations or financial condition of
Borrower and the Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Credit Parties to perform any of their
material obligations under the Credit Documents or (c) a material adverse effect
on the legality, binding effect or enforceability against any Credit Party of
the Credit Documents to which it is a party or any of the material rights and
remedies of any Creditor thereunder or the legality, priority or enforceability
of the Liens on a material portion of the Collateral.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor entity
thereto.

 

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a first Lien
(subject only to the Liens permitted thereunder) in favor of Collateral Agent on
behalf of the Secured Parties on each Mortgaged Real Property, which shall be in
substantially in the form of Exhibit I, with such schedules and including such
provisions as shall be necessary to conform such document to applicable or local
law or as shall be customary under local law, as the same may at any time be
amended in accordance with the terms thereof and hereof and such changes thereto
as shall be acceptable to Administrative Agent.

 

“Mortgaged Real Property” shall mean (a) each Real Property identified on
Schedule 1.01(C) and (b) each Real Property, if any, which shall be subject to a
Mortgage delivered after the Closing Date pursuant to Section 9.08.

 

26

--------------------------------------------------------------------------------


 

“Mortgaged Vessel” shall mean (a) each Vessel listed on Schedule 8.13(b) as a
“Mortgaged Vessel”, and (b) each Vessel or Replacement Vessel, if any, which
shall be subject to a Ship Mortgage after the Closing Date pursuant to
Section 9.08.

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Entity is then making or
accruing an obligation to make contributions, (b) to which any ERISA Entity has
within the preceding five plan years made contributions, including any person
which ceased to be an ERISA Entity during such five year period or (c) with
respect to which any Company is reasonably likely to incur liability under Title
IV of ERISA.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Available Proceeds” shall mean:

 

(i)            in the case of any Asset Sale permitted by Sections 10.05(c) and
10.05(n), the aggregate amount of all cash payments (including any cash payments
received by way of deferred payment of principal pursuant to a note or
otherwise, but only as and when received) received by Borrower or any Restricted
Subsidiary directly or indirectly in connection with such Asset Sale, net
(without duplication) of (A) the amount of all reasonable fees and expenses paid
by or on behalf of Borrower or any Restricted Subsidiary in connection with such
Asset Sale; (B) any Taxes paid or estimated in good faith to be payable by or on
behalf of any Company as a result of such Asset Sale (after application of all
credits and other offsets that arise from such Asset Sale); (C) any repayments
by or on behalf of any Company of Indebtedness (other than the Obligations) to
the extent that such Indebtedness is secured by a Permitted Lien on the subject
Property required to be repaid as a condition to the purchase or sale of such
Property; (D) amounts required to be paid to any person (other than any Company)
owning a beneficial interest in the subject Property; and (E) amounts reserved,
in accordance with GAAP, against any liabilities associated with such Asset Sale
and retained by Borrower or any of its Subsidiaries after such Asset Sale and
related thereto, including pension and other post-employment benefit
liabilities, purchase price adjustments, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale, all as reflected in an Officer’s Certificate delivered to
Administrative Agent;

 

(ii)           in the case of any Casualty Event, the aggregate amount of cash
proceeds of insurance, condemnation awards and other compensation received by
the person whose Property was subject to such Casualty Event in respect of such
Casualty Event net of (A) fees and expenses incurred by or on behalf of Borrower
or any Restricted Subsidiary in connection with recovery thereof, (B) repayments
of Indebtedness (other than Indebtedness hereunder) to the extent secured by a
Lien on such Property that is permitted by the Credit Documents, and (C) any
Taxes paid or payable by or on behalf of Borrower or any Restricted Subsidiary
in respect of the amount so recovered (after application of all credits and
other offsets arising from such Casualty Event) and amounts required to be paid
to any person (other than any Company) owning a beneficial interest in the
subject Property; and

 

27

--------------------------------------------------------------------------------


 

(iii)          in the case of any Debt Issuance, the aggregate amount of all
cash received in respect thereof by the person consummating such Debt Issuance
in respect thereof net of all investment banking fees, discounts and
commissions, legal fees, consulting fees, accountants’ fees, underwriting
discounts and commissions and other fees and expenses, actually incurred in
connection therewith.

 

“New Incremental Term Loan Facility” shall mean the credit facility comprising
the New Incremental Term Loan Commitments and the New Incremental Term Loans, if
any.

 

“New Incremental Term Loan Maturity Date” shall mean, with respect to any New
Incremental Term Loans to be made pursuant to the related Incremental Joinder
Agreement, the maturity date thereof as determined in accordance with
Section 2.12(c).

 

“New Incremental Term Loan Notes” shall mean the promissory notes executed and
delivered in connection with any New Incremental Term Loan Commitments and the
related New Incremental Term Loans.

 

“New Jersey Joint Venture” shall mean the joint venture between Greenwood
Racing, Inc. (and its successors and assigns) and Penn National Holding Company
(and its successors and assigns) comprising Pennwood pursuant to an agreement
dated October 30, 1998, and as amended on January 28, 1999.

 

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

 

“Non-Principal Asset” shall mean any Property of Borrower or any of its
Restricted Subsidiaries other than a Property constituting a Principal Asset.

 

“Notes” shall mean the Revolving Notes, the Swingline Note and the Term Loan
Notes.

 

“Notice of Borrowing” shall mean a notice of borrowing substantially in the form
of Exhibit B.

 

“Notice of Continuation/Conversion” shall mean a notice of continuation/
conversion substantially in the form of Exhibit C.

 

“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing by any
Credit Party to any Creditor or any of its Agent Related Parties or their
respective successors, transferees or assignees pursuant to the terms of any
Credit Document or any Credit Swap Contract, whether or not the right of such
person to payment in respect of such obligations and liabilities is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured and whether or not
such claim is discharged, stayed or otherwise affected by any bankruptcy case or
insolvency or liquidation proceeding.

 

28

--------------------------------------------------------------------------------


 

“Officer’s Certificate” shall mean, as applied to any entity, a certificate
executed on behalf of such entity by its chairman of the board of directors (or
functional equivalent) (if an officer), its chief executive officer, its
president, any of its vice presidents, its chief financial officer or its
treasurer or controller (in each case, or an equivalent officer) in their
official (and not individual) capacities.

 

“Organizational Document” shall mean, relative to any person, its certificate of
incorporation, its by-laws, its partnership agreement, its memorandum and
articles of association, share designations or similar organization documents
and all shareholder agreements, voting trusts and similar arrangements
applicable to any of its authorized Equity Interests.

 

“Original Borrower Credit Agreement” see definition of Existing Borrower Credit
Agreement.

 

“Other Debt” see the definition of “Repricing Transaction”.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

 

“Penn National Race Course” shall mean the thoroughbred racing facility located
in Harrisburg, Pennsylvania.

 

“Pennwood” shall mean, collectively, Pennwood Racing, Inc., a Delaware
corporation, and its subsidiaries, including, without limitation, GS Park
Services, L.P., FR Park Services, L.P., GS Park Racing, L.P. and FR Park Racing,
L.P.

 

“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Entity or with respect to which
any Company is reasonably likely to incur liability under Title IV of ERISA.

 

“Perfection Certificate” shall mean that certain Perfection Certificate, dated
as of the Closing Date (the “Initial Perfection Certificate”), executed and
delivered by Borrower and each of the Subsidiary Guarantors existing on the
initial Funding Date, and each other Perfection Certificate (which shall be
substantially in the form of Exhibit O) executed and delivered by the applicable
Credit Party from time to time, in each case, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 9.04(j)(B).

 

“Permitted Acquisitions” shall mean any acquisition, whether by purchase,
merger, consolidation or otherwise, by Borrower or any of its Restricted
Subsidiaries of all or substantially all the assets of, or all the Equity
Interests in, a person or business of a person so long as (a) such acquisition
shall not have been consummated pursuant to a tender offer that has not been
approved by the board of directors (or functional equivalent) of such person,
(b) such assets are to be used in, or such person so acquired is principally
engaged in, as the case may be, a business of the type conducted by Borrower and
its Restricted Subsidiaries or activities related or ancillary thereto, or such
assets are Complementary Assets and (c) immediately after giving

 

29

--------------------------------------------------------------------------------


 

effect thereto, (i) no Default has occurred and is continuing or would result
therefrom, (ii) all transactions related thereto are consummated in all material
respects in accordance with applicable Laws, (iii) Borrower and its Restricted
Subsidiaries are in compliance, on a pro forma basis after giving effect to such
acquisition, with the covenants set forth in Section 10.08 as of the most
recently ended Test Period (it being understood that such pro forma calculation
shall not include an aggregating of pre-acquisition capital expenditures for
purposes of Section 10.08(d)), as if such acquisition (and any related
incurrence or repayment of Indebtedness) had occurred on the first day of such
relevant Test Period (provided that any acquisition that occurs prior to the
first Test Period under such Sections 10.08(a), (b) and (c) shall be deemed to
have occurred during such first Test Period) and (iv) Borrower has delivered to
Administrative Agent an Officer’s Certificate to the effect set forth in clauses
(a), (b) and (c)(i) through (iii) above, together with all relevant financial
information for the person or assets to be acquired.  Notwithstanding the
foregoing in this definition of “Permitted Acquisition”, the Argosy Acquisition”
shall constitute a “Permitted Acquisition” for purposes of this Agreement.

 

“Permitted Collateral Liens” shall mean:

 

(a)           in the case of all Pledged Collateral other than Securities
Collateral (as defined in the Security Agreement), Permitted Liens of the type
described in clauses (a), (b), (c), (d), (f), (g), (h), (i), (j), (k), (m), (n),
(o), (p), (q), (s), (t) and (u) of Section 10.02;

 

(b)           in the case of all Pledged Collateral constituting Securities
Collateral (as defined in the Security Agreement), Permitted Liens of the type
described in clauses (a) and (p) of Section 10.02;

 

(c)           in the case of each Mortgaged Real Property, (i) on the date of
the filing, recording or registering of the related Mortgage, “Permitted
Collateral Liens” shall mean Prior Mortgage Liens and other Liens acceptable to
Administrative Agent and (ii) any time thereafter, “Permitted Collateral Liens”
shall mean (A) such Prior Mortgage Liens and such other Liens acceptable to
Administrative Agent referred to in clause (i) above and (B) Permitted Liens of
the type described in clauses (a), (b), (c), (d), (e), (f), (g), (i), (k), (n),
(p) and (s) of Section 10.02; and

 

(d)           in the case of each Mortgaged Vessel, Permitted Liens of the type
described in clauses (a), (b), (c), (d), (e), (f), (g), (i), (k), (n), (o) and
(p) of Section 10.02.

 

“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
refinancing thereof; provided, however, that:  (a) no Default or Event of
Default shall have occurred and be continuing or would arise therefrom; (b) any
such refinancing Indebtedness shall (i) not have a stated maturity or weighted
average life that is shorter than that of the Indebtedness being refinanced
(provided that the stated maturity or weighted average life may be shorter if
the stated maturity of any principal payment (including any amortization
payments) is not earlier than the earlier of (1) the stated maturity in effect
prior to such refinancing or (2) 91 days after the Final Maturity Date then in
effect), (ii) if the Indebtedness being refinanced is subordinated by its terms
or by the terms of any agreement or instrument relating to such Indebtedness, be
at least as subordinate to the Obligations as the Indebtedness being refinanced
(and unsecured if the refinanced Indebtedness is unsecured) and (iii) be in a
principal amount that does not exceed the principal amount so refinanced, plus
accrued interest, plus any premium or other payment

 

30

--------------------------------------------------------------------------------


 

required to be paid in connection with such refinancing, plus, in either case,
the amount of fees and reasonable expenses of Borrower or any of its Restricted
Subsidiaries incurred in connection with such refinancing; and (c) the sole
obligor on such refinancing Indebtedness shall be Borrower or the original
obligor on such Indebtedness being refinanced; provided, however, that (i) any
guarantor of the Indebtedness being refinanced shall be permitted to guarantee
the refinancing Indebtedness and (ii) any Credit Party shall be permitted to
guarantee any such refinancing Indebtedness of any other Credit Party.

 

“Permitted Senior Indebtedness” shall mean unsecured Indebtedness (including
unsecured Indebtedness convertible into or exchangeable or exercisable for any
Equity Interests) of Borrower or all or any Restricted Subsidiaries (other than
subordinated Indebtedness); provided, however, that such unsecured Indebtedness
shall not have any scheduled principal payments due prior to the date that is 91
days after the Final Maturity Date then in effect.

 

“Permitted Subordinated Indebtedness” shall mean unsecured Indebtedness
(including unsecured Indebtedness convertible into or exchangeable or
exercisable for any Equity Interests) of Borrower or all or any Restricted
Subsidiaries (a) that contains subordination provisions that are reasonably
satisfactory to Lead Arrangers (it being understood that subordination
provisions providing that such Indebtedness is at least as subordinated in all
material respects to the Obligations then outstanding as the obligations under
the Borrower Outstanding Bond Indentures, as in effect on the date hereof, to
the Obligations are reasonably satisfactory to Lead Arrangers) and (b) that
shall not have any scheduled principal payments due prior to the date that is 91
days after the Final Maturity Date then in effect.

 

“Permitted Vessel Liens” shall mean maritime Liens on ships, barges or other
vessels for damages arising out of a maritime tort, wages of a stevedore, when
employed directly by a person listed in 46 U.S.C. § 31341, crew’s wages, salvage
and general average, whether now existing or hereafter arising and other
maritime Liens which arise by operation of law during normal operations of such
ships, barges or other vessels.

 

“person” or “Person” shall mean any individual, corporation, company,
association, partnership, limited liability company, joint venture, trust,
unincorporated organization or Governmental Authority or any other entity.

 

“Pledged Collateral” has the meaning set forth in the Security Agreement.

 

“Pocono Downs Assets” shall mean the “Partnership Interests,” as such term is
defined in the Pocono Downs Sale Documents.

 

“Pocono Downs Put Obligation” shall mean the obligation of Borrower, the
“Sellers” (as such term is defined in the definition of Pocono Downs Sale
Documents) or any of their respective affiliates to repurchase from the buyer
thereof the Pocono Downs Assets in accordance with the terms of the Pocono Downs
Sale Documents.

 

“Pocono Downs Sale Documents” shall mean the Purchase Agreement, dated as of
October 14, 2004, by and between PNGI Pocono, Corp. (“PNGI Corp.”), PNGI, LLC
(“PNGI LLC” and, together with PNGI Corp., “Pocono Sellers”) and the Mohegan
Tribal Gaming Authority, and all documents thereto and all exhibits, appendices,
schedules and

 

31

--------------------------------------------------------------------------------


 

annexes to any thereof relating to the sale of the Pocono Downs Assets as in
effect on the date hereof (without any modifications or waiver of any of the
terms thereof, including capitalized terms therein but defined elsewhere as of
such date unless otherwise consented to by Administrative Agent and Borrower).

 

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (including Consolidated Interest Expense) incurred with respect to
capital projects which are appropriately classified as “pre-opening expenses” on
the applicable financial statements of Borrower and its Subsidiaries for such
period.

 

“Principal” shall mean Peter M. Carlino.

 

“Principal Asset” shall mean (a) each of the Properties of Borrower and its
Restricted Subsidiaries as of the Closing Date listed on Schedule 1.01(B) and
(b) any other Property (excluding Equity Interests in a person other than a
Restricted Subsidiary) or Gaming Facility of Borrower or any of its Restricted
Subsidiaries from time to time that, individually, was responsible for at least
7.5% of Consolidated EBITDA during the most recently ended fiscal year of
Borrower.

 

“Principal Office” shall mean the principal office of Administrative Agent,
located on the Closing Date at 60 Wall Street, New York, NY 10005, or such other
office as may be designated by Administrative Agent.

 

“Prior Mortgage Liens” shall mean, with respect to each Mortgaged Real Property,
the Liens identified in Schedule B annexed to the applicable Mortgage acceptable
to Administrative Agent, as such Schedule B may be amended from time to time to
the satisfaction of Administrative Agent.

 

“Proceeding” shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.

 

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and Equity Interests or other ownership interests of any person.

 

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred (except in the case of a refinancing) within 180 days
after such acquisition of such Property or the incurrence of such costs by such
person.

 

“Qualified Capital Stock” shall mean, with respect to any person, any Equity
Interests of such person which is not Disqualified Capital Stock.

 

32

--------------------------------------------------------------------------------


 

“Qualified Contingent Obligation” shall mean Contingent Obligations permitted by
Section 10.04 in respect of Indebtedness of any Joint Venture in which Borrower
or any of its Restricted Subsidiaries owns directly or indirectly at least 25%
of the Equity Interests of such Joint Venture or casinos or racinos managed by
Borrower or any of its Restricted Subsidiaries pursuant to a management or
similar contract.

 

“Quarter” shall mean each three month period ending on March 31, June 30,
September 30 and December 31.

 

“Quarterly Dates” shall mean the last Business Day of each Quarter in each year,
commencing with the last Business Day of the first full Quarter after the
Closing Date.

 

“R/C Maturity Date” shall mean the first to occur of (a) the date that is the
fifth anniversary of the Closing Date or (b) the date that is the 180th day
prior to the Borrower Notes Maturity Date.

 

“R/C Percentage” of any Revolving Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Commitment
of such Revolving Lender at such time and the denominator of which is the Total
Revolving Commitments at such time; provided, however, that if the R/C
Percentage of any Revolving Lender is to be determined after the Total Revolving
Commitments have been terminated, then the R/C Percentage of such Revolving
Lender shall be determined immediately prior (and without giving effect) to such
termination.

 

“Real Property” shall mean all right, title and interest of Borrower or any of
its Restricted Subsidiaries (including, without limitation, any leasehold
estate) in and to a parcel of real property owned, leased or operated by
Borrower or any of its Restricted Subsidiaries, whether by lease, license or
other use or occupancy agreement, together with, in each case, all improvements
and appurtenant fixtures (it being understood that for purposes of
Schedules 1.01(D) and 8.23(a), Borrower shall not be required to describe such
improvements and appurtenant fixtures in such Schedules).

 

“redeem” shall mean redeem, repurchase, repay, defease (covenant or legal),
Discharge or otherwise acquire or retire for value; and “redemption” and
“redeemed” have correlative meanings.

 

“refinance” shall mean refinance, renew, extend, replace, defease (covenant or
legal) (with proceeds of Indebtedness), Discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.

 

“Regulation D” shall mean Regulation D (12 C.F.R. Part 204) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” shall mean Regulation T (12 C.F.R. Part 220) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same

 

33

--------------------------------------------------------------------------------


 

may be amended, modified or supplemented and in effect from time to time and all
official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligations” shall mean the obligations of Borrower to reimburse
L/C Disbursements in respect of any Letter of Credit.

 

“Related Party” shall mean:

 

(a)           any immediate family member of Principal; or

 

(b)           any trust, corporation, partnership or other entity, in which
Principal and/or such other persons referred to in the immediately preceding
clause (a) have an 80% or more controlling interest.

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

“Replacement Vessel” shall mean the replacement, in any manner, of any existing
Mortgaged Vessel including, without limitation, any replacement of such
Mortgaged Vessel with a vessel, ship, riverboat, barge or improvement on real
property, whether such vessel, riverboat, barge or improvement is acquired or
constructed and whether or not such vessel, ship, riverboat, barge or
improvement is temporarily or permanently moored or affixed to any real
property.

 

“Repricing Transaction” shall mean (i) the incurrence by Borrower or any of its
Subsidiaries of a new tranche of replacement term loans (including any
Replacement Term Loans) under this Agreement (including by way of conversion of
Term B Facility Loans into any such new tranche of replacement term loans) (x)
having an effective interest rate margin for the respective Type of such
replacement term loan that is less than the Applicable Margin for Term B
Facility Loans of the respective Type (with the comparative determinations of
such margins to be made by Administrative Agent and to be made after taking into
account all upfront or similar fees or original issue discount (amortized over
the life (determined according to the maturity date thereof) of such tranche of
replacement term loans or Term B Facility Loans, as the case may be) payable to
all Lenders holding such replacement term loans or Term B Facility Loans, as the
case may be, but exclusive of any arrangement, structuring or other fees payable
in connection therewith that are not shared with all Lenders holding such
tranche of replacement term loans or Term B Facility Loans, as the case may be,
after giving effect to the syndication thereof) and (y)

 

34

--------------------------------------------------------------------------------


 

the proceeds of which are used to repay, in whole or in part, principal of
outstanding Term B Facility Loans (it being understood that a conversion of Term
B Facility Loans into any such new tranche of replacement term loans shall
constitute a repayment of principal of outstanding Term B Facility Loans),
(ii) any amendment, waiver or other modification to this Agreement which would
have the effect of reducing the Applicable Margin for Term B Facility Loans
(with the determination of such effective reduction to be made in accordance
with the applicable provisions set forth in the parenthetical appearing in
preceding clause (i)(x)) and/or (iii) the incurrence by Borrower or any of its
Subsidiaries of (x) any Incremental Term Loans, (y) any other term loans (which,
for the avoidance of doubt, does not include bonds) other than under this
Agreement or (z) any other bank debt other than under this Agreement (such other
term loans referred to in clause (y) above in this clause (iii) and such other
bank debt referred to in clause (z) above above in this clause (iii) are
individually referred to as “Other Debt”), the proceeds of which are used in
whole or in part to prepay or repay outstanding Term B Facility Loans (except to
the extent any such Other Debt is incurred as a direct result of a Change of
Control) if such Incremental Term Loans or Other Debt has a lower interest rate
spread or margin over the LIBOR Rate (or any comparable rate) or the Alternative
Base Rate (or any comparable rate), as applicable, than that of the Term B
Facility Loans at the time of prepayment or repayment thereof (with the
comparative determination of such interest rate spreads or margins to be made by
Administrative Agent taking into account all upfront or similar fees or original
issue discount (amortized over the life (determined according to the maturity
date thereof) of such Incremental Term Loans or Other Debt) payable to all
lenders holding such Incremental Term Loans or Other Debt after giving effect to
the syndication thereof).  Any such determination by Administrative Agent as
contemplated by preceding clauses (i)(x), (ii) and (iii) shall be conclusive and
binding on all Lenders holding Term B Facility Loans.

 

“Required Lenders” shall mean, as of any date of determination: (a) prior to the
Closing Date, Lenders holding more than 50% of the aggregate amount of the
Commitments; and (b) thereafter, Non-Defaulting Lenders the sum of whose
outstanding Term Loans, Revolving Loans, Unutilized R/C Commitments, Swingline
Exposure and L/C Liabilities then outstanding represents more than 50% of the
aggregate sum (without duplication) of (i) all outstanding Term Loans of all
Non-Defaulting Lenders, (ii) all outstanding Revolving Loans of all
Non-Defaulting Lenders, (iii) the aggregate Unutilized R/C Commitments of all
Non-Defaulting Lenders, (iv) the Swingline Exposure of all Non-Defaulting
Lenders and (v) the L/C Liabilities of all Non-Defaulting Lenders.

 

“Required Revolving Lenders” shall mean, as of any date of determination: (a) at
any time prior to the Closing Date, Lenders holding more than 50% of the
aggregate amount of the Revolving Commitments and (b) thereafter, Non-Defaulting
Lenders holding more than 50% of the aggregate sum of (without duplication)
(i) the aggregate principal amount of outstanding Revolving Loans of all
Non-Defaulting Lenders, (ii) the aggregate Unutilized R/C Commitments of all
Non-Defaulting Lenders, (iii) the Swingline Exposure of all Non-Defaulting
Lenders, and (iv) the L/C Liabilities of all Non-Defaulting Lenders.

 

“Required Tranche Lenders” shall mean:  (a) with respect to Lenders having
Revolving Commitments or Revolving Loans, Non-Defaulting Lenders having more
than 50% of the aggregate sum of the Unutilized R/C Commitments, Revolving
Loans, Swingline Exposure and L/C Liabilities then outstanding; (b) with respect
to Lenders having Term A Facility Loans,

 

35

--------------------------------------------------------------------------------


 

Term A Facility Commitments or Incremental Term A Loan Commitments, Lenders
having more than 50% of the aggregate sum of the Term A Facility Loans, Term A
Facility Commitments and Incremental Term A Loan Commitments then outstanding;
(c) with respect to Lenders having Term B Facility Loans, Term B Facility
Commitments or Incremental Term B Loan Commitments, Lenders having more than 50%
of the aggregate sum of the Term B Facility Loans, Term B Facility Commitments
and Incremental Term B Loan Commitments then outstanding; and (d) for each New
Incremental Term Loan Facility, if applicable, with respect to Lenders having
New Incremental Term Loans or New Incremental Term Loan Commitments, in each
case, in respect of such New Incremental Term Loan Facility, Lenders having more
than 50% of the aggregate sum of such New Incremental Term Loans and New
Incremental Term Loan Commitments then outstanding.

 

“Requirement of Law” shall mean, as to any person, any Law or determination of
an arbitrator or any Governmental Authority, in each case applicable to or
binding upon such person or any of its Property or to which such person or any
of its Property is subject.

 

“Reserve Requirement” shall mean, for any Interest Period for any LIBOR Loan,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the Federal Reserve System of the United
States in New York City with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D).

 

“Response Action” shall mean (a) “response” as such term is defined in CERCLA,
42 U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to:  (i) clean up, remove, treat, abate or
in any other way address any Hazardous Material in the Environment, (ii) prevent
the Release or threatened Release, or minimize the further Release, of any
Hazardous Material or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

 

“Responsible Officer” shall mean the chief executive officer of Borrower, the
president of Borrower (if not the chief executive officer), any senior or
executive vice president of Borrower, the chief financial officer or treasurer
of Borrower or, with respect to financial matters, the chief financial officer,
senior financial officer or treasurer of Borrower.

 

“Restricted Payment” shall mean dividends (in cash, Property or obligations) on,
or other payments or distributions on account of, or the setting apart of money
for a sinking or other analogous fund for, or the purchase, redemption,
retirement or other acquisition of, any Equity Interests or Equity Rights (other
than outstanding securities convertible into Equity Interests and other than any
payment made relating to any Transfer Agreement) of Borrower or any of its
Restricted Subsidiaries, but excluding dividends paid through the issuance of
additional shares of Qualified Capital Stock and any redemption or exchange of
any Qualified Capital Stock of Borrower or such Restricted Subsidiary through,
or with the proceeds of, the issuance of Qualified Capital Stock of Borrower or
any of its Restricted Subsidiaries.

 

“Restricted Subsidiaries” shall mean all existing and future Subsidiaries of
Borrower other than the Unrestricted Subsidiaries.

 

36

--------------------------------------------------------------------------------


 

“Reverse Trigger Event” shall have the meaning set forth in any applicable
Transfer Agreement.

 

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the R/C Maturity Date and the date
of termination of the Revolving Commitments.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” shall mean, for each Revolving Lender, the obligation of
such Lender to make Revolving Loans in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount set opposite the name of
such Lender on Annex A-1 under the caption “Revolving Commitment”, or in the
Assignment Agreement pursuant to which such Lender assumed its Revolving
Commitment, as applicable, as the same may be (a) changed pursuant to
Section 13.05(b), (b) reduced or terminated from time to time pursuant to
Sections 2.04 and/or 11.01, as applicable, or (c) increased or otherwise
adjusted from time to time in accordance with this Agreement, including pursuant
to Section 2.12.  The initial aggregate principal amount of the sum of the
Revolving Commitments of all Lenders is $750.0 million.

 

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s L/C
Liability, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Facility” shall mean the credit facility comprising the Revolving
Commitments.

 

“Revolving Lenders” shall mean (a) on the Closing Date, the Lenders having a
Revolving Commitment on Annex A-1 hereof and (b) thereafter, the Lenders from
time to time holding Revolving Loans and/or a Revolving Commitment as in effect
from time to time.

 

“Revolving Notes” shall mean the promissory notes substantially in the form of
Exhibit A-1.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereto.

 

“SEC” shall mean the Securities and Exchange Commission of the United States or
any successor thereto.

 

“Secured Parties” shall mean the Agents, the Lenders and any Swap Provider.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations of the SEC promulgated thereunder.

 

“Security Agreement” shall mean a security agreement substantially in the form
of Exhibit H among the Credit Parties and Collateral Agent, as the same may be
amended in accordance with the terms thereof and hereof, or such other
agreements, as the same may be

 

37

--------------------------------------------------------------------------------


 

amended in accordance with the terms thereof and hereof, reasonably acceptable
to Collateral Agent as shall be necessary to comply with applicable Requirements
of Law and effective to grant to Collateral Agent on behalf of the Secured
Parties a first priority (subject only to the Liens permitted thereunder)
perfected security interest in the Pledged Collateral covered thereby.

 

“Security Documents” shall mean the Security Agreement, the Mortgages, the Ship
Mortgages and each other security document or pledge agreement, instrument or
other document required by applicable local law or otherwise executed and
delivered by a Credit Party to grant a valid, perfected security interest in any
Property acquired or developed that is of the kind and nature that would
constitute Collateral on the Closing Date, and any other document, agreement or
instrument utilized to pledge or grant as collateral for the Obligations any
Property of whatever kind or nature.

 

“Ship Mortgage” shall mean a Ship Mortgage substantially in the form of
Exhibit J made by the applicable Credit Parties in favor of Collateral Agent for
the benefit of the Secured Parties, as the same may be amended in accordance
with the terms thereof and hereof, or such other agreements reasonably
acceptable to Collateral Agent as shall be necessary to comply with applicable
Requirements of Law and effective to grant in favor of Collateral Agent for the
benefit of the Secured Parties a first preferred mortgage on the Mortgaged
Vessel covered thereby, subject only to Permitted Collateral Liens.

 

“Solvent” and “Solvency” shall mean, for any person on a particular date, that
on such date (a) the fair value of the Property of such person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such person, (b) the present fair salable value of the assets of
such person is not less than the amount that will be required to pay the
probable liability of such person on its debts as they become absolute and
matured, (c) such person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such person’s ability to pay as such debts
and liabilities mature, (d) such person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such person’s Property would constitute an unreasonably small capital and
(e) such person is able to pay its debts as they become due and payable.  For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

 

“Specified Defaults” shall mean any Default or Event of Default arising from any
of the following having occurred:  (a) any willful and material breach
(resulting from intentional acts or omissions within the control of Borrower or
any of its Subsidiaries) of any of the covenants contained in Article IX
(Affirmative Covenants) or Article X (Negative Covenants) (excluding the
financial covenants set forth in Sections 10.08); or (b) any event described in
Section 11.01(b) or 11.01(c); or (c) any event described in Section 11.01(f)(i);
or (d) any event described in Section 11.01(g) or 11.01(h)(i), (ii), (iii),
(iv), (v) or (viii), in each case, with respect to Borrower; or (e) any event
described in Section 11.01(n).

 

“Specified Representations” shall mean the following:

 

(a)           any representation or warranty contained in any of the following: 
Section 8.02 (“Financial Condition, Etc.”), Section 8.04(a) (“No Breach; No
Default”), Section 8.05

 

38

--------------------------------------------------------------------------------


 

(“Action”), Section 8.06 (“Approvals”), Section 8.11 (“Use of Proceeds”),
Section 8.14 (“Security Interest; Absence of Financing Statements; Etc.”),
Section 8.16 (“True and Complete Disclosure”) and Section 8.18 (“Subordinated
Debt”); or

 

(b)           any other representations and warranties contained in Article VIII
(other than Section 8.27 (“Material Adverse Effect”)) to the extent there has
been a material and willful or knowing breach resulting from an intentional act
or omission within the control or knowledge of Borrower or any of its
Subsidiaries.

 

It is understood that, for purposes of this definition of “Specified
Representations”, any representation or warranty contained in Section 8.16
(“True and Complete Disclosure”) as it pertains to Argosy and its subsidiaries
(without giving effect to the consummation of the Argosy Acquisition) shall be
deemed to be limited to the knowledge of Borrower and that no breach of any
representation or warranty contained in Section 8.16 (“True and Complete
Disclosure”) will be deemed to exist except to the extent that the matter(s)
resulting in such breach constitutes or otherwise resulted or would result in a
Material Adverse Effect.

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

“Subsidiary” shall mean, as to any person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such person and/or one or more Subsidiaries
of such person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such person and/or one or more
Subsidiaries of such person has more than a 50% equity interest at the time. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.

 

“Subsidiary Guarantors” shall mean each of the persons listed on
Schedule 1.01(D) attached hereto and each person which may hereafter execute a
Joinder Agreement pursuant to Section 9.11, together with their successors and
permitted assigns, and “Subsidiary Guarantor” shall mean any one of them;
provided, however, that notwithstanding the foregoing, Subsidiary Guarantors
shall not include any Subsidiary of Borrower that is a Foreign Subsidiary.

 

“Swap Contract” shall mean any agreement entered into in the ordinary course of
business (as a bona fide hedge and not for speculative purposes) (including any
master agreement and any schedule or agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
agreement, rate cap, collar or floor agreement, currency swap agreement,
cross-currency rate swap agreement, swap option, currency option or any other
similar agreement (including any option to enter into any of the foregoing) and
is designed to protect any Company against fluctuations in interest rates,
currency exchange rates, commodity prices, or similar risks (including any
Interest Rate Protection Agreement).

 

39

--------------------------------------------------------------------------------


 

“Swap Provider” shall mean any person that is a party to a Swap Contract with
Borrower and/or any of its Restricted Subsidiaries if such person was, at the
date of entering into such Swap Contract, a Lender or Affiliate of a Lender, and
such person executes and delivers to Administrative Agent a letter agreement in
form and substance reasonably acceptable to Administrative Agent pursuant to
which such person (a) appoints Collateral Agent as its agent under the
applicable Credit Documents and (b) agrees to be bound by the provisions of
Section 12.03.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.01(e), as the same may be reduced from time to time
pursuant to Section 2.04.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its R/C Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.01(e).

 

“Swingline Note” shall mean the promissory note substantially in the form of
Exhibit A-4.

 

“Swingline Sublimit” shall mean the lesser of (a) $30.0 million and (b) the
Total Revolving Commitments then in effect.  The Swingline Sublimit is part of,
not in addition to, the Total Revolving Commitments.

 

“Syndication Date” shall mean the date upon which Lead Arrangers (collectively)
determine in their sole discretion (and notify Borrower and the Lenders) that
the primary syndication of the Commitments (and resultant addition of persons as
Lenders pursuant to Section 13.05(b)) has been completed.

 

“Taking” shall mean a taking or voluntary conveyance during the term of this
Agreement of all or part of any Mortgaged Real Property or Mortgaged Vessel, or
any interest therein or right accruing thereto or use thereof, as the result of,
or in settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority affecting any Mortgaged Real Property or Mortgaged Vessel
or any portion thereof, whether or not the same shall have actually been
commenced.

 

“Taxes” shall mean (a) any and all taxes, imposts, duties, charges, fees, levies
or other charges or assessments of whatever nature, including income, gross
receipts, excise, real or personal property, sales, withholding, social
security, retirement, unemployment, occupation, use, service, license, net
worth, payroll, franchise, and transfer and recording, imposed by the Internal
Revenue Service or any taxing authority (whether domestic or foreign, including
any federal, state, U.S. possession, county, local or foreign government or any
subdivision or taxing

 

40

--------------------------------------------------------------------------------


 

agency thereof) including interest, fines, penalties or additions to tax
attributable to or imposed on or with respect to any such taxes, charges, fees,
levies or other assessments and (b) all transferee, successor, joint and several
or contractual liability (including, without limitation, liability pursuant to
Treas. Reg. § 1.1502-6 (or any similar state, local or foreign provisions)) in
respect of any items described in clause (a).

 

“Term A Facility” shall mean the credit facility comprising the Term A Facility
Commitments, any Incremental Term A Loan Commitments and the Term A Facility
Loans.

 

“Term A Facility Commitment” shall mean, for each Term A Facility Lender, the
obligation of such Lender to make a Term A Facility Loan in a principal amount
not to exceed the amount set forth opposite the name of such Lender on Annex A-2
under the caption “Term A Facility Commitment”, or in the Assignment Agreement
pursuant to which such Lender assumed its Term A Facility Commitment, as
applicable, as the same may be (a) changed pursuant to Section 13.05(b) or
(b) reduced or terminated from time to time pursuant to Section 2.04 or
Section 11.01.  The initial aggregate principal amount of the sum of the Term A
Facility Commitments of all Term A Facility Lenders is $325.0 million.

 

“Term A Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term A Facility Commitments on Annex A-2 hereof and (b) thereafter, Lenders from
time to time holding any Incremental Term A Loan Commitments and/or Term A
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

 

“Term A Facility Loans” shall mean, collectively, (a) term loans made pursuant
to Section 2.01(b) and (b) term loans made pursuant to any Incremental Term A
Loan Commitments.

 

“Term A Facility Maturity Date” shall mean the first to occur of (a) the date
that is the sixth anniversary of the Closing Date and (b) the date that is 180
days prior to the Borrower Notes Maturity Date.

 

“Term A Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-2.

 

“Term B Facility” shall mean the credit facility comprising the Term B Facility
Commitments, any Incremental Term B Loan Commitments and the Term B Facility
Loans.

 

“Term B Facility Commitment” shall mean, for each Term B Facility Lender, the
obligation of such Lender, if any, to make a Term B Facility Loan to Borrower on
the Closing Date in a principal amount not to exceed the amount set forth
opposite such Lender’s name under the heading “Term B Facility Commitment” on
Annex A-3, or in the Assignment Agreement pursuant to which such Lender assumed
its Term B Facility Commitment, as applicable, as the same may be (i) changed
pursuant to Section 13.05(b) or (ii) reduced or terminated from time to time
pursuant to Section 2.04 or Section 11.01.  The initial aggregate principal
amount of the sum of the Term B Facility Commitments of all Term B Facility
Lenders is $1.65 billion.

 

41

--------------------------------------------------------------------------------


 

“Term B Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term B Facility Commitments on Annex A-3 hereof and (b) thereafter, Lenders from
time to time holding any Incremental Term B Loan Commitments and/or Term B
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

 

“Term B Facility Loans” shall mean (a) the term loans made pursuant to
Section 2.01(c) and (b) term loans made pursuant to any Incremental Term B Loan
Commitments.

 

“Term B Facility Maturity Date” shall mean the first to occur of (a) the date
that is the seventh anniversary of the Closing Date or (b) the date that is 180
days prior to the Borrower Notes Maturity Date.

 

“Term B Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-3.

 

“Term Facilities” shall mean, collectively, the credit facilities comprising the
Term A Facility, the Term B Facility and any New Incremental Term Loan
Facilities.

 

“Term Loan Commitments” shall mean, collectively, (a) the Term A Facility
Commitments, (b) the Term B Facility Commitments and (c) any Incremental Term
Loan Commitments.

 

“Term Loan Notes” shall mean, collectively, the Term A Facility Notes, the Term
B Facility Notes and any New Incremental Term Loan Notes.

 

“Term Loans” shall mean, collectively, the Term A Facility Loans, the Term B
Facility Loans and any New Incremental Term Loans.

 

“Test Date” shall mean, with respect to any Financial Maintenance Covenant, each
date of determination in accordance with such Financial Maintenance Covenant.

 

“Test Period” shall mean for any date of determination the period of the four
most recently ended consecutive fiscal quarters of Borrower and its Restricted
Subsidiaries for which financial statements are available.

 

“Total Revolving Commitments” shall mean, at any time, the Revolving Commitments
of all the Revolving Lenders at such time.

 

“Tranche” shall mean (i) with respect to Lenders, each of the following classes
of Lenders:  (a) Lenders having Revolving Loans or Revolving Commitments,
(b) Lenders having Term A Facility Commitments, Incremental Term A Loan
Commitments or Term A Facility Loans, (c) Lenders having Term B Facility
Commitments, Incremental Term B Loan Commitments or Term B Facility Loans, and
(d) for each New Incremental Term Loan Facility, Lenders having New Incremental
Term Loan Commitments or New Incremental Term Loans in respect of such New
Incremental Term Loan Facility, and (ii) with respect to Loans or Commitments,
each of the following classes of Loans or Commitments:  (a) Revolving Loans or
Revolving Commitments, (b) Term A Facility Commitments, Incremental Term A Loan

 

42

--------------------------------------------------------------------------------


 

Commitments or Term A Facility Loans, (c) Term B Facility Commitments,
Incremental Term B Loan Commitments or Term B Facility Loans, and (d) for each
New Incremental Term Loan Facility, New Incremental Term Loan Commitments or New
Incremental Term Loans in respect of such New Incremental Term Loan Facility.

 

“Transaction Documents” shall mean the Credit Documents and the Argosy
Acquisition Agreement and, in each case, all documents related thereto and all
exhibits, appendices, schedules and annexes to any thereof.

 

“Transactions” shall mean the financings and transactions to occur on the
Closing Date, including the consummation of the Borrower Refinancings, the
Argosy Acquisition and the Argosy Refinancings, the borrowings hereunder on such
date and the payment of all fees and expenses in connection with the foregoing.

 

“Transfer Agreements” shall mean (a) the Transfer of Ownership Agreement by and
among Argosy Gaming Company, Empress Casino Joliet Corporation and the Illinois
Gaming Board and the Trust Agreement by and between Argosy Gaming Company and
LaSalle Bank National Association, each dated as of July 24, 2001, and (b) any
other similar trust or similar arrangement required by any Gaming Authority from
time to time having the same or similar effect as the agreement referred to in
clause (a) above in this definition, in each case with respect to clauses
(a) and (b) above, together with any trust agreements, management agreements,
instruments, documents and other agreements executed or delivered pursuant to or
in connection with such agreement or trust or similar arrangement, in each case
as such agreements, instruments or documents may be amended, supplemented,
extended, renewed or otherwise modified from time to time.

 

“Trigger Date” shall have the meaning set forth in the definition of “Applicable
Fee Percentage”.

 

“Trigger Event” shall mean the transfer of shares of capital stock of Empress
Casino Corporation or any other Restricted Subsidiary into trust pursuant to the
terms of the applicable Transfer Agreement.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the applicable state or other jurisdiction.

 

“United States” shall mean the United States of America.

 

“Unrestricted Subsidiaries” shall mean (a) the Subsidiaries listed on
Schedule 8.12(c), (b) any Subsidiary of Borrower designated as an “Unrestricted
Subsidiary” pursuant to and in compliance with Section 9.12 and (c) any
Subsidiary of an Unrestricted Subsidiary.

 

“Unutilized R/C Commitment” shall mean, for any Revolving Lender, at any time,
the excess of such Revolving Lender’s Revolving Commitment at such time over the
sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such Revolving Lender and (ii) such Revolving Lender’s L/C Liability at
such time.

 

43

--------------------------------------------------------------------------------


 

“Vessel” shall mean a gaming vessel, barge or riverboat and the fixtures and
equipment located thereon (it being understood that for purposes of
Schedule 8.13(b), Borrower shall not be required to describe such fixtures and
equipment in such Schedule 8.13(b)).

 

“Voting Stock” shall mean, with respect to any person, the capital stock
(including any and all shares, interests (including partnership, membership and
other Equity Interests), participations, rights in, or other equivalents of,
such capital stock, and any and all rights, warrants or options exchangeable for
or convertible into such capital stock) of such person, in each case, that
ordinarily has voting power for the election of directors (or persons performing
similar functions) of such person, whether at all times or only as long as no
senior class of Equity Interests has such voting power by reason of any
contingency.

 

“Weighted Average Life to Maturity” shall mean, on any date and with respect to
the aggregate amount of the Term Loans, an amount equal to (a) the scheduled
repayments of such Term Loans to be made after such date, multiplied by the
number of days from such date to the date of such scheduled repayments divided
by (b) the aggregate principal amount of such Term Loans.

 

“Wells Fargo” shall mean Wells Fargo Bank, National Association, in its
individual capacity, and any successor thereto by merger, consolidation or
otherwise.

 

“Wholly Owned Subsidiary” shall mean, with respect to any person, any
corporation, partnership, limited liability company or other entity of which all
of the Equity Interests (other than, in the case of a corporation, directors’
qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such person and/or one or more Wholly Owned
Subsidiaries of such person.  Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of Borrower.

 

“Withdrawal Liability” shall mean liability by an ERISA Entity to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA.

 

“Working Capital” shall mean an amount determined for Borrower and its
Restricted Subsidiaries equal to the sum of all current assets (other than cash
and Cash Equivalents) less the sum of all current liabilities (other than the
current portion of long-term Indebtedness).

 


SECTION 1.02.    OTHER DEFINITIONS.

 

Term

 

Defined in Section

 

 

 

“Act”

 

13.14

“Additional Credit Party”

 

9.11

“Administrative Agent”

 

Introduction

“Advance Date”

 

4.06

“Anti-Terrorism Laws”

 

8.28(a)

“Argosy”

 

Recitals

 

44

--------------------------------------------------------------------------------


 

Term

 

Defined in Section

 

 

 

“Argosy Acquisition”

 

Recitals

“Argosy Refinancings”

 

7.01(x)(b)

“Borrower”

 

Introduction

“Borrower Refinancings”

 

7.01(x)(a)

“Class”

 

1.04

“Closing Date”

 

7.01

“Co-Documentation Agents”

 

Introduction

“Complementary Asset Acquisition”

 

10.04(j)

“Co-Syndication Agents”

 

Introduction

“Covered Taxes”

 

5.06(a)

“Designation”

 

9.12(a)

“Designation Amount”

 

9.12(a)(ii)

“Event of Default”

 

11.01

“Excess Cash Flow Measurement Date”

 

2.10(a)(iv)

“Excluded Designation”

 

9.13(a)

“Excluded Immaterial Subsidiaries”

 

9.13(a)

“Executive Order”

 

8.28(a)

“Existing Indebtedness”

 

8.20

“Existing Letter of Credit”

 

2.03(n)

“Foreign Lender Certificate”

 

5.06(b)

“Guaranteed Obligations”

 

6.01

“Incremental Effective Date”

 

2.12(b)

“Incremental Joinder Agreement”

 

2.12(b)

“Incremental Lender”

 

2.12(a)

“Incremental Revolving Commitment”

 

2.12(a)

“Incremental Term A Loan Commitments”

 

2.12(a)

“Incremental Term A Loans”

 

2.12(a)

“Incremental Term B Loan Commitments”

 

2.12(a)

“Incremental Term B Loans”

 

2.12(a)

“Indemnitee”

 

13.03(b)

“Initial Cap Ex Amount”

 

10.08(d)

“Intellectual Property”

 

8.19

“Judgment Currency Conversion Date”

 

13.15(a)

“L/C Payment Notice”

 

2.03(d)

“Lead Arrangers”

 

Introduction

“Lender SNDA”

 

8.24(d)

“Letter of Credit Request”

 

2.03(b)

“Liquor Authorities”

 

13.13(a)

“Liquor Laws”

 

13.13(a)

“Mandatory Declined Amount”

 

2.10(b)

“Mandatory Excess Amount”

 

2.10(b)

“Mandatory Offer”

 

2.10(b)

“Merger Sub”

 

Recitals

“New Incremental Lender”

 

2.12(a)

“New Incremental Term Loans”

 

2.12(a)

 

45

--------------------------------------------------------------------------------


 

Term

 

Defined in Section

 

 

 

“New Incremental Term Loan Commitment”

 

2.12(a)

“Non-Divested Argosy Baton Rouge Assets”

 

9.08(e)(C)

“Non-U.S. Lender”

 

5.06(b)

“Obligation Currency”

 

13.15(a)

“OFAC”

 

8.28(b)(v)

“Optional Declined Amount”

 

2.09(b)(ii)

“Optional Offer”

 

2.09(b)(ii)

“Optional Offered Amount”

 

2.09(b)(ii)

“Other Taxes”

 

5.06(d)

“Payor”

 

4.06

“Permits”

 

8.15

“Permitted Liens”

 

10.02

“Post-Increase Revolving Lenders”

 

2.12(d)

“Pre-Increase Revolving Lenders”

 

2.12(d)

“Prepayment New Incremental Term Loans”

 

2.09(b)(ii)

“Prepayment New Incremental Term Loan Lenders”

 

2.09(b)(ii)

“Projections”

 

7.01(viii)

“Redesignation”

 

9.13(a)

“Refinanced Term Loans”

 

13.04(a)

“Register”

 

2.08(c)

“Replaced Lender”

 

2.11(a)

“Replacement Lender”

 

2.11(a)

“Replacement Term Loans”

 

13.04(a)

“Required Payment”

 

4.06

“Retained Property”

 

9.08(e)(C)

“Revocation”

 

9.12(b)

“Revolving Loans”

 

2.01(a)

“Specified Cap Ex Amount”

 

10.08(d)

“Tax Benefit”

 

5.06(f)

“Tax Returns”

 

8.08

“Transfer Agreement Person”

 

9.14

“Type”

 

1.04

“Undelivered Closing Collateral”

 

7.01

“Unreimbursed Amount”

 

2.03(e)

 

SECTION 1.03.    Accounting Terms and Determinations.  Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters (including financial covenants) shall be made in accordance
with GAAP as in effect on the Closing Date consistently applied for all
applicable periods, and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Credit Document, and Borrower notifies Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if

 

46

--------------------------------------------------------------------------------


 

Administrative Agent notifies Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and Borrower, Administrative Agent or Required Lenders shall so
request, Administrative Agent, Lenders and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of Required Lenders,
not to be unreasonably withheld).

 

SECTION 1.04.    Classes and Types of Loans.  Loans hereunder are distinguished
by “Class” and by “Type.”  The “Class” of a Loan (or of a Commitment to make a
Loan) refers to whether such Loan is a Revolving Loan, Term A Facility Loan,
Term B Facility Loan, New Incremental Term Loan or Swingline Loan, each of which
constitutes a Class.  The “Type” of a Loan refers to whether such Loan is an ABR
Loan or a LIBOR Loan, each of which constitutes a Type.  Loans may be identified
by both Class and Type.

 

SECTION 1.05.    Rules of Construction.

 


(A)           IN EACH CREDIT DOCUMENT, UNLESS THE CONTEXT CLEARLY REQUIRES
OTHERWISE (OR SUCH OTHER CREDIT DOCUMENT CLEARLY PROVIDES OTHERWISE), REFERENCES
TO (I) THE PLURAL INCLUDE THE SINGULAR, THE SINGULAR INCLUDE THE PLURAL AND THE
PART INCLUDE THE WHOLE; (II) PERSONS INCLUDE THEIR RESPECTIVE PERMITTED
SUCCESSORS AND ASSIGNS OR, IN THE CASE OF GOVERNMENTAL PERSONS, PERSONS
SUCCEEDING TO THE RELEVANT FUNCTIONS OF SUCH PERSONS; (III) AGREEMENTS
(INCLUDING THIS AGREEMENT), PROMISSORY NOTES AND OTHER CONTRACTUAL INSTRUMENTS
INCLUDE SUBSEQUENT AMENDMENTS, ASSIGNMENTS, AND OTHER MODIFICATIONS THERETO, BUT
ONLY TO THE EXTENT SUCH AMENDMENTS, ASSIGNMENTS OR OTHER MODIFICATIONS THERETO
ARE NOT PROHIBITED BY THEIR TERMS OR THE TERMS OF ANY CREDIT DOCUMENT;
(IV) STATUTES AND REGULATIONS INCLUDE ANY AMENDMENTS, SUPPLEMENTS OR
MODIFICATIONS OF THE SAME FROM TIME TO TIME AND ANY SUCCESSOR STATUTES AND
REGULATIONS; (V) UNLESS OTHERWISE EXPRESSLY PROVIDED, ANY REFERENCE TO ANY
ACTION OF ANY CREDITOR BY WAY OF CONSENT, APPROVAL OR WAIVER SHALL BE DEEMED
MODIFIED BY THE PHRASE “IN ITS/THEIR REASONABLE DISCRETION”; (VI) TIME SHALL BE
A REFERENCE TO NEW YORK CITY TIME; (VII) OBLIGATIONS (OTHER THAN L/C
LIABILITIES) SHALL NOT BE DEEMED “OUTSTANDING” IF SUCH OBLIGATIONS HAVE BEEN
PAID IN FULL IN CASH (EXCEPT FOR CONTINGENT INDEMNIFICATION OBLIGATIONS NOT YET
DUE AND PAYABLE THAT SURVIVE REPAYMENT), ALL OF THE COMMITMENTS OF THE LENDERS
TO MAKE ANY LOANS UNDER THE CREDIT AGREEMENT HAVE EXPIRED OR BEEN SOONER
TERMINATED IN FULL AND ALL OF THE COMMITMENTS OF ANY L/C LENDER TO ISSUE LETTERS
OF CREDIT UNDER THE CREDIT AGREEMENT HAVE EXPIRED OR BEEN SOONER TERMINATED IN
FULL; AND (VIII) L/C LIABILITIES SHALL NOT BE DEEMED “OUTSTANDING” IF (X) SUCH
L/C LIABILITIES HAVE BEEN CASH COLLATERALIZED OR SUPPORTED BY A LETTER OF CREDIT
IN A MANNER REASONABLY SATISFACTORY TO THE APPLICABLE L/C LENDER AND (Y) ALL
REVOLVING COMMITMENTS SHALL HAVE BEEN TERMINATED; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING THE FOREGOING IN THIS CLAUSE (VIII), IN NO EVENT SHALL BORROWER
BE RELIEVED OF ITS OBLIGATIONS TO REPAY ANY SUCH L/C LIABILITIES.


 


(B)           IN EACH CREDIT DOCUMENT, UNLESS THE CONTEXT CLEARLY REQUIRES
OTHERWISE (OR SUCH OTHER CREDIT DOCUMENT CLEARLY PROVIDES OTHERWISE),
(I) “AMEND” SHALL MEAN “AMEND, RESTATE, AMEND AND RESTATE, SUPPLEMENT OR
MODIFY”; AND “AMENDED,” “AMENDING” AND

 

47

--------------------------------------------------------------------------------


 


“AMENDMENT” SHALL HAVE MEANINGS CORRELATIVE TO THE FOREGOING; (II) IN THE
COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE,
“FROM” SHALL MEAN “FROM AND INCLUDING”; “TO” AND “UNTIL” SHALL MEAN “TO BUT
EXCLUDING”; AND “THROUGH” SHALL MEAN “TO AND INCLUDING”; (III) “HEREOF,”
“HEREIN” AND “HEREUNDER” (AND SIMILAR TERMS) IN ANY CREDIT DOCUMENT REFER TO
SUCH CREDIT DOCUMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF SUCH
CREDIT DOCUMENT; (IV) “INCLUDING” (AND SIMILAR TERMS) SHALL MEAN “INCLUDING
WITHOUT LIMITATION” (AND SIMILARLY FOR SIMILAR TERMS); (V) “OR” HAS THE
INCLUSIVE MEANING REPRESENTED BY THE PHRASE “AND/OR”; (VI) REFERENCES TO “THE
DATE HEREOF” SHALL MEAN THE DATE FIRST SET FORTH ABOVE; (VII) “ASSET” AND
“PROPERTY” SHALL HAVE THE SAME MEANING AND EFFECT AND REFER TO ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTY, WHETHER REAL, PERSONAL OR MIXED AND OF EVERY
TYPE AND DESCRIPTION; AND (VIII) A “FISCAL YEAR” OR A “FISCAL QUARTER” IS A
REFERENCE TO A FISCAL YEAR OR FISCAL QUARTER OF BORROWER.


 


(C)           IN THIS AGREEMENT UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE,
ANY REFERENCE TO (I) AN ANNEX, EXHIBIT OR SCHEDULE IS TO AN ANNEX, EXHIBIT OR
SCHEDULE, AS THE CASE MAY BE, ATTACHED TO THIS AGREEMENT AND CONSTITUTING A PART
HEREOF, AND (II) A SECTION OR OTHER SUBDIVISION IS TO A SECTION OR SUCH OTHER
SUBDIVISION OF THIS AGREEMENT.


 


(D)           THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS ARE THE RESULT OF
NEGOTIATIONS AMONG AND HAVE BEEN REVIEWED BY COUNSEL TO AGENTS, BORROWER AND THE
OTHER PARTIES, AND ARE THE PRODUCTS OF ALL PARTIES.  ACCORDINGLY, THEY SHALL NOT
BE CONSTRUED AGAINST THE LENDERS OR AGENTS MERELY BECAUSE OF AGENTS’ OR LENDERS’
INVOLVEMENT IN THEIR PREPARATION.


 


SECTION 1.06.    DOLLAR EQUIVALENT CALCULATIONS.


 

For purposes of this Agreement, the Dollar Equivalent of each Letter of Credit
denominated in the Alternate Currency shall be calculated (a) on the date when
any such Letter of Credit is issued, (b) on each date the drawing under such
Letter of Credit was paid or disbursed by the applicable L/C Lender under such
Letter of Credit, (c) on the fifteenth day of each month (or, if such fifteenth
day is not a Business Day, the first Business Day occurring immediately after
such fifteenth day) and (d) on such additional dates as designated from time to
time by Administrative Agent or by L/C Lender that issued such Letter of
Credit.  Such Dollar Equivalent shall remain in effect until the same is
recalculated as provided above and notice of such recalculation is received by
Borrower, it being understood that until such notice of such recalculation is
received, the Dollar Equivalent shall be that Dollar Equivalent as last reported
to Borrower by Administrative Agent.  L/C Lender that issued a Letter of Credit
denominated in the Alternate Currency shall calculate such Dollar Equivalent at
such times as provided above, and such L/C Lender shall, on the date such
calculation is so made, notify Administrative Agent of such determination of the
Dollar Equivalent. Administrative Agent shall promptly notify Borrower and the
Lenders of each such determination of the Dollar Equivalent. 

 

48

--------------------------------------------------------------------------------


 


ARTICLE II.


 


CREDITS

 


SECTION 2.01.    LOANS.

 


(A)           REVOLVING LOANS.  EACH REVOLVING LENDER AGREES, SEVERALLY AND NOT
JOINTLY, ON THE TERMS AND CONDITIONS OF THIS AGREEMENT, TO MAKE REVOLVING LOANS
(THE “REVOLVING LOANS”) TO BORROWER IN DOLLARS FROM TIME TO TIME, ON ANY
BUSINESS DAY DURING THE REVOLVING AVAILABILITY PERIOD, IN AN AGGREGATE PRINCIPAL
AMOUNT AT ANY ONE TIME OUTSTANDING NOT EXCEEDING THE AMOUNT OF THE REVOLVING
COMMITMENT OF SUCH REVOLVING LENDER AS IN EFFECT FROM TIME TO TIME; PROVIDED,
HOWEVER, THAT, AFTER GIVING EFFECT TO ANY BORROWING OF REVOLVING LOANS, (I) THE
SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF (WITHOUT DUPLICATION) ALL REVOLVING
LOANS AND SWINGLINE LOANS THEN OUTSTANDING PLUS THE AGGREGATE AMOUNT OF ALL L/C
LIABILITIES SHALL NOT EXCEED THE TOTAL REVOLVING COMMITMENTS AS IN EFFECT AT
SUCH TIME AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING LOANS OF SUCH
REVOLVING LENDER THEN OUTSTANDING, PLUS SUCH REVOLVING LENDER’S L/C LIABILITY,
PLUS SUCH REVOLVING LENDER’S SWINGLINE EXPOSURE SHALL NOT EXCEED SUCH REVOLVING
LENDER’S REVOLVING COMMITMENT AS IN EFFECT AT SUCH TIME.  SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, DURING THE REVOLVING AVAILABILITY PERIOD,
BORROWER MAY BORROW, REPAY AND RE-BORROW THE AMOUNT OF THE REVOLVING COMMITMENTS
BY MEANS OF ABR LOANS AND LIBOR LOANS.


 


(B)           TERM A FACILITY LOANS.  EACH LENDER WITH A TERM A FACILITY
COMMITMENT AGREES, SEVERALLY AND NOT JOINTLY, ON THE TERMS AND CONDITIONS OF
THIS AGREEMENT, TO MAKE A TERM A FACILITY LOAN TO BORROWER IN DOLLARS ON THE
CLOSING DATE IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE TERM A FACILITY
COMMITMENT OF SUCH LENDER.  TERM A FACILITY LOANS THAT ARE REPAID OR PREPAID MAY
NOT BE REBORROWED.


 


(C)           TERM B FACILITY LOANS.  EACH LENDER WITH A TERM B FACILITY
COMMITMENT AGREES, SEVERALLY AND NOT JOINTLY, ON THE TERMS AND CONDITIONS OF
THIS AGREEMENT, TO MAKE A TERM B FACILITY LOAN TO BORROWER IN DOLLARS ON THE
CLOSING DATE IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE TERM B FACILITY
COMMITMENT OF SUCH LENDER.  TERM B FACILITY LOANS THAT ARE REPAID OR PREPAID MAY
NOT BE REBORROWED.

 


(D)           LIMIT ON LIBOR LOANS.  NO MORE THAN FIFTEEN SEPARATE INTEREST
PERIODS IN RESPECT OF LIBOR LOANS MAY BE OUTSTANDING AT ANY ONE TIME.  UNLESS
LEAD ARRANGERS (COLLECTIVELY) OTHERWISE AGREE IN THEIR SOLE DISCRETION OR HAVE
DETERMINED THAT THE SYNDICATION DATE HAS OCCURRED (AT WHICH TIME THIS SECOND
SENTENCE OF THIS SECTION 2.01(D) SHALL NO LONGER BE APPLICABLE), PRIOR TO THE
90TH DAY FOLLOWING THE CLOSING DATE, TERM LOANS AND REVOLVING LOANS IN EACH CASE
MAY ONLY BE INCURRED AND MAINTAINED AS, AND/OR CONTINUED AS OR CONVERTED INTO,
LIBOR LOANS SO LONG AS ALL SUCH OUTSTANDING LIBOR LOANS, TOGETHER WITH ALL
OUTSTANDING REVOLVING LOANS THAT ARE MAINTAINED AS LIBOR LOANS AND ALL
OUTSTANDING TERM LOANS THAT ARE MAINTAINED AS LIBOR LOANS, ARE SUBJECT TO AN
INTEREST PERIOD OF ONE MONTH WHICH BEGINS AND ENDS ON THE SAME DAY, WITH THE
FIRST SUCH INTEREST PERIOD TO BEGIN NO SOONER THAN THREE BUSINESS DAYS AFTER THE
CLOSING DATE.


 


(E)           SWINGLINE LOANS.


 

(I)            SWINGLINE COMMITMENT.  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO BORROWER
FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (X) THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING THE
SWINGLINE SUBLIMIT OR (Y) THE SUM OF THE TOTAL REVOLVING EXPOSURES EXCEEDING THE
TOTAL REVOLVING COMMITMENTS; PROVIDED, HOWEVER, THAT THE SWINGLINE LENDER

 

49

--------------------------------------------------------------------------------


 

SHALL NOT BE REQUIRED TO MAKE A SWINGLINE LOAN TO REFINANCE AN OUTSTANDING
SWINGLINE LOAN.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, BORROWER MAY BORROW, REPAY AND RE-BORROW SWINGLINE
LOANS.

 

(II)           SWINGLINE LOANS.  TO REQUEST A SWINGLINE LOAN, BORROWER SHALL
NOTIFY ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (PROMPTLY CONFIRMED IN
WRITING IN THE FORM OF A NOTICE OF BORROWING BY TELECOPY OR FACSIMILE), NOT
LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE
LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED
DATE (WHICH SHALL BE A BUSINESS DAY) AND AMOUNT OF THE REQUESTED SWINGLINE
LOAN.  ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER OF ANY
SUCH NOTICE RECEIVED FROM BORROWER.  THE SWINGLINE LENDER SHALL MAKE EACH
SWINGLINE LOAN AVAILABLE TO BORROWER BY DEPOSITING THE SAME BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS IN (OR, IN THE CASE OF AN ACCOUNT OF BORROWER
MAINTAINED WITH THE SWINGLINE LENDER, BY CREDITING THE SAME TO) THE ACCOUNT OF
BORROWER AS DIRECTED BY BORROWER IN THE APPLICABLE NOTICE OF BORROWING FOR SUCH
SWINGLINE LOAN BY 4:00 P.M., NEW YORK CITY TIME, ON THE REQUESTED DATE OF SUCH
SWINGLINE LOAN.  SWINGLINE LOANS SHALL ONLY BE INCURRED AND MAINTAINED AS ABR
LOANS.  BORROWER SHALL NOT REQUEST A SWINGLINE LOAN IF AT THE TIME OF AND
IMMEDIATELY AFTER GIVING EFFECT TO SUCH REQUEST A DEFAULT OR AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING.  SWINGLINE LOANS SHALL BE MADE IN MINIMUM
AMOUNTS OF $250,000 AND INTEGRAL MULTIPLES OF $250,000 ABOVE SUCH AMOUNT.

 

(III)          PREPAYMENT.  BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM
TIME TO TIME TO REPAY ANY SWINGLINE LOAN, IN WHOLE OR IN PART, AND WITHOUT ANY
PENALTY OR PREMIUM, UPON GIVING WRITTEN OR TELECOPY NOTICE (OR TELEPHONE NOTICE
PROMPTLY CONFIRMED BY WRITTEN, OR TELECOPY NOTICE) TO THE SWINGLINE LENDER AND
TO ADMINISTRATIVE AGENT BEFORE 12:00 (NOON), NEW YORK CITY TIME, ON THE DATE OF
REPAYMENT AT THE SWINGLINE LENDER’S OFFICE AS THE SWINGLINE LENDER MAY FROM TIME
TO TIME SPECIFY TO BORROWER AND ADMINISTRATIVE AGENT.  ALL PRINCIPAL PAYMENTS OF
SWINGLINE LOANS SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE PRINCIPAL AMOUNT
BEING REPAID TO THE DATE OF PAYMENT.

 

(IV)          PARTICIPATIONS.  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN
TO ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON ANY
BUSINESS DAY REQUIRE THE REVOLVING LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH
BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH
NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH REVOLVING
LENDERS WILL PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, ADMINISTRATIVE
AGENT WILL GIVE NOTICE THEREOF TO EACH REVOLVING LENDER, SPECIFYING IN SUCH
NOTICE SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR SWINGLINE
LOANS.  EACH REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON
RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE SWINGLINE LENDER, SUCH LENDER’S R/C PERCENTAGE OF SUCH SWINGLINE
LOAN OR SWINGLINE LOANS.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS
PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR AN EVENT OF DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT
EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR
REDUCTION WHATSOEVER (PROVIDED THAT SUCH PAYMENT SHALL NOT CAUSE SUCH LENDER’S
REVOLVING EXPOSURE TO EXCEED SUCH LENDER’S REVOLVING COMMITMENT).  EACH
REVOLVING LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY

 

50

--------------------------------------------------------------------------------


 

WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN
SECTION 4.01 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 4.01 SHALL
APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS),
AND ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS
SO RECEIVED BY IT FROM THE REVOLVING LENDERS.  ADMINISTRATIVE AGENT SHALL NOTIFY
BORROWER OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS
PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE
MADE TO ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS
RECEIVED BY THE SWINGLINE LENDER FROM BORROWER (OR OTHER PARTY ON BEHALF OF
BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER
OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED
TO ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY ADMINISTRATIVE AGENT SHALL
BE PROMPTLY REMITTED BY ADMINISTRATIVE AGENT TO THE REVOLVING LENDERS THAT SHALL
HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO THE SWINGLINE LENDER,
AS THEIR INTERESTS MAY APPEAR.  THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE
LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE BORROWER OF ANY DEFAULT IN THE
PAYMENT THEREOF.

 

SECTION 2.02.    Borrowings.  Borrower shall give Administrative Agent notice of
each borrowing hereunder as provided in Section 4.05 in the form of a Notice of
Borrowing.  Not later than 12:00 noon, New York City time, on the date specified
for each borrowing hereunder, each Lender shall make available the amount of the
Loan or Loans to be made by it on such date to Administrative Agent, at an
account specified by Administrative Agent maintained at the Principal Office, in
immediately available funds, for the account of Borrower.  Each borrowing of
Revolving Loans shall be made by each Revolving Lender pro rata based on its R/C
Percentage.  The amounts so received by Administrative Agent shall, subject to
the terms and conditions of this Agreement, be made available to Borrower not
later than 4:00 p.m., New York City time, on the actual applicable Funding Date,
by depositing the same by wire transfer of immediately available funds in (or,
in the case of an account of Borrower maintained with the Administrative Agent
at the Principal Office, by crediting the same to) the account or accounts of
Borrower or any other account or accounts in each case as directed by Borrower
in the applicable Notice of Borrowing.

 


SECTION 2.03.    LETTERS OF CREDIT.

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE REVOLVING
COMMITMENTS MAY BE UTILIZED, UPON THE REQUEST OF BORROWER, IN ADDITION TO THE
REVOLVING LOANS PROVIDED FOR BY SECTION 2.01(A), FOR STANDBY AND COMMERCIAL
DOCUMENTARY LETTERS OF CREDIT (HEREIN COLLECTIVELY CALLED “LETTERS OF CREDIT”)
ISSUED BY L/C LENDER FOR THE ACCOUNT OF ANY CREDIT PARTY (PROVIDED THAT BORROWER
SHALL BE A CO-APPLICANT (AND JOINTLY AND SEVERALLY LIABLE) WITH RESPECT TO EACH
LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF ANY SUBSIDIARY); PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL


 

(i)            the aggregate amount of all L/C Liabilities, plus the aggregate
principal amount of all the Revolving Loans and Swingline Loans then
outstanding, exceed at any time the Total Revolving Commitments as in effect at
such time,

 

(ii)           the sum of the aggregate principal amount of all Revolving Loans
of any Revolving Lender then outstanding, plus such Revolving Lender’s L/C
Liability plus such Revolving Lender’s Swingline Exposure exceed at any time
such Revolving Lender’s Revolving Commitment as in effect at such time,

 

51

--------------------------------------------------------------------------------


 

(iii)          the outstanding aggregate amount of all L/C Liabilities exceed
the L/C Sublimit,

 

(iv)          the Dollar Equivalent of the Stated Amount of any Letter of Credit
be less than $100,000 or such lesser amount as is acceptable to L/C Lender,

 

(v)           the expiration date of any Letter of Credit extend beyond the
earlier of (x) the fifth Business Day preceding the R/C Maturity Date and (y)
the date twelve months following the date of such issuance for standby Letters
of Credit or 180 days after the date of such issuance for commercial documentary
Letters of Credit, unless the Required Revolving Lenders have approved such
expiry date in writing (but never beyond the fifth Business Day prior to the R/C
Maturity Date); provided, further, however, that any standby Letter of Credit
may be automatically extendible for periods of up to one year (but never beyond
the fifth Business Day prior to the R/C Maturity Date),

 

(vi)          L/C Lender issue any Letter of Credit after it has received notice
from Borrower or the Required Revolving Lenders stating that a Default exists
until such time as L/C Lender shall have received written notice of (x)
rescission of such notice from the Required Revolving Lenders, (y) waiver or
cure of such Default in accordance with this Agreement or (z) Administrative
Agent’s good faith determination that such Default has ceased to exist, or

 

(vii)         any Letter of Credit be issued in a currency other than Dollars or
the Alternate Currency nor at a tenor other than sight.

 


(B)           WHENEVER BORROWER REQUIRES THE ISSUANCE OF A LETTER OF CREDIT IT
SHALL GIVE L/C LENDER AND ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS DAYS
WRITTEN NOTICE (OR SUCH SHORTER PERIOD OF NOTICE ACCEPTABLE TO L/C LENDER)
(INCLUDING BY WAY OF FACSIMILE TRANSMISSION).  EACH NOTICE SHALL BE IN THE FORM
OF EXHIBIT L APPROPRIATELY COMPLETED (EACH A “LETTER OF CREDIT REQUEST”) AND
SHALL SPECIFY A DATE OF ISSUANCE NOT BEYOND THE FIFTH BUSINESS DAY PRIOR TO THE
R/C MATURITY DATE.  EACH LETTER OF CREDIT REQUEST MUST BE ACCOMPANIED BY
DOCUMENTATION DESCRIBING IN REASONABLE DETAIL THE PROPOSED TERMS, CONDITIONS AND
FORMAT OF THE LETTER OF CREDIT TO BE ISSUED, AND IF SO REQUESTED BY L/C LENDER
EACH LETTER OF CREDIT REQUEST SHALL BE ACCOMPANIED BY SUCH L/C LENDER’S FORM OF
APPLICATION BUT WHICH APPLICATION SHALL NOT CONTAIN ANY OPERATING OR FINANCIAL
COVENANTS OR ANY PROVISIONS INCONSISTENT WITH THIS AGREEMENT.  IF THERE IS ANY
CONFLICT BETWEEN THE  TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS AND
CONDITION OF ANY APPLICATION, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL
GOVERN.  EACH LENDER HEREBY AUTHORIZES L/C LENDER TO ISSUE AND PERFORM ITS
OBLIGATIONS WITH RESPECT TO LETTERS OF CREDIT AND EACH LETTER OF CREDIT SHALL BE
ISSUED IN ACCORDANCE WITH THE CUSTOMARY PROCEDURES OF L/C LENDER.  BORROWER
ACKNOWLEDGES AND AGREES THAT THE FAILURE OF L/C LENDER TO REQUIRE AN APPLICATION
AT ANY TIME AND FROM TIME TO TIME SHALL NOT RESTRICT OR IMPAIR SUCH L/C LENDER’S
RIGHT TO REQUIRE SUCH AN APPLICATION OR AGREEMENT AS A CONDITION TO THE ISSUANCE
OF ANY SUBSEQUENT LETTER OF CREDIT.


 


(C)           ON EACH DAY DURING THE PERIOD COMMENCING WITH THE ISSUANCE BY L/C
LENDER OF ANY LETTER OF CREDIT AND UNTIL SUCH LETTER OF CREDIT SHALL HAVE
EXPIRED OR BEEN TERMINATED, THE REVOLVING COMMITMENT OF EACH REVOLVING LENDER
SHALL BE DEEMED TO BE UTILIZED FOR ALL PURPOSES HEREOF IN AN AMOUNT EQUAL TO
SUCH LENDER’S R/C PERCENTAGE OF THE DOLLAR EQUIVALENT OF THE THEN STATED AMOUNT
OF SUCH LETTER OF CREDIT PLUS THE AMOUNT OF ANY UNREIMBURSED DRAWINGS THEREUNDER
(THE AMOUNT OF SUCH UNREIMBURSED DRAWINGS SHALL BE

 

52

--------------------------------------------------------------------------------


 


EXPRESSED IN DOLLARS IN THE AMOUNT OF THE DOLLAR EQUIVALENT THEREOF IN THE CASE
OF A LETTER OF CREDIT DENOMINATED IN THE ALTERNATE CURRENCY).  EACH REVOLVING
LENDER (OTHER THAN L/C LENDER) SEVERALLY AGREES THAT, UPON THE ISSUANCE OF ANY
LETTER OF CREDIT HEREUNDER, IT SHALL AUTOMATICALLY ACQUIRE FROM THE L/C LENDER
THAT ISSUED SUCH LETTER OF CREDIT, WITHOUT RECOURSE, A PARTICIPATION IN L/C
LENDER’S OBLIGATION TO FUND DRAWINGS AND RIGHTS UNDER SUCH LETTER OF CREDIT IN
AN AMOUNT EQUAL TO SUCH LENDER’S R/C PERCENTAGE OF SUCH OBLIGATION (SUCH
OBLIGATION TO FUND DRAWINGS SHALL BE EXPRESSED IN DOLLARS IN THE AMOUNT OF THE
DOLLAR EQUIVALENT THEREOF IN THE CASE OF A LETTER OF CREDIT DENOMINATED IN THE
ALTERNATE CURRENCY) AND RIGHTS, AND EACH REVOLVING LENDER (OTHER THAN L/C
LENDER) THEREBY SHALL ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY ASSUME, AS
PRIMARY OBLIGOR AND NOT AS SURETY, AND SHALL BE UNCONDITIONALLY OBLIGATED TO L/C
LENDER TO PAY AND DISCHARGE WHEN DUE, ITS R/C PERCENTAGE OF L/C LENDER’S
OBLIGATION TO FUND DRAWINGS (SUCH OBLIGATION TO FUND DRAWINGS SHALL BE EXPRESSED
IN DOLLARS IN THE AMOUNT OF THE DOLLAR EQUIVALENT THEREOF IN THE CASE OF A
LETTER OF CREDIT DENOMINATED IN THE ALTERNATE CURRENCY) UNDER SUCH LETTER OF
CREDIT.  L/C LENDER SHALL BE DEEMED TO HOLD AN L/C LIABILITY IN AN AMOUNT EQUAL
TO ITS RETAINED INTEREST IN THE RELATED LETTER OF CREDIT AFTER GIVING EFFECT TO
SUCH ACQUISITION BY THE REVOLVING LENDERS OTHER THAN L/C LENDER OF THEIR
PARTICIPATION INTERESTS.


 


(D)           IN THE EVENT THAT L/C LENDER HAS DETERMINED TO HONOR A DRAWING
UNDER A LETTER OF CREDIT, L/C LENDER SHALL PROMPTLY NOTIFY (THE “L/C PAYMENT
NOTICE”) ADMINISTRATIVE AGENT AND BORROWER (THROUGH ADMINISTRATIVE AGENT) OF THE
AMOUNT PAID BY L/C LENDER AND THE DATE ON WHICH PAYMENT IS TO BE MADE TO SUCH
BENEFICIARY.  IN THE CASE OF A LETTER OF CREDIT DENOMINATED IN THE ALTERNATE
CURRENCY, BORROWER SHALL REIMBURSE L/C LENDER THAT ISSUED SUCH LETTER OF CREDIT
IN DOLLARS.  IN THE CASE OF ANY SUCH REIMBURSEMENT IN DOLLARS OF A DRAWING UNDER
A LETTER OF CREDIT DENOMINATED IN THE ALTERNATE CURRENCY, THE APPLICABLE L/C
LENDER SHALL NOTIFY ADMINISTRATIVE AGENT AND BORROWER OF THE DOLLAR EQUIVALENT
OF THE AMOUNT OF THE DRAWING FOLLOWING THE DETERMINATION THEREOF IN ACCORDANCE
WITH SECTION 1.06.  BORROWER HEREBY UNCONDITIONALLY AGREES TO PAY AND REIMBURSE
L/C LENDER FOR THE AMOUNT OF PAYMENT UNDER SUCH LETTER OF CREDIT IN DOLLARS,
TOGETHER WITH INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE
RATE IN EFFECT FROM TIME TO TIME PLUS THE APPLICABLE MARGIN APPLICABLE TO
REVOLVING LOANS THAT ARE MAINTAINED AS ABR LOANS AS ARE IN EFFECT FROM TIME TO
TIME FROM THE DATE PAYMENT WAS MADE TO SUCH BENEFICIARY TO THE DATE ON WHICH
PAYMENT IS DUE, SUCH PAYMENT TO BE MADE NOT LATER THAN THE FIRST BUSINESS DAY
AFTER THE DATE ON WHICH BORROWER RECEIVES THE APPLICABLE L/C PAYMENT NOTICE (OR
THE SECOND BUSINESS DAY THEREAFTER IF SUCH L/C PAYMENT NOTICE IS RECEIVED ON A
DATE THAT IS NOT A BUSINESS DAY OR AFTER 1:00 P.M. (NEW YORK CITY TIME) ON A
BUSINESS DAY).  ANY SUCH PAYMENT DUE FROM BORROWER AND NOT PAID ON THE REQUIRED
DATE SHALL THEREAFTER BEAR INTEREST AT RATES SPECIFIED IN SECTION 3.02(B) UNTIL
PAID.  PROMPTLY UPON RECEIPT OF THE AMOUNT PAID BY BORROWER PURSUANT TO THE
IMMEDIATELY PRIOR SENTENCE, L/C LENDER SHALL NOTIFY ADMINISTRATIVE AGENT OF SUCH
PAYMENT AND WHETHER OR NOT SUCH PAYMENT CONSTITUTES PAYMENT IN FULL OF THE
REIMBURSEMENT OBLIGATION UNDER THE APPLICABLE LETTER OF CREDIT.


 


(E)           PROMPTLY UPON ITS RECEIPT OF A L/C PAYMENT NOTICE REFERRED TO IN
SECTION 2.03(D), BORROWER SHALL ADVISE L/C LENDER AND ADMINISTRATIVE AGENT
WHETHER OR NOT BORROWER INTENDS TO BORROW HEREUNDER TO FINANCE ITS OBLIGATION TO
REIMBURSE L/C LENDER FOR THE AMOUNT OF THE RELATED DEMAND FOR PAYMENT UNDER THE
APPLICABLE LETTER OF CREDIT AND, IF IT DOES SO INTEND, SUBMIT A NOTICE OF
BORROWING FOR SUCH BORROWING TO ADMINISTRATIVE AGENT AS PROVIDED IN
SECTION 4.05.  IN THE EVENT THAT BORROWER FAILS TO REIMBURSE L/C LENDER FOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT BY THE FIRST BUSINESS DAY AFTER THE
DATE OF THE APPLICABLE L/C

 

53

--------------------------------------------------------------------------------


 


PAYMENT NOTICE (OR THE SECOND BUSINESS DAY THEREAFTER IF SUCH L/C PAYMENT NOTICE
IS RECEIVED ON A DATE THAT IS NOT A BUSINESS DAY OR AFTER 1:00 P.M. (NEW YORK
CITY TIME) ON A BUSINESS DAY), SUCH L/C LENDER SHALL PROMPTLY NOTIFY
ADMINISTRATIVE AGENT OF SUCH FAILURE BY BORROWER TO SO REIMBURSE AND OF THE
AMOUNT OF THE DEMAND FOR PAYMENT (EXPRESSED IN DOLLARS IN THE AMOUNT OF THE
DOLLAR EQUIVALENT THEREOF IN THE CASE OF A LETTER OF CREDIT DENOMINATED IN THE
ALTERNATE CURRENCY).  IN THE EVENT THAT BORROWER FAILS TO EITHER SUBMIT A NOTICE
OF BORROWING TO ADMINISTRATIVE AGENT PURSUANT TO THE IMMEDIATELY PRIOR SENTENCE
OR REIMBURSE L/C LENDER FOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT BY THE
FIRST BUSINESS DAY AFTER THE DATE OF THE APPLICABLE L/C PAYMENT NOTICE (OR THE
SECOND BUSINESS DAY THEREAFTER IF SUCH L/C PAYMENT NOTICE IS RECEIVED ON A DATE
THAT IS NOT A BUSINESS DAY OR AFTER 1:00 P.M. (NEW YORK CITY TIME) ON A BUSINESS
DAY), ADMINISTRATIVE AGENT SHALL GIVE EACH REVOLVING LENDER PROMPT NOTICE OF THE
AMOUNT OF THE DEMAND FOR PAYMENT (EXPRESSED IN DOLLARS IN THE AMOUNT OF THE
DOLLAR EQUIVALENT THEREOF IN THE CASE OF A LETTER OF CREDIT DENOMINATED IN THE
ALTERNATE CURRENCY) (THE “UNREIMBURSED AMOUNT”), SPECIFYING SUCH LENDER’S R/C
PERCENTAGE THEREOF AND REQUESTING PAYMENT OF SUCH AMOUNT.


 


(F)            EACH REVOLVING LENDER (OTHER THAN L/C LENDER) SHALL PAY TO
ADMINISTRATIVE AGENT FOR ACCOUNT OF L/C LENDER AT THE PRINCIPAL OFFICE IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO SUCH REVOLVING
LENDER’S R/C PERCENTAGE OF THE UNREIMBURSED AMOUNT UPON NOT LESS THAN ONE
BUSINESS DAY’S ACTUAL NOTICE BY ADMINISTRATIVE AGENT AS DESCRIBED IN
SECTION 2.03(E) TO SUCH REVOLVING LENDER REQUESTING SUCH PAYMENT AND SPECIFYING
SUCH AMOUNT.  ADMINISTRATIVE AGENT WILL PROMPTLY REMIT THE FUNDS SO RECEIVED TO
THE APPLICABLE L/C LENDER IN DOLLARS.  SUBJECT TO THE PROVISO IN
SECTION 2.03(M), EACH SUCH REVOLVING LENDER’S OBLIGATION TO MAKE SUCH PAYMENTS
TO ADMINISTRATIVE AGENT FOR THE ACCOUNT OF L/C LENDER UNDER THIS
SECTION 2.03(F), AND L/C LENDER’S RIGHT TO RECEIVE THE SAME, SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING (I) THE FAILURE OF ANY OTHER REVOLVING LENDER TO MAKE ITS PAYMENT
UNDER THIS SECTION 2.03(F), (II) THE FINANCIAL CONDITION OF BORROWER OR THE
EXISTENCE OF ANY DEFAULT OR (III) THE TERMINATION OF THE COMMITMENTS.  EACH SUCH
PAYMENT TO L/C LENDER SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.


 


(G)           UPON THE MAKING OF EACH PAYMENT BY A REVOLVING LENDER TO L/C
LENDER PURSUANT TO SECTION 2.03(F) IN RESPECT OF ANY LETTER OF CREDIT, SUCH
REVOLVING LENDER SHALL, AUTOMATICALLY AND WITHOUT ANY FURTHER ACTION ON THE PART
OF ADMINISTRATIVE AGENT, L/C LENDER OR SUCH REVOLVING LENDER, ACQUIRE (I) A
PARTICIPATION IN AN AMOUNT EQUAL TO SUCH PAYMENT IN THE REIMBURSEMENT OBLIGATION
OWING TO L/C LENDER BY BORROWER HEREUNDER AND UNDER THE L/C DOCUMENTS RELATING
TO SUCH LETTER OF CREDIT AND (II) A PARTICIPATION EQUAL TO SUCH REVOLVING
LENDER’S R/C PERCENTAGE IN ANY INTEREST OR OTHER AMOUNTS (SUCH INTEREST AND
OTHER AMOUNTS EXPRESSED IN DOLLARS IN THE AMOUNT OF THE DOLLAR EQUIVALENT
THEREOF IN THE CASE OF A LETTER OF CREDIT DENOMINATED IN THE ALTERNATE CURRENCY)
(OTHER THAN COST REIMBURSEMENTS) PAYABLE BY BORROWER HEREUNDER AND UNDER SUCH
L/C DOCUMENTS IN RESPECT OF SUCH REIMBURSEMENT OBLIGATION.  IF L/C LENDER
RECEIVES DIRECTLY FROM OR FOR THE ACCOUNT OF BORROWER ANY PAYMENT IN RESPECT OF
ANY REIMBURSEMENT OBLIGATION OR ANY SUCH INTEREST OR OTHER AMOUNTS (INCLUDING BY
WAY OF SETOFF OR APPLICATION OF PROCEEDS OF ANY COLLATERAL SECURITY), L/C LENDER
SHALL PROMPTLY PAY TO ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING
LENDER WHICH HAS SATISFIED ITS OBLIGATIONS UNDER SECTION 2.03(F), SUCH REVOLVING
LENDER’S R/C PERCENTAGE OF THE DOLLAR EQUIVALENT OF SUCH PAYMENT, EACH SUCH
PAYMENT BY L/C LENDER TO BE MADE IN DOLLARS.  IN THE

 

54

--------------------------------------------------------------------------------



EVENT ANY PAYMENT RECEIVED BY L/C LENDER AND SO PAID TO THE REVOLVING LENDERS
HEREUNDER IS RESCINDED OR MUST OTHERWISE BE RETURNED BY L/C LENDER, EACH
REVOLVING LENDER SHALL, UPON THE REQUEST OF L/C LENDER (THROUGH ADMINISTRATIVE
AGENT), REPAY TO L/C LENDER (THROUGH ADMINISTRATIVE AGENT) THE AMOUNT OF SUCH
PAYMENT PAID TO SUCH REVOLVING LENDER, WITH INTEREST AT THE RATE SPECIFIED IN
SECTION 2.03(J).


 


(H)           BORROWER SHALL PAY TO ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
REVOLVING LENDERS, IN RESPECT OF EACH LETTER OF CREDIT, A LETTER OF CREDIT
COMMISSION EQUAL TO (X) THE RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN FOR
REVOLVING LOANS THAT ARE LIBOR LOANS IN EFFECT FROM TIME TO TIME, MULTIPLIED BY
(Y) THE DAILY DOLLAR EQUIVALENT OF THE STATED AMOUNT OF EACH LETTER OF CREDIT
(SUCH DOLLAR EQUIVALENT TO BE DETERMINED IN ACCORDANCE WITH SECTION 1.06) FOR
THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF EACH LETTER OF CREDIT
(I) IN THE CASE OF A LETTER OF CREDIT WHICH EXPIRES IN ACCORDANCE WITH ITS
TERMS, TO AND INCLUDING SUCH EXPIRATION DATE AND (II) IN THE CASE OF A LETTER OF
CREDIT WHICH IS DRAWN IN FULL OR IS OTHERWISE TERMINATED OTHER THAN ON THE
STATED EXPIRATION DATE OF SUCH LETTER OF CREDIT, TO AND EXCLUDING THE DATE ON
SUCH LETTER OF CREDIT IS DRAWN IN FULL OR IS TERMINATED.  SUCH COMMISSION WILL
BE NON-REFUNDABLE AND IS TO BE PAID QUARTERLY IN ARREARS ON EACH QUARTERLY DATE
AND ON THE R/C MATURITY DATE.  IN ADDITION, BORROWER SHALL PAY TO L/C LENDER,
FOR SUCH L/C LENDER’S ACCOUNT, IN RESPECT OF EACH LETTER OF CREDIT, A NON
REFUNDABLE LETTER OF CREDIT ISSUANCE COMMISSION IN AN AMOUNT EQUAL TO 0.25% PER
ANNUM MULTIPLIED BY THE DAILY DOLLAR EQUIVALENT OF THE STATED AMOUNT OF EACH
LETTER OF CREDIT FROM AND INCLUDING THE ISSUANCE DATE OF EACH LETTER OF CREDIT
THROUGH THE EXPIRY DATE OF EACH LETTER OF CREDIT (BUT IN NO EVENT LESS THAN
$500.00 PER YEAR PER LETTER OF CREDIT) PAYABLE QUARTERLY IN ARREARS ON EACH
QUARTERLY DATE. IN ADDITION BORROWER AGREES TO PAY TO L/C LENDER ALL CHARGES,
COSTS AND EXPENSES IN THE AMOUNTS CUSTOMARILY CHARGED BY L/C LENDER, FROM TIME
TO TIME IN LIKE CIRCUMSTANCES, WITH RESPECT TO THE ISSUANCE, AMENDMENT,
TRANSFER, PAYMENT OF DRAWINGS, AND OTHER TRANSACTIONS RELATING THERETO.


 


(I)            UPON THE ISSUANCE OF OR AMENDMENT OR MODIFICATION TO A LETTER OF
CREDIT, L/C LENDER SHALL PROMPTLY DELIVER TO ADMINISTRATIVE AGENT AND BORROWER A
WRITTEN NOTICE OF SUCH ISSUANCE, AMENDMENT OR MODIFICATION AND SUCH NOTICE SHALL
BE ACCOMPANIED BY A COPY OF SUCH LETTER OF CREDIT OR THE RESPECTIVE AMENDMENT OR
MODIFICATION THERETO, AS THE CASE MAY BE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE,
ADMINISTRATIVE AGENT SHALL DELIVER TO EACH REVOLVING LENDER A WRITTEN NOTICE
REGARDING SUCH ISSUANCE, AMENDMENT OR MODIFICATION, AS THE CASE MAY BE, AND, IF
SO REQUESTED BY A REVOLVING LENDER, ADMINISTRATIVE AGENT SHALL DELIVER TO SUCH
REVOLVING LENDER A COPY OF SUCH LETTER OF CREDIT OR AMENDMENT OR MODIFICATION,
AS THE CASE MAY BE.


 


(J)            IF AND TO THE EXTENT THAT ANY REVOLVING LENDER FAILS TO PAY AN
AMOUNT REQUIRED TO BE PAID PURSUANT TO SECTION 2.03(F) OR 2.03(G) ON THE DUE
DATE THEREFOR, SUCH REVOLVING LENDER SHALL PAY TO L/C LENDER (THROUGH
ADMINISTRATIVE AGENT) INTEREST ON SUCH AMOUNT FOR EACH DAY FROM AND INCLUDING
SUCH DUE DATE TO BUT EXCLUDING THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE (AS IN EFFECT FROM TIME TO TIME) FOR THE FIRST
THREE DAYS AND AT THE INTEREST RATE (IN EFFECT FROM TIME TO TIME) APPLICABLE TO
REVOLVING LOANS THAT ARE MAINTAINED AS ABR LOANS FOR EACH DAY THEREAFTER.


 


(K)           THE ISSUANCE BY L/C LENDER OF ANY AMENDMENT OR MODIFICATION TO ANY
LETTER OF CREDIT HEREUNDER THAT WOULD EXTEND THE EXPIRY DATE OR INCREASE THE
STATED AMOUNT THEREOF SHALL BE SUBJECT TO THE SAME CONDITIONS APPLICABLE UNDER
THIS SECTION 2.03 TO THE ISSUANCE

 

55

--------------------------------------------------------------------------------


 


OF NEW LETTERS OF CREDIT, AND NO SUCH AMENDMENT OR MODIFICATION SHALL BE ISSUED
HEREUNDER UNLESS EITHER (X) THE RESPECTIVE LETTER OF CREDIT AFFECTED THEREBY
WOULD HAVE COMPLIED WITH SUCH CONDITIONS HAD IT ORIGINALLY BEEN ISSUED HEREUNDER
IN SUCH AMENDED OR MODIFIED FORM OR (Y) THE REQUIRED REVOLVING LENDERS (OR ALL
OF THE REVOLVING LENDERS TO THE EXTENT REQUIRED BY SECTION 13.04) SHALL HAVE
CONSENTED THERETO.


 


(L)            NOTWITHSTANDING THE FOREGOING, L/C LENDER SHALL NOT BE UNDER ANY
OBLIGATION TO ISSUE ANY LETTER OF CREDIT IF AT THE TIME OF SUCH ISSUANCE, ANY
ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR SHALL
PURPORT BY ITS TERMS TO ENJOIN OR RESTRAIN L/C LENDER FROM ISSUING SUCH LETTER
OF CREDIT, ANY OF L/C LENDER’S POLICIES, ANY REQUIREMENT OF LAW APPLICABLE TO
L/C LENDER OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW)
FROM ANY GOVERNMENTAL AUTHORITY SHALL PROHIBIT THE ISSUANCE OF LETTERS OF CREDIT
GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON SUCH L/C
LENDER WITH RESPECT TO SUCH LETTER OF CREDIT ANY RESTRICTION OR RESERVE OR
CAPITAL REQUIREMENT (FOR WHICH L/C LENDER IS NOT OTHERWISE COMPENSATED) NOT IN
EFFECT ON THE CLOSING DATE.  AT ANY TIME THAT L/C LENDER SHALL NOT BE UNDER ANY
OBLIGATION TO ISSUE LETTERS OF CREDIT PURSUANT TO THIS SECTION 2.03(L), L/C
LENDER MAY BE REPLACED BY BORROWER WITH ANOTHER LENDER REASONABLY ACCEPTABLE TO
ADMINISTRATIVE AGENT UPON NOTICE TO L/C LENDER AND ACCEPTANCE OF SUCH
APPOINTMENT BY SUCH SUCCESSOR L/C LENDER.  UPON ANY SUCH REPLACEMENT,
ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF L/C
LENDER AND THE REPLACEMENT L/C LENDER SHALL AGREE TO BE BOUND BY THE APPLICABLE
PROVISIONS OF THIS AGREEMENT.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME
EFFECTIVE, BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE
REPLACED L/C LENDER PURSUANT TO SECTION 2.03(H).  FROM AND AFTER THE EFFECTIVE
DATE OF ANY SUCH REPLACEMENT, (I) THE SUCCESSOR L/C LENDER SHALL HAVE ALL THE
RIGHTS AND OBLIGATIONS OF L/C LENDER UNDER THIS AGREEMENT WITH RESPECT TO
LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
“L/C LENDER” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS L/C
LENDER, OR TO SUCH SUCCESSOR AND ALL PREVIOUS L/C LENDERS, AS THE CONTEXT SHALL
REQUIRE.  AFTER THE REPLACEMENT OF AN L/C LENDER HEREUNDER, THE REPLACED L/C
LENDER SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND
OBLIGATIONS OF AN L/C LENDER UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF
CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE REQUIRED TO
ISSUE ADDITIONAL LETTERS OF CREDIT.


 


(M)          THE OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT AND ANY L/C
DOCUMENT TO REIMBURSE L/C LENDER FOR A DRAWING UNDER A LETTER OF CREDIT, AND TO
REPAY ANY DRAWING UNDER A LETTER OF CREDIT CONVERTED INTO REVOLVING LOANS OR
SWINGLINE LOANS, SHALL BE UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND EACH SUCH OTHER L/C
DOCUMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:  (I) ANY LACK OF
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY L/C DOCUMENT; (II) THE
EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT THAT BORROWER MAY HAVE AT
ANY TIME AGAINST ANY BENEFICIARY OR ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR
ANY PERSON FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING),
L/C LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY THE L/C DOCUMENTS OR ANY UNRELATED
TRANSACTION; (III) ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED
UNDER ANY LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY
DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER ANY LETTER OF CREDIT; OR ANY
DEFENSE BASED UPON THE FAILURE OF ANY DRAWING UNDER A LETTER OF CREDIT TO
CONFORM TO THE

 

56

--------------------------------------------------------------------------------


 


TERMS OF THE LETTER OF CREDIT OR ANY NON-APPLICATION OR MISAPPLICATION BY THE
BENEFICIARY OF THE PROCEEDS OF SUCH DRAWING; OR (IV) ANY OTHER CIRCUMSTANCE OR
HAPPENING WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, INCLUDING
ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO,
OR A DISCHARGE OF, BORROWER OR A SUBSIDIARY GUARANTOR; PROVIDED, HOWEVER, THAT
NEITHER BORROWER NOR ANY REVOLVING LENDER SHALL BE OBLIGATED TO REIMBURSE L/C
LENDER FOR ANY WRONGFUL PAYMENT FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION TO HAVE BEEN MADE BY L/C LENDER AS A RESULT OF ACTS OR OMISSIONS
CONSTITUTING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF L/C LENDER. 
TO THE EXTENT THAT ANY PROVISION OF ANY L/C DOCUMENT IS INCONSISTENT WITH THE
PROVISIONS OF THIS SECTION 2.03, THE PROVISIONS OF THIS SECTION 2.03 SHALL
CONTROL.


 


(N)           BORROWER, ADMINISTRATIVE AGENT AND REVOLVING LENDERS HEREBY AGREE
THAT, AS OF THE CLOSING DATE, EACH LETTER OF CREDIT IDENTIFIED ON
SCHEDULE 2.03(N) (EACH, AN “EXISTING LETTER OF CREDIT”) SHALL BE A LETTER OF
CREDIT AS IF ORIGINALLY ISSUED UNDER THIS AGREEMENT, AND THAT THE FEES AND OTHER
PROVISIONS SET FORTH IN THIS SECTION 2.03 SHALL BE APPLICABLE TO EACH EXISTING
LETTER OF CREDIT AS OF THE CLOSING DATE.


 


(O)           ON THE LAST BUSINESS DAY OF EACH MONTH, BORROWER AND EACH L/C
LENDER SHALL PROVIDE TO ADMINISTRATIVE AGENT SUCH INFORMATION REGARDING THE
OUTSTANDING LETTERS OF CREDIT AS ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST,
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT (AND IN
SUCH STANDARD ELECTRONIC FORMAT AS ADMINISTRATIVE AGENT SHALL REASONABLY
SPECIFY), FOR PURPOSES OF ADMINISTRATIVE AGENT’S ONGOING TRACKING AND REPORTING
OF OUTSTANDING LETTERS OF CREDIT.  ADMINISTRATIVE AGENT SHALL MAINTAIN A RECORD
OF ALL OUTSTANDING LETTERS OF CREDIT BASED UPON INFORMATION PROVIDED BY BORROWER
AND L/C LENDERS PURSUANT TO THIS SECTION 2.03(O), AND SUCH RECORD OF
ADMINISTRATIVE AGENT SHALL, ABSENT MANIFEST ERROR, BE DEEMED A CORRECT AND
CONCLUSIVE RECORD OF ALL LETTERS OF CREDIT OUTSTANDING FROM TIME TO TIME
HEREUNDER.  NOTWITHSTANDING THE FOREGOING, IF AND TO THE EXTENT ADMINISTRATIVE
AGENT DETERMINES THAT THERE ARE ONE OR MORE DISCREPANCIES BETWEEN INFORMATION
PROVIDED BY BORROWER AND ANY L/C LENDER HEREUNDER, ADMINISTRATIVE AGENT WILL
NOTIFY BORROWER AND SUCH L/C LENDER THEREOF AND BORROWER AND SUCH L/C LENDER
SHALL ENDEAVOR TO RECONCILE ANY SUCH DISCREPANCY.  IN ADDITION TO AND WITHOUT
LIMITING THE FOREGOING, WITH RESPECT TO COMMERCIAL DOCUMENTARY LETTERS OF
CREDIT, ON THE FIRST BUSINESS DAY OF EACH WEEK THE APPLICABLE L/C LENDER SHALL
DELIVER TO ADMINISTRATIVE AGENT, BY FACSIMILE (OR, IF ADMINISTRATIVE AGENT AND
THE APPLICABLE L/C LENDER AGREE, BY E-MAIL), A REPORT DETAILING THE DAILY
OUTSTANDING COMMERCIAL DOCUMENTARY LETTERS OF CREDIT FOR THE PREVIOUS WEEK FOR
SUCH LETTERS OF CREDIT ISSUED IN DOLLARS AND FOR SUCH LETTERS OF CREDIT ISSUED
IN THE ALTERNATE CURRENCY.


 


SECTION 2.04.    TERMINATION AND REDUCTIONS OF COMMITMENT.

 


(A)           (I)  THE COMMITMENTS SHALL BE AUTOMATICALLY AND PERMANENTLY
TERMINATED IN THEIR ENTIRETY ON THE EARLIER OF (X) DECEMBER 31, 2005, IF THE
ARGOSY ACQUISITION HAS NOT OCCURRED PRIOR TO SUCH DATE, AND (Y) THE TERMINATION
OF THE ARGOSY ACQUISITION AGREEMENT (IF THE ARGOSY ACQUISITION HAS NOT
PREVIOUSLY BEEN CONSUMMATED).


 

(II)           IN ADDITION TO ANY OTHER MANDATORY COMMITMENT REDUCTIONS PURSUANT
TO THIS SECTION 2.04, THE AGGREGATE AMOUNT OF THE TERM A FACILITY COMMITMENTS
SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED TO ZERO ON THE CLOSING DATE
(AFTER GIVING EFFECT TO THE MAKING OF THE TERM A FACILITY LOANS ON SUCH DATE).

 

57

--------------------------------------------------------------------------------


 

(III)          IN ADDITION TO ANY OTHER MANDATORY COMMITMENT REDUCTIONS PURSUANT
TO THIS SECTION 2.04, THE AGGREGATE AMOUNT OF THE TERM B FACILITY COMMITMENTS
SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED TO ZERO ON THE CLOSING DATE
(AFTER GIVING EFFECT TO THE MAKING OF THE TERM B FACILITY LOANS IN RESPECT
THEREOF ON SUCH DATE).

 

(IV)          IN ADDITION TO ANY OTHER MANDATORY COMMITMENT REDUCTIONS PURSUANT
TO THIS SECTION 2.04, THE AGGREGATE AMOUNT OF ANY INCREMENTAL TERM LOAN
COMMITMENTS SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED BY THE AMOUNT OF
INCREMENTAL TERM LOANS MADE IN RESPECT THEREOF FROM TIME TO TIME, AND TO ZERO ON
THE DATE THAT IS THE THIRD ANNIVERSARY OF THE CLOSING DATE.

 

(V)           IN ADDITION TO ANY OTHER MANDATORY COMMITMENT REDUCTIONS PURSUANT
TO THIS SECTION 2.04, THE INCREMENTAL COMMITMENT AMOUNT SHALL BE AUTOMATICALLY
AND PERMANENTLY REDUCED FROM TIME TO TIME BY THE AMOUNT OF INCREMENTAL TERM
LOANS MADE FROM TIME TO TIME AND THE AMOUNT OF ANY INCREMENTAL REVOLVING
COMMITMENTS PROVIDED PURSUANT TO SECTION 2.12, AND TO ZERO ON THE DATE THAT IS
THE THIRD ANNIVERSARY OF THE CLOSING DATE.

 

(VI)          THE AGGREGATE AMOUNT OF THE REVOLVING COMMITMENTS, THE L/C
COMMITMENTS AND THE SWINGLINE COMMITMENT SHALL BE AUTOMATICALLY AND PERMANENTLY
REDUCED TO ZERO ON THE R/C MATURITY DATE.

 


(B)           BORROWER SHALL HAVE THE RIGHT AT ANY TIME OR FROM TIME TO TIME
(WITHOUT PREMIUM OR PENALTY EXCEPT BREAKAGE COSTS (IF ANY) PURSUANT TO
SECTION 5.05)) (I) SO LONG AS NO REVOLVING LOANS, SWINGLINE LOANS OR L/C
LIABILITIES WILL BE OUTSTANDING AS OF THE DATE SPECIFIED FOR TERMINATION (AFTER
GIVING EFFECT TO ALL TRANSACTIONS OCCURRING ON SUCH DATE), TO TERMINATE THE
REVOLVING COMMITMENTS IN THEIR ENTIRETY, AND (II) TO REDUCE THE AGGREGATE AMOUNT
OF THE UNUTILIZED R/C COMMITMENTS (WHICH SHALL BE PRO RATA AMONG REVOLVING
LENDERS); PROVIDED, HOWEVER, THAT (X) BORROWER SHALL GIVE NOTICE OF EACH SUCH
TERMINATION OR REDUCTION AS PROVIDED IN SECTION 4.05, AND (Y) EACH PARTIAL
REDUCTION SHALL BE IN AN AGGREGATE AMOUNT AT LEAST EQUAL TO $5.0 MILLION (OR ANY
WHOLE MULTIPLE OF $1.0 MILLION IN EXCESS THEREOF) OR, IF LESS, THE REMAINING
UNUTILIZED R/C COMMITMENTS.


 


(C)           ANY COMMITMENT ONCE TERMINATED OR REDUCED MAY NOT BE REINSTATED.


 


(D)           EACH REDUCTION OR TERMINATION OF ANY OF THE COMMITMENTS PURSUANT
TO THIS SECTION 2.04 SHALL BE APPLIED RATABLY AMONG THE LENDERS WITH SUCH A
COMMITMENT, AS THE CASE MAY BE, IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENT,
AS APPLICABLE.


 


(E)           IN THE EVENT OF A REFUSAL BY A LENDER TO CONSENT TO CERTAIN
PROPOSED CHANGES, WAIVERS, DISCHARGES OR TERMINATIONS WITH RESPECT TO THIS
AGREEMENT WHICH HAVE BEEN APPROVED BY THE REQUIRED LENDERS (OR REQUIRED
REVOLVING LENDERS OR REQUIRED TRANCHE LENDERS, TO THE EXTENT SUCH CHANGE,
WAIVER, DISCHARGE OR TERMINATION REQUIRES THE APPROVAL OF ALL AFFECTED LENDERS
OR ALL AFFECTED REQUIRED REVOLVING LENDERS OR ALL LENDERS OF SUCH TRANCHE) AS
(AND TO THE EXTENT) PROVIDED IN SECTION 13.04(B), BORROWER MAY, SUBJECT TO ITS
COMPLIANCE WITH THE REQUIREMENTS OF SECTION 13.04(B), UPON THREE BUSINESS DAYS’
PRIOR WRITTEN NOTICE TO ADMINISTRATIVE AGENT AT THE PRINCIPAL OFFICE (WHICH
NOTICE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE LENDERS)
TERMINATE ALL OF THE COMMITMENTS OF SUCH LENDER, OTHER THAN ANY SUCH COMMITMENT
WHICH IS BEING MAINTAINED BY SUCH LENDER (AND NOT BEING TERMINATED BY

 

58

--------------------------------------------------------------------------------


 


BORROWER) AS PROVIDED IN SECTION 13.04(B), SO LONG AS ALL LOANS (OTHER THAN ANY
SUCH LOANS THAT ARE BEING MAINTAINED BY SUCH LENDER (AND NOT BEING REPAID BY
BORROWER) AS PROVIDED IN SECTION 13.04(B)), TOGETHER WITH ACCRUED AND UNPAID
INTEREST, FEES AND ALL OTHER AMOUNTS, OWING TO SUCH LENDER (INCLUDING ALL
AMOUNTS, IF ANY, OWING PURSUANT TO SECTION 5.05) ARE REPAID CONCURRENTLY WITH
THE EFFECTIVENESS OF SUCH TERMINATION PURSUANT TO SECTION 2.09(C) (AT WHICH TIME
ANNEXES A-1, A-2 AND/OR A-3, AS APPLICABLE, SHALL BE DEEMED MODIFIED TO REFLECT
SUCH CHANGED AMOUNTS) AND SUCH LENDER’S L/C LIABILITY IS CASH COLLATERALIZED BY
BORROWER IN A MANNER REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT AND THE
RESPECTIVE L/C LENDERS, AND AT SUCH TIME, UNLESS THE RESPECTIVE LENDER CONTINUES
TO HAVE OUTSTANDING LOANS OR COMMITMENTS HEREUNDER, SUCH LENDER SHALL NO LONGER
CONSTITUTE A “LENDER” FOR PURPOSES OF THIS AGREEMENT, EXCEPT WITH RESPECT TO
INDEMNIFICATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
SECTIONS 4.02, 5.01, 5.03, 5.05, 5.06 AND 13.03), WHICH SHALL SURVIVE AS TO SUCH
REPAID LENDER.


 


SECTION 2.05.    FEES.

 


(A)           BORROWER SHALL PAY TO ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH
REVOLVING LENDER (OTHER THAN A DEFAULTING LENDER) A COMMITMENT FEE FOR THE
PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT NOT INCLUDING THE EARLIER OF
THE DATE SUCH REVOLVING COMMITMENT IS TERMINATED OR EXPIRES AND THE R/C MATURITY
DATE COMPUTED AT A RATE PER ANNUM EQUAL TO THE APPLICABLE FEE PERCENTAGE IN
EFFECT FROM TIME TO TIME DURING SUCH PERIOD ON THE DAILY AVERAGE AMOUNT OF SUCH
REVOLVING LENDER’S UNUTILIZED R/C COMMITMENT.  FOR PURPOSES OF COMPUTING
COMMITMENT FEES WITH RESPECT TO REVOLVING COMMITMENTS, A REVOLVING COMMITMENT OF
A REVOLVING LENDER SHALL BE DEEMED TO BE USED TO THE EXTENT OF THE OUTSTANDING
REVOLVING LOANS AND L/C LIABILITY OF SUCH REVOLVING LENDER (AND THE SWINGLINE
EXPOSURE OF SUCH REVOLVING LENDER SHALL BE DISREGARDED FOR SUCH PURPOSE).  ANY
ACCRUED COMMITMENT FEE UNDER THIS SECTION 2.05(A) SHALL BE PAYABLE IN ARREARS ON
EACH QUARTERLY DATE AND ON THE EARLIER OF THE DATE THE REVOLVING COMMITMENTS ARE
TERMINATED OR EXPIRE AND THE R/C MATURITY DATE.


 


(B)           BORROWER SHALL PAY TO ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT THE
ANNUAL ADMINISTRATIVE FEE PURSUANT TO THE ADMINISTRATIVE AGENT’S FEE LETTER.


 


(C)           AT THE TIME OF THE EFFECTIVENESS OF A REPRICING TRANSACTION PRIOR
TO THE FIRST ANNIVERSARY OF THE CLOSING DATE, BORROWER AGREES TO PAY TO
ADMINISTRATIVE AGENT, FOR THE RATABLE ACCOUNT OF EACH LENDER WITH OUTSTANDING
TERM B FACILITY LOANS (INCLUDING EACH LENDER THAT WITHHOLDS ITS CONSENT TO SUCH
REPRICING TRANSACTION AND IS REPLACED OR IS REMOVED AS A LENDER UNDER
SECTION 2.11 OR 2.09(C), AS THE CASE MAY BE), A FEE IN AN AMOUNT EQUAL TO 1.0%
OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM B FACILITY LOANS OUTSTANDING ON
SUCH DATE IMMEDIATELY PRIOR TO THE EFFECTIVENESS OF SUCH REPRICING TRANSACTION. 
SUCH FEE SHALL BE DUE AND PAYABLE UPON THE DATE OF THE EFFECTIVENESS OF SUCH
REPRICING TRANSACTION.


 


SECTION 2.06.    LENDING OFFICES.  THE LOANS OF EACH TYPE MADE BY EACH LENDER
SHALL BE MADE AND MAINTAINED AT SUCH LENDER’S APPLICABLE LENDING OFFICE FOR
LOANS OF SUCH TYPE.

 


SECTION 2.07.    SEVERAL OBLIGATIONS OF LENDERS.  THE FAILURE OF ANY LENDER TO
MAKE ANY LOAN TO BE MADE BY IT ON THE DATE SPECIFIED THEREFOR SHALL NOT RELIEVE
ANY OTHER LENDER OF ITS OBLIGATION TO MAKE ITS LOAN ON SUCH DATE, BUT NEITHER
ANY LENDER NOR ADMINISTRATIVE AGENT SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY
OTHER LENDER TO MAKE A LOAN TO

 

59

--------------------------------------------------------------------------------


 


BE MADE BY SUCH OTHER LENDER, AND NO LENDER SHALL HAVE ANY OBLIGATION TO
ADMINISTRATIVE AGENT OR ANY OTHER LENDER FOR THE FAILURE BY SUCH LENDER TO MAKE
ANY LOAN REQUIRED TO BE MADE BY SUCH LENDER.  NO REVOLVING LENDER WILL BE
RESPONSIBLE FOR FAILURE OF ANY OTHER LENDER TO FUND ITS PARTICIPATION IN LETTERS
OF CREDIT.

 


SECTION 2.08.    NOTES; REGISTER.

 


(A)           AT THE REQUEST OF ANY LENDER, ITS LOANS OF A PARTICULAR
CLASS SHALL BE EVIDENCED BY A PROMISSORY NOTE, PAYABLE TO SUCH LENDER (OR ITS
NOMINEE) AND OTHERWISE DULY COMPLETED, SUBSTANTIALLY IN THE FORM OF EXHIBITS
A-1, A-2, A-3 AND A-4 OF SUCH LENDER’S REVOLVING LOANS, TERM A FACILITY LOANS,
TERM B FACILITY LOANS AND SWINGLINE LOANS, RESPECTIVELY; AND IN THE CASE OF ANY
NEW INCREMENTAL TERM LOANS, SUCH FORM OF PROMISSORY NOTE PROVIDED PURSUANT TO
THE APPLICABLE INCREMENTAL JOINDER AGREEMENT.


 


(B)           THE DATE, AMOUNT, TYPE, INTEREST RATE AND DURATION OF THE INTEREST
PERIOD (IF APPLICABLE) OF EACH LOAN OF EACH CLASS MADE BY EACH LENDER TO
BORROWER AND EACH PAYMENT MADE ON ACCOUNT OF THE PRINCIPAL THEREOF, SHALL BE
RECORDED BY SUCH LENDER (OR ITS NOMINEE) ON ITS BOOKS AND, PRIOR TO ANY TRANSFER
OF ANY NOTE EVIDENCING THE LOANS OF SUCH CLASS HELD BY IT, ENDORSED BY SUCH
LENDER (OR ITS NOMINEE) ON THE SCHEDULE ATTACHED TO SUCH NOTE OR ANY
CONTINUATION THEREOF; PROVIDED, HOWEVER, THAT THE FAILURE OF SUCH LENDER (OR ITS
NOMINEE) TO MAKE ANY SUCH RECORDATION OR ENDORSEMENT OR ANY ERROR IN SUCH
RECORDATION OR ENDORSEMENT SHALL NOT AFFECT THE OBLIGATIONS OF BORROWER TO MAKE
A PAYMENT WHEN DUE OF ANY AMOUNT OWING HEREUNDER OR UNDER SUCH NOTE.


 


(C)           BORROWER HEREBY DESIGNATES ADMINISTRATIVE AGENT TO SERVE AS ITS
AGENT, SOLELY FOR PURPOSES OF THIS SECTION 2.08, TO MAINTAIN A REGISTER (THE
“REGISTER”) ON WHICH IT WILL RECORD THE NAME AND ADDRESS OF EACH LENDER, THE
COMMITMENT FROM TIME TO TIME OF EACH OF THE LENDERS, THE PRINCIPAL AMOUNT OF THE
LOANS MADE BY EACH OF THE LENDERS AND EACH REPAYMENT IN RESPECT OF THE PRINCIPAL
AMOUNT OF THE LOANS OF EACH LENDER.  FAILURE TO MAKE ANY SUCH RECORDATION OR ANY
ERROR IN SUCH RECORDATION SHALL NOT AFFECT BORROWER’S OBLIGATIONS IN RESPECT OF
SUCH LOANS.  THE ENTRIES IN THE REGISTER SHALL BE PRIMA FACIE EVIDENCE OF THE
INFORMATION NOTED THEREIN (ABSENT MANIFEST ERROR), AND THE PARTIES HERETO SHALL
TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS THE OWNER OF A LOAN
OR OTHER OBLIGATION HEREUNDER AS THE OWNER THEREOF FOR ALL PURPOSES OF THE
CREDIT DOCUMENTS, NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.  THE REGISTER
SHALL BE AVAILABLE FOR INSPECTION BY BORROWER OR ANY LENDER AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  NO ASSIGNMENT SHALL BE
EFFECTIVE UNLESS RECORDED IN THE REGISTER.


 


SECTION 2.09.    OPTIONAL PREPAYMENTS AND CONVERSIONS OR CONTINUATIONS OF LOANS.

 


(A)           SUBJECT TO SECTION 4.04 AND THIS SECTION 2.09(A), BORROWER SHALL
HAVE THE RIGHT TO PREPAY LOANS (WITHOUT PREMIUM OR PENALTY, EXCEPT AS PROVIDED
IN SECTION 2.09(D)), OR TO CONVERT LOANS OF ONE TYPE INTO LOANS OF ANOTHER TYPE
OR TO CONTINUE LOANS OF ONE TYPE AS LOANS OF THE SAME TYPE, AT ANY TIME OR FROM
TIME TO TIME.  BORROWER SHALL GIVE ADMINISTRATIVE AGENT NOTICE OF EACH SUCH
PREPAYMENT, CONVERSION OR CONTINUATION AS PROVIDED IN SECTION 4.05 (AND, UPON
THE DATE SPECIFIED IN ANY SUCH NOTICE OF PREPAYMENT, THE AMOUNT TO BE PREPAID
SHALL BECOME DUE AND PAYABLE HEREUNDER).  EACH NOTICE OF CONVERSION OR
CONTINUATION SHALL BE

 

60

--------------------------------------------------------------------------------


 


SUBSTANTIALLY IN THE FORM OF EXHIBIT C.  IF LIBOR LOANS ARE PREPAID OR CONVERTED
OTHER THAN ON THE LAST DAY OF AN INTEREST PERIOD THEREFOR, BORROWER SHALL AT
SUCH TIME PAY ALL EXPENSES AND COSTS REQUIRED BY SECTION 5.05.  UNLESS LEAD
ARRANGERS (COLLECTIVELY) OTHERWISE AGREE IN THEIR SOLE DISCRETION OR HAVE
DETERMINED THAT THE SYNDICATION DATE HAS OCCURRED, PRIOR TO THE 90TH DAY
FOLLOWING THE CLOSING DATE, CONVERSIONS OF ABR LOANS INTO LIBOR LOANS SHALL BE
SUBJECT TO THE SECOND SENTENCE IN SECTION 2.01(D).  NOTWITHSTANDING THE
FOREGOING, AND WITHOUT LIMITING THE RIGHTS AND REMEDIES OF THE LENDERS UNDER
ARTICLE XI, IN THE EVENT THAT ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, ADMINISTRATIVE AGENT MAY (AND, AT THE REQUEST OF THE REQUIRED
LENDERS, SHALL), UPON WRITTEN NOTICE TO BORROWER, HAVE THE RIGHT TO SUSPEND THE
RIGHT OF BORROWER TO CONVERT ANY LOAN INTO A LIBOR LOAN, OR TO CONTINUE ANY LOAN
AS A LIBOR LOAN, IN WHICH EVENT ALL LOANS SHALL BE CONVERTED (ON THE LAST DAY(S)
OF THE RESPECTIVE INTEREST PERIODS THEREFOR) OR CONTINUED, AS THE CASE MAY BE,
AS ABR LOANS.  SWINGLINE LOANS MAY NOT BE CONVERTED OR CONTINUED. 


 


(B)           APPLICATION.

 

(I)            THE AMOUNT OF ANY OPTIONAL PREPAYMENTS DESCRIBED IN
SECTION 2.09(A) SHALL BE APPLIED TO PREPAY LOANS OUTSTANDING IN ORDER OF
AMORTIZATION, IN AMOUNTS AND TRANCHES, ALL AS DETERMINED BY BORROWER.

 

(II)           WITH RESPECT TO ANY OPTIONAL PREPAYMENT TO BE MADE OF THE TERM B
FACILITY LOANS OR OF THE NEW INCREMENTAL TERM LOANS THAT ARE SUBJECT TO AN
INCREMENTAL JOINDER AGREEMENT THAT GIVES THE LENDERS HOLDING SUCH NEW
INCREMENTAL TERM LOANS THE RIGHT TO DECLINE PREPAYMENTS AS PROVIDED IN THE
APPLICABLE INCREMENTAL JOINDER AGREEMENT (SUCH NEW INCREMENTAL TERM LOANS ARE
COLLECTIVELY REFERRED TO AS THE “PREPAYMENT NEW INCREMENTAL TERM LOANS” AND THE
LENDERS HOLDING SUCH NEW INCREMENTAL TERM LOANS ARE COLLECTIVELY REFERRED TO AS
THE “PREPAYMENT NEW INCREMENTAL TERM LOAN LENDERS”) PURSUANT TO SECTION 2.09(A),
SO LONG AS ANY TERM LOANS (OTHER THAN TERM B FACILITY LOANS OR SUCH PREPAYMENT
NEW INCREMENTAL TERM LOANS, AS THE CASE MAY BE) ARE THEN OUTSTANDING, BORROWER
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ELECT TO OFFER THE TERM B
FACILITY LENDERS OR THE PREPAYMENT NEW INCREMENTAL TERM LOAN LENDERS, AS THE
CASE MAY BE, THE RIGHT TO DECLINE SUCH PREPAYMENT OF THE TERM B FACILITY LOANS
OR THE PREPAYMENT NEW INCREMENTAL TERM LOANS, AS THE CASE MAY BE (EACH, AN
“OPTIONAL OFFER”).  IF BORROWER MAKES SUCH ELECTION, IT SHALL PROVIDE NOTICE
THEREOF TO ADMINISTRATIVE AGENT, WHO SHALL PROMPTLY, AND IN ANY EVENT WITHIN ONE
BUSINESS DAY OF RECEIPT, PROVIDE SUCH NOTICE TO THE TERM B FACILITY LENDERS OR
THE PREPAYMENT NEW INCREMENTAL TERM LOAN LENDERS, AS THE CASE MAY BE.  ANY SUCH
NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT THAT THE TERM B FACILITY LENDERS OR
THE PREPAYMENT NEW INCREMENTAL TERM LOAN LENDERS, AS THE CASE MAY BE, MAY
DECLINE TO HAVE APPLIED TOWARDS THE PREPAYMENT OF THE TERM B FACILITY LOANS OR
THE PREPAYMENT NEW INCREMENTAL TERM LOANS, AS THE CASE MAY BE (EACH, AN
“OPTIONAL OFFERED AMOUNT”).  EACH TERM B FACILITY LENDER OR EACH PREPAYMENT NEW
INCREMENTAL TERM LOAN LENDERS, AS THE CASE MAY BE, MAY ELECT, IN ITS SOLE
DISCRETION, TO ACCEPT THE APPLICABLE OPTIONAL OFFER WITH RESPECT TO AN AMOUNT
EQUAL TO OR LESS THAN AN AMOUNT EQUAL TO (X) IN THE CASE SUCH OPTIONAL OFFER
RELATES TO TERM B FACILITY LOANS, THE APPLICABLE OPTIONAL OFFERED AMOUNT IN
RESPECT OF SUCH OPTIONAL OFFER TIMES A FRACTION, THE NUMERATOR OF WHICH IS THE
PRINCIPAL AMOUNT OF TERM B FACILITY LOANS OWED TO SUCH TERM B FACILITY LENDER
AND THE DENOMINATOR OF WHICH IS THE PRINCIPAL AMOUNT OF ALL TERM B FACILITY
LOANS OUTSTANDING AND (Y) IN THE CASE SUCH OPTIONAL OFFER RELATES TO THE
PREPAYMENT NEW INCREMENTAL TERM LOANS, THE

 

61

--------------------------------------------------------------------------------


 

APPLICABLE OPTIONAL OFFERED AMOUNT IN RESPECT OF SUCH OPTIONAL OFFER TIMES A
FRACTION, THE NUMERATOR OF WHICH IS THE PRINCIPAL AMOUNT OF THE PREPAYMENT NEW
INCREMENTAL TERM LOANS OWED TO SUCH PREPAYMENT NEW INCREMENTAL TERM LOAN LENDERS
AND THE DENOMINATOR OF WHICH IS THE PRINCIPAL AMOUNT OF ALL PREPAYMENT NEW
INCREMENTAL TERM LOANS OUTSTANDING (SUCH AMOUNT DECLINED BY SUCH TERM B FACILITY
LENDER FOR PREPAYMENT OF ITS TERM B FACILITY LOANS OR SUCH AMOUNT DECLINED BY
SUCH PREPAYMENT NEW INCREMENTAL TERM LOAN LENDERS FOR PREPAYMENT OF ITS
PREPAYMENT NEW INCREMENTAL TERM LOANS, AS THE CASE MAY BE, REFERRED TO AS THE
“OPTIONAL DECLINED AMOUNT”).  ANY ACCEPTANCE OF AN OPTIONAL OFFER BY A TERM B
FACILITY LENDER OR PREPAYMENT NEW INCREMENTAL TERM LOAN LENDER, AS THE CASE MAY
BE, MUST BE EVIDENCED BY WRITTEN NOTICE DELIVERED TO ADMINISTRATIVE AGENT WITHIN
FIVE BUSINESS DAYS OF RECEIPT OF SUCH OPTIONAL OFFER SPECIFYING SUCH TERM B
FACILITY LENDER’S OR SUCH PREPAYMENT NEW INCREMENTAL TERM LOAN LENDER’S, AS THE
CASE MAY BE, OPTIONAL DECLINED AMOUNT IN RESPECT THEREOF (IF ANY).  FAILURE BY A
TERM B FACILITY LENDER OR A PREPAYMENT NEW INCREMENTAL TERM LOAN LENDER, AS THE
CASE MAY BE, TO GIVE SUCH NOTICE WILL CONSTITUTE A REJECTION OF THE OPTIONAL
OFFER BY SUCH TERM B FACILITY LENDER OR PREPAYMENT NEW INCREMENTAL TERM LOAN
LENDER, AS THE CASE MAY BE.  IN THE CASE OF ANY SUCH ACCEPTANCE, THE AGGREGATE
AMOUNT OF THE OPTIONAL DECLINED AMOUNTS OF ALL TERM B FACILITY LENDERS OR OF ALL
PREPAYMENT NEW INCREMENTAL TERM LOAN LENDERS, AS THE CASE MAY BE, IN RESPECT OF
THE APPLICABLE OPTIONAL OFFER SHALL BE APPLIED TO THE TERM LOANS (OTHER THAN
TERM B FACILITY LOANS OR PREPAYMENT NEW INCREMENTAL TERM LOANS, AS THE CASE MAY
BE), PRO RATA TO THE REMAINING AMORTIZATION PAYMENTS OF SUCH TERM LOANS (OTHER
THAN TERM B FACILITY LOANS OR PREPAYMENT NEW INCREMENTAL TERM LOANS, AS THE CASE
MAY BE); PROVIDED, HOWEVER, THAT TO THE EXTENT THAT THE AGGREGATE PRINCIPAL
AMOUNT OF THE TERM LOANS (OTHER THAN TERM B FACILITY LOANS OR PREPAYMENT NEW
INCREMENTAL TERM LOANS, AS THE CASE MAY BE) AFTER GIVING EFFECT TO SUCH OPTIONAL
PREPAYMENT IS LESS THAN THE AGGREGATE AMOUNT OF SUCH OPTIONAL DECLINED AMOUNTS,
THEN SUCH OPTIONAL DECLINED AMOUNTS IN EXCESS OF THE AMOUNT OPTIONALLY APPLIED
TO SUCH TERM LOANS (OTHER THAN TERM B FACILITY LOANS OR PREPAYMENT NEW
INCREMENTAL TERM LOANS, AS THE CASE MAY BE) SHALL BE ALLOCATED AMONG THE TERM B
FACILITY LENDERS OR THE PREPAYMENT NEW INCREMENTAL TERM LOAN LENDERS, AS THE
CASE MAY BE, THAT ACCEPTED THE OPTIONAL OFFER PRO RATA BASED ON THE OPTIONAL
DECLINED AMOUNT OF EACH TERM B FACILITY LENDER OR EACH PREPAYMENT NEW
INCREMENTAL TERM LOAN LENDER, AS THE CASE MAY BE, AS THE CASE MAY BE, IN RESPECT
OF SUCH OPTIONAL OFFER.

 

(III)          IN ADDITION TO THE FOREGOING, AND PROVIDED THAT THE CONSOLIDATED
SENIOR LEVERAGE RATIO IS LESS THAN 3.50 TO 1.00, BORROWER SHALL HAVE THE RIGHT
TO ELECT TO OFFER TO PREPAY THE LOANS PRO RATA TO THE TERM A FACILITY LOANS, THE
TERM B FACILITY LOANS AND ANY NEW INCREMENTAL TERM LOANS THEN OUTSTANDING AND
APPLY ANY AMOUNTS REJECTED FOR SUCH PREPAYMENT TO REPURCHASE, PREPAY, REDEEM,
RETIRE, ACQUIRE, DEFEASE OR CANCEL INDEBTEDNESS IN ACCORDANCE WITH AND TO THE
EXTENT PERMITTED BY SECTION 10.10(E) AND/OR TO REPURCHASE EQUITY INTERESTS OF
BORROWER.  IF BORROWER MAKES SUCH AN ELECTION, IT SHALL PROVIDE NOTICE THEREOF
TO ADMINISTRATIVE AGENT, WHO SHALL PROMPTLY, AND IN ANY EVENT WITHIN ONE
BUSINESS DAY OF RECEIPT, PROVIDE SUCH NOTICE TO THE HOLDERS OF THE TERM LOANS. 
ANY SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OFFERED TO PREPAY THE TERM
LOANS.  EACH HOLDER OF A TERM A FACILITY LOAN, A TERM B FACILITY LOAN OR A NEW
INCREMENTAL TERM LOAN MAY ELECT, IN ITS SOLE DISCRETION, TO REJECT SUCH
PREPAYMENT OFFER WITH RESPECT TO AN AMOUNT EQUAL TO OR LESS THAN (X) WITH
RESPECT TO HOLDERS OF TERM A FACILITY LOANS, AN AMOUNT EQUAL TO THE AGGREGATE
AMOUNT SO OFFERED TO PREPAY TERM A FACILITY LOANS TIMES A FRACTION, THE
NUMERATOR OF WHICH IS THE PRINCIPAL AMOUNT OF

 

62

--------------------------------------------------------------------------------


 

TERM A FACILITY LOANS OWED TO SUCH HOLDER AND THE DENOMINATOR OF WHICH IS THE
PRINCIPAL AMOUNT OF TERM A FACILITY LOANS OUTSTANDING, (Y) WITH RESPECT TO
HOLDERS OF TERM B FACILITY LOANS, AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT SO
OFFERED TO PREPAY TERM B FACILITY LOANS TIMES A FRACTION, THE NUMERATOR OF WHICH
IS THE PRINCIPAL AMOUNT OF TERM B FACILITY LOANS OWED TO SUCH HOLDER AND THE
DENOMINATOR OF WHICH IS THE PRINCIPAL AMOUNT OF TERM B FACILITY LOANS
OUTSTANDING OR (Z) WITH RESPECT TO HOLDERS OF NEW INCREMENTAL TERM LOANS, AN
AMOUNT EQUAL TO THE AGGREGATE AMOUNT SO OFFERED TO PREPAY NEW INCREMENTAL TERM
LOANS TIMES A FRACTION, THE NUMERATOR OF WHICH IS THE PRINCIPAL AMOUNT OF NEW
INCREMENTAL TERM LOANS OWED TO SUCH HOLDER AND THE DENOMINATOR OF WHICH IS THE
PRINCIPAL AMOUNT OF NEW INCREMENTAL TERM LOANS OUTSTANDING.  ANY REJECTION OF
SUCH OFFER MUST BE EVIDENCED BY WRITTEN NOTICE DELIVERED TO ADMINISTRATIVE AGENT
WITHIN FIVE BUSINESS DAYS OF RECEIPT OF THE OFFER FOR PREPAYMENT, SPECIFYING AN
AMOUNT OF SUCH PREPAYMENT OFFER REJECTED BY SUCH HOLDER, IF ANY.  FAILURE TO
GIVE SUCH NOTICE WILL CONSTITUTE AN ELECTION TO ACCEPT SUCH OFFER.  ANY PORTION
OF SUCH PREPAYMENT OFFER SO ACCEPTED WILL BE USED TO PREPAY THE TERM LOANS HELD
BY THE APPLICABLE HOLDERS WITHIN TEN BUSINESS DAYS OF THE DATE OF RECEIPT OF THE
OFFER TO PREPAY.  ANY PORTION OF SUCH PREPAYMENT REJECTED MAY BE USED BY
BORROWER AND ITS RESTRICTED SUBSIDIARIES AS PROVIDED IN SECTION 10.10(E) TO THE
EXTENT PERMITTED THEREBY OR TO REPURCHASE EQUITY INTERESTS OF BORROWER.

 


(C)           IN THE EVENT OF A REFUSAL BY A LENDER TO CONSENT TO CERTAIN
PROPOSED CHANGES, WAIVERS, DISCHARGES OR TERMINATIONS WITH RESPECT TO THIS
AGREEMENT WHICH HAVE BEEN APPROVED BY THE REQUIRED LENDERS (OR REQUIRED
REVOLVING LENDERS OR REQUIRED TRANCHE LENDERS, TO THE EXTENT SUCH CHANGE,
WAIVER, DISCHARGE OR TERMINATION REQUIRES THE APPROVAL OF ALL AFFECTED LENDERS
OR ALL AFFECTED REQUIRED REVOLVING LENDERS OR ALL LENDERS OF SUCH TRANCHE) AS
(AND TO THE EXTENT) PROVIDED IN SECTION 13.04(B), BORROWER MAY, UPON FIVE
BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO ADMINISTRATIVE AGENT AT THE PRINCIPAL
OFFICE (WHICH NOTICE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE
LENDERS) REPAY ALL LOANS OF SUCH LENDER, TOGETHER WITH ACCRUED AND UNPAID
INTEREST, FEES AND OTHER AMOUNTS OWING TO SUCH LENDER (INCLUDING ALL AMOUNTS, IF
ANY, OWING PURSUANT TO SECTION 5.05) (OR OWING TO SUCH LENDER WITH RESPECT TO
EACH TRANCHE WHICH GAVE RISE TO THE NEED TO OBTAIN SUCH LENDER’S INDIVIDUAL
CONSENT) IN ACCORDANCE WITH, AND SUBJECT TO THE REQUIREMENTS OF,
SECTION 13.04(B), SO LONG AS (I) IN THE CASE OF THE REPAYMENT OF REVOLVING LOANS
OF ANY LENDER PURSUANT TO THIS SECTION 2.09(C), (A) THE REVOLVING COMMITMENT OF
SUCH LENDER IS TERMINATED CONCURRENTLY WITH SUCH REPAYMENT PURSUANT TO
SECTION 2.04(E) (AT WHICH TIME ANNEX A-1 SHALL BE DEEMED MODIFIED TO REFLECT THE
CHANGED REVOLVING COMMITMENTS) AND (B) SUCH LENDER’S R/C PERCENTAGE OF ALL
OUTSTANDING LETTERS OF CREDIT IS CASH COLLATERALIZED BY BORROWER IN A MANNER
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT AND L/C LENDERS AND (II) THE
CONSENTS, IF ANY, REQUIRED UNDER SECTION 13.04(B) IN CONNECTION WITH THE
REPAYMENT PURSUANT TO THIS SECTION 2.09(C) SHALL HAVE BEEN OBTAINED.


 


(D)           ANY PREPAYMENT OF TERM B FACILITY LOANS PURSUANT TO THIS
SECTION 2.09 MADE PRIOR TO THE FIRST ANNIVERSARY OF THE CLOSING DATE IN
CONNECTION WITH ANY REPRICING TRANSACTION SHALL BE SUBJECT TO THE FEE DESCRIBED
IN SECTION 2.05(C).


 


SECTION 2.10.    MANDATORY PREPAYMENTS.

 


(A)           BORROWER SHALL PREPAY THE LOANS AS FOLLOWS (EACH SUCH PREPAYMENT
TO BE EFFECTED IN EACH CASE IN THE MANNER, ORDER AND TO THE EXTENT SPECIFIED IN
SECTION 2.10(B) BELOW):


 

(i)            Casualty Events.  Within three Business Days after Borrower or
any Restricted Subsidiary receives any Net Available Proceeds from any Casualty
Event (or notice of

 

63

--------------------------------------------------------------------------------


 

collection by Administrative Agent of the same), in an aggregate principal
amount equal to 100% of such Net Available Proceeds (it being understood that
applications pursuant to this Section 2.10(a)(i) shall not be duplicative of
Section 2.10(a)(iii) below); provided, however, that:

 

(x)            if no Default or Event of Default then exists or would arise
therefrom, the Net Available Proceeds thereof shall not be required to be so
applied on such date to the extent that Borrower delivers an Officer’s
Certificate to Administrative Agent stating that an amount equal to such
proceeds is intended to be used to fund the acquisition of Property used or
usable in the business of any Credit Party or repair, replace or restore the
Property or other Property used or usable in the business of any Credit Party
(in accordance with the provisions of the applicable Security Document in
respect of which such Casualty Event has occurred, to the extent applicable), in
each case within 365 days following the date of the receipt of such Net
Available Proceeds,

 

(y)           to the extent such Casualty Event affects any of the Collateral or
Property acquired to effect any repair, replacement or restoration of such
Collateral, such proceeds shall be made subject to the Lien of the Security
Documents in accordance with the provisions of Section 9.08, and

 

(z)            if all or any portion of such Net Available Proceeds not required
to be applied to the prepayment of Loans pursuant to this Section 2.10(a)(i) is
not so used within 365 days after the date of the receipt of such Net Available
Proceeds, such remaining portion shall be applied on the last day of such period
as specified in Section 2.10(b); provided, however, that if any portion has not
been so used within 365 days after such date and any Credit Party is diligently
pursuing the repair, replacement or restoration of Property or the acquisition
of Property, then such application of such remaining portion shall not be
required for so long as such repair, replacement or restoration is being
diligently pursued.

 

Notwithstanding the foregoing provisions of this Section 2.10(a)(i) or
otherwise, (A) no mandatory prepayment shall be required pursuant to this
Section 2.10(a)(i) until the date on which the sum of (x) the Net Available
Proceeds required to be applied as mandatory prepayments pursuant to this
Section 2.10(a)(i) in the absence of this sentence plus (y) the Net Available
Proceeds required to be applied as mandatory prepayments pursuant to
Section 2.10(a)(iii) in the absence of the last sentence in such
Section 2.10(a)(iii) equals or exceeds $20.0 million and (B) amounts held
pending application pursuant to this clause may be used to repay Revolving Loans
with no reduction in Revolving Commitments.

 

(ii)           Debt Issuance.  Within three Business Days after any Debt
Issuance on or after the Closing Date, in an aggregate principal amount equal to
100% of the Net Available Proceeds of such Debt Issuance.

 

(iii)          Asset Sales.  Within three Business Days after receipt by
Borrower or any of its Restricted Subsidiaries of any Net Available Proceeds
from any Asset Sale permitted by Sections 10.05(c) and 10.05(n), in an aggregate
principal amount equal to 100% of the Net

 

64

--------------------------------------------------------------------------------


 

Available Proceeds from such Asset Sale (it being understood that applications
pursuant to this Section 2.10(a)(iii) shall not be duplicative of
Section 2.10(a)(i) above); provided, however, that:

 

(x)            an amount equal to the Net Available Proceeds from any Asset Sale
permitted by Sections 10.05(c) and 10.05(n) shall not be required to be applied
as provided above on such date if (1) no Default or Event of Default then exists
or would arise therefrom and (2) Borrower delivers an Officer’s Certificate to
Administrative Agent stating that an amount equal to such Net Available Proceeds
is intended to be reinvested, directly or indirectly, in assets (which may be
pursuant to an acquisition of Equity Interests of a person that directly or
indirectly owns such assets) otherwise permitted under this Agreement of (A) if
such Asset Sale was effected by any Credit Party, any Credit Party, and (B) if
such Asset Sale was effected by any other Company, any Company, in each case
within 365 days following the date of such Asset Sale (which certificate shall
set forth the estimates of the proceeds to be so expended);

 

(y)           to the extent such Net Available Proceeds are from an Asset Sale
of Collateral, an amount equal to the Net Available Proceeds shall be used
within such 365 day period to acquire or invest in Property subject to or made
subject to the Lien of the applicable Security Documents in accordance with the
provisions of Section 9.08; and

 

(z)            if all or any portion of such Net Available Proceeds is not
reinvested in assets in accordance with the Officer’s Certificate referred to in
clause (x) above (and, in the case of any Net Available Proceeds from an Asset
Sale of Collateral, in compliance with clause (y) above) within such 365-day
period, such remaining portion shall be applied on the last day of such period
as specified in Section 2.10(b) (it being understood that the foregoing shall in
no way affect the obligation of any Company to obtain the consent of the
Required Lenders if required pursuant to this Agreement to effect any Asset
Sale).

 

Notwithstanding the foregoing provisions of this Section 2.10(a)(iii) or
otherwise, (A) no mandatory prepayment shall be required pursuant to this
Section 2.10(a)(iii) until the date on which the sum of (x) the Net Available
Proceeds required to be applied as mandatory prepayments pursuant to this
Section 2.10(a)(iii) in the absence of this sentence plus (y) the Net Available
Proceeds required to be applied as mandatory prepayments pursuant to
Section 2.10(a)(i) in the absence of the last sentence in such
Section 2.10(a)(i) equals or exceeds $20.0 million and (B) amounts held pending
application pursuant to this clause may be used to repay Revolving Loans with no
reduction in Revolving Commitments.

 

(iv)          Excess Cash Flow.  On a date not later than 100 days after each
December 31 (each such December 31, an “Excess Cash Flow Measurement Date”),
beginning with the fiscal year ended December 31, 2006, (A) if the Consolidated
Senior Leverage Ratio as of the Excess Cash Flow Measurement Date is greater
than or equal to 3.50 to 1.00, an amount equal to 50% of Excess Cash Flow for
the Excess Cash Flow Period ending on such Excess Cash Flow Measurement Date or
(B) if the Consolidated Senior Leverage Ratio as of the Excess Cash

 

65

--------------------------------------------------------------------------------


 

Flow Measurement Date is less than 3.50 to 1.00, an amount equal to 0% of Excess
Cash Flow for the Excess Cash Flow Period ending on such Excess Cash Flow
Measurement Date.

 

(v)           Other Required Prepayments.  If the terms of any agreement,
instrument or indenture pursuant to which any Indebtedness (other than the
Obligations) pari passu with or junior in right of payment to the Loans is
outstanding (or pursuant to which such Indebtedness is guaranteed) require
prepayment of such Indebtedness out of the Net Available Proceeds of any Asset
Sale unless such Net Available Proceeds are used to prepay other Indebtedness,
then, to the extent not otherwise required by this Section 2.10(a), if Borrower
and its Restricted Subsidiaries shall not have reinvested the Net Available
Proceeds thereof as permitted by Section 2.10(a)(iii) within the time frame
permitted thereby (but prior to the date required to be applied to such
Indebtedness), the Loans shall be repaid in an amount not less than the minimum
amount that would be required to be prepaid not later than the latest time as
and upon such terms so that such other Indebtedness will not be required to be
prepaid pursuant to the terms of the agreement, indenture or instrument or
guarantee governing such other Indebtedness.

 


(B)           APPLICATION.  THE AMOUNT OF ANY REQUIRED PREPAYMENTS DESCRIBED IN
SECTION 2.10(A) SHALL BE APPLIED TO PREPAY LOANS AS FOLLOWS:


 

(i)            First, the amount of the required prepayment shall be applied to
the reduction of Amortization Payments on the Term Loans required by Sections
3.01(b), 3.01(c) and 3.01(d) pro rata among the Term Facilities based upon the
remaining unpaid aggregate principal amounts thereof and, in each case, pro rata
to the remaining Amortization Payments;

 

(ii)           Second, after such time as no Term Loans remain outstanding, with
an amount equal to the remaining amount of any such required prepayment that
would have been applied to the Term Loans, Borrower shall, first, repay all
outstanding Swingline Loans, and second, prepay outstanding Revolving Loans
(without any reduction in Revolving Commitments); and

 

(iii)          Third, after application of prepayments in accordance with
clauses (i) and (ii) above, Borrower shall be permitted to retain any such
remaining excess.

 

Notwithstanding Section 2.10(b)(i), if the amount that would otherwise be
applied to the mandatory repayment of the Term B Facility Loans or the
Prepayment New Incremental Term Loans, as the case may be, pursuant to such
Section 2.10(b)(i) but for this paragraph exceeds the aggregate scheduled
Amortization Payments in respect of such Term B Facility Loans or the Prepayment
New Incremental Term Loans, as the case may be, due within 12 months following
such mandatory prepayment (each such excess, the “Mandatory Excess Amount”),
then, so long as any Term Loans (other than Term B Facility Loans or Prepayment
New Incremental Term Loans, as the case may be) are then outstanding, Borrower
shall have the right, but not the obligation, to elect to offer the Term B
Facility Lenders or the Prepayment New Incremental Term Loan Lenders, as the
case may be, the right to decline such mandatory prepayment of the Term B
Facility Loans or the Prepayment New Incremental Term Loans, as the case may be,
with such applicable Mandatory Excess Amount (each, a “Mandatory Offer”).  Any
such notice shall specify the aggregate amount of the Mandatory Excess Amount
that the Term B Facility Lenders or the Prepayment New Incremental Term Loan
Lenders, as the case

 

66

--------------------------------------------------------------------------------


 

may be, may decline to have applied towards the mandatory prepayment of the Term
B Facility Loans or the Prepayment New Incremental Term Loans, as the case may
be.  Each Term B Facility Lender or each Prepayment New Incremental Term Loan
Lender, as the case may be, may elect, in its sole discretion, to accept a
Mandatory Offer with respect to an amount equal to or less than an amount equal
to (x) in the case such Mandatory Offer relates to Term B Facility Loans, the
Mandatory Excess Amount in respect of such Mandatory Offer times a fraction, the
numerator of which is the principal amount of Term B Facility Loans owed to such
Term B Facility Lender and the denominator of which is the principal amount of
all Term B Facility Loans outstanding and (y) in the case such Mandatory Offer
relates to Prepayment New Incremental Term Loans, the Mandatory Excess Amount in
respect of such Mandatory Offer times a fraction, the numerator of which is the
principal amount of Prepayment New Incremental Term Loans owed to such
Prepayment New Incremental Term Loan Lender, and the denominator of which is the
principal amount of all Prepayment New Incremental Term Loans outstanding (such
amount declined by such Term B Facility Lender for mandatory prepayment of its
Term B Facility Loans or such amount declined by such Prepayment New Incremental
Term Loan Lender, as the case may be, referred to as the “Mandatory Declined
Amount”).  Any acceptance of a Mandatory Offer by a Term B Facility Lender or a
Prepayment New Incremental Term Loan Lender, as the case may be, must be
evidenced by written notice delivered to Administrative Agent within five
Business Days of receipt of such Mandatory Offer specifying such Term B Facility
Lender’s or such Prepayment New Incremental Term Loan Lender’s, as the case may
be, Mandatory Declined Amount in respect thereof, if any.  Failure by a Term B
Facility Lender or a Prepayment New Incremental Term Loan Lender, as the case
may be, to give such notice will constitute a rejection of the Mandatory Offer
by such Term B Facility Lender or Prepayment New Incremental Term Loan Lender,
as the case may be.  In the case of any such acceptance, the aggregate amount of
the Mandatory Declined Amounts of all Term B Facility Lenders or of all
Prepayment New Incremental Term Loan Lenders, as the case may be, in respect of
the applicable Mandatory Offer shall be applied to the Term Loans (other than
Term B Facility Loans or Prepayment New Incremental Term Loans, as the case may
be), pro rata to the remaining Amortization Payments of such Term Loans (other
than Term B Facility Loans or Prepayment New Incremental Term Loans, as the case
may be); provided, however, that to the extent that the aggregate principal
amount of the Term Loans (other than Term B Facility Loans or Prepayment New
Incremental Term Loans, as the case may be) after giving effect to such
mandatory prepayment is less than the aggregate amount of such Mandatory
Declined Amounts, then such Mandatory Declined Amounts in excess of the amount
so mandatorily applied to such Term Loans (other than Term B Facility Loans or
Prepayment New Incremental Term Loans, as the case may be) shall be allocated
among the Term B Facility Lenders or the Prepayment New Incremental Term Loan
Lenders, as the case may be, that accepted the Mandatory Offer pro rata based on
the Mandatory Declined Amount of each Term B Facility Lender or each Prepayment
New Incremental Term Loan Lender, as the case may be, in respect of such
Mandatory Offer.

 

Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (i) deposited in the Collateral Account and applied to the prepayment of
LIBOR Loans on the last day of the then next-expiring Interest Period for LIBOR
Loans (with all interest accruing thereon for the account of Borrower) or

 

67

--------------------------------------------------------------------------------


 

(ii) prepaid immediately, together with any amounts owing to the Lenders under
Section 5.05.  Notwithstanding any such deposit in the Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

 


(C)           REVOLVING CREDIT EXTENSION REDUCTIONS.  UNTIL THE R/C MATURITY
DATE, BORROWER SHALL FROM TIME TO TIME IMMEDIATELY PREPAY THE REVOLVING LOANS
(AND/OR PROVIDE COVER FOR L/C LIABILITIES AS SPECIFIED IN SECTION 2.10(D)) IN
SUCH AMOUNTS AS SHALL BE NECESSARY SO THAT AT ALL TIMES THE AGGREGATE
OUTSTANDING AMOUNT OF THE REVOLVING LOANS AND THE SWINGLINE LOANS, PLUS THE
AGGREGATE OUTSTANDING L/C LIABILITIES SHALL NOT EXCEED THE TOTAL REVOLVING
COMMITMENTS AS IN EFFECT AT SUCH TIME, SUCH AMOUNT TO BE APPLIED, FIRST, TO
REVOLVING LOANS OUTSTANDING AND SECOND, AS COVER FOR L/C LIABILITIES OUTSTANDING
AS SPECIFIED IN SECTION 2.10(D).


 


(D)           COVER FOR L/C LIABILITIES.  IN THE EVENT THAT BORROWER SHALL BE
REQUIRED PURSUANT TO THIS SECTION 2.10 TO PROVIDE COVER FOR L/C LIABILITIES,
BORROWER SHALL EFFECT THE SAME BY PAYING TO ADMINISTRATIVE AGENT IMMEDIATELY
AVAILABLE FUNDS IN AN AMOUNT EQUAL TO THE REQUIRED AMOUNT, WHICH FUNDS SHALL BE
RETAINED BY COLLATERAL AGENT IN THE COLLATERAL ACCOUNT (AS PROVIDED IN THE
SECURITY AGREEMENT AS COLLATERAL SECURITY IN THE FIRST INSTANCE FOR THE L/C
LIABILITIES) (IN AN AMOUNT NOT TO EXCEED THE AMOUNT OF THEN OUTSTANDING L/C
LIABILITIES) UNTIL SUCH TIME AS ALL LETTERS OF CREDIT SHALL HAVE BEEN TERMINATED
AND ALL OF THE THEN OUTSTANDING L/C LIABILITIES SHALL HAVE BEEN PAID IN FULL.


 


(E)           PREPAYMENT OF TERM B FACILITY LOANS.  ANY PREPAYMENT OF TERM B
FACILITY LOANS PURSUANT TO SECTION 2.10(A)(II) MADE PRIOR TO THE FIRST
ANNIVERSARY OF THE CLOSING DATE IN CONNECTION WITH ANY REPRICING TRANSACTION
SHALL BE SUBJECT TO THE FEE DESCRIBED IN SECTION 2.05(C).


 


SECTION 2.11.    REPLACEMENT OF LENDERS.

 


(A)           BORROWER SHALL HAVE THE RIGHT, IF NO DEFAULT THEN EXISTS, TO
REPLACE ANY LENDER (THE “REPLACED LENDER”) WITH ONE OR MORE OTHER ELIGIBLE
ASSIGNEES REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT (COLLECTIVELY, THE
“REPLACEMENT LENDER”) IF (X) SUCH LENDER IS CHARGING BORROWER INCREASED COSTS
PURSUANT TO SECTION 5.01 OR 5.06 OR SUCH LENDER BECOMES INCAPABLE OF MAKING
LIBOR LOANS AS PROVIDED IN SECTION 5.03 WHEN OTHER LENDERS ARE GENERALLY ABLE TO
DO SO AND/OR (Y) AS PROVIDED IN SECTION 13.04(B), SUCH LENDER REFUSES TO CONSENT
TO CERTAIN PROPOSED AMENDMENTS, WAIVERS OR MODIFICATIONS WITH RESPECT TO THIS
AGREEMENT; PROVIDED, HOWEVER, THAT (I) AT THE TIME OF ANY REPLACEMENT PURSUANT
TO THIS SECTION 2.11, THE REPLACEMENT LENDER SHALL ENTER INTO ONE OR MORE
ASSIGNMENT AGREEMENTS (AND WITH ALL FEES PAYABLE PURSUANT TO SECTION 13.05(B) TO
BE PAID BY THE REPLACEMENT LENDER) PURSUANT TO WHICH THE REPLACEMENT LENDER
SHALL ACQUIRE ALL OF THE COMMITMENTS AND OUTSTANDING LOANS OF, AND IN EACH CASE
L/C INTERESTS OF, THE REPLACED LENDER (OR IF THE REPLACED LENDER IS BEING
REPLACED AS A RESULT OF CLAUSE (Y) ABOVE AND THE APPLICABLE CONSENT REQUIRES
APPROVAL OF ALL LENDERS OF A PARTICULAR TRANCHE BUT NOT ALL LENDERS, THEN THE
REPLACEMENT LENDER SHALL ACQUIRE ALL COMMITMENTS, LOANS AND L/C INTERESTS OF
SUCH REPLACED LENDER UNDER SUCH TRANCHE) AND, IN CONNECTION THEREWITH, SHALL PAY
TO (X) THE REPLACED LENDER, AN AMOUNT EQUAL TO THE SUM OF (A) THE PRINCIPAL OF,
AND ALL ACCRUED INTEREST ON, ALL OUTSTANDING LOANS OF THE REPLACED LENDER (OTHER
THAN ANY LOANS NOT BEING ACQUIRED BY THE REPLACEMENT LENDER), (B) ALL
REIMBURSEMENT OBLIGATIONS (EXPRESSED IN DOLLARS IN THE AMOUNT OF THE DOLLAR
EQUIVALENT THEREOF IN THE CASE OF LETTER OF CREDIT DENOMINATED IN THE ALTERNATE
CURRENCY) OWING TO SUCH REPLACED LENDER, TOGETHER WITH ALL THEN

 

68

--------------------------------------------------------------------------------


 


UNPAID INTEREST WITH RESPECT THERETO AT SUCH TIME, IN THE EVENT REVOLVING LOANS
OWING TO SUCH REPLACED LENDER ARE BEING ACQUIRED AND (C) ALL ACCRUED, BUT
THERETOFORE UNPAID, FEES OWING TO THE REPLACED LENDER PURSUANT TO SECTION 2.05
WITH RESPECT TO THE LOANS BEING SO ACQUIRED, AND (Y) L/C LENDER AN AMOUNT EQUAL
TO SUCH REPLACED LENDER’S R/C PERCENTAGE OF ANY REIMBURSEMENT OBLIGATIONS (WHICH
AT SUCH TIME REMAINS A REIMBURSEMENT OBLIGATION) (EXPRESSED IN DOLLARS IN THE
AMOUNT OF THE DOLLAR EQUIVALENT THEREOF IN THE CASE OF LETTER OF CREDIT
DENOMINATED IN THE ALTERNATE CURRENCY) TO THE EXTENT SUCH AMOUNT WAS NOT
THERETOFORE FUNDED BY SUCH REPLACED LENDER (IF THE REVOLVING COMMITMENTS OF SUCH
REPLACED LENDER ARE BEING ASSIGNED TO THE REPLACEMENT LENDER), AND (II) ALL
OBLIGATIONS OF BORROWER OWING TO THE REPLACED LENDER (OTHER THAN THOSE
SPECIFICALLY DESCRIBED IN CLAUSE (I) ABOVE IN RESPECT OF WHICH THE ASSIGNMENT
PURCHASE PRICE HAS BEEN, OR IS CONCURRENTLY BEING, PAID, AND OTHER THAN THOSE
RELATING TO LOANS OR COMMITMENTS NOT BEING ACQUIRED BY THE REPLACEMENT LENDER
BUT INCLUDING ANY AMOUNTS WHICH WOULD BE PAID TO A LENDER PURSUANT TO
SECTION 5.05 IF BORROWER WERE PREPAYING A LIBOR LOAN) SHALL BE PAID IN FULL TO
SUCH REPLACED LENDER CONCURRENTLY WITH SUCH REPLACEMENT.  UPON THE EXECUTION OF
THE RESPECTIVE ASSIGNMENT AGREEMENT, THE PAYMENT OF AMOUNTS REFERRED TO IN
CLAUSES (I) AND (II) ABOVE, THE REPLACEMENT LENDER SHALL BECOME A LENDER
HEREUNDER AND THE REPLACED LENDER SHALL CEASE TO CONSTITUTE A LENDER HEREUNDER
AND BE RELEASED OF ALL ITS OBLIGATIONS AS A LENDER, EXCEPT WITH RESPECT TO
INDEMNIFICATION PROVISIONS APPLICABLE TO THE REPLACED LENDER UNDER THIS
AGREEMENT, WHICH SHALL SURVIVE AS TO SUCH REPLACED LENDER AND EXCEPT WITH
RESPECT TO LOANS, COMMITMENTS AND L/C INTERESTS OF THE REPLACED LENDER NOT BEING
ACQUIRED BY THE REPLACEMENT LENDER. 


 

In the event that a Replaced Lender does not execute an Assignment Agreement
pursuant to this Section 2.11, upon receipt by the Replaced Lender of all
amounts required to be paid to it pursuant to this Section 2.11, Administrative
Agent shall be entitled (but not obligated) and authorized to execute an
Assignment Agreement on behalf of such Replaced Lender, and any such Assignment
Agreement so executed by Administrative Agent on behalf of such Replaced Lender,
the Replacement Lender and, to the extent required pursuant to Section 13.05,
Administrative Agent shall be effective for purposes of this Section 2.11 and
Section 13.05.

 


(B)           IF BORROWER RECEIVES A NOTICE FROM ANY APPLICABLE GAMING AUTHORITY
THAT A LENDER IS NOT QUALIFIED TO MAKE LOANS TO BORROWER OR TO HOLD THE
SECURITIES OF A CASINO LICENSEE UNDER APPLICABLE GAMING LAWS (AND SUCH LENDER IS
NOTIFIED BY BORROWER AND ADMINISTRATIVE AGENT IN WRITING OF SUCH
DISQUALIFICATION), BORROWER SHALL HAVE THE RIGHT TO REPLACE SUCH LENDER WITH A
REPLACEMENT LENDER IN ACCORDANCE WITH SECTION 2.11(A) OR PREPAY THE LOANS HELD
BY SUCH LENDER, EVEN IF A DEFAULT EXISTS (NOTWITHSTANDING ANYTHING CONTAINED IN
SUCH SECTION 2.11(A) TO THE CONTRARY).  ANY SUCH PREPAYMENT SHALL BE DEEMED AN
OPTIONAL PREPAYMENT, AS SET FORTH IN SECTION 2.09 AND SHALL NOT BE REQUIRED TO
BE MADE ON A PRO RATA BASIS WITH RESPECT TO LOANS OF THE SAME TRANCHE AS THE
LOANS HELD BY SUCH LENDER.  NOTICE TO SUCH LENDER SHALL BE GIVEN AT LEAST 10
DAYS BEFORE THE REQUIRED DATE OF TRANSFER OR PREPAYMENT (UNLESS A SHORTER PERIOD
IS REQUIRED UNDER APPLICABLE LAW), AS THE CASE MAY BE, AND SHALL BE ACCOMPANIED
BY EVIDENCE DEMONSTRATING THAT SUCH TRANSFER OR REDEMPTION IS REQUIRED PURSUANT
TO GAMING LAWS.  UPON RECEIPT OF A NOTICE IN ACCORDANCE WITH THE FOREGOING, THE
REPLACED LENDER SHALL COOPERATE WITH BORROWER IN EFFECTUATING THE REQUIRED
TRANSFER OR PREPAYMENT WITHIN THE TIME PERIOD SET FORTH IN SUCH NOTICE, NOT TO
BE LESS THAN THE MINIMUM NOTICE PERIOD SET FORTH IN THE FOREGOING SENTENCE
(UNLESS A SHORTER PERIOD IS REQUIRED UNDER APPLICABLE LAW).  FURTHER, IF THE
TRANSFER OR PREPAYMENT IS TRIGGERED BY NOTICE FROM THE GAMING AUTHORITY THAT THE
LENDER IS DISQUALIFIED, COMMENCING ON

 

69

--------------------------------------------------------------------------------


 


THE DATE THE GAMING AUTHORITY SERVES THE DISQUALIFICATION NOTICE UPON BORROWER: 
(I) SUCH LENDER SHALL NO LONGER RECEIVE ANY INTEREST ON THE LOANS; (II) SUCH
LENDER SHALL NO LONGER EXERCISE, DIRECTLY OR THROUGH ANY TRUSTEE OR NOMINEE, ANY
RIGHT CONFERRED BY THE LOANS; AND (III) SUCH LENDER SHALL NOT RECEIVE ANY
REMUNERATION IN ANY FORM FROM BORROWER FOR SERVICES OR OTHERWISE IN RESPECT OF
THE LOANS.


 


SECTION 2.12.    INCREMENTAL LOAN COMMITMENTS.

 


(A)           BORROWER REQUEST.  BORROWER MAY, AT ANY TIME DURING THE PERIOD
COMMENCING ON THE CLOSING DATE AND ENDING ON THE DATE THAT IS THE THIRD
ANNIVERSARY OF THE CLOSING DATE, BY WRITTEN NOTICE TO ADMINISTRATIVE AGENT,
REQUEST (I) AN INCREASE TO THE EXISTING REVOLVING COMMITMENTS (“INCREMENTAL
REVOLVING COMMITMENTS”), (II) THE ESTABLISHMENT OF ADDITIONAL TERM A FACILITY
LOANS WITH TERMS AND CONDITIONS IDENTICAL TO THE TERMS AND CONDITIONS OF
EXISTING TERM A FACILITY LOANS HEREUNDER (“INCREMENTAL TERM A LOANS” AND THE
RELATED COMMITMENTS, “INCREMENTAL TERM A LOAN COMMITMENTS”), (III) THE
ESTABLISHMENT OF ADDITIONAL TERM B FACILITY LOANS WITH TERMS AND CONDITIONS
IDENTICAL TO THE TERMS AND CONDITIONS OF EXISTING TERM B FACILITY LOANS
HEREUNDER (“INCREMENTAL TERM B LOANS” AND THE RELATED COMMITMENTS, THE
“INCREMENTAL TERM B LOAN COMMITMENTS”) AND/OR (IV) THE ESTABLISHMENT OF ONE OR
MORE NEW TERM LOANS (“NEW INCREMENTAL TERM LOANS” AND THE RELATED COMMITMENTS,
“NEW INCREMENTAL TERM LOAN COMMITMENTS”); PROVIDED, HOWEVER, THAT (X) THE
AGGREGATE AMOUNT OF ALL INCREMENTAL COMMITMENTS PROVIDED PURSUANT TO THIS
SECTION 2.12 SHALL NOT EXCEED THE INCREMENTAL COMMITMENT AMOUNT AND (Y) ANY SUCH
REQUEST FOR INCREMENTAL COMMITMENTS SHALL BE IN A MINIMUM AMOUNT OF $25.0
MILLION.  EACH SUCH NOTICE SHALL SPECIFY THE IDENTITY OF EACH ELIGIBLE ASSIGNEE
(AND ANY EXISTING LENDER) TO WHOM BORROWER PROPOSES ANY PORTION OF SUCH
INCREMENTAL COMMITMENTS BE ALLOCATED AND THE AMOUNTS OF SUCH ALLOCATIONS;
PROVIDED, HOWEVER, THAT (A) ANY EXISTING LENDER APPROACHED TO PROVIDE ALL OR A
PORTION OF THE INCREMENTAL COMMITMENTS MAY ELECT OR DECLINE, IN ITS SOLE
DISCRETION, TO PROVIDE ALL OR ANY PORTION OF SUCH INCREMENTAL COMMITMENT OFFERED
TO IT AND (B) ANY ELIGIBLE ASSIGNEE THAT IS NOT AN EXISTING LENDER WHICH AGREES
TO MAKE AVAILABLE AN INCREMENTAL COMMITMENT (A “NEW INCREMENTAL LENDER”) SHALL
BE APPROVED BY ADMINISTRATIVE AGENT (SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) (EACH NEW INCREMENTAL LENDER OR EXISTING LENDER WHICH
AGREES TO MAKE AVAILABLE AN INCREMENTAL COMMITMENT SHALL BE REFERRED TO AS AN
“INCREMENTAL LENDER”).


 


(B)           INCREMENTAL EFFECTIVE DATE.  THE INCREASED COMMITMENTS SHALL BE
EFFECTED BY A JOINDER AGREEMENT TO THIS AGREEMENT (THE “INCREMENTAL JOINDER
AGREEMENT”) EXECUTED BY BORROWER, ADMINISTRATIVE AGENT AND EACH INCREMENTAL
LENDER MAKING OR PROVIDING SUCH INCREMENTAL COMMITMENT, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO EACH OF THEM, SUBJECT, HOWEVER, TO THE SATISFACTION
OF THE CONDITIONS PRECEDENT SET FORTH IN THIS SECTION 2.12.  THE INCREMENTAL
JOINDER AGREEMENT MAY, WITHOUT THE CONSENT OF ANY OTHER LENDERS, EFFECT SUCH
AMENDMENTS TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AS MAY BE NECESSARY
OR APPROPRIATE, IN THE OPINION OF ADMINISTRATIVE AGENT, TO EFFECT THE PROVISIONS
OF THIS SECTION 2.12.  IF THE INCREMENTAL COMMITMENTS ARE PROVIDED IN ACCORDANCE
WITH THIS SECTION 2.12, ADMINISTRATIVE AGENT AND BORROWER SHALL DETERMINE THE
EFFECTIVE DATE (EACH, AN “INCREMENTAL EFFECTIVE DATE”) AND THE FINAL ALLOCATION
OF SUCH INCREMENTAL COMMITMENTS.  AS A CONDITION PRECEDENT TO ANY SUCH
INCREMENTAL COMMITMENTS THE FOLLOWING SHALL HAVE BEEN SATISFIED TO THE
REASONABLE SATISFACTION OF ADMINISTRATIVE AGENT:

 

70

--------------------------------------------------------------------------------


 

(i)            each of the conditions set forth in Section 7.02 shall be
satisfied with respect to the borrowing of the applicable Incremental Term
Loans;

 

(ii)           all fees required to be paid in connection therewith at the time
of such effectiveness shall have been paid;

 

(iii)          Borrower shall make any payments required pursuant to
Section 5.05 in connection with any adjustment of Revolving Loans pursuant to
Section 2.12(d), if applicable;

 

(iv)          Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by Administrative Agent in connection
with any such Incremental Commitments;

 

(v)           an Incremental Joinder Agreement shall have been duly executed and
delivered by Borrower, Administrative Agent and each applicable Incremental
Lender; and

 

(vi)          the pro forma Consolidated Senior Leverage Ratio of Borrower
(after giving effect to the borrowing of any such applicable Incremental Term
Loans and the application of the proceeds therefrom) would not exceed the lesser
of (A) 0.25 to 1.00 less than the maximum Consolidated Senior Leverage Ratio
permitted by Section 10.08(b) at such time or (B) 4.50 to 1.00.

 

Upon the effectiveness of any Incremental Commitment pursuant to this
Section 2.12, any Incremental Lender that was not a Lender hereunder at such
time shall become a Lender hereunder.  Administrative Agent shall promptly
notify each Lender as to the effectiveness of any Incremental Commitments, and
(i) in the case of Incremental Revolving Commitments, the Total Revolving
Commitments under, and for all purpose of this Agreement, shall be increased by
the aggregate amount of such Incremental Revolving Commitments and Annex A-1
shall be modified to reflect the revised Revolving Commitments of the affected
Lenders, (ii) the Incremental Term A Loans (to the extent funded) shall be
deemed to be Term A Facility Loans hereunder, (iii) the Incremental Term B Loans
(to the extent funded) shall be deemed to be Term B Facility Loans hereunder and
(iv) any New Incremental Term Loans shall be deemed to be additional Term Loans
hereunder.  Notwithstanding anything to the contrary contained herein, Borrower,
Collateral Agent and Administrative Agent may (and each of Collateral Agent and
Administrative Agent are authorized by each Creditor to) execute such amendments
and/or amendments and restatements of any Credit Documents as may be necessary
or advisable to effectuate the provisions of this Section 2.12.  Such amendments
may include provisions allowing New Incremental Term Loans to be treated on the
same basis as Term B Loans in connection with declining prepayments.

 


(C)           TERMS OF INCREMENTAL COMMITMENTS AND LOANS.  THE TERMS AND
PROVISIONS OF THE INCREMENTAL COMMITMENTS AND LOANS MADE PURSUANT THERETO SHALL
BE AS FOLLOWS:


 

(i)            the terms and provisions of Incremental Revolving Commitments and
the related Revolving Loans shall be identical to the existing Revolving
Commitments and any provisions applicable to Revolving Loans made hereunder;

 

71

--------------------------------------------------------------------------------


 

(ii)           the terms and provisions of Incremental Term A Loans shall be
identical to the existing Term A Facility Loans, with appropriate adjustments to
the amortization schedule set forth on Annex C-1 to address such Incremental
Term A Loans;

 

(iii)          the terms and provisions of Incremental Term B Loans shall be
identical to the existing Term B Facility Loans, with appropriate adjustments to
the amortization schedule set forth on Annex C-2 to address such Incremental
Term B Loans; and

 

(iv)          the terms and provisions of any New Incremental Term Loans shall
be as set forth in this Agreement and as otherwise determined by Borrower,
Administrative Agent and Lenders under such Tranche of New Incremental Term
Loans and set forth in the related Incremental Joinder Agreement; provided,
however,

 

(A)          the Weighted Average Life to Maturity of any Tranche of New
Incremental Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the existing Term Loans; and

 

(B)           the maturity date of the New Incremental Term Loans shall not be
earlier than the Final Maturity Date.

 


(D)           ADJUSTMENT OF REVOLVING LOANS.  TO THE EXTENT THE REVOLVING
COMMITMENTS ARE BEING INCREASED ON THE RELEVANT INCREMENTAL EFFECTIVE DATE, THEN
EACH OF THE REVOLVING LENDERS HAVING A REVOLVING COMMITMENT PRIOR TO SUCH
INCREMENTAL EFFECTIVE DATE (THE “PRE-INCREASE REVOLVING LENDERS”) SHALL ASSIGN
TO ANY REVOLVING LENDER WHICH IS ACQUIRING A NEW OR ADDITIONAL REVOLVING
COMMITMENT ON THE INCREMENTAL EFFECTIVE DATE (THE “POST-INCREASE REVOLVING
LENDERS”), AND SUCH POST-INCREASE REVOLVING LENDERS SHALL PURCHASE FROM EACH
PRE-INCREASE REVOLVING LENDER, AT THE PRINCIPAL AMOUNT THEREOF, SUCH INTERESTS
IN THE REVOLVING LOANS AND PARTICIPATION INTERESTS IN L/C LIABILITIES AND
SWINGLINE LOANS OUTSTANDING ON SUCH INCREMENTAL EFFECTIVE DATE AS SHALL BE
NECESSARY IN ORDER THAT, AFTER GIVING EFFECT TO ALL SUCH ASSIGNMENTS AND
PURCHASES, SUCH REVOLVING LOANS AND PARTICIPATION INTERESTS IN L/C LIABILITIES
AND SWINGLINE LOANS WILL BE HELD BY PRE-INCREASE REVOLVING LENDERS AND
POST-INCREASE REVOLVING LENDERS RATABLY IN ACCORDANCE WITH THEIR REVOLVING
COMMITMENTS AFTER GIVING EFFECT TO SUCH INCREMENTAL REVOLVING COMMITMENTS.


 


(E)           EQUAL AND RATABLE BENEFIT.  THE LOANS AND COMMITMENTS ESTABLISHED
PURSUANT TO THIS SECTION 2.12 SHALL CONSTITUTE LOANS AND COMMITMENTS UNDER, AND
SHALL BE ENTITLED TO ALL THE BENEFITS AFFORDED BY, THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS, AND SHALL, WITHOUT LIMITING THE FOREGOING, BENEFIT EQUALLY AND
RATABLY FROM THE GUARANTEES AND SECURITY INTERESTS CREATED BY THE SECURITY
DOCUMENTS.  THE CREDIT PARTIES SHALL TAKE ANY ACTIONS REASONABLY REQUIRED BY
ADMINISTRATIVE AGENT TO ENSURE AND/OR DEMONSTRATE THAT THE LIEN AND SECURITY
INTERESTS GRANTED BY THE SECURITY DOCUMENTS CONTINUE TO BE PERFECTED UNDER THE
UCC OR OTHERWISE AFTER GIVING EFFECT TO THE ESTABLISHMENT OF ANY INCREMENTAL
COMMITMENTS OR THE FUNDING OF LOANS THEREUNDER.


 


(F)            SUPERSEDE.  THIS SECTION 2.12 SHALL SUPERSEDE ANY PROVISIONS IN
SECTION 13.04 TO THE CONTRARY.

 

72

--------------------------------------------------------------------------------


 


ARTICLE III.


 


PAYMENTS OF PRINCIPAL AND INTEREST

 


SECTION 3.01.    REPAYMENT OF LOANS.

 


(A)           REVOLVING CREDIT LOANS AND SWINGLINE LOANS.  BORROWER HEREBY
PROMISES TO PAY (I) TO ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING
LENDER THE ENTIRE OUTSTANDING PRINCIPAL AMOUNT OF SUCH REVOLVING LENDER’S
REVOLVING LOANS MADE TO BORROWER, AND EACH REVOLVING LOAN SHALL MATURE, ON THE
R/C MATURITY DATE AND (II) TO THE SWINGLINE LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF THE R/C MATURITY DATE AND THE
FIRST DATE AFTER SUCH SWINGLINE LOAN IS MADE THAT IS THE 15TH OR LAST DAY OF A
CALENDAR MONTH AND IS AT LEAST TWO BUSINESS DAYS AFTER SUCH SWINGLINE LOAN IS
MADE; PROVIDED, HOWEVER, THAT ON EACH DATE THAT A REVOLVING BORROWING IS MADE,
BORROWER SHALL REPAY ALL SWINGLINE LOANS THAT WERE OUTSTANDING ON THE DATE SUCH
BORROWING WAS REQUESTED.


 


(B)           TERM A FACILITY LOANS.  BORROWER HEREBY PROMISES TO PAY TO
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS WITH TERM A FACILITY LOANS
IN REPAYMENT OF THE PRINCIPAL OF THE TERM A FACILITY LOANS, ON EACH DATE SET
FORTH ON ANNEX C-1, THAT PRINCIPAL AMOUNT OF TERM A FACILITY LOANS, TO THE
EXTENT THEN OUTSTANDING, AS IS SET FORTH OPPOSITE SUCH DATE (SUBJECT TO
ADJUSTMENT FOR ANY PREPAYMENTS MADE UNDER SECTION 2.09 OR SECTION 2.10 OR
SECTION 2.11(B) TO THE EXTENT ACTUALLY MADE OR AS PROVIDED IN SECTION 2.12);
PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING IN THIS
SECTION 3.01(B) TO THE CONTRARY, IF THE TERM A FACILITY MATURITY DATE OCCURS
PRIOR TO THE LAST SCHEDULED PAYMENT OF THE TERM A FACILITY LOANS, THEN BORROWER
SHALL, ON THE TERM A FACILITY MATURITY DATE, REPAY IN FULL THE AGGREGATE
PRINCIPAL AMOUNT OF TERM A FACILITY LOANS THAT REMAIN OUTSTANDING ON THE TERM A
FACILITY MATURITY DATE.


 


(C)           TERM B FACILITY LOANS.  BORROWER HEREBY PROMISES TO PAY TO
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS WITH TERM B FACILITY LOANS
IN REPAYMENT OF THE PRINCIPAL OF SUCH TERM B FACILITY LOANS, ON EACH DATE SET
FORTH ON ANNEX C-2, THAT PRINCIPAL AMOUNT OF SUCH TERM B FACILITY LOANS, TO THE
EXTENT THEN OUTSTANDING, AS IS SET FORTH OPPOSITE SUCH DATE (SUBJECT TO
ADJUSTMENT FOR ANY PREPAYMENTS MADE UNDER SECTION 2.09 OR SECTION 2.10 OR
SECTION 2.11(B) TO THE EXTENT ACTUALLY MADE OR AS PROVIDED IN SECTION 2.12);
PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING IN THIS
SECTION 3.01(C) TO THE CONTRARY, IF THE TERM B FACILITY MATURITY DATE OCCURS
PRIOR TO THE LAST SCHEDULED PAYMENT OF SUCH TERM B FACILITY LOANS, THEN BORROWER
SHALL, ON THE TERM B FACILITY MATURITY DATE, REPAY IN FULL THE AGGREGATE
PRINCIPAL AMOUNT OF SUCH TERM B FACILITY LOANS THAT REMAIN OUTSTANDING ON THE
TERM B FACILITY MATURITY DATE.


 


(D)           NEW INCREMENTAL TERM LOANS.  NEW INCREMENTAL TERM LOANS SHALL
MATURE IN INSTALLMENTS AS SPECIFIED IN THE RELATED INCREMENTAL JOINDER AGREEMENT
PURSUANT TO WHICH SUCH NEW INCREMENTAL TERM LOANS WERE MADE, SUBJECT, HOWEVER,
TO SECTION 2.12(C).


 


SECTION 3.02.    INTEREST.

 


(A)           BORROWER HEREBY PROMISES TO PAY TO ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH LOAN MADE
OR MAINTAINED BY SUCH

 

73

--------------------------------------------------------------------------------


 


LENDER TO BORROWER FOR THE PERIOD FROM AND INCLUDING THE DATE OF SUCH LOAN TO
BUT EXCLUDING THE DATE SUCH LOAN SHALL BE PAID IN FULL AT THE FOLLOWING RATES
PER ANNUM:


 

(i)            during such periods as such Loan (including each Swingline Loan)
is an ABR Loan, the Alternate Base Rate (as in effect from time to time), plus
the Applicable Margin, and

 

(ii)           during such periods as such Loan is a LIBOR Loan, for each
Interest Period relating thereto, the LIBO Rate for such Loan for such Interest
Period, plus the Applicable Margin.

 


(B)           TO THE EXTENT PERMITTED BY LAW, (I) OVERDUE PRINCIPAL AND OVERDUE
INTEREST IN RESPECT OF EACH LOAN SHALL, IN EACH CASE, BEAR INTEREST AT A RATE
PER ANNUM EQUAL TO THE GREATER OF (X) THE RATE WHICH IS 2% IN EXCESS OF THE RATE
BORNE BY SUCH LOAN IMMEDIATELY PRIOR TO THE RESPECTIVE PAYMENT DEFAULT AND (Y)
THE RATE WHICH IS 2% IN EXCESS OF THE RATE OTHERWISE APPLICABLE TO ABR LOANS OF
THE RESPECTIVE TRANCHE FROM TIME TO TIME, AND (II) ALL OBLIGATIONS NOT PAID WHEN
DUE OTHER THAN LOANS SHALL BEAR INTEREST AT THE RATE WHICH IS 2% IN EXCESS OF
THE RATE OTHERWISE APPLICABLE TO ABR LOANS WHICH ARE REVOLVING LOANS FROM TIME
TO TIME.  INTEREST WHICH ACCRUES UNDER THIS PARAGRAPH SHALL BE PAYABLE ON
DEMAND.


 


(C)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE (I) IN THE CASE OF
EACH ABR LOAN, (X) QUARTERLY IN ARREARS ON EACH QUARTERLY DATE, (Y) ON THE DATE
OF ANY REPAYMENT OR PREPAYMENT IN FULL OF ALL OUTSTANDING ABR LOANS OF ANY
TRANCHE OF LOANS (OR OF ANY SWINGLINE LOAN) (BUT ONLY ON THE PRINCIPAL AMOUNT SO
REPAID OR PREPAID), AND (Z) AT MATURITY (WHETHER BY ACCELERATION OR OTHERWISE)
AND, AFTER SUCH MATURITY, ON DEMAND, AND (II) IN THE CASE OF EACH LIBOR LOAN,
(X) ON THE LAST DAY OF EACH INTEREST PERIOD APPLICABLE THERETO AND, IF SUCH
INTEREST PERIOD IS LONGER THAN THREE MONTHS, ON EACH DATE OCCURRING AT
THREE-MONTH INTERVALS AFTER THE FIRST DAY OF SUCH INTEREST PERIOD, (Y) ON THE
DATE OF ANY REPAYMENT OR PREPAYMENT THEREOF OR THE CONVERSION OF SUCH LOAN TO A
LOAN OF ANOTHER TYPE (BUT ONLY ON THE PRINCIPAL AMOUNT SO PAID, PREPAID OR
CONVERTED) AND (Z) AT MATURITY (WHETHER BY ACCELERATION OR OTHERWISE) AND, AFTER
SUCH MATURITY, ON DEMAND.  PROMPTLY AFTER THE DETERMINATION OF ANY INTEREST RATE
PROVIDED FOR HEREIN OR ANY CHANGE THEREIN, ADMINISTRATIVE AGENT SHALL GIVE
NOTICE THEREOF TO THE LENDERS TO WHICH SUCH INTEREST IS PAYABLE AND TO BORROWER.


 


(D)           IF THE WEIGHTED AVERAGE INTEREST RATE OF ANY NEW INCREMENTAL TERM
LOANS (WHETHER IN THE FORM OF INTEREST, FEES, ORIGINAL ISSUE DISCOUNT OR A
COMBINATION THEREOF BUT EXCLUDING ARRANGEMENT, COMMITMENT OR UNDERWRITING FEES)
IS HIGHER BY MORE THAN 50 BASIS POINTS THAN THE WEIGHTED AVERAGE YIELD TO
MATURITY (INCLUDING FEES AND ORIGINAL ISSUE DISCOUNT BUT EXCLUDING ARRANGEMENT
OR UNDERWRITING FEES) PAYABLE IN RESPECT TO THE TERM B FACILITY LOANS
IMMEDIATELY PRIOR TO THE INCURRENCE OF ANY SUCH NEW INCREMENTAL TERM LOANS, THEN
THE APPLICABLE MARGINS THEN APPLICABLE TO THE TERM B FACILITY SHALL BE INCREASED
TO THE EXTENT NECESSARY TO RESULT IN THE WEIGHTED AVERAGE INTEREST RATE
APPLICABLE TO THE TERM B FACILITY BEING EQUAL TO THE WEIGHTED AVERAGE INTEREST
RATE APPLICABLE TO ANY SUCH NEW INCREMENTAL TERM LOANS.

 

74

--------------------------------------------------------------------------------


 


ARTICLE IV.


 


PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

 


SECTION 4.01.    PAYMENTS.

 


(A)           ALL PAYMENTS OF PRINCIPAL, INTEREST, REIMBURSEMENT OBLIGATIONS AND
OTHER AMOUNTS TO BE MADE BY BORROWER UNDER THIS AGREEMENT AND THE NOTES, AND,
EXCEPT TO THE EXTENT OTHERWISE PROVIDED THEREIN, ALL PAYMENTS TO BE MADE BY THE
CREDIT PARTIES UNDER ANY OTHER CREDIT DOCUMENT, SHALL BE MADE IN DOLLARS, IN
IMMEDIATELY AVAILABLE FUNDS, WITHOUT DEDUCTION, SET-OFF OR COUNTERCLAIM, TO
ADMINISTRATIVE AGENT AT ITS ACCOUNT AT THE PRINCIPAL OFFICE, NOT LATER THAN
12:00 P.M., NEW YORK CITY TIME, ON THE DATE ON WHICH SUCH PAYMENT SHALL BECOME
DUE (EACH SUCH PAYMENT MADE AFTER SUCH TIME ON SUCH DUE DATE TO BE DEEMED TO
HAVE BEEN MADE ON THE NEXT SUCCEEDING BUSINESS DAY).


 


(B)           BORROWER SHALL, AT THE TIME OF MAKING EACH PAYMENT UNDER THIS
AGREEMENT OR ANY NOTE FOR THE ACCOUNT OF ANY LENDER, SPECIFY (IN ACCORDANCE WITH
SECTIONS 2.09 AND 2.10, IF APPLICABLE) TO ADMINISTRATIVE AGENT (WHICH SHALL SO
NOTIFY THE INTENDED RECIPIENT(S) THEREOF) OR, IN THE CASE OF SWINGLINE LOANS, TO
THE SWINGLINE LENDER, THE CLASS AND TYPE OF LOANS, REIMBURSEMENT OBLIGATIONS OR
OTHER AMOUNTS PAYABLE BY BORROWER HEREUNDER TO WHICH SUCH PAYMENT IS TO BE
APPLIED (AND IN THE EVENT THAT BORROWER FAILS TO SO SPECIFY, OR IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, ADMINISTRATIVE AGENT MAY DISTRIBUTE SUCH
PAYMENT TO THE LENDERS FOR APPLICATION TO THE OBLIGATIONS UNDER THE CREDIT
DOCUMENTS IN SUCH MANNER AS IT OR THE REQUIRED LENDERS, SUBJECT TO SECTIONS
2.09, 2.10, 4.02 AND 11.02, MAY DETERMINE TO BE APPROPRIATE).


 


(C)           EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN THE THIRD SENTENCE OF
SECTION 2.03(H), EACH PAYMENT RECEIVED BY ADMINISTRATIVE AGENT OR BY L/C LENDER
(THROUGH ADMINISTRATIVE AGENT) UNDER THIS AGREEMENT OR ANY NOTE FOR THE ACCOUNT
OF ANY LENDER SHALL BE PAID BY ADMINISTRATIVE AGENT OR BY L/C LENDER (THROUGH
ADMINISTRATIVE AGENT), AS THE CASE MAY BE, TO SUCH LENDER, IN IMMEDIATELY
AVAILABLE FUNDS, (X) IF THE PAYMENT WAS ACTUALLY RECEIVED BY ADMINISTRATIVE
AGENT OR BY L/C LENDER (THROUGH ADMINISTRATIVE AGENT), AS THE CASE MAY BE, PRIOR
TO 12:00 P.M. (NEW YORK CITY TIME) ON ANY DAY, ON SUCH DAY AND (Y) IF THE
PAYMENT WAS ACTUALLY RECEIVED BY ADMINISTRATIVE AGENT OR BY L/C LENDER (THROUGH
ADMINISTRATIVE AGENT), AS THE CASE MAY BE, AFTER 12:00 P.M. (NEW YORK CITY TIME)
ON ANY DAY, BY 1:00 P.M. (NEW YORK CITY TIME) ON THE FOLLOWING BUSINESS DAY (IT
BEING UNDERSTOOD THAT TO THE EXTENT THAT ANY SUCH PAYMENT IS NOT MADE IN FULL BY
ADMINISTRATIVE AGENT OR BY L/C LENDER (THROUGH ADMINISTRATIVE AGENT), AS THE
CASE MAY BE, ADMINISTRATIVE AGENT SHALL PAY TO SUCH LENDER, UPON DEMAND,
INTEREST AT THE FEDERAL FUNDS RATE FROM THE DATE SUCH AMOUNT WAS REQUIRED TO BE
PAID TO SUCH LENDER PURSUANT TO THE FOREGOING CLAUSES UNTIL THE DATE
ADMINISTRATIVE AGENT PAYS SUCH LENDER THE FULL AMOUNT).


 


(D)           IF THE DUE DATE OF ANY PAYMENT UNDER THIS AGREEMENT OR ANY NOTE
WOULD OTHERWISE FALL ON A DAY THAT IS NOT A BUSINESS DAY, SUCH DATE SHALL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND INTEREST SHALL BE PAYABLE FOR
ANY PRINCIPAL SO EXTENDED FOR THE PERIOD OF SUCH EXTENSION AT THE RATE THEN
BORNE BY SUCH PRINCIPAL.

 

75

--------------------------------------------------------------------------------


 


SECTION 4.02.    PRO RATA TREATMENT.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED
HEREIN:  (A) EACH BORROWING OF LOANS OF A PARTICULAR CLASS FROM THE LENDERS
UNDER SECTION 2.01 SHALL BE MADE FROM THE RELEVANT LENDERS, EACH PAYMENT OF
COMMITMENT FEES UNDER SECTION 2.05 IN RESPECT OF COMMITMENTS OF A PARTICULAR
CLASS SHALL BE MADE FOR ACCOUNT OF THE RELEVANT LENDERS, AND EACH TERMINATION OR
REDUCTION OF THE AMOUNT OF THE COMMITMENTS OF A PARTICULAR CLASS UNDER
SECTION 2.04 SHALL BE APPLIED TO THE RESPECTIVE COMMITMENTS OF SUCH CLASS OF THE
RELEVANT LENDERS PRO RATA ACCORDING TO THE AMOUNTS OF THEIR RESPECTIVE
COMMITMENTS OF SUCH CLASS; (B) EXCEPT AS OTHERWISE PROVIDED IN SECTION 5.04,
LIBOR LOANS OF ANY CLASS HAVING THE SAME INTEREST PERIOD SHALL BE ALLOCATED PRO
RATA AMONG THE RELEVANT LENDERS ACCORDING TO THE AMOUNTS OF THEIR RESPECTIVE
REVOLVING COMMITMENTS AND TERM LOAN COMMITMENTS (IN THE CASE OF THE MAKING OF
LOANS) OR THEIR RESPECTIVE REVOLVING LOANS AND TERM LOANS (IN THE CASE OF
CONVERSIONS AND CONTINUATIONS OF LOANS); (C) EXCEPT AS OTHERWISE PROVIDED IN
SECTION 2.09(B), SECTION 2.09(C), SECTION 2.10(B) OR SECTION 2.11(B), EACH
PAYMENT OR PREPAYMENT OF PRINCIPAL OF REVOLVING LOANS OR OF ANY PARTICULAR
CLASS OF TERM LOANS SHALL BE MADE FOR THE ACCOUNT OF THE RELEVANT LENDERS PRO
RATA IN ACCORDANCE WITH THE RESPECTIVE UNPAID OUTSTANDING PRINCIPAL AMOUNTS OF
THE LOANS OF SUCH CLASS HELD BY THEM; AND (D) EXCEPT AS OTHERWISE PROVIDED IN
SECTION 2.09(B), SECTION 2.09(C), SECTION 2.10(B) OR SECTION 2.11(B), EACH
PAYMENT OF INTEREST ON REVOLVING LOANS AND TERM LOANS SHALL BE MADE FOR ACCOUNT
OF THE RELEVANT LENDERS PRO RATA IN ACCORDANCE WITH THE AMOUNTS OF INTEREST ON
SUCH LOANS THEN DUE AND PAYABLE TO THE RESPECTIVE LENDERS.

 


SECTION 4.03.    COMPUTATIONS.  INTEREST ON LIBOR LOANS, COMMITMENT FEES AND
LETTER OF CREDIT FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND
ACTUAL DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY)
OCCURRING IN THE PERIOD FOR WHICH SUCH AMOUNTS ARE PAYABLE AND INTEREST ON ABR
LOANS AND REIMBURSEMENT OBLIGATIONS SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
365 OR 366 DAYS, AS THE CASE MAY BE, AND ACTUAL DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY) OCCURRING IN THE PERIOD FOR WHICH SUCH
AMOUNTS ARE PAYABLE.  NOTWITHSTANDING THE FOREGOING, FOR EACH DAY THAT THE
ALTERNATE BASE RATE IS CALCULATED BY REFERENCE TO THE FEDERAL FUNDS RATE,
INTEREST ON ABR LOANS AND REIMBURSEMENT OBLIGATIONS SHALL BE COMPUTED ON THE
BASIS OF A YEAR OF 360 DAYS AND ACTUAL DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).

 


SECTION 4.04.    MINIMUM AMOUNTS.  EXCEPT FOR MANDATORY PREPAYMENTS MADE
PURSUANT TO SECTION 2.10 AND CONVERSIONS OR PREPAYMENTS MADE PURSUANT TO
SECTION 5.04, EACH BORROWING, CONVERSION AND PARTIAL PREPAYMENT OF PRINCIPAL OF
LOANS SHALL BE IN AN AMOUNT AT LEAST EQUAL TO (A) IN THE CASE OF TERM LOANS,
$5.0 MILLION WITH RESPECT TO ABR LOANS AND $5.0 MILLION WITH RESPECT TO LIBOR
LOANS AND IN MULTIPLES OF $100,000 IN EXCESS THEREOF AND (B) IN THE CASE OF
REVOLVING LOANS AND SWINGLINE LOANS, $2.5 MILLION WITH RESPECT TO ABR LOANS AND
$2.5 MILLION WITH RESPECT TO LIBOR LOANS AND IN MULTIPLES OF $100,000 IN EXCESS
THEREOF (BORROWINGS, CONVERSIONS OR PREPAYMENTS OF OR INTO LOANS OF DIFFERENT
TYPES OR, IN THE CASE OF LIBOR LOANS, HAVING DIFFERENT INTEREST PERIODS AT THE
SAME TIME HEREUNDER TO BE DEEMED SEPARATE BORROWINGS, CONVERSIONS AND
PREPAYMENTS FOR PURPOSES OF THE FOREGOING, ONE FOR EACH TYPE OR INTEREST
PERIOD).  ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, THE
AGGREGATE PRINCIPAL AMOUNT OF LIBOR LOANS HAVING THE SAME INTEREST PERIOD SHALL
BE IN AN AMOUNT AT LEAST EQUAL TO $1.0 MILLION AND IN MULTIPLES OF $100,000 IN
EXCESS THEREOF AND, IF ANY LIBOR LOANS OR PORTIONS THEREOF WOULD OTHERWISE BE IN
A LESSER PRINCIPAL AMOUNT FOR ANY PERIOD, SUCH LOANS OR PORTIONS, AS THE CASE
MAY BE, SHALL BE ABR LOANS DURING SUCH PERIOD.

 

76

--------------------------------------------------------------------------------


 


SECTION 4.05.    CERTAIN NOTICES.  NOTICES BY BORROWER TO ADMINISTRATIVE AGENT
(OR, IN THE CASE OF REPAYMENT OF THE SWINGLINE LOANS, TO THE SWINGLINE LENDER)
OF TERMINATIONS OR REDUCTIONS OF THE COMMITMENTS, OF BORROWINGS, CONVERSIONS,
CONTINUATIONS AND OPTIONAL PREPAYMENTS OF LOANS AND OF CLASSES OF LOANS, OF
TYPES OF LOANS AND OF THE DURATION OF INTEREST PERIODS SHALL BE IRREVOCABLE AND
SHALL BE EFFECTIVE ONLY IF RECEIVED BY ADMINISTRATIVE AGENT (OR, IN THE CASE OF
SWINGLINE LOANS, THE SWINGLINE LENDER) BY TELEPHONE NOT LATER THAN 1:00 P.M.
(NEW YORK CITY TIME) (PROMPTLY FOLLOWED BY WRITTEN NOTICE VIA FACSIMILE) ON AT
LEAST THE NUMBER OF BUSINESS DAYS PRIOR TO THE DATE OF THE RELEVANT TERMINATION,
REDUCTION, BORROWING, CONVERSION, CONTINUATION OR PREPAYMENT OR THE FIRST DAY OF
SUCH INTEREST PERIOD SPECIFIED IN THE TABLE BELOW.

 

NOTICE PERIODS

 

Notice

 

Number of
Business Days Prior

 

 

 

Termination or reduction of Commitments

 

3

 

 

 

Borrowing or optional prepayment of, or Conversions into, ABR Loans

 

1

 

 

 

Borrowing or optional prepayment of, Conversions into, Continuations as, or
duration of Interest Periods for, LIBOR Loans

 

3

 

 

 

Borrowing or repayment of Swingline Loans

 

same day

 

Each such notice of termination or reduction shall specify the amount and the
Class of the Commitments to be terminated or reduced.  Each such notice of
Borrowing, Conversion, Continuation or prepayment shall specify the Class of
Loans to be borrowed, Converted, Continued or prepaid and the amount (subject to
Section 4.04) and Type of each Loan to be borrowed, Converted, Continued or
prepaid and the date of borrowing, Conversion, Continuation or prepayment (which
shall be a Business Day).  Each such notice of the duration of an Interest
Period shall specify the Loans to which such Interest Period is to relate. 
Administrative Agent shall promptly notify the Lenders of the contents of each
such notice.  In the event that Borrower fails to select the Type of Loan, or
the duration of any Interest Period for any LIBOR Loan, within the time period
and otherwise as provided in this Section 4.05, such Loan (if outstanding as a
LIBOR Loan) will be automatically Converted into an ABR Loan on the last day of
the then current Interest Period for such Loan or (if outstanding as an ABR
Loan) will remain as, or (if not then outstanding) will be made as, an ABR Loan.

 


SECTION 4.06.    NON-RECEIPT OF FUNDS BY ADMINISTRATIVE AGENT.  UNLESS
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED WRITTEN NOTICE FROM A LENDER OR
BORROWER (THE “PAYOR”) PRIOR TO THE DATE ON WHICH THE PAYOR IS TO MAKE PAYMENT
TO ADMINISTRATIVE AGENT OF (IN THE CASE OF A LENDER) THE PROCEEDS OF A LOAN TO
BE MADE BY SUCH LENDER HEREUNDER OR A PAYMENT TO ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF ONE OR MORE OF THE LENDERS HEREUNDER (SUCH PAYMENT BEING HEREIN
CALLED THE “REQUIRED PAYMENT”), WHICH NOTICE SHALL BE EFFECTIVE UPON RECEIPT,
THAT THE PAYOR DOES NOT INTEND TO MAKE THE REQUIRED PAYMENT TO ADMINISTRATIVE
AGENT,

 

77

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT MAY ASSUME THAT THE REQUIRED PAYMENT HAS BEEN MADE AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION (BUT SHALL NOT BE REQUIRED TO), MAKE THE AMOUNT
THEREOF AVAILABLE TO THE INTENDED RECIPIENT(S) ON SUCH DATE; AND, IF THE PAYOR
HAS NOT IN FACT MADE THE REQUIRED PAYMENT TO ADMINISTRATIVE AGENT, THE
RECIPIENT(S) OF SUCH PAYMENT SHALL, ON DEMAND, REPAY TO ADMINISTRATIVE AGENT THE
AMOUNT SO MADE AVAILABLE TOGETHER WITH INTEREST THEREON IN RESPECT OF EACH DAY
DURING THE PERIOD COMMENCING ON THE DATE (THE “ADVANCE DATE”) SUCH AMOUNT WAS SO
MADE AVAILABLE BY ADMINISTRATIVE AGENT UNTIL THE DATE ADMINISTRATIVE AGENT
RECOVERS SUCH AMOUNT AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE FOR
SUCH DAY AND, IF SUCH RECIPIENT(S) SHALL FAIL PROMPTLY TO MAKE SUCH PAYMENT,
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER SUCH AMOUNT, ON DEMAND, FROM
THE PAYOR, TOGETHER WITH INTEREST AS AFORESAID; PROVIDED, HOWEVER, THAT IF
NEITHER THE RECIPIENT(S) NOR THE PAYOR SHALL RETURN THE REQUIRED PAYMENT TO
ADMINISTRATIVE AGENT WITHIN THREE BUSINESS DAYS OF THE DATE SUCH DEMAND WAS
MADE, THEN, RETROACTIVELY TO THE ADVANCE DATE, THE PAYOR AND THE RECIPIENT(S)
SHALL EACH BE OBLIGATED TO PAY INTEREST ON THE REQUIRED PAYMENT AS FOLLOWS
(WITHOUT DOUBLE RECOVERY):

 

(i)            if the Required Payment shall represent a payment to be made by
Borrower to the Lenders, Borrower and the recipient(s) shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment at the rate set forth in Section 3.02(b) (without duplication of the
obligation of Borrower under Section 3.02 to pay interest on the Required
Payment at the rate set forth in Section 3.02(b)), it being understood that the
return by the recipient(s) of the Required Payment to Administrative Agent shall
not limit such obligation of Borrower under Section 3.02 to pay interest at the
rate set forth in Section 3.02(b) in respect of the Required Payment; and

 

(ii)           if the Required Payment shall represent proceeds of a Loan to be
made by the Lenders to Borrower, the Payor, or Borrower, shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment pursuant to Section 3.02, it being understood that the return by
Borrower of the Required Payment to Administrative Agent shall not limit any
claim Borrower may have against the Payor in respect of such Required Payment.

 


SECTION 4.07.    RIGHT OF SETOFF, SHARING OF PAYMENTS; ETC.


 


(A)           IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
EACH CREDIT PARTY AGREES THAT, IN ADDITION TO (AND WITHOUT LIMITATION OF) ANY
RIGHT OF SETOFF, BANKER’S LIEN OR COUNTERCLAIM A LENDER MAY OTHERWISE HAVE, EACH
LENDER SHALL BE ENTITLED, AT ITS OPTION (TO THE FULLEST EXTENT PERMITTED BY
LAW), TO SET OFF AND APPLY ANY DEPOSIT (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL), OR OTHER INDEBTEDNESS, HELD BY IT FOR THE CREDIT OR
ACCOUNT OF SUCH CREDIT PARTY AT ANY OF ITS OFFICES, IN DOLLARS OR IN ANY OTHER
CURRENCY, AGAINST ANY PRINCIPAL OF OR INTEREST ON ANY OF SUCH LENDER’S LOANS,
REIMBURSEMENT OBLIGATIONS OR ANY OTHER AMOUNT PAYABLE TO SUCH LENDER HEREUNDER
THAT IS NOT PAID WHEN DUE (REGARDLESS OF WHETHER SUCH DEPOSIT OR OTHER
INDEBTEDNESS IS THEN DUE TO SUCH CREDIT PARTY), IN WHICH CASE IT SHALL PROMPTLY
NOTIFY SUCH CREDIT PARTY AND ADMINISTRATIVE AGENT THEREOF; PROVIDED, HOWEVER,
THAT SUCH LENDER’S FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY
THEREOF.


 


(B)           EACH OF THE LENDERS AGREES THAT, IF IT SHOULD RECEIVE (OTHER THAN
PURSUANT TO SECTION 2.09(B), SECTION 2.09(C), SECTION 2.10(B), SECTION 2.11(B),
ARTICLE V OR THE ADMINISTRATIVE AGENT’S FEE LETTER) ANY AMOUNT HEREUNDER
(WHETHER BY VOLUNTARY PAYMENT, BY

 

78

--------------------------------------------------------------------------------


 


REALIZATION UPON SECURITY, BY THE EXERCISE OF THE RIGHT OF SETOFF OR BANKER’S
LIEN, BY COUNTERCLAIM OR CROSS ACTION, BY THE ENFORCEMENT OF ANY RIGHT UNDER THE
CREDIT DOCUMENTS (INCLUDING ANY GUARANTEE), OR OTHERWISE) WHICH IS APPLICABLE TO
THE PAYMENT OF THE PRINCIPAL OF, OR INTEREST ON, THE LOANS, REIMBURSEMENT
OBLIGATIONS OR FEES, THE SUM OF WHICH WITH RESPECT TO THE RELATED SUM OR SUMS
RECEIVED BY OTHER LENDERS IS IN A GREATER PROPORTION THAN THE TOTAL OF SUCH
AMOUNTS THEN OWED AND DUE TO SUCH LENDER BEARS TO THE TOTAL OF SUCH AMOUNTS THEN
OWED AND DUE TO ALL OF THE LENDERS IMMEDIATELY PRIOR TO SUCH RECEIPT, THEN SUCH
LENDER RECEIVING SUCH EXCESS PAYMENT SHALL PURCHASE FOR CASH WITHOUT RECOURSE OR
WARRANTY FROM THE OTHER LENDERS AN INTEREST IN THE OBLIGATIONS OF THE RESPECTIVE
CREDIT PARTY TO SUCH LENDERS IN SUCH AMOUNT AS SHALL RESULT IN A PROPORTIONAL
PARTICIPATION BY ALL OF THE LENDERS IN SUCH AMOUNT; PROVIDED, HOWEVER, THAT IF
ALL OR ANY PORTION OF SUCH EXCESS AMOUNT IS THEREAFTER RECOVERED FROM SUCH
LENDER, SUCH PURCHASE SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE
EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST.  BORROWER CONSENTS TO THE
FOREGOING ARRANGEMENTS.


 


(C)           BORROWER AGREES THAT ANY LENDER SO PURCHASING SUCH A PARTICIPATION
MAY EXERCISE ALL RIGHTS OF SETOFF, BANKER’S LIEN, COUNTERCLAIM OR SIMILAR RIGHTS
WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT
HOLDER OF LOANS OR OTHER AMOUNTS (AS THE CASE MAY BE) OWING TO SUCH LENDER IN
THE AMOUNT OF SUCH PARTICIPATION.


 


(D)           NOTHING CONTAINED HEREIN SHALL REQUIRE ANY LENDER TO EXERCISE ANY
SUCH RIGHT OR SHALL AFFECT THE RIGHT OF ANY LENDER TO EXERCISE, AND RETAIN THE
BENEFITS OF EXERCISING, ANY SUCH RIGHT WITH RESPECT TO ANY OTHER INDEBTEDNESS OR
OBLIGATION OF ANY CREDIT PARTY.  IF, UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY
OR OTHER SIMILAR LAW, ANY LENDER RECEIVES A SECURED CLAIM IN LIEU OF A SETOFF TO
WHICH THIS SECTION 4.07 APPLIES, SUCH LENDER SHALL, TO THE EXTENT PRACTICABLE,
EXERCISE ITS RIGHTS IN RESPECT OF SUCH SECURED CLAIM IN A MANNER CONSISTENT WITH
THE RIGHTS OF THE LENDERS ENTITLED UNDER THIS SECTION 4.07 TO SHARE IN THE
BENEFITS OF ANY RECOVERY ON SUCH SECURED CLAIM


 


ARTICLE V.


 


YIELD PROTECTION, ETC.

 


SECTION 5.01.    ADDITIONAL COSTS.

 


(A)           IF THE ADOPTION OF, OR ANY CHANGE IN, IN EACH CASE AFTER THE DATE
HEREOF, ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION THEREOF
OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY OR THE
NAIC MADE SUBSEQUENT TO THE CLOSING DATE (OTHER THAN SUCH ADOPTIONS OR CHANGES
AS MAY RELATE TO THE CERTAIN LENDERS’ INDIRECT OWNERSHIP OF BORROWER AND ITS
RESTRICTED SUBSIDIARIES):


 

(i)            shall subject any Lender or L/C Lender to any tax of any kind
whatsoever with respect to this Agreement, any Note, any Letter of Credit or any
Lender’s participation therein, any L/C Document or any Loan made by it or
change the basis of taxation of payments to such Lender in respect thereof by
any Governmental Authority (except for taxes covered by or expressly excluded
from coverage by, and expressly subject to, Section 5.06, Excluded Taxes,
changes in the rate of tax on the overall net income or net profits of such
Lender or its Applicable Lending Office, or any Affiliate thereof or franchise
taxes or similar

 

79

--------------------------------------------------------------------------------


 

taxes imposed with respect to or in lieu of its net income or net profits by any
Governmental Authority);

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement (excluding any
Reserve Requirement reflected in the LIBOR Rate) against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender or L/C Lender which is not otherwise included in the determination
of the LIBO Rate hereunder; or

 

(iii)          impose on any Lender or L/C Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing is to materially increase the cost to
such Lender or L/C Lender of making, converting into, continuing or maintaining
LIBOR Loans or issuing or participating in Letters of Credit, then, in any such
case, Borrower shall, within 10 days of written demand therefor, pay such Lender
or L/C Lender any additional amounts necessary to compensate such Lender or L/C
Lender on a net after-tax basis (taking into account any additional tax costs or
tax benefits) for such increased cost.  If any Lender or L/C Lender becomes
entitled to claim any additional amounts pursuant to this subsection, it shall
promptly notify Borrower, through Administrative Agent, of the event by reason
of which it has become so entitled.  A certificate as to any additional amounts
setting forth the calculation of such additional amounts pursuant to this
Section 5.01 submitted by such Lender or L/C Lender, through Administrative
Agent, to Borrower shall be conclusive in the absence of clearly demonstrable
error.  Without limiting the survival of any other covenant hereunder, this
Section 5.01 shall survive the termination of this Agreement and the payment of
the Notes and all other Obligations payable hereunder.

 


(B)           IN THE EVENT THAT ANY LENDER OR L/C LENDER SHALL HAVE DETERMINED
THAT THE ADOPTION AFTER THE CLOSING DATE OF ANY LAW, RULE, REGULATION OR
GUIDELINE REGARDING CAPITAL ADEQUACY (OR ANY CHANGE AFTER THE CLOSING DATE
THEREIN OR IN THE INTERPRETATION OR APPLICATION THEREOF) OR COMPLIANCE BY ANY
LENDER OR L/C LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER OR L/C LENDER
WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING
THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY OR THE
NAIC, IN EACH CASE, MADE SUBSEQUENT TO THE CLOSING DATE, INCLUDING, WITHOUT
LIMITATION, THE ISSUANCE AFTER THE CLOSING DATE OF ANY FINAL RULE, REGULATION OR
GUIDELINE, DOES OR SHALL HAVE THE EFFECT OF MATERIALLY REDUCING THE RATE OF
RETURN ON SUCH LENDER’S OR L/C LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER OR UNDER ANY LETTER OF CREDIT TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR L/C LENDER OR SUCH CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH LENDER’S OR L/C LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME, AFTER SUBMISSION BY SUCH LENDER OR
L/C LENDER TO BORROWER (WITH A COPY TO ADMINISTRATIVE AGENT) OF A WRITTEN
REQUEST THEREFOR (SETTING FORTH IN REASONABLE DETAIL THE AMOUNT PAYABLE TO THE
AFFECTED LENDER OR L/C LENDER AND THE BASIS FOR SUCH REQUEST), BORROWER SHALL
PROMPTLY PAY TO SUCH LENDER OR L/C LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE SUCH LENDER OR L/C LENDER ON A NET AFTER-TAX BASIS FOR SUCH
REDUCTION.

 

80

--------------------------------------------------------------------------------


 


(C)           FAILURE OR DELAY ON THE PART OF ANY LENDER OR L/C LENDER TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION 5.01 SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR L/C LENDER’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED, HOWEVER,
THAT BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR L/C LENDER
PURSUANT TO THIS SECTION 5.01 FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED
MORE THAN 90 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR L/C LENDER, AS THE CASE
MAY BE, NOTIFIES BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED
COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR L/C LENDER’S INTENTION TO CLAIM
COMPENSATION THEREFOR; PROVIDED, FURTHER, THAT IF THE CHANGE IN LAW GIVING RISE
TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 90-DAY PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF.


 


SECTION 5.02.    INABILITY TO DETERMINE INTEREST RATE.  IF PRIOR TO THE FIRST
DAY OF ANY INTEREST PERIOD:  (A) ADMINISTRATIVE AGENT SHALL HAVE DETERMINED
(WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON BORROWER) THAT, BY
REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE
MEANS DO NOT EXIST FOR ASCERTAINING THE LIBO BASE RATE FOR SUCH INTEREST PERIOD,
OR (B) ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM REQUIRED LENDERS
THAT DOLLAR DEPOSITS ARE NOT AVAILABLE IN THE RELEVANT AMOUNT AND FOR THE
RELEVANT INTEREST PERIOD AVAILABLE TO THE REQUIRED LENDERS IN THEIR RELEVANT
MARKET, ADMINISTRATIVE AGENT SHALL GIVE TELECOPY OR TELEPHONIC NOTICE THEREOF TO
BORROWER AND THE LENDERS AS SOON AS PRACTICABLE THEREAFTER.  IF SUCH NOTICE IS
GIVEN (X) ANY LIBOR LOANS REQUESTED TO BE MADE ON THE FIRST DAY OF SUCH INTEREST
PERIOD SHALL BE MADE AS ABR LOANS, (Y) ANY LOANS THAT WERE TO HAVE BEEN
CONVERTED ON THE FIRST DAY OF SUCH INTEREST PERIOD TO LIBOR LOANS SHALL BE
CONVERTED TO OR CONTINUED AS ABR LOANS AND (Z) ANY OUTSTANDING LIBOR LOANS SHALL
BE CONVERTED, ON THE FIRST DAY OF SUCH INTEREST PERIOD, TO ABR LOANS.  UNTIL
SUCH NOTICE HAS BEEN WITHDRAWN BY ADMINISTRATIVE AGENT, NO FURTHER LIBOR LOANS
SHALL BE MADE OR CONTINUED AS SUCH, NOR SHALL BORROWER HAVE THE RIGHT TO CONVERT
LOANS TO, LIBOR LOANS.

 


SECTION 5.03.    ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IN THE EVENT THAT ANY CHANGE AFTER THE DATE HEREOF IN ANY REQUIREMENT
OF LAW OR IN THE INTERPRETATION OR APPLICATION THEREOF SHALL MAKE IT UNLAWFUL
FOR ANY LENDER OR L/C LENDER OR ITS APPLICABLE LENDING OFFICE TO HONOR ITS
OBLIGATION TO MAKE OR MAINTAIN LIBOR LOANS OR ISSUE LETTERS OF CREDIT HEREUNDER
(AND, IN THE SOLE OPINION OF SUCH LENDER OR L/C LENDER, THE DESIGNATION OF A
DIFFERENT APPLICABLE LENDING OFFICE WOULD EITHER NOT AVOID SUCH UNLAWFULNESS OR
WOULD BE DISADVANTAGEOUS TO SUCH LENDER OR L/C LENDER), THEN SUCH LENDER OR L/C
LENDER SHALL PROMPTLY NOTIFY BORROWER THEREOF (WITH A COPY TO ADMINISTRATIVE
AGENT) AND SUCH LENDER’S OR L/C LENDER’S OBLIGATION TO MAKE OR CONTINUE, OR TO
CONVERT LOANS OF ANY OTHER TYPE INTO, LIBOR LOANS OR ISSUE LETTERS OF CREDIT
SHALL BE SUSPENDED UNTIL SUCH TIME AS SUCH LENDER OR L/C LENDER MAY AGAIN MAKE
AND MAINTAIN LIBOR LOANS OR ISSUE LETTERS OF CREDIT (IN WHICH CASE THE
PROVISIONS OF SECTION 5.04 SHALL BE APPLICABLE).

 


SECTION 5.04.    TREATMENT OF AFFECTED LOANS.  IF THE OBLIGATION OF ANY LENDER
TO MAKE LIBOR LOANS OR TO CONTINUE, OR TO CONVERT ABR LOANS INTO, LIBOR LOANS
SHALL BE SUSPENDED PURSUANT TO SECTION 5.03, SUCH LENDER’S LIBOR LOANS SHALL BE
AUTOMATICALLY CONVERTED INTO ABR LOANS ON THE LAST DAY(S) OF THE THEN CURRENT
INTEREST PERIOD(S) FOR SUCH LIBOR LOANS (OR ON SUCH EARLIER DATE AS SUCH LENDER
MAY SPECIFY TO BORROWER WITH A COPY TO ADMINISTRATIVE AGENT AS IS REQUIRED BY
LAW) AND, UNLESS AND UNTIL SUCH LENDER GIVES NOTICE AS

 

81

--------------------------------------------------------------------------------


 


PROVIDED BELOW THAT THE CIRCUMSTANCES SPECIFIED IN SECTION 5.03 WHICH GAVE RISE
TO SUCH CONVERSION NO LONGER EXIST:

 

(i)            to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal which would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its ABR Loans;
and

 

(ii)           all Loans which would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as ABR Loans and all
ABR Loans of such Lender which would otherwise be Converted into LIBOR Loans
shall remain as ABR Loans.

 

If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 5.03 which gave rise to the Conversion of
such Lender’s LIBOR Loans pursuant to this Section 5.04 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans are outstanding, such Lender’s ABR Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 


SECTION 5.05.    COMPENSATION.

 


(A)           BORROWER AGREES TO INDEMNIFY EACH LENDER AND TO HOLD EACH LENDER
HARMLESS FROM ANY LOSS OR EXPENSE WHICH SUCH LENDER MAY SUSTAIN OR INCUR AS A
CONSEQUENCE OF (1) DEFAULT BY BORROWER IN PAYMENT WHEN DUE OF THE PRINCIPAL
AMOUNT OF OR INTEREST ON ANY LIBOR LOAN, (2) DEFAULT BY BORROWER IN MAKING A
BORROWING OF, CONVERSION INTO OR CONTINUATION OF LIBOR LOANS AFTER BORROWER HAS
GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT, (3) DEFAULT BY BORROWER OR IN MAKING ANY PREPAYMENT AFTER BORROWER
HAS GIVEN A NOTICE THEREOF IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT,
OR (4) THE CONVERSION OR THE MAKING OF A PAYMENT OR A PREPAYMENT (INCLUDING ANY
REPAYMENTS OR PREPAYMENTS MADE PURSUANT TO SECTIONS 2.09 OR 2.10 OR AS A RESULT
OF AN ACCELERATION OF LOANS PURSUANT TO SECTION 11.01 OR AS A RESULT OF THE
REPLACEMENT OF A LENDER PURSUANT TO SECTION 2.11 OR 13.04(B)) OF LIBOR LOANS ON
A DAY WHICH IS NOT THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT THERETO,
INCLUDING IN EACH CASE, ANY SUCH LOSS (BUT EXCLUDING ANY LOST PROFIT OR LOSS OF
MARGIN) OR EXPENSE ARISING FROM THE REEMPLOYMENT OF FUNDS OBTAINED BY IT OR FROM
FEES PAYABLE TO TERMINATE THE DEPOSITS FROM WHICH SUCH FUNDS WERE OBTAINED.


 


(B)           FOR THE PURPOSE OF CALCULATION OF ALL AMOUNTS PAYABLE TO A LENDER
UNDER THIS SECTION 5.05 EACH LENDER SHALL BE DEEMED TO HAVE ACTUALLY FUNDED ITS
RELEVANT LIBOR LOAN THROUGH THE PURCHASE OF A DEPOSIT BEARING INTEREST AT THE
LIBO RATE IN AN AMOUNT EQUAL TO THE AMOUNT OF THE LIBOR LOAN AND HAVING A
MATURITY COMPARABLE TO THE RELEVANT INTEREST PERIOD; PROVIDED, HOWEVER, THAT
EACH LENDER MAY FUND EACH OF ITS LIBOR LOANS IN ANY MANNER IT SEES FIT, AND THE
FOREGOING ASSUMPTION SHALL BE UTILIZED ONLY FOR THE CALCULATION OF AMOUNTS
PAYABLE UNDER THIS SUBSECTION.  ANY LENDER REQUESTING COMPENSATION PURSUANT TO
THIS SECTION 5.05 WILL FURNISH TO ADMINISTRATIVE AGENT AND BORROWER A
CERTIFICATE SETTING FORTH THE BASIS AND AMOUNT OF SUCH REQUEST AND SUCH
CERTIFICATE, ABSENT MANIFEST ERROR, SHALL BE CONCLUSIVE.  WITHOUT LIMITING THE

 

82

--------------------------------------------------------------------------------


 


SURVIVAL OF ANY OTHER COVENANT HEREUNDER, THIS COVENANT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE OBLIGATIONS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER.


 


SECTION 5.06.    NET PAYMENTS.

 


(A)           EXCEPT AS PROVIDED IN SECTION 5.06(B), ALL PAYMENTS MADE BY ANY
CREDIT PARTY HEREUNDER OR UNDER ANY NOTE OR ANY GUARANTEE WILL BE MADE WITHOUT
SETOFF, COUNTERCLAIM OR OTHER DEFENSE.  EXCEPT AS PROVIDED IN SECTION 5.06(B),
ALL SUCH PAYMENTS WILL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR
WITHHOLDING FOR, ANY PRESENT OR FUTURE TAXES NOW OR HEREAFTER IMPOSED BY ANY
GOVERNMENTAL AUTHORITY OR TAXING AUTHORITY WITH RESPECT TO SUCH PAYMENTS (BUT
EXCLUDING ANY EXCLUDED TAX) (ALL SUCH TAXES (OTHER THAN EXCLUDED TAXES) BEING
REFERRED TO COLLECTIVELY AS “COVERED TAXES”).  IF ANY COVERED TAXES ARE SO
LEVIED OR IMPOSED, EACH CREDIT PARTY AGREES ON A JOINT AND SEVERAL BASIS TO PAY
THE FULL AMOUNT OF SUCH COVERED TAXES, AND SUCH ADDITIONAL AMOUNTS AS MAY BE
NECESSARY SO THAT EVERY PAYMENT OF ALL AMOUNTS DUE UNDER THIS AGREEMENT, THE
GUARANTEES OR ANY OTHER CREDIT DOCUMENT, AFTER WITHHOLDING OR DEDUCTION FOR OR
ON ACCOUNT OF ANY COVERED TAXES, WILL NOT BE LESS THAN THE AMOUNT PROVIDED FOR
HEREIN OR IN SUCH OTHER CREDIT DOCUMENT; PROVIDED, HOWEVER, THAT NO SUCH
ADDITIONAL AMOUNT SHALL BE REQUIRED TO BE PAID TO ANY LENDER UNDER THIS
SECTION 5.06 TO THE EXTENT SUCH ADDITIONAL AMOUNT RELATES TO A PORTION OF ANY
SUMS PAID OR PAYABLE TO SUCH LENDER UNDER ANY NOTE OR GUARANTEE WITH RESPECT TO
WHICH SUCH LENDER DOES NOT ACT FOR ITS OWN ACCOUNT UNLESS THE BENEFICIAL OWNER
WOULD OTHERWISE BE ENTITLED TO SUCH ADDITIONAL AMOUNT.  THE RELEVANT CREDIT
PARTY SHALL TIMELY PAY THE AMOUNT OF ANY COVERED TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.  THE RELEVANT CREDIT
PARTY SHALL FURNISH TO ADMINISTRATIVE AGENT WITHIN 45 DAYS AFTER THE DATE THE
PAYMENT OF ANY COVERED TAXES IS DUE PURSUANT TO APPLICABLE LAW DOCUMENTATION
REASONABLY SATISFACTORY TO SUCH LENDER EVIDENCING SUCH PAYMENT BY SUCH CREDIT
PARTY.  THE CREDIT PARTIES AGREE TO JOINTLY AND SEVERALLY INDEMNIFY AND HOLD
HARMLESS EACH LENDER, AND REIMBURSE SUCH LENDER UPON ITS WRITTEN REQUEST, FOR
THE AMOUNT OF ANY COVERED TAXES SO LEVIED OR IMPOSED AND PAID BY SUCH LENDER. 
SUCH WRITTEN REQUEST SHALL INCLUDE A CERTIFICATE OF SUCH LENDER SETTING FORTH IN
REASONABLE DETAIL THE BASIS OF SUCH REQUEST AND SUCH CERTIFICATE, ABSENT
MANIFEST ERROR, SHALL BE CONCLUSIVE.


 


(B)           EACH LENDER THAT IS NOT A “UNITED STATES PERSON” (AS SUCH TERM IS
DEFINED IN SECTION 7701(A)(30) OF THE CODE) (A “NON-U.S. LENDER”) AGREES TO
DELIVER TO BORROWER AND ADMINISTRATIVE AGENT ON OR PRIOR TO THE CLOSING DATE OR,
IN THE CASE OF A LENDER THAT IS AN ASSIGNEE OR TRANSFEREE OF AN INTEREST UNDER
THIS AGREEMENT PURSUANT TO SECTION 13.05 (UNLESS THE ASSIGNED OR TRANSFEREE
LENDER WAS ALREADY A LENDER HEREUNDER IMMEDIATELY PRIOR TO SUCH ASSIGNMENT OR
TRANSFER AND WAS IN COMPLIANCE WITH THIS SECTION 5.06(B) AS OF THE DATE OF SUCH
ASSIGNMENT OR TRANSFER), ON THE DATE OF SUCH ASSIGNMENT OR TRANSFER TO SUCH
LENDER, (I) TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8ECI OR W-8BEN (OR SUCCESSOR FORMS) CERTIFYING TO SUCH LENDER’S
ENTITLEMENT TO EXEMPTION FROM OR REDUCTION IN THE RATE OF UNITED STATES
WITHHOLDING TAX WITH RESPECT TO PAYMENTS TO BE MADE UNDER THIS AGREEMENT AND
UNDER ANY OTHER CREDIT DOCUMENT OR ANY GUARANTEE (OR, WITH RESPECT TO ANY
ASSIGNEE LENDER, AT LEAST AS EXTENSIVE AS THE ASSIGNING LENDER), OR (II) IF THE
LENDER IS NOT A “BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE
AND CANNOT DELIVER EITHER INTERNAL REVENUE SERVICE FORM W-8ECI OR W-8BEN
PURSUANT TO CLAUSE (I) ABOVE, (X) A CERTIFICATE SUBSTANTIALLY IN THE FORM OF
EXHIBIT E (ANY SUCH CERTIFICATE, A “FOREIGN LENDER CERTIFICATE”) AND (Y) TWO
ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE
FORM W-8 (OR

 

83

--------------------------------------------------------------------------------


 


SUCCESSOR FORM) CERTIFYING TO SUCH LENDER’S ENTITLEMENT TO EXEMPTION FROM OR
REDUCTION IN THE RATE OF UNITED STATES WITHHOLDING TAX WITH RESPECT TO PAYMENTS
TO BE MADE UNDER THIS AGREEMENT AND UNDER ANY NOTE (OR, WITH RESPECT TO ANY
ASSIGNEE LENDER, AT LEAST AS EXTENSIVE AS THE ASSIGNING LENDER).  EACH NON-U.S.
LENDER, TO THE EXTENT IT DOES NOT ACT OR CEASES TO ACT FOR ITS OWN ACCOUNT WITH
RESPECT TO ANY PORTION OF ANY SUMS PAID OR PAYABLE TO SUCH LENDER HEREUNDER OR
UNDER ANY NOTE, GUARANTEE OR ANY OTHER CREDIT DOCUMENT, SHALL DELIVER TO
ADMINISTRATIVE AGENT AND TO BORROWER, ON OR PRIOR TO THE CLOSING DATE (IN THE
CASE OF EACH LENDER LISTED ON THE SIGNATURE PAGES HEREOF), ON OR PRIOR TO THE
DATE OF THE ASSIGNMENT AGREEMENT PURSUANT TO WHICH IT BECOMES A LENDER (IN THE
CASE OF EACH OTHER LENDER), OR ON SUCH LATER DATE WHEN SUCH LENDER CEASES TO ACT
FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF SUCH SUMS PAID OR PAYABLE,
AND AT SUCH OTHER TIMES AS MAY BE NECESSARY IN THE DETERMINATION OF BORROWER OR
ADMINISTRATIVE AGENT, (I) TWO ORIGINAL COPIES OF THE FORMS OR STATEMENTS
REQUIRED TO BE PROVIDED BY SUCH LENDER UNDER THIS SECTION 5.06(B), PROPERLY
COMPLETED AND DULY EXECUTED BY SUCH LENDER, TO ESTABLISH THE PORTION OF ANY SUCH
SUMS PAID OR PAYABLE WITH RESPECT TO WHICH SUCH LENDER ACTS FOR ITS OWN ACCOUNT
AND IS NOT SUBJECT TO UNITED STATES WITHHOLDING TAX, AND (II) TWO ORIGINAL
COPIES OF INTERNAL REVENUE SERVICE FORM W 8IMY (OR ANY SUCCESSOR FORMS) PROPERLY
COMPLETED AND DULY EXECUTED BY SUCH LENDER, TOGETHER WITH ANY INFORMATION, IF
ANY, SUCH LENDER CHOOSES TO TRANSMIT WITH SUCH FORM, AND ANY OTHER CERTIFICATE
OR STATEMENT OF EXEMPTION REQUIRED UNDER THE CODE OR THE REGULATIONS ISSUED
THEREUNDER, TO ESTABLISH THAT SUCH LENDER IS NOT ACTING FOR ITS OWN ACCOUNT WITH
RESPECT TO A PORTION OF ANY SUCH SUMS PAID OR PAYABLE TO SUCH LENDER.  IN
ADDITION, EACH LENDER AGREES THAT FROM TIME TO TIME AFTER THE CLOSING DATE, WHEN
A LAPSE IN TIME OR CHANGE IN CIRCUMSTANCES RENDERS THE PREVIOUS CERTIFICATION
OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT, IT WILL DELIVER TO BORROWER AND
ADMINISTRATIVE AGENT TWO NEW ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF
INTERNAL REVENUE SERVICE FORM W-8ECI OR W-8BEN, OR FORM W-8 AND A FOREIGN LENDER
CERTIFICATE, AS THE CASE MAY BE, AND SUCH OTHER FORMS AS MAY BE REQUIRED IN
ORDER TO CONFIRM OR ESTABLISH THE ENTITLEMENT OF SUCH LENDER TO A CONTINUED
EXEMPTION FROM OR REDUCTION IN UNITED STATES WITHHOLDING TAX WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT AND ANY NOTE OR ANY GUARANTEE, OR IT SHALL
IMMEDIATELY NOTIFY BORROWER AND ADMINISTRATIVE AGENT OF ITS INABILITY TO DELIVER
ANY SUCH FORM OR CERTIFICATE, IN WHICH CASE SUCH LENDER SHALL NOT BE REQUIRED TO
DELIVER ANY SUCH FORM OR CERTIFICATE PURSUANT TO THIS SECTION 5.06(B). 
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL BE REQUIRED TO DELIVER ANY SUCH
FORM OR CERTIFICATE IF A CHANGE IN TREATY, LAW OR REGULATION HAS OCCURRED PRIOR
TO THE DATE ON WHICH SUCH DELIVERY WOULD OTHERWISE BE REQUIRED THAT RENDERS ANY
SUCH FORM OR CERTIFICATE INAPPLICABLE OR WOULD PREVENT THE LENDER FROM DULY
COMPLETING AND DELIVERING ANY SUCH FORM OR CERTIFICATE WITH RESPECT TO IT AND
SUCH LENDER SO ADVISES BORROWER.


 


(C)           EACH LENDER AND ADMINISTRATIVE AGENT THAT IS A “UNITED STATES
PERSON” (AS SUCH TERM IS DEFINED IN SECTION 7701(A)(30) OF THE CODE) (OTHER THAN
PERSONS THAT ARE CORPORATIONS OR OTHERWISE EXEMPT FROM UNITED STATES BACKUP
WITHHOLDING TAX) SHALL DELIVER AT THE TIME(S) AND IN THE MANNER(S) PRESCRIBED BY
APPLICABLE LAW, TO BORROWER AND ADMINISTRATIVE AGENT (AS APPLICABLE), A PROPERLY
COMPLETED AND DULY EXECUTED INTERNAL REVENUE SERVICE FORM W-9, OR ANY SUCCESSOR
FORM, CERTIFYING THAT SUCH PERSON IS EXEMPT FROM UNITED STATES BACKUP
WITHHOLDING TAX ON PAYMENTS MADE HEREUNDER.


 


(D)           IN ADDITION, BORROWER AGREES TO (AND SHALL TIMELY) PAY ANY PRESENT
OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES,
CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER OR UNDER
THE NOTES OR FROM THE EXECUTION,

 

84

--------------------------------------------------------------------------------


 


DELIVERY, FILING, RECORDATION OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO,
THIS AGREEMENT OR THE NOTES (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


 


(E)           ANY LENDER CLAIMING ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO
THIS SECTION 5.06 AGREES TO USE (AT THE CREDIT PARTIES’ EXPENSE) REASONABLE
EFFORTS (CONSISTENT WITH ITS INTERNAL POLICY AND LEGAL AND REGULATORY
RESTRICTIONS) TO CHANGE THE JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF THE
MAKING OF SUCH CHANGE WOULD AVOID THE NEED FOR, OR IN THE OPINION OF SUCH
LENDER, MATERIALLY REDUCE THE AMOUNT OF, ANY SUCH ADDITIONAL AMOUNTS THAT MAY
THEREAFTER ACCRUE AND WOULD NOT, IN THE SOLE JUDGMENT OF SUCH LENDER, BE
OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


 


(F)            IF (I) ADMINISTRATIVE AGENT OR ANY LENDER RECEIVES A CASH REFUND
IN RESPECT OF AN OVERPAYMENT OF TAXES FROM A GOVERNMENTAL AUTHORITY WITH RESPECT
TO, AND ACTUALLY RESULTING FROM, AN AMOUNT OF TAXES ACTUALLY PAID TO OR ON
BEHALF OF ADMINISTRATIVE AGENT OR SUCH LENDER BY BORROWER (A “TAX BENEFIT”) AND
(II) ADMINISTRATIVE AGENT OR SUCH LENDER DETERMINES IN ITS GOOD FAITH SOLE
DISCRETION THAT SUCH TAX BENEFIT HAS BEEN CORRECTLY PAID BY SUCH GOVERNMENTAL
AUTHORITY, AND WILL NOT BE REQUIRED TO BE REPAID TO SUCH GOVERNMENTAL AUTHORITY,
THEN ADMINISTRATIVE AGENT OR SUCH LENDER SHALL NOTIFY BORROWER OF SUCH TAX
BENEFIT AND FORWARD THE PROCEEDS OF SUCH TAX BENEFIT (OR RELEVANT PORTION
THEREOF) TO BORROWER AS REDUCED BY ANY REASONABLE EXPENSE OR LIABILITY INCURRED
BY ADMINISTRATIVE AGENT OR SUCH LENDER IN CONNECTION WITH OBTAINING SUCH TAX
BENEFIT; PROVIDED, HOWEVER, THAT BORROWER, UPON THE REQUEST OF ADMINISTRATIVE
AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO BORROWER (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT ADMINISTRATIVE
AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL
AUTHORITY.  THIS SECTION 5.06(F) SHALL NOT BE CONSTRUED TO REQUIRE
ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO BORROWER
OR ANY OTHER PERSON.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN NO EVENT WILL
ANY LENDER BE REQUIRED TO PAY ANY AMOUNT TO BORROWER THE PAYMENT OF WHICH WOULD
PLACE SUCH LENDER IN A LESS FAVORABLE NET AFTER-TAX POSITION THAN SUCH LENDER
WOULD HAVE BEEN IN IF THE ADDITIONAL AMOUNTS GIVING RISE TO SUCH REFUND OF ANY
TAXES HAD NEVER BEEN PAID.


 


ARTICLE VI.


 


GUARANTEES

 


SECTION 6.01.    THE GUARANTEES.  THE SUBSIDIARY GUARANTORS HEREBY JOINTLY AND
SEVERALLY GUARANTEE AS PRIMARY OBLIGORS AND NOT AS SURETIES TO EACH CREDITOR AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS THE PROMPT PAYMENT IN FULL WHEN DUE
(WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF THE PRINCIPAL OF
AND INTEREST (INCLUDING ANY INTEREST, FEES, COSTS OR CHARGES THAT WOULD ACCRUE
BUT FOR THE PROVISIONS OF THE BANKRUPTCY CODE AFTER ANY BANKRUPTCY OR INSOLVENCY
PETITION UNDER THE BANKRUPTCY CODE) ON THE LOANS MADE BY THE LENDERS TO, AND THE
NOTES HELD BY EACH LENDER OF, BORROWER, AND ALL OTHER OBLIGATIONS FROM TIME TO
TIME OWING TO THE CREDITORS BY ANY CREDIT PARTY UNDER ANY CREDIT DOCUMENT OR
SWAP CONTRACT ENTERED INTO WITH A SWAP PROVIDER, IN EACH CASE STRICTLY IN
ACCORDANCE WITH THE TERMS THEREOF, BUT, IN THE CASE OF SWAP CONTRACTS NOT IF
SUCH SWAP PROVIDER PROVIDES NOTICE TO BORROWER THAT IT DOES NOT WANT SUCH SWAP
CONTRACT TO BE SECURED (SUCH OBLIGATIONS BEING HEREIN COLLECTIVELY CALLED THE
“GUARANTEED OBLIGATIONS”).  THE SUBSIDIARY GUARANTORS HEREBY JOINTLY AND
SEVERALLY AGREE THAT

 

85

--------------------------------------------------------------------------------


 


IF BORROWER OR OTHER SUBSIDIARY GUARANTOR(S) SHALL FAIL TO PAY IN FULL WHEN DUE
(WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE) ANY OF THE GUARANTEED
OBLIGATIONS, SUCH SUBSIDIARY GUARANTORS WILL PROMPTLY PAY THE SAME, WITHOUT ANY
DEMAND OR NOTICE WHATSOEVER, AND THAT IN THE CASE OF ANY EXTENSION OF TIME OF
PAYMENT OR RENEWAL OF ANY OF THE GUARANTEED OBLIGATIONS, THE SAME WILL BE
PROMPTLY PAID IN FULL WHEN DUE (WHETHER AT EXTENDED MATURITY, BY ACCELERATION OR
OTHERWISE) IN ACCORDANCE WITH THE TERMS OF SUCH EXTENSION OR RENEWAL.

 


SECTION 6.02.    OBLIGATIONS UNCONDITIONAL.  THE OBLIGATIONS OF THE SUBSIDIARY
GUARANTORS UNDER SECTION 6.01 SHALL CONSTITUTE A GUARANTY OF PAYMENT AND ARE
ABSOLUTE, IRREVOCABLE AND UNCONDITIONAL, JOINT AND SEVERAL, IRRESPECTIVE OF THE
VALUE, GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY OF THE GUARANTEED
OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT, THE NOTES OR ANY OTHER AGREEMENT
OR INSTRUMENT REFERRED TO HEREIN OR THEREIN, OR ANY SUBSTITUTION, RELEASE OR
EXCHANGE OF ANY OTHER GUARANTEE OF OR SECURITY FOR ANY OF THE GUARANTEED
OBLIGATIONS, AND, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IRRESPECTIVE OF ANY OTHER CIRCUMSTANCE WHATSOEVER THAT MIGHT OTHERWISE
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SURETY OR SUBSIDIARY
GUARANTOR (EXCEPT FOR PAYMENT IN FULL).  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IT IS AGREED THAT THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING
SHALL NOT ALTER OR IMPAIR THE LIABILITY OF THE SUBSIDIARY GUARANTORS HEREUNDER
WHICH SHALL REMAIN ABSOLUTE, IRREVOCABLE AND UNCONDITIONAL UNDER ANY AND ALL
CIRCUMSTANCES AS DESCRIBED ABOVE:

 

(i)            at any time or from time to time, without notice to the
Subsidiary Guarantors, the time for any performance of or compliance with any of
the Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Credit Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(iii)          any Lien or security interest granted to, or in favor of, L/C
Lender or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected; or

 

(iv)          the release of any other Subsidiary Guarantor.

 

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Creditor thereof exhaust any right, power or remedy or proceed against Borrower
under this Agreement or the Notes or any other agreement or instrument referred
to herein or therein, or against any other person under any other guarantee of,
or security for, any of the Guaranteed Obligations.  The Subsidiary Guarantors
waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Creditor thereof upon this guarantee or acceptance of
this guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this guarantee, and all dealings between Borrower and the Creditors shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this

 

86

--------------------------------------------------------------------------------


 

guarantee.  This guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by the Creditors, and the obligations and liabilities of the
Subsidiary Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Creditors or any other person at any time of any right or remedy
against Borrower or against any other person which may be or become liable in
respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto.  This guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Subsidiary Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

 


SECTION 6.03.    REINSTATEMENT.  THE OBLIGATIONS OF THE SUBSIDIARY GUARANTORS
UNDER THIS ARTICLE VI SHALL BE AUTOMATICALLY REINSTATED IF AND TO THE EXTENT
THAT FOR ANY REASON ANY PAYMENT BY OR ON BEHALF OF BORROWER OR OTHER CREDIT
PARTY IN RESPECT OF THE GUARANTEED OBLIGATIONS IS RESCINDED OR MUST BE OTHERWISE
RESTORED BY ANY HOLDER OF ANY OF THE GUARANTEED OBLIGATIONS, WHETHER AS A RESULT
OF ANY PROCEEDINGS IN BANKRUPTCY OR REORGANIZATION OR OTHERWISE.  THE SUBSIDIARY
GUARANTORS JOINTLY AND SEVERALLY AGREE THAT THEY WILL INDEMNIFY EACH CREDITOR ON
DEMAND FOR ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE FEES OF
COUNSEL) INCURRED BY SUCH CREDITOR IN CONNECTION WITH SUCH RESCISSION OR
RESTORATION, INCLUDING ANY SUCH COSTS AND EXPENSES INCURRED IN DEFENDING AGAINST
ANY CLAIM ALLEGING THAT SUCH PAYMENT CONSTITUTED A PREFERENCE, FRAUDULENT
TRANSFER OR SIMILAR PAYMENT UNDER ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW,
OTHER THAN ANY COSTS OR EXPENSES RESULTING FROM THE GROSS NEGLIGENCE OR BAD
FAITH OF SUCH CREDITOR.

 


SECTION 6.04.    SUBROGATION; SUBORDINATION.  EACH SUBSIDIARY GUARANTOR HEREBY
AGREES THAT UNTIL THE PAYMENT AND SATISFACTION IN FULL IN CASH OF ALL GUARANTEED
OBLIGATIONS AND THE EXPIRATION AND TERMINATION OF THE COMMITMENTS OF THE LENDERS
UNDER THIS AGREEMENT IT SHALL NOT EXERCISE ANY RIGHT OR REMEDY ARISING BY REASON
OF ANY PERFORMANCE BY IT OF ITS GUARANTEE IN SECTION 6.01, WHETHER BY
SUBROGATION OR OTHERWISE, AGAINST BORROWER OR ANY OTHER SUBSIDIARY GUARANTOR OF
ANY OF THE GUARANTEED OBLIGATIONS OR ANY SECURITY FOR ANY OF THE GUARANTEED
OBLIGATIONS.  THE PAYMENT OF ANY AMOUNTS DUE WITH RESPECT TO ANY INDEBTEDNESS OF
BORROWER OR ANY OTHER SUBSIDIARY GUARANTOR NOW OR HEREAFTER OWING TO ANY
SUBSIDIARY GUARANTOR OR BORROWER BY REASON OF ANY PAYMENT BY SUCH SUBSIDIARY
GUARANTOR UNDER THE GUARANTEE IN THIS ARTICLE VI IS HEREBY SUBORDINATED TO THE
PRIOR PAYMENT IN FULL IN CASH OF THE GUARANTEED OBLIGATIONS.  EACH SUBSIDIARY
GUARANTOR AGREES THAT IT WILL NOT DEMAND, SUE FOR OR OTHERWISE ATTEMPT TO
COLLECT ANY SUCH INDEBTEDNESS OF BORROWER TO SUCH SUBSIDIARY GUARANTOR UNTIL THE
OBLIGATIONS SHALL HAVE BEEN PAID IN FULL IN CASH.  IF, NOTWITHSTANDING THE
FOREGOING SENTENCE, ANY SUBSIDIARY GUARANTOR SHALL PRIOR TO THE PAYMENT IN FULL
IN CASH OF THE GUARANTEED OBLIGATIONS COLLECT, ENFORCE OR RECEIVE ANY AMOUNTS IN
RESPECT OF SUCH INDEBTEDNESS, SUCH AMOUNTS SHALL BE COLLECTED, ENFORCED AND
RECEIVED BY SUCH SUBSIDIARY GUARANTOR AS TRUSTEE FOR CREDITORS AND BE PAID OVER
TO ADMINISTRATIVE AGENT ON ACCOUNT OF THE GUARANTEED OBLIGATIONS WITHOUT
AFFECTING IN ANY MANNER THE LIABILITY OF SUCH SUBSIDIARY GUARANTOR UNDER THE
OTHER PROVISIONS OF THE GUARANTY CONTAINED HEREIN.

 

87

--------------------------------------------------------------------------------


 


SECTION 6.05.    REMEDIES.  THE SUBSIDIARY GUARANTORS JOINTLY AND SEVERALLY
AGREE THAT, AS BETWEEN THE SUBSIDIARY GUARANTORS AND THE LENDERS, THE
OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT AND THE NOTES MAY BE DECLARED TO BE
FORTHWITH DUE AND PAYABLE AS PROVIDED IN ARTICLE XI (AND SHALL BE DEEMED TO HAVE
BECOME AUTOMATICALLY DUE AND PAYABLE IN THE CIRCUMSTANCES PROVIDED IN SAID
ARTICLE XI) FOR PURPOSES OF SECTION 6.01, NOTWITHSTANDING ANY STAY, INJUNCTION
OR OTHER PROHIBITION PREVENTING SUCH DECLARATION (OR SUCH OBLIGATIONS FROM
BECOMING AUTOMATICALLY DUE AND PAYABLE ARISING UNDER THE BANKRUPTCY CODE OR ANY
OTHER FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR OTHER LAW PROVIDING FOR
PROTECTION FROM CREDITORS) AS AGAINST BORROWER AND THAT, IN THE EVENT OF SUCH
DECLARATION (OR SUCH OBLIGATIONS BEING DEEMED TO HAVE BECOME AUTOMATICALLY DUE
AND PAYABLE), SUCH OBLIGATIONS (WHETHER OR NOT DUE AND PAYABLE BY BORROWER)
SHALL FORTHWITH BECOME DUE AND PAYABLE BY THE SUBSIDIARY GUARANTORS FOR PURPOSES
OF SECTION 6.01.

 


SECTION 6.06.    CONTINUING GUARANTEE.  THE GUARANTEE IN THIS ARTICLE VI IS A
CONTINUING GUARANTEE OF PAYMENT, AND SHALL APPLY TO ALL GUARANTEED OBLIGATIONS
WHENEVER ARISING.

 


SECTION 6.07.    GENERAL LIMITATION ON GUARANTEE OBLIGATIONS.  IN ANY ACTION OR
PROCEEDING INVOLVING ANY STATE CORPORATE LAW, OR ANY STATE, FEDERAL OR FOREIGN
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER LAW AFFECTING THE RIGHTS OF
CREDITORS GENERALLY, IF THE OBLIGATIONS OF ANY SUBSIDIARY GUARANTOR UNDER
SECTION 6.01 WOULD OTHERWISE BE HELD OR DETERMINED TO BE VOID, VOIDABLE, INVALID
OR UNENFORCEABLE, OR SUBORDINATED TO THE CLAIMS OF ANY OTHER CREDITORS, ON
ACCOUNT OF THE AMOUNT OF ITS LIABILITY UNDER SECTION 6.01, THEN, NOTWITHSTANDING
ANY OTHER PROVISION TO THE CONTRARY, THE AMOUNT OF SUCH LIABILITY SHALL, WITHOUT
ANY FURTHER ACTION BY SUCH SUBSIDIARY GUARANTOR, ANY CREDITOR OR ANY OTHER
PERSON, BE AUTOMATICALLY LIMITED AND REDUCED TO THE HIGHEST AMOUNT THAT IS VALID
AND ENFORCEABLE AND NOT SUBORDINATED TO THE CLAIMS OF OTHER CREDITORS AS
DETERMINED IN SUCH ACTION OR PROCEEDING.

 


ARTICLE VII.


 


CONDITIONS PRECEDENT

 


SECTION 7.01.    CONDITIONS TO INITIAL EXTENSIONS OF CREDIT.  THE OBLIGATIONS OF
THE LENDERS TO MAKE ANY INITIAL EXTENSION OF CREDIT HEREUNDER (WHETHER BY MAKING
A LOAN OR ISSUING A REPLACEMENT AND/OR NEW LETTER OF CREDIT) ARE SUBJECT TO THE
SATISFACTION OF THE FOLLOWING (THE DATE OF THE SATISFACTION (OR WAIVER) OF ALL
OF THE CONDITIONS TO THE INITIAL EXTENSION OF CREDIT IN THIS SECTION 7.01, THE
“CLOSING DATE”):

 

(i)            Corporate Documents.  Certified true and complete copies of the
charter and by-laws and all amendments thereto (or equivalent documents) of each
Credit Party and of all corporate or other authority for each Credit Party
(including board of directors (or the functional equivalent thereof) resolutions
and evidence of the incumbency, including specimen signatures, of officers) with
respect to the execution, delivery and performance of such of the Credit
Documents to which each such Credit Party is intended to be a party and each
other document to be delivered by each such Credit Party from time to time in
connection herewith and the extensions of credit hereunder and the consummation
of the Transactions, certified as of the Closing Date as complete and correct
copies thereof by the Secretary or an Assistant Secretary of each such Credit
Party.

 

88

--------------------------------------------------------------------------------


 

(ii)           Officer’s Certificate.  An Officer’s Certificate of Borrower,
dated the Closing Date, certifying (a) to the effect set forth in Sections
7.02(i)(a) and 7.02(i)(b) (giving effect to the provisions contained therein)
and (b) to the effect that all conditions precedent to the making of any
extension of credit to be effected on the Closing Date have been satisfied.

 

(iii)          Opinions of Counsel.  The following opinions, each of which shall
be reasonably satisfactory to Lead Arrangers in form and substance and dated the
date of the initial extension of credit hereunder:

 

(a)           an opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special
counsel to the Credit Parties, in the form of Exhibit F-1;

 

(b)           opinions of Ballard Spahr Andrews & Ingersoll, LLP, Pennsylvania,
Delaware and special counsel to the Credit Parties, in the forms of Exhibit F-2A
and Exhibit F-2B;

 

(c)           opinions of Blitz, Bardgett & Deutsche L.C., Missouri counsel to
those Credit Parties identified therein, in the forms of Exhibit F-3A and
Exhibit F-3B;

 

(d)           an opinion of Bowles Rice McDavid Graff & Love LLP, West Virginia
counsel to those Credit Parties identified therein, in the form of Exhibit F-4;

 

(e)           an opinion of Frank Weinberg Black, P.L., Florida counsel to those
Credit Parties identified therein, in the form of Exhibit F-5;

 

(f)            an opinion of Hopkins & Huebner, P.C., Iowa counsel to those
Credit Parties identified therein, in the form of Exhibit F-6;

 

(g)           opinions of Ice Miller, Indiana counsel to those Credit Parties
identified therein, in the forms of Exhibit F-7A and Exhibit F-7B;

 

(h)           an opinion of Isaacson Rosenbaum P.C., Colorado counsel to those
Credit Parties identified therein, in the form of Exhibit F-8;

 

(i)            an opinion of Phelps Dunbar LLP, Louisiana and Mississippi
counsel and maritime counsel to those Credit Parties identified therein, in the
form of Exhibit F-9;

 

(j)            an opinion of Pierce Atwood LLP, Maine counsel to those Credit
Parties identified therein, in the form of Exhibit F-10;

 

(k)           an opinion of Schottenstein, Zox & Dunn Co., L.P.A., Ohio counsel
to those Credit Parties identified therein, in the form of Exhibit F-11;

 

(l)            an opinion of Shefsky & Froelich, Ltd., Illinois counsel to those
Credit Parties identified therein, in the form of Exhibit F-12; and

 

(m)          an opinion of Blake Cassels & Graydon LLP, Canadian counsel to
those Credit Parties identified therein, in the form of Exhibit F-13; and

 

89

--------------------------------------------------------------------------------


 

(n)           an opinion of McInnes Cooper, Nova Scotia counsel to CHC Casinos
Canada Limited, in the form of Exhibit F-14.

 

(iv)          Notes.  The Notes, duly completed and executed for each Lender
that has requested Notes prior to the Closing Date.

 

(v)           The Credit Agreement.  This Agreement (a) executed and delivered
by a duly authorized officer of each Credit Party and (b) executed and delivered
by a duly authorized officer of each Lender and Agent, which Agreement shall be
reasonably satisfactory to Lead Arrangers in form and substance.

 

(vi)          Collateral Matters.

 

(a)           Filings and Lien Searches.  (A) (i) UCC financing statements,
(ii) certificates of ownership with respect to each Mortgaged Vessel identified
on Schedule 8.13(b) and results of lien searches conducted in the jurisdictions
and against Borrower and its Restricted Subsidiaries, (iii) United States Patent
and Trademark Office and United States Copyright Office filings and
(iv) evidence of payment (or arrangement for payment) of taxes, fees and other
charges for recording of all Security Documents executed and delivered on or
prior to the Closing Date, and (B) the taking of all actions as may be necessary
or, in the reasonable opinion of Lead Arrangers, desirable, to perfect the Liens
created, or purported to be created, by the Security Documents (subject to any
applicable provisions set forth in the Security Agreement with respect to
limitations as to perfection of Liens on the Pledged Collateral described
therein).  All of the foregoing in this clause (vi)(a) shall be reasonably
satisfactory to Lead Arrangers in form and substance.

 

(b)           Security Agreement.  With respect to the Credit Parties (after
giving effect to the Argosy Acquisition), the Security Agreement, such other
pledge agreements reasonably satisfactory to Lead Arrangers, and the Initial
Perfection Certificate, in each case duly authorized, executed and delivered by
the applicable Credit Parties, and the certificates identified under the name of
such Credit Parties in Schedule 5 to the Initial Perfection Certificate
evidencing or representing “Pledged Securities” (as such term is defined in the
Security Agreement), accompanied by undated stock powers, instruments of
assignment or issuer acknowledgments executed in blank if applicable, and the
promissory notes, intercompany notes, instruments and chattel paper identified
under the name of such Credit Parties in Schedule 9 to the Initial Perfection
Certificate (other than such promissory notes, intercompany notes, instruments
and chattel paper that constitute “Special Property” (as such term is defined in
the Security Agreement) of the type described in clauses (a)(2) and (a)(g) of
the definition of “Special Property”), accompanied by undated notations or
instruments of assignment executed in blank, and all of the foregoing shall be
reasonably satisfactory to Lead Arrangers in form and substance (in each case to
the extent required to be delivered pursuant to the terms of the Security
Agreement).

 

(c)           Mortgage Matters.

 

(I)            MORTGAGED REAL PROPERTY.  ON OR PRIOR TO THE CLOSING DATE, EACH
APPLICABLE CREDIT PARTY SHALL HAVE CAUSED TO BE DULY EXECUTED, ACKNOWLEDGED AND
DELIVERED, AS APPROPRIATE, TO COLLATERAL AGENT, ON BEHALF OF THE SECURED
PARTIES:  (1) A MORTGAGE ENCUMBERING

 

90

--------------------------------------------------------------------------------


 

EACH MORTGAGED REAL PROPERTY IDENTIFIED ON SCHEDULE 1.01(C) REASONABLY
SATISFACTORY TO LEAD ARRANGERS AND IN FORM FOR RECORDING IN THE RECORDING OFFICE
OF EACH POLITICAL SUBDIVISION WHERE EACH SUCH MORTGAGED REAL PROPERTY IS
SITUATED, WHICH MORTGAGE SHALL, WHEN RECORDED, BE EFFECTIVE TO CREATE IN FAVOR
OF THE COLLATERAL AGENT ON BEHALF OF THE SECURED PARTIES A VALID, ENFORCEABLE
AND PERFECTED LIEN ON SUCH MORTGAGED REAL PROPERTY SUBORDINATE TO NO LIENS OTHER
THAN PERMITTED COLLATERAL LIENS AND (2) WITH RESPECT TO EACH MORTGAGED REAL
PROPERTY AND MORTGAGE, SUCH FIXTURE FILINGS, TITLE INSURANCE POLICIES, INSURANCE
CERTIFICATES, SURVEYS, CONSENTS, ESTOPPELS, SUBORDINATION, NONDISTURBANCE AND
ATTORNMENT AGREEMENTS, GOVERNMENTAL REAL PROPERTY DISCLOSURE REQUIREMENTS,
CERTIFICATES, AFFIDAVITS, INSTRUMENTS, RETURNS AND OTHER DOCUMENTS DELIVERED IN
CONNECTION WITH THE EXISTING BORROWER CREDIT AGREEMENT SUBSTANTIALLY IN THE FORM
DELIVERED THEREUNDER WITH SUCH CHANGES THERETO AS SHALL BE NECESSARY TO REFLECT
THE TRANSACTIONS AND OTHERWISE REASONABLY SATISFACTORY TO LEAD ARRANGERS AND, TO
THE EXTENT SUCH MORTGAGED REAL PROPERTY WAS NOT ENCUMBERED BY A MORTGAGE IN
CONNECTION WITH THE ORIGINAL BORROWER CREDIT AGREEMENT, ALL OF THE FOREGOING
SHALL BE REQUIRED TO THE SAME EXTENT AS WOULD HAVE BEEN REQUIRED BY SECTIONS
7.01(XI), 7.01(XII), 9.09, 9.10 AND 9.13 OF THE ORIGINAL BORROWER CREDIT
AGREEMENT WITH SUCH CHANGES THERETO AND EXCEPTIONS THEREFROM AS SHALL BE
NECESSARY TO REFLECT THE TRANSACTIONS AND OTHERWISE REASONABLY SATISFACTORY TO
LEAD ARRANGERS, AND ALL OF THE FOREGOING SHALL BE REASONABLY SATISFACTORY TO
LEAD ARRANGERS IN FORM AND SUBSTANCE.

 

(II)           SHIP MORTGAGES.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED WITH
RESPECT TO EACH MORTGAGED VESSEL IDENTIFIED ON SCHEDULE 8.13(B), (1) A SHIP
MORTGAGE REASONABLY SATISFACTORY TO LEAD ARRANGERS AND GRANTING IN FAVOR OF
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES A LEGAL, VALID AND
ENFORCEABLE FIRST PREFERRED SHIP MORTGAGE ON SUCH MORTGAGED VESSEL UNDER
CHAPTER 313 OF TITLE 46 OF THE UNITED STATES CODE SUBJECT TO PERMITTED
COLLATERAL LIENS, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE
APPROPRIATE CREDIT PARTY, IN EACH CASE, TOGETHER WITH SUCH CERTIFICATES,
AFFIDAVITS AND INSTRUMENTS AS SHALL BE REASONABLY REQUIRED IN CONNECTION WITH
FILING OR RECORDATION THEREOF AND TO GRANT A LIEN ON EACH SUCH MORTGAGED VESSEL,
AND (2) CERTIFICATES OF INSURANCE AS REQUIRED BY EACH SHIP MORTGAGE, WHICH
CERTIFICATES SHALL COMPLY WITH THE INSURANCE REQUIREMENTS CONTAINED IN
SECTION 9.02 AND THE APPLICABLE SHIP MORTGAGE, AND ALL OF THE FOREGOING SHALL BE
REASONABLY SATISFACTORY TO LEAD ARRANGERS IN FORM AND SUBSTANCE.

 

(d)           Insurance.  Evidence of insurance complying with the requirements
of Section 9.02 and the Security Documents and certificates naming Collateral
Agent as an additional insured and/or loss payee.

 

(e)           Appraisals.  The Lenders shall have received appraisals for such
Mortgaged Real Properties as Lead Arrangers shall have determined to be
reasonably required under FIRREA and shall have requested not less than 60 days
prior to the Closing Date.

 

(vii)         Financial Statements.  Lead Arrangers and the Lenders shall have
received the following:

 

(a)           the financial statements referred to in Section 8.02; and

 

(b)           (i) the audited consolidated balance sheets of Argosy and its
subsidiaries (before giving effect to the Transactions) as of December 31, 2002,
2003 and 2004 and the related statements of earnings, changes in stockholders’
equity and cash flows for the fiscal years

 

91

--------------------------------------------------------------------------------


 

ended on those dates, together with reports thereon by then certified public
accountants of Argosy and (ii) unaudited interim consolidated balance sheet of
Argosy and its subsidiaries (before giving effect to the Transactions) and the
related statements of earnings, changes in stockholders’ equity and cash flows
for each fiscal quarter ended after December 31, 2004 and at least 45 days prior
to the Closing Date;

 

(viii)        Projections.  On or prior to the Closing Date, Lead Arrangers and,
only to the extent they agree to receive them, the Lenders shall have received
projected consolidated financial statements of Borrower and its Subsidiaries
certified by the chief financial officer or the chief operating officer of
Borrower for the fiscal years 2005 through 2010 (the “Projections”), which
Projections shall reflect the forecasted consolidated financial conditions and
income and expenses of Borrower and its Subsidiaries both before and after
giving effect to the Transactions and the related financing thereof and the
other transactions contemplated hereby (it being understood that nothing
contained in the Projections or any certificate relating thereto shall
constitute a representation that the results forecasted in such Projections will
in fact be achieved).

 

(ix)           Credit Documents in Full Force and Effect; Fee Letter.  The
Credit Documents required to be executed and delivered on or prior to the
Closing Date shall be in full force and effect.  Borrower shall have complied in
all respects with its obligations under the Fee Letter and the Administrative
Agent’s Fee Letter to the extent applicable.

 

(x)            Repayment of Indebtedness.

 

(a)           Borrower and its Restricted Subsidiaries shall have effected (or
will, on the Closing Date, effect) the repayment in full of all obligations and
indebtedness of Borrower and its Restricted Subsidiaries in respect of the
Existing Borrower Credit Agreement, including, without limitation, the
termination of all outstanding commitments in effect under the Existing Borrower
Credit Agreement (with the exception of obligations relating to each applicable
Existing Letter of Credit issued thereunder), on terms and conditions and
pursuant to documentation reasonably satisfactory to Lead Arrangers.  All Liens
and guarantees in respect of such obligations shall have been terminated and
released (or will, on the Closing Date, be terminated and released) (with the
exception of obligations relating to each applicable Existing Letter of Credit
issued thereunder) and Lead Arrangers shall have received (or will, on the
Closing Date, receive) evidence thereof reasonably satisfactory to Lead
Arrangers and a “pay-off” letter or letters reasonably satisfactory to Lead
Arrangers with respect to such obligations and such UCC termination statements,
mortgage releases and other instruments, in each case in proper form for
recording, as Lead Arrangers shall have reasonably requested to release and
terminate of record the Liens securing such obligations (or arrangements for
such release and termination reasonably satisfactory to Lead Arrangers shall
have been made).  (All of the foregoing in this clause (a) shall be referred to
as the “Borrower Refinancings”.)

 

(b)           Borrower and its Restricted Subsidiaries shall have effected (or
will, on the Closing Date, effect) the repayment in full of all obligations and
indebtedness of Argosy and its subsidiaries (without giving effect to the
consummation of the Transactions) in respect of the Existing Argosy Credit
Facility, including, without limitation, the termination of all outstanding
commitments in effect under the Existing Argosy Credit Facility (with the
exception of obligations relating to each applicable Existing Letter of Credit
issued thereunder) on terms and

 

92

--------------------------------------------------------------------------------


 

conditions and pursuant to documentation reasonably satisfactory to Lead
Arrangers.  All Liens and guarantees in respect of such Indebtedness shall have
been terminated and released (or will, on the Closing Date, be terminated and
released) and Lead Arrangers shall have received evidence thereof reasonably
satisfactory to Lead Arrangers and a “pay-off” letter or letters reasonably
satisfactory to Lead Arrangers with respect to such Indebtedness; in addition,
from any person holding any Lien securing any such Indebtedness, such Uniform
Commercial Code termination statements, mortgage releases and other instruments,
in each case in proper form for recording, as Lead Arrangers shall have
reasonably requested to release and terminate of record the Liens securing such
Indebtedness (or arrangements for such release and termination reasonably
satisfactory to Lead Arrangers shall have been made).  In addition, Borrower
shall, or shall have caused one of its Restricted Subsidiaries or Argosy to,
have commenced the Argosy Notes Tender/Consent in accordance with the applicable
Existing Argosy Indentures and with all applicable laws, rules and regulations
and all Existing Argosy Notes validly tendered pursuant to the Argosy Notes
Tender/Consent shall have been purchased (or will, on the Closing Date, be
purchased) and a supplemental indenture eliminating all significant restrictive
covenants therein that is in a form and substance reasonably satisfactory to
Lead Arrangers shall have been executed by the applicable trustees and Argosy. 
After giving effect to the Argosy Notes Tender/Consent, all Existing Argosy
Notes tendered pursuant thereto shall cease to be outstanding and shall have
been discharged.  All of the foregoing in this clause (b) shall be referred to
as the “Argosy Refinancings”.

 

(xi)           Existing Indebtedness.  Immediately upon giving effect to the
Transactions and the credit extensions on the Closing Date, Borrower and its
Restricted Subsidiaries shall have outstanding no Indebtedness or preferred
stock (or direct or indirect guarantees or other credit support in respect
thereof) outstanding other than the Existing Indebtedness and intercompany
Indebtedness.

 

(xii)          Consummation of Transactions.

 

(a)           The Transactions and the consummation thereof shall be in
compliance in all material respects with all applicable Laws (including Gaming
Laws and Regulation T, Regulation U and Regulation X) and all applicable gaming
approvals and other applicable regulatory approvals.  After giving effect to the
Transactions, there shall be no conflict with, or default under, any material
Contractual Obligation of Borrower and its Restricted Subsidiaries (including
any such material Contractual Obligations (i) acquired pursuant to the Argosy
Acquisition, (ii) entered into pursuant to the Transactions and (iii) in respect
of the Borrower Outstanding Bonds) (except as Lead Arrangers shall otherwise
agree).

 

(b)           The Argosy Acquisition shall have been (or shall be
contemporaneously with or immediately following the making of the initial Loans
hereunder) consummated in a manner consistent with the Argosy Acquisition
Agreement, unless otherwise consented to by Lead Arrangers (such consent not to
be unreasonably withheld or delayed).  Any documentation executed and delivered
in connection with the Argosy Acquisition Agreement not delivered to Lead
Arrangers on or prior to November 3, 2004 shall be reasonably satisfactory in
form and substance to Lead Arrangers.  All conditions precedent to the
consummation of the Argosy Acquisition, as set forth in the Argosy Acquisition
Agreement, shall have been satisfied in all material respects, and not otherwise
waived in any material respect except, in each case, with the consent of Lead
Arrangers (such consent not to be unreasonably withheld or delayed), to the

 

93

--------------------------------------------------------------------------------


 

satisfaction of Lead Arrangers.  Lead Arrangers shall have received a true and
correct copy of a certificate of merger filed (or to be filed concurrently with
or immediately following the making of the initial Loans hereunder) with the
Secretary of State of the State of Delaware evidencing the effectiveness of the
Argosy Acquisition.

 

(xiii)         Approvals.  All necessary gaming approvals and Governmental
Authority and third party approvals and/or consents in connection with the
Transactions, including without limitation, the transactions contemplated by the
Credit Documents (excluding consents from third parties pertaining to collateral
and security for the Loans which are addressed elsewhere in this Article VII)
shall have been obtained and shall remain in full force and effect, and all
applicable waiting periods shall have expired without any action being taken by
any competent authority which restrains, enjoins, prevents or imposes materially
adverse conditions upon the consummation of the Transactions.  In addition,
there shall not exist any judgment, order, injunction or other restraint, and
there shall be no pending litigation or proceeding by any Governmental
Authority, prohibiting, enjoining or imposing materially adverse conditions upon
the Transactions, or on the consummation thereof.  Notwithstanding the
foregoing, it is understood that up to one asset sale in each of the State of
Illinois and the State of Louisiana to the extent required by gaming, regulatory
or antitrust authorities of such respective States in connection with the
transactions contemplated hereby shall not be deemed to restrain, enjoin,
prevent or otherwise impose materially adverse conditions upon the Transactions
or on the consummation thereof.  If requested, Lead Arrangers shall have
received copies of any such approvals or consents referred to above that are so
obtained.

 

(xiv)        Argosy Material Adverse Effect.  Since November 3, 2004, there
shall not have occurred any Argosy Material Adverse Effect.

 

(xv)         Solvency.  The Lenders shall have received a certificate in the
form of Exhibit G from the chief financial officer of Borrower with respect to
the Solvency (on a consolidated basis) of the Credit Parties, taken as a whole,
immediately after giving effect to the consummation of the Transactions (which
may assume the absence of a Default or Event of Default, regardless of the
existence thereof).

 

(xvi)        Environmental Reports.  Lead Arrangers shall have received (if
reasonably requested by them) Phase I reports from environmental consultants
(which consultants shall be reasonably satisfactory to Lead Arrangers), and such
Phase II reports (if reasonably requested by Lead Arrangers) as recommended or
prudently suggested by the Phase I reports with respect to the real properties
of Argosy and its subsidiaries.

 

(xvii)       Payment of Fees and Expenses.  All costs, fees, expenses
(including, without limitation, reasonable legal fees and expenses of Cahill
Gordon & Reindel LLP and of local counsel to Lead Arrangers, if any) of
Administrative Agent, Lead Arrangers and (in the case of fees only) the Lenders,
and other compensation contemplated hereby, by the Fee Letter and by the
Administrative Agent’s Fee Letter, in each case payable to Administrative Agent,
Lead Arrangers and/or the Lenders in respect of the Transactions shall have been
paid to the extent due.

 

(xviii)      Documents.  Administrative Agent and Lead Arrangers shall have
received copies of the Transfer Agreements in effect on the Closing Date and any
amendments

 

94

--------------------------------------------------------------------------------


 

thereto and each material document and instrument delivered in connection
therewith, in each case duly executed by each party thereto, and certified by a
Responsible Officer as true and correct copies thereof.

 

Notwithstanding anything contained in Sections 7.01(vi)(b), 7.01(vi)(c) and
7.01(xiii) to the contrary, in each case, it is understood and agreed that no
Lien(s), Mortgage(s) or Ship Mortgage(s) in favor of Collateral Agent on any
Property of the applicable Restricted Subsidiary and/or no Guarantee of the
applicable Restricted Subsidiary in each case shall be required to be granted or
delivered at the Closing Date as a result of such being prohibited by the
applicable Gaming Authorities or applicable Law; provided, however, that
Borrower has used its commercially reasonable efforts to obtain such approvals
for such at the Closing Date (in each case, such Lien(s), Mortgage(s), Ship
Mortgage(s) and/or Guarantee(s) not so delivered or granted, an “Undelivered
Closing Collateral”).  Notwithstanding the foregoing, it is understood and
agreed that no Lien(s), Mortgage(s) or Ship Mortgage(s) in favor of Collateral
Agent on any of the Argosy Baton Rouge Assets and no Guarantee of any of the
Argosy Louisiana Subsidiaries in each case shall be granted or delivered at the
Closing Date as a result of the FTC Order.

 


SECTION 7.02.    CONDITIONS TO ALL EXTENSIONS OF CREDIT.  THE OBLIGATIONS OF THE
LENDERS TO MAKE ANY LOAN OR OTHERWISE EXTEND ANY CREDIT TO BORROWER UPON THE
OCCASION OF EACH BORROWING OR OTHER EXTENSION OF CREDIT (WHETHER BY MAKING A
LOAN OR ISSUING A LETTER OF CREDIT) HEREUNDER (INCLUDING THE INITIAL BORROWING)
IS SUBJECT TO THE FURTHER CONDITIONS PRECEDENT THAT:

 

(i)            No Default or Event of Default; Representations and Warranties
True.  Both immediately prior to the making of such Loan or other extension of
credit and also after giving pro forma effect thereto and to the intended use
thereof:

 

(a)           no Default or Event of Default shall have occurred and be
continuing; provided, however, that, in the case of the Closing Date and the
making of Loans and extensions of credit in connection therewith, this condition
shall be limited to no Specified Default having occurred and being continuing;

 

(b)           each of the representations and warranties made by the Credit
Parties in Article VIII and by each Credit Party in each of the other Credit
Documents to which it is a party shall be true and correct in all material
respects on and as of the date of the making of such Loan or other extension of
credit with the same force and effect as if made on and as of such date (it
being understood and agreed that any such representation or warranty which by
its terms is made as of an earlier date shall be required to be true and correct
in all material respects only as such earlier date); provided, however, that, in
the case of the Closing Date and the making of Loans and extensions of credit in
connection therewith, the condition set forth in this clause shall only relate
to the Specified Representations; and

 

(c)           the sum of the aggregate amount of the outstanding Revolving
Loans, plus the aggregate amount of the outstanding Swingline Loans plus the

 

95

--------------------------------------------------------------------------------


 

aggregate outstanding L/C Liabilities shall not exceed the Total Revolving
Commitments then in effect.

 

(ii)           Notice of Borrowing.  Administrative Agent shall have received a
Notice of Borrowing and/or Letter of Credit Request, as applicable, duly
completed and complying with Section 4.05.  Each Notice of Borrowing or Letter
of Credit Request delivered by Borrower hereunder shall constitute a
representation and warranty by Borrower that on and as of the date of such
notice and on and as of the relevant borrowing date or date of issuance of a
Letter of Credit (both immediately before and after giving effect to such
borrowing or issuance and the application of the proceeds thereof) that the
applicable conditions in Sections 7.01 or 7.02, as the case may be, have been
satisfied.

 


ARTICLE VIII.


 


REPRESENTATIONS AND WARRANTIES

 

Each Credit Party represents and warrants to the Creditors that at and as of the
Closing Date (with respect to the Specified Representations only) and at and as
of each Funding Date (but with respect to the Specified Representations only on
the initial Funding Date), in each case immediately before and immediately after
giving effect to the transactions to occur on such date (including, with respect
to the Closing Date, the Transactions):

 


SECTION 8.01.    CORPORATE EXISTENCE; COMPLIANCE WITH LAW.

 


(A)           BORROWER AND EACH RESTRICTED SUBSIDIARY (I) IS A CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER ENTITY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION; (II) HAS ALL REQUISITE CORPORATE OR OTHER POWER AND AUTHORITY, AND
HAS ALL GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS NECESSARY
TO OWN ITS PROPERTY AND CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED; AND
(III) IS QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN ALL JURISDICTIONS
IN WHICH THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION
NECESSARY; EXCEPT, IN THE CASE OF CLAUSES (I), (II) AND (III) WHERE THE FAILURE
THEREOF INDIVIDUALLY OR IN THE AGGREGATE WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT; AND


 


(B)           NEITHER BORROWER NOR ANY RESTRICTED SUBSIDIARY NOR ANY OF ITS
PROPERTY IS IN VIOLATION OF, NOR WILL THE CONTINUED OPERATION OF BORROWER’S OR
SUCH RESTRICTED SUBSIDIARY’S PROPERTY AS CURRENTLY CONDUCTED VIOLATE, ANY
REQUIREMENT OF LAW (INCLUDING, WITHOUT LIMITATION, ANY ZONING OR BUILDING
ORDINANCE, CODE OR APPROVAL OR PERMITS OR ANY RESTRICTIONS OF RECORD OR
AGREEMENTS AFFECTING THE REAL PROPERTY) OR IS IN DEFAULT WITH RESPECT TO ANY
JUDGMENT, WRIT, INJUNCTION, DECREE OR ORDER OF ANY GOVERNMENTAL AUTHORITY, WHERE
SUCH VIOLATIONS OR DEFAULTS WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 8.02.    FINANCIAL CONDITION; ETC. BORROWER HAS DELIVERED TO THE LENDERS
(I) THE AUDITED CONSOLIDATED BALANCE SHEETS OF BORROWER AND ITS SUBSIDIARIES
(BEFORE GIVING EFFECT TO THE TRANSACTIONS) AS OF DECEMBER 31, 2002, 2003 AND
2004 AND THE RELATED STATEMENTS OF EARNINGS, CHANGES IN STOCKHOLDERS’ EQUITY AND
CASH FLOWS FOR THE FISCAL YEARS ENDED ON THOSE DATES, TOGETHER WITH REPORTS
THEREON BY BDO SEIDMAN LLP, CERTIFIED PUBLIC ACCOUNTANTS, (II) UNAUDITED INTERIM
CONSOLIDATED BALANCE SHEET OF BORROWER AND ITS SUBSIDIARIES (BEFORE GIVING

 

96

--------------------------------------------------------------------------------


 


EFFECT TO THE TRANSACTIONS) AND THE RELATED STATEMENTS OF EARNINGS, CHANGES IN
STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR EACH FISCAL QUARTER ENDED AFTER
DECEMBER 31, 2004 AND AT LEAST 45 DAYS PRIOR TO THE CLOSING DATE, AND
(III) UNAUDITED INTERIM CONSOLIDATED BALANCE SHEET OF BORROWER AND ITS
SUBSIDIARIES (BEFORE GIVING EFFECT TO THE TRANSACTIONS) AND THE RELATED
STATEMENTS OF EARNINGS, CHANGES IN STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR EACH
FISCAL MONTH (EXCLUDING FISCAL MONTHS ENDING ON THE SAME DATE AS ANY FISCAL
QUARTER) ENDED AFTER DECEMBER 31, 2004 THROUGH THE FISCAL MONTH ENDED
JULY 2005.  ALL OF SAID FINANCIAL STATEMENTS, INCLUDING IN EACH CASE THE RELATED
SCHEDULES AND NOTES, ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AND
HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED AND PRESENT
FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF BORROWER AND ITS
SUBSIDIARIES AS OF THE RESPECTIVE DATES OF SAID BALANCE SHEETS AND THE RESULTS
OF THEIR OPERATIONS FOR THE RESPECTIVE PERIODS COVERED THEREBY, SUBJECT (IN THE
CASE OF INTERIM STATEMENTS) TO NORMAL PERIOD-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES.

 


SECTION 8.03.    LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 8.03, THERE IS NO
PROCEEDING (OTHER THAN ANY (A) QUI TAM PROCEEDING, TO WHICH THIS SECTION 8.03 IS
LIMITED TO BORROWER’S KNOWLEDGE, AND (B) NORMAL OVERSEEING REVIEWS OF THE GAMING
AUTHORITIES) PENDING AGAINST, OR TO THE KNOWLEDGE OF BORROWER, THREATENED IN
WRITING AGAINST OR AFFECTING, BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OR
ANY OF ITS RESPECTIVE PROPERTIES BEFORE ANY GOVERNMENTAL AUTHORITY OR PRIVATE
ARBITRATOR THAT (I) EITHER INDIVIDUALLY OR IN THE AGGREGATE, WOULD HAVE A
MATERIAL ADVERSE EFFECT OR (II) CHALLENGES THE VALIDITY OR ENFORCEABILITY OF ANY
OF THE CREDIT DOCUMENTS.

 


SECTION 8.04.    NO BREACH; NO DEFAULT.

 


(A)           NONE OF THE EXECUTION, DELIVERY AND PERFORMANCE BY ANY CREDIT
PARTY OF ANY CREDIT DOCUMENT OR TRANSACTION DOCUMENT TO WHICH IT IS A PARTY NOR
THE CONSUMMATION OF THE TRANSACTIONS HEREIN AND THEREIN CONTEMPLATED (INCLUDING
THE TRANSACTIONS) DO OR WILL (I) CONFLICT WITH OR RESULT IN A BREACH OF, OR
REQUIRE ANY CONSENT (WHICH HAS NOT BEEN OBTAINED AND IS IN FULL FORCE AND
EFFECT) UNDER, ANY ORGANIZATIONAL DOCUMENT OF ANY CREDIT PARTY OR ANY APPLICABLE
REQUIREMENT OF LAW (INCLUDING, WITHOUT LIMITATION, ANY GAMING LAW) OR ANY ORDER,
WRIT, INJUNCTION OR DECREE OF ANY GOVERNMENTAL AUTHORITY BINDING ON ANY CREDIT
PARTY, OR TORTIOUSLY INTERFERE WITH, RESULT IN A BREACH OF, OR REQUIRE
TERMINATION OF, ANY TERM OR PROVISION OF ANY CONTRACTUAL OBLIGATION OF ANY
CREDIT PARTY OR (II) CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A
DEFAULT UNDER ANY SUCH CONTRACTUAL OBLIGATION, OR (III) RESULT IN OR REQUIRE THE
CREATION OR IMPOSITION OF ANY LIEN (EXCEPT FOR THE LIENS CREATED PURSUANT TO THE
SECURITY DOCUMENTS) UPON ANY PROPERTY OF ANY CREDIT PARTY PURSUANT TO THE TERMS
OF ANY SUCH CONTRACTUAL OBLIGATION, EXCEPT WITH RESPECT TO EACH OF THE FOREGOING
WHICH WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 8.05.    ACTION.  EACH COMPANY HAS ALL NECESSARY CORPORATE OR OTHER
ORGANIZATIONAL POWER, AUTHORITY AND LEGAL RIGHT TO EXECUTE, DELIVER AND PERFORM
ITS OBLIGATIONS UNDER EACH CREDIT DOCUMENT AND TRANSACTION DOCUMENT TO WHICH IT
IS A PARTY AND TO CONSUMMATE THE TRANSACTIONS HEREIN AND THEREIN CONTEMPLATED;
THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH COMPANY OF EACH CREDIT DOCUMENT
AND TRANSACTION DOCUMENT TO WHICH IT IS A PARTY AND THE CONSUMMATION OF THE
TRANSACTIONS HEREIN AND THEREIN CONTEMPLATED HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE, PARTNERSHIP OR OTHER ORGANIZATIONAL ACTION ON ITS PART;

 

97

--------------------------------------------------------------------------------


 


AND THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY EACH
CREDIT PARTY AND CONSTITUTES, AND EACH OF THE NOTES AND THE OTHER CREDIT
DOCUMENTS AND TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY WHEN EXECUTED AND
DELIVERED BY SUCH CREDIT PARTY (IN THE CASE OF THE NOTES, FOR VALUE) WILL
CONSTITUTE, ITS LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST EACH
CREDIT PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY (A) BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS OF GENERAL APPLICABILITY FROM TIME TO TIME IN EFFECT
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS AND REMEDIES AND (B) THE
APPLICATION OF GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).

 


SECTION 8.06.    APPROVALS.  NO AUTHORIZATIONS, APPROVALS OR CONSENTS OF, AND NO
FILINGS OR REGISTRATIONS WITH, ANY GOVERNMENTAL AUTHORITY OR ANY SECURITIES
EXCHANGE ARE NECESSARY FOR THE EXECUTION, DELIVERY OR PERFORMANCE BY ANY COMPANY
OF THE CREDIT DOCUMENTS AND THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY OR
FOR THE LEGALITY, VALIDITY OR ENFORCEABILITY HEREOF OR THEREOF OR FOR THE
CONSUMMATION OF THE TRANSACTIONS HEREIN AND THEREIN CONTEMPLATED, EXCEPT FOR:
(I) FILINGS AND RECORDINGS IN RESPECT OF THE LIENS CREATED PURSUANT TO THE
SECURITY DOCUMENTS, (II) THE FILING OF EXECUTED COPIES OF THE CREDIT AGREEMENT,
THE SECURITY AGREEMENT AND THE NOTES EXECUTED ON THE CLOSING DATE WITH THE
MISSISSIPPI GAMING COMMISSION WITHIN 30 DAYS AFTER THE CLOSING DATE, (III) THE
DELIVERY OF EXECUTED COPIES OF THE CREDIT AGREEMENT, THE SECURITY AGREEMENT, THE
NOTES EXECUTED ON THE CLOSING DATE AND THE INDIANA MORTGAGE DOCUMENTS TO THE
INDIANA GAMING COMMISSION, (IV) THE FILINGS REFERRED TO IN SECTION 8.14,
(V) WAIVER BY THE GAMING AUTHORITIES OF ANY QUALIFICATION REQUIREMENT ON THE
PART OF THE LENDERS WHO DO NOT OTHERWISE QUALIFY OR ARE NOT BANKS OR LICENSED
LENDING INSTITUTIONS, (VI) PRIOR APPROVAL OF THE TRANSACTIONS BY THE GAMING
AUTHORITIES, AND (VII) CONSENTS, AUTHORIZATIONS AND FILINGS THAT HAVE BEEN
OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT OR THE FAILURE OF WHICH TO
OBTAIN WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 


SECTION 8.07.    ERISA AND FOREIGN EMPLOYEE BENEFIT MATTERS.  EXCEPT AS SET
FORTH ON SCHEDULE 8.07, NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY IS REASONABLY EXPECTED TO OCCUR, WOULD RESULT IN A MATERIAL ADVERSE
EFFECT.  EXCEPT AS SET FORTH ON SCHEDULE 8.07, AS OF THE CLOSING DATE, NO MEMBER
OF THE ERISA GROUP MAINTAINS OR CONTRIBUTES TO ANY PENSION PLAN.  EXCEPT AS SET
FORTH ON SCHEDULE 8.07, EACH ERISA ENTITY IS IN COMPLIANCE WITH THE PRESENTLY
APPLICABLE PROVISIONS OF ERISA AND THE CODE WITH RESPECT TO EACH EMPLOYEE
BENEFIT PLAN (OTHER THAN TO THE EXTENT SUCH FAILURE TO COMPLY WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT).  EXCEPT AS DISCLOSED ON SCHEDULE 8.07, USING ACTUARIAL
ASSUMPTIONS AND COMPUTATION METHODS CONSISTENT WITH PART 1 OF SUBTITLE E OF
TITLE IV OF ERISA, THE AGGREGATE LIABILITIES OF ANY ERISA ENTITY TO ALL
MULTIEMPLOYER PLANS IN THE EVENT OF A COMPLETE WITHDRAWAL THEREFROM, AS OF THE
CLOSE OF THE MOST RECENT FISCAL YEAR OF EACH SUCH MULTIEMPLOYER PLAN THAT
PRECEDES THE CLOSING DATE, WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT.

 

Each Foreign Plan is in compliance in all material respects with all laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents for such Foreign Plan (other than to the extent such failure
to comply would not have a Material Adverse Effect).  The aggregate of the
liabilities to provide all of the accrued benefits under any funded Foreign Plan
(based on reasonable assumptions used by such Foreign Plan) does not as of the
most recent valuation report (or as of the end of the most recent plan year if

 

98

--------------------------------------------------------------------------------


 

there is no recent valuation report) exceed the current fair market value of the
assets held in the trust or other funding vehicle for such Foreign Plan by an
amount that would have a Material Adverse Effect.  Other than to the extent such
failure to comply would not have a Material Adverse Effect, with respect to any
unfunded Foreign Plan, reasonable reserves have been established in accordance
with prudent business practice or where required by ordinary accounting
practices in the jurisdiction in which such Foreign Plan is maintained.  There
are no actions, suits or claims (other than routine claims for benefits) pending
or, to Borrower’s knowledge, threatened against Borrower or any of its
Restricted Subsidiaries or any ERISA Entity with respect to any Foreign Plan
that would result in a Material Adverse Effect.

 


SECTION 8.08.    TAXES.  EXCEPT AS SET FORTH ON SCHEDULE 8.08 OR AS WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT, (I) ALL TAX RETURNS, STATEMENTS, REPORTS AND
FORMS OR OTHER DOCUMENTS (INCLUDING ESTIMATED TAX OR INFORMATION RETURNS AND
INCLUDING ANY REQUIRED, RELATED OR SUPPORTING INFORMATION) (COLLECTIVELY, THE
“TAX RETURNS”) REQUIRED TO BE FILED WITH ANY TAXING AUTHORITY BY, OR WITH
RESPECT TO, BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES HAVE BEEN TIMELY
FILED IN ACCORDANCE WITH ALL APPLICABLE LAWS; (II) BORROWER AND EACH OF ITS
RESTRICTED SUBSIDIARIES HAS TIMELY PAID OR MADE PROVISION FOR PAYMENT OF ALL
TAXES SHOWN AS DUE AND PAYABLE ON TAX RETURNS THAT HAVE BEEN SO FILED OR THAT
ARE OTHERWISE DUE AND PAYABLE (OTHER THAN TAXES WHICH ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE BEEN
PROVIDED IN ACCORDANCE WITH GAAP AND SUCH PROCEEDINGS OPERATE TO SUSPEND
COLLECTION OF THE CONTESTED TAXES AND ENFORCEMENT OF A LIEN IN RESPECT THEREOF)
AND EACH TAX RETURN IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS; AND
(III) BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES HAS MADE ADEQUATE
PROVISION IN ACCORDANCE WITH GAAP FOR ALL TAXES PAYABLE BY BORROWER OR SUCH
RESTRICTED SUBSIDIARY FOR WHICH NO TAX RETURN HAS YET BEEN FILED.  NEITHER
BORROWER NOR ANY OF ITS RESTRICTED SUBSIDIARIES HAS RECEIVED WRITTEN NOTICE OF
ANY PROPOSED OR PENDING TAX ASSESSMENT, AUDIT OR DEFICIENCY AGAINST BORROWER OR
SUCH RESTRICTED SUBSIDIARY THAT WOULD IN THE AGGREGATE HAVE A MATERIAL ADVERSE
EFFECT.  AS OF THE CLOSING DATE, THERE ARE NO MATERIAL TAX SHARING AGREEMENTS OR
SIMILAR ARRANGEMENTS (INCLUDING TAX INDEMNITY ARRANGEMENTS) WITH RESPECT TO OR
INVOLVING BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OTHER THAN BETWEEN OR
AMONG BORROWER AND ITS RESTRICTED SUBSIDIARIES.

 


SECTION 8.09.    INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT;
OTHER RESTRICTIONS.  NEITHER BORROWER NOR ANY OF ITS RESTRICTED SUBSIDIARIES IS
AN “INVESTMENT COMPANY,” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,”
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  NEITHER
BORROWER NOR ANY OF ITS RESTRICTED SUBSIDIARIES IS A “HOLDING COMPANY,” OR AN
“AFFILIATE” OF A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY,” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935,
AS AMENDED.  NEITHER BORROWER NOR ANY OF ITS RESTRICTED SUBSIDIARIES IS SUBJECT
TO REGULATION UNDER ANY LAW OR REGULATION WHICH LIMITS ITS ABILITY TO INCUR
INDEBTEDNESS, OTHER THAN REGULATION X AND THE GAMING LAWS.

 


SECTION 8.10.    ENVIRONMENTAL MATTERS.  EXCEPT AS SET FORTH ON SCHEDULE 8.10 OR
AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE
EFFECT:  (I) EACH OF BORROWER AND ITS RESTRICTED SUBSIDIARIES AND EACH OF THEIR
BUSINESSES, OPERATIONS AND REAL PROPERTY IS AND IN THE LAST FIVE YEARS HAS BEEN
IN MATERIAL COMPLIANCE WITH, AND EACH HAS NO LIABILITY UNDER ANY ENVIRONMENTAL
LAW; (II) EACH OF BORROWER AND ITS RESTRICTED SUBSIDIARIES HAS OBTAINED ALL
PERMITS MATERIAL TO, AND REQUIRED FOR, THE CONDUCT OF THEIR BUSINESSES AND
OPERATIONS,

 

99

--------------------------------------------------------------------------------


 


AND THE OWNERSHIP, OPERATION AND USE OF THEIR ASSETS, ALL AS CURRENTLY
CONDUCTED, UNDER ANY ENVIRONMENTAL LAW, ALL SUCH PERMITS ARE VALID AND IN GOOD
STANDING AND, UNDER THE CURRENTLY EFFECTIVE BUSINESS PLANS OF BORROWER AND ITS
RESTRICTED SUBSIDIARIES, NO MATERIAL EXPENDITURES OR OPERATIONAL ADJUSTMENTS
COULD REASONABLY BE EXPECTED TO BE REQUIRED DURING THE NEXT FIVE YEARS IN ORDER
TO RENEW OR MODIFY SUCH PERMITS; (III) THERE HAS BEEN NO RELEASE OR THREATENED
RELEASE OF HAZARDOUS MATERIAL ON, AT, UNDER OR FROM ANY REAL PROPERTY OR
FACILITY PRESENTLY OR FORMERLY OWNED, LEASED, OPERATED OR, TO THE KNOWLEDGE OF
BORROWER AND ITS RESTRICTED SUBSIDIARIES, USED FOR WASTE DISPOSAL BY BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE PREDECESSORS IN
INTEREST THAT COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY TO BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES UNDER ANY ENVIRONMENTAL LAW; (IV) THERE IS NO
ENVIRONMENTAL ACTION PENDING OR, TO THE KNOWLEDGE OF BORROWER AND ITS RESTRICTED
SUBSIDIARIES, THREATENED, AGAINST BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES
OR, RELATING TO REAL PROPERTY CURRENTLY OR FORMERLY OWNED, LEASED, OPERATED OR,
TO THE KNOWLEDGE OF BORROWER AND ITS RESTRICTED SUBSIDIARIES, USED FOR WASTE
DISPOSAL, BY BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OR RELATING TO THE
OPERATIONS OF BORROWER OR ITS RESTRICTED SUBSIDIARIES; (V) NONE OF BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES IS OBLIGATED TO PERFORM ANY ACTION OR
OTHERWISE INCUR ANY EXPENSE UNDER ANY ENVIRONMENTAL LAW PURSUANT TO ANY LEGALLY
BINDING ORDER, DECREE, JUDGMENT OR AGREEMENT BY WHICH IT IS BOUND OR HAS ASSUMED
BY CONTRACT OR AGREEMENT, AND NONE OF BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES IS CONDUCTING OR FINANCING ANY RESPONSE ACTION PURSUANT TO ANY
ENVIRONMENTAL LAW WITH RESPECT TO ANY LOCATION; (VI) NO CIRCUMSTANCES EXIST THAT
COULD REASONABLY BE EXPECTED TO (A) FORM THE BASIS OF AN ENVIRONMENTAL ACTION
AGAINST BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES, OR ANY OF THEIR REAL
PROPERTY, FACILITIES OR ASSETS OR (B) CAUSE ANY SUCH REAL PROPERTY, FACILITIES
OR ASSETS TO BE SUBJECT TO ANY RESTRICTION ON OWNERSHIP, OCCUPANCY, USE OR
TRANSFERABILITY UNDER ANY ENVIRONMENTAL LAW; (VII) NO REAL PROPERTY OR FACILITY
PRESENTLY OR FORMERLY OWNED, OPERATED OR LEASED BY BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES AND, TO THE KNOWLEDGE OF BORROWER AND ITS RESTRICTED
SUBSIDIARIES, NO REAL PROPERTY OR FACILITY PRESENTLY OR FORMERLY USED FOR WASTE
DISPOSAL BY BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OR OWNED, LEASED,
OPERATED OR USED FOR WASTE DISPOSAL BY ANY OF THEIR RESPECTIVE PREDECESSORS IN
INTERESTS IS (A) LISTED OR PROPOSED FOR LISTING ON THE NATIONAL PRIORITIES LIST
PROMULGATED PURSUANT TO CERCLA OR (B) INCLUDED ON ANY SIMILAR LIST MAINTAINED BY
ANY GOVERNMENTAL AUTHORITY INCLUDING, WITHOUT LIMITATION, ANY SUCH LIST RELATING
TO PETROLEUM; (VIII) NO REAL PROPERTY OR FACILITY PRESENTLY OR FORMERLY OWNED,
OR PRESENTLY LEASED OR OPERATED BY BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES AND, TO THE KNOWLEDGE OF BORROWER AND ITS RESTRICTED SUBSIDIARIES,
NO REAL PROPERTY OR FACILITY FORMERLY LEASED OR OPERATED BY BORROWER OR ANY OF
ITS RESTRICTED SUBSIDIARIES IS LISTED ON THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION, AND LIABILITY INFORMATION SYSTEM PROMULGATED PURSUANT TO
CERCLA AS POTENTIALLY REQUIRING FUTURE RESPONSE ACTION; (IX) NO LIEN HAS BEEN
RECORDED OR, TO THE KNOWLEDGE OF BORROWER AND ITS RESTRICTED SUBSIDIARIES,
THREATENED UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO ANY REAL PROPERTY OR
OTHER ASSETS OF BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES; AND (X) THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT AFFECT THE VALIDITY OR REQUIRE THE
TRANSFER OF ANY PERMIT HELD BY BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES
UNDER ANY ENVIRONMENTAL LAW, AND WILL NOT REQUIRE ANY NOTIFICATION,
REGISTRATION, FILING, REPORTING, DISCLOSURE, INVESTIGATION, REMEDIATION OR
CLEANUP PURSUANT TO ANY GOVERNMENTAL REAL PROPERTY DISCLOSURE REQUIREMENTS WITH
RESPECT TO EACH OF BORROWER AND ITS RESTRICTED SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE PREDECESSORS IN INTEREST.

 

100

--------------------------------------------------------------------------------


 


SECTION 8.11.    USE OF PROCEEDS.

 


(A)           BORROWER WILL USE THE PROCEEDS OF:


 

(i)            Term A Facility Loans and the Term B Facility Loans to finance
the Transactions, and

 

(ii)           Revolving Loans for working capital, capital expenditures to the
extent permitted hereunder, Permitted Acquisitions to the extent permitted
hereunder and general corporate purposes; provided, however, that not more than
$662.5 million of the proceeds of Revolving Loans may be used by Borrower to
finance the Transactions.

 


(B)           NO COMPANY IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT
ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE, WHETHER
IMMEDIATE, INCIDENTAL OR ULTIMATE, OF BUYING OR CARRYING MARGIN STOCK.  NO PART
OF THE PROCEEDS OF ANY EXTENSION OF CREDIT (INCLUDING ANY LOANS AND LETTERS OF
CREDIT) HEREUNDER WILL BE USED DIRECTLY OR INDIRECTLY AND WHETHER IMMEDIATELY,
INCIDENTALLY OR ULTIMATELY TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND
CREDIT TO OTHERS FOR SUCH PURPOSE OR TO REFUND INDEBTEDNESS ORIGINALLY INCURRED
FOR SUCH PURPOSE OR FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF, OR THIS IS
INCONSISTENT WITH, THE PROVISIONS OF REGULATION T, REGULATION U OR REGULATION
X.  THE PLEDGE OF ANY EQUITY INTERESTS BY ANY CREDIT PARTY PURSUANT TO THE
SECURITY AGREEMENT DOES NOT VIOLATE SUCH REGULATIONS.


 


SECTION 8.12.    SUBSIDIARIES.

 


(A)           SCHEDULE 8.12(A) SETS FORTH A TRUE AND COMPLETE LIST OF THE
FOLLOWING:  (I) ALL THE SUBSIDIARIES OF BORROWER AS OF THE CLOSING DATE AFTER
GIVING EFFECT TO THE ARGOSY ACQUISITION; (II) THE NAME AND JURISDICTION OF
INCORPORATION OR ORGANIZATION OF EACH SUCH SUBSIDIARY AS OF THE CLOSING DATE
AFTER GIVING EFFECT TO THE ARGOSY ACQUISITION; AND (III) AS TO EACH SUCH
SUBSIDIARY, THE PERCENTAGE AND NUMBER OF EACH CLASS OF EQUITY INTERESTS OF SUCH
SUBSIDIARY OWNED BY BORROWER AND ITS SUBSIDIARIES AS OF THE CLOSING DATE AFTER
GIVING EFFECT TO THE ARGOSY ACQUISITION.


 


(B)           SCHEDULE 8.12(B) SETS FORTH A TRUE AND COMPLETE LIST OF ALL THE
IMMATERIAL SUBSIDIARIES AS OF THE CLOSING DATE AFTER GIVING EFFECT TO THE ARGOSY
ACQUISITION.


 


(C)           SCHEDULE 8.12(C) SETS FORTH A TRUE AND COMPLETE LIST OF ALL THE
UNRESTRICTED SUBSIDIARIES AS OF THE CLOSING DATE AFTER GIVING EFFECT TO THE
ARGOSY ACQUISITION.


 


SECTION 8.13.    OWNERSHIP OF PROPERTY; LIENS.

 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 8.13(A), BORROWER AND EACH OF ITS
RESTRICTED SUBSIDIARIES HAS GOOD AND VALID TITLE TO, OR A VALID (WITH RESPECT TO
REAL PROPERTY) LEASEHOLD INTEREST IN, ALL MATERIAL ASSETS AND PROPERTY
(INCLUDING MORTGAGED REAL PROPERTY) (TANGIBLE AND INTANGIBLE) OWNED BY IT
(EXCEPT INSOFAR AS MARKETABILITY MAY BE LIMITED BY ANY LAWS OR REGULATIONS OF
ANY GOVERNMENTAL AUTHORITY AFFECTING SUCH ASSETS), AND ALL SUCH ASSETS AND
PROPERTY ARE FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS AND ARE
SUBJECT TO NO LIENS OTHER THAN PERMITTED COLLATERAL LIENS.  EXCEPT AS MAY BE
DISCLOSED TO THE LENDERS AND/OR COLLATERAL AGENT PRIOR TO THE DATE OF THE
APPLICABLE BORROWING SUBSTANTIALLY ALL OF THE ASSETS AND

 

101

--------------------------------------------------------------------------------


 


PROPERTY OWNED BY, LEASED TO OR USED BY BORROWER AND EACH OF ITS RESTRICTED
SUBSIDIARIES IN ITS RESPECTIVE BUSINESSES ARE IN GOOD OPERATING CONDITION AND
REPAIR IN ALL MATERIAL RESPECTS, ORDINARY WEAR AND TEAR EXCEPTED, EXCEPT IN EACH
CASE WHERE THE FAILURE OF SUCH ASSET TO MEET SUCH REQUIREMENTS WOULD NOT RESULT
IN A MATERIAL ADVERSE EFFECT.


 


(B)           SCHEDULE 8.13(B) SETS FORTH A TRUE, COMPLETE AND CORRECT LIST OF
EACH OF THE VESSELS OWNED, USED OR OCCUPIED BY BORROWER OR A RESTRICTED
SUBSIDIARY AS OF THE CLOSING DATE, INCLUDING THE OWNER OF THE VESSEL, THE NAME
OF THE VESSEL, THE OFFICIAL NUMBER (IF ANY) OF THE VESSEL AND THE LOCATION WHERE
SUCH VESSEL IS DOCKED OR STORED.  BORROWER OR A RESTRICTED SUBSIDIARY OWNS ALL
RIGHT, TITLE AND INTEREST IN AND TO EACH OF THE MORTGAGED VESSELS FREE AND CLEAR
OF ALL LIENS OTHER THAN PERMITTED LIENS AND SUBJECT TO NO LIENS OTHER THAN
PERMITTED COLLATERAL LIENS.


 


SECTION 8.14.    SECURITY INTEREST; ABSENCE OF FINANCING STATEMENTS; ETC.


 


(A)           THE SECURITY DOCUMENTS, ONCE EXECUTED AND DELIVERED, WILL CREATE,
IN FAVOR OF COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, AS SECURITY
FOR THE OBLIGATIONS PURPORTED TO BE SECURED THEREBY, A VALID AND ENFORCEABLE
SECURITY INTEREST IN AND LIEN UPON ALL OF THE COLLATERAL, AND UPON (I) FILING,
RECORDING, REGISTERING OR TAKING SUCH OTHER ACTIONS AS LISTED IN SCHEDULE 7 TO
THE PERFECTION CERTIFICATE WITH THE APPROPRIATE GOVERNMENTAL AUTHORITIES
(INCLUDING PAYMENT OF APPLICABLE FILING AND RECORDING TAXES), (II) THE TAKING OF
POSSESSION OR CONTROL BY COLLATERAL AGENT OF THE PLEDGED COLLATERAL WITH RESPECT
TO WHICH A SECURITY INTEREST MAY BE PERFECTED ONLY BY POSSESSION OR CONTROL
WHICH POSSESSION OR CONTROL SHALL BE GIVEN TO COLLATERAL AGENT TO THE EXTENT
POSSESSION OR CONTROL BY COLLATERAL AGENT IS REQUIRED BY THE SECURITY AGREEMENT)
AND (III) DELIVERY OF THE APPLICABLE DOCUMENTS TO COLLATERAL AGENT IN ACCORDANCE
WITH THE PROVISIONS OF THE APPLICABLE SECURITY DOCUMENTS, FOR THE BENEFIT OF THE
SECURED PARTIES, SUCH SECURITY INTEREST SHALL BE A PERFECTED SECURITY INTEREST
IN AND LIEN UPON ALL OF THE COLLATERAL (SUBJECT TO ANY APPLICABLE PROVISIONS SET
FORTH IN THE SECURITY AGREEMENT WITH RESPECT TO LIMITATIONS AS TO PERFECTION OF
LIENS ON THE PLEDGED COLLATERAL DESCRIBED THEREIN) SUPERIOR TO AND PRIOR TO THE
RIGHTS OF ALL THIRD PERSONS AND SUBJECT TO NO LIENS OTHER THAN PERMITTED
COLLATERAL LIENS.


 


(B)           EACH SHIP MORTGAGE, ONCE EXECUTED AND DELIVERED, WILL BE EFFECTIVE
TO CREATE, AND WILL CREATE UPON FILING AND/OR RECORDING OF SUCH SHIP MORTGAGE
WITH THE APPROPRIATE GOVERNMENTAL AUTHORITIES (INCLUDING PAYMENT OF APPLICABLE
FILING AND RECORDING TAXES), IN FAVOR OF COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES A LEGAL, VALID AND ENFORCEABLE PREFERRED MORTGAGE OVER THE WHOLE
OF THE APPLICABLE MORTGAGED VESSEL AS COLLATERAL SECURITY FOR THE PAYMENT AND
PERFORMANCE OF THE LOANS AND THE OTHER OBLIGATIONS, AND EACH SHIP MORTGAGE, UPON
FILING AND RECORDING IN THE NATIONAL VESSEL DOCUMENTATION CENTER OF THE UNITED
STATES COAST GUARD, CREATES IN FAVOR OF COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES A PREFERRED MORTGAGE UPON THE APPLICABLE MORTGAGED VESSEL UNDER
CHAPTER 313 OF TITLE 46 OF THE UNITED STATES CODE, FREE AND CLEAR OF ALL LIENS
OTHER THAN PERMITTED LIENS AND SUBJECT TO NO LIENS OTHER THAN PERMITTED
COLLATERAL LIENS.


 


SECTION 8.15.    LICENSES AND PERMITS.  EXCEPT AS SET FORTH ON SCHEDULE 8.15,
BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES HOLD ALL MATERIAL GOVERNMENTAL
PERMITS, LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS NECESSARY FOR BORROWER
AND ITS RESTRICTED

 

102

--------------------------------------------------------------------------------


 


SUBSIDIARIES TO OWN, LEASE, AND OPERATE THEIR RESPECTIVE PROPERTIES AND TO
OPERATE THEIR RESPECTIVE BUSINESSES AS NOW BEING CONDUCTED (COLLECTIVELY, THE
“PERMITS”), EXCEPT FOR PERMITS THE FAILURE OF WHICH TO OBTAIN WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.  NONE OF THE PERMITS HAS BEEN MODIFIED IN ANY WAY SINCE
THE CLOSING DATE THAT WOULD HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH
ON SCHEDULE 8.15, ALL PERMITS ARE IN FULL FORCE AND EFFECT EXCEPT WHERE THE
FAILURE TO BE IN FULL FORCE AND EFFECT WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.  EXCEPT AS SET FORTH ON SCHEDULE 8.15, NEITHER BORROWER NOR ANY OF ITS
RESTRICTED SUBSIDIARIES HAS RECEIVED WRITTEN NOTICE THAT ANY GAMING AUTHORITY
HAS COMMENCED PROCEEDINGS TO SUSPEND, REVOKE OR NOT RENEW ANY SUCH PERMITS WHERE
SUCH SUSPENSIONS, REVOCATIONS OR FAILURE TO RENEW WOULD HAVE A MATERIAL ADVERSE
EFFECT.

 


SECTION 8.16.    TRUE AND COMPLETE DISCLOSURE.  THE INFORMATION, REPORTS,
FINANCIAL STATEMENTS, EXHIBITS AND SCHEDULES FURNISHED IN WRITING BY OR ON
BEHALF OF ANY CREDIT PARTY TO ANY CREDITOR IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS OR INCLUDED OR DELIVERED PURSUANT THERETO, BUT IN
EACH CASE EXCLUDING ALL PROJECTIONS, WHETHER PRIOR TO OR AFTER THE DATE OF THIS
AGREEMENT, WHEN TAKEN AS A WHOLE, DO NOT, CONTAIN ANY UNTRUE STATEMENT OF
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS HEREIN OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MATERIALLY MISLEADING.  THE PROJECTIONS AND PRO FORMA FINANCIAL
INFORMATION FURNISHED AT ANY TIME BY ANY CREDIT PARTY TO ANY CREDITOR PURSUANT
TO THIS AGREEMENT HAVE BEEN PREPARED IN GOOD FAITH BASED ON ASSUMPTIONS BELIEVED
BY BORROWER TO BE REASONABLE AT THE TIME MADE, IT BEING RECOGNIZED BY THE
LENDERS THAT SUCH FINANCIAL INFORMATION AS IT RELATES TO FUTURE EVENTS IS NOT TO
BE VIEWED AS FACT AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED
BY SUCH FINANCIAL INFORMATION MAY DIFFER FROM THE PROJECTED RESULTS SET FORTH
THEREIN BY A MATERIAL AMOUNT AND NO CREDIT PARTY, HOWEVER, MAKES ANY
REPRESENTATION AS TO THE ABILITY OF ANY COMPANY TO ACHIEVE THE RESULTS SET FORTH
IN ANY SUCH PROJECTIONS.  AS OF THE CLOSING DATE, THE DOCUMENTS FILED BY
BORROWER WITH THE SEC UNDER THE EXCHANGE ACT (INCLUDING, IN EACH CASE, ALL
AMENDMENTS AND SUPPLEMENTS THERETO) SINCE DECEMBER 31, 2003, IN EACH CASE, SHALL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND NO SUCH DOCUMENT CONTAINS ANY
UNTRUE STATEMENT OF MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MATERIALLY MISLEADING. 
EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE ARGOSY ACQUISITION
AGREEMENT MADE BY EACH OF BORROWER AND ARGOSY AND THEIR RESPECTIVE SUBSIDIARIES
THEREIN ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WHEN MADE AND AT AND AS OF
THE CLOSING DATE AS IF MADE ON AND AS OF THE CLOSING DATE (UNLESS EXPRESSLY
STATED TO RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS
AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
EARLIER DATE) (IT BEING UNDERSTOOD THAT THE REPRESENTATION OR WARRANTY IN THIS
SENTENCE THAT PERTAINS TO REPRESENTATIONS AND WARRANTIES IN THE ARGOSY
ACQUISITION AGREEMENT MADE BY ARGOSY AND ITS SUBSIDIARIES (WITHOUT GIVING EFFECT
TO THE CONSUMMATION OF THE ARGOSY ACQUISITION) SHALL BE LIMITED TO THE KNOWLEDGE
OF BORROWER).  THERE IS NO FACT KNOWN TO BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES THAT WOULD HAVE A MATERIAL ADVERSE EFFECT THAT HAS NOT BEEN
DISCLOSED HEREIN, IN THE OTHER CREDIT DOCUMENTS, IN THE CONFIDENTIAL INFORMATION
MEMORANDUM, OR IN ANY OTHER DOCUMENTS, CERTIFICATES AND WRITTEN STATEMENTS
FURNISHED TO LEAD ARRANGERS, THE OTHER AGENTS AND THE LENDERS FOR USE IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER CREDIT
DOCUMENTS, OR IN ANY DOCUMENTS FILED BY BORROWER WITH THE SEC UNDER THE EXCHANGE
ACT.  EACH CREDIT PARTY UNDERSTANDS THAT ALL SUCH STATEMENTS, REPRESENTATIONS
AND

 

103

--------------------------------------------------------------------------------


 


WARRANTIES SHALL BE DEEMED TO HAVE BEEN RELIED UPON BY THE LENDERS AS A MATERIAL
INDUCEMENT TO MAKE EACH EXTENSION OF CREDIT HEREUNDER.

 


SECTION 8.17.    SOLVENCY.  AS OF EACH FUNDING DATE, IMMEDIATELY PRIOR TO (IN
THE CASE OF THE INITIAL FUNDING DATE) AND IMMEDIATELY FOLLOWING THE CONSUMMATION
OF THE TRANSACTIONS AND THE EXTENSIONS OF CREDIT TO OCCUR ON SUCH FUNDING DATE,
BORROWER (ON A CONSOLIDATED BASIS WITH ITS RESTRICTED SUBSIDIARIES) IS AND WILL
BE SOLVENT (AFTER GIVING EFFECT TO SECTION 6.07) (IN THE CASE OF THE INITIAL
FUNDING DATE, ASSUMING THE ABSENCE OF A DEFAULT OR EVENT OF DEFAULT, REGARDLESS
OF THE EXISTENCE THEREOF).

 


SECTION 8.18.    SUBORDINATED DEBT.  THE OBLIGATIONS ARE SENIOR DEBT WITH
RESPECT TO ALL INDEBTEDNESS OF BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES
THAT IS CONTRACTUALLY SUBORDINATED IN RIGHT OF PAYMENT TO ANY OTHER INDEBTEDNESS
OF BORROWER OR ANY SUCH RESTRICTED SUBSIDIARY AND ENTITLED TO THE FULL BENEFITS
OF ALL SUBORDINATION PROVISIONS THEREIN AND SUCH SUBORDINATION PROVISIONS ARE IN
FULL FORCE AND EFFECT.

 


SECTION 8.19.    INTELLECTUAL PROPERTY.  EXCEPT AS SET FORTH ON SCHEDULE 8.19,
BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES OWNS OR POSSESSES ADEQUATE
LICENSES OR OTHERWISE HAS THE RIGHT TO USE ALL OF THE PATENTS, PATENT
APPLICATIONS, TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, SERVICE MARK
APPLICATIONS, TRADE NAMES, COPYRIGHTS, TRADE SECRETS, KNOW-HOW AND PROCESSES
(COLLECTIVELY, “INTELLECTUAL PROPERTY”) (INCLUDING, AS OF THE CLOSING DATE, ALL
INTELLECTUAL PROPERTY LISTED IN SCHEDULES 11(A), 11(B) AND 11(C) TO THE INITIAL
PERFECTION CERTIFICATE) THAT ARE NECESSARY FOR THE OPERATION OF ITS BUSINESS AS
PRESENTLY CONDUCTED EXCEPT WHERE FAILURE TO OWN OR HAVE SUCH RIGHT WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT AND, AS OF THE CLOSING DATE, ALL REGISTRATIONS
LISTED IN SCHEDULES 11(A), 11(B) AND 11(C) TO THE INITIAL PERFECTION CERTIFICATE
ARE VALID AND IN FULL FORCE AND EFFECT, EXCEPT WHERE THE INVALIDITY OF SUCH
REGISTRATIONS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.  EXCEPT AS SET FORTH ON SCHEDULE 8.19, AS OF THE CLOSING DATE,
NO CLAIM IS PENDING OR, TO THE KNOWLEDGE OF BORROWER, THREATENED TO THE EFFECT
THAT BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES INFRINGES OR CONFLICTS WITH
THE ASSERTED RIGHTS OF ANY OTHER PERSON UNDER ANY MATERIAL INTELLECTUAL
PROPERTY, EXCEPT FOR SUCH CLAIMS THAT WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH ON
SCHEDULE 8.19, AS OF THE CLOSING DATE, NO CLAIM IS PENDING OR, TO THE KNOWLEDGE
OF BORROWER, THREATENED TO THE EFFECT THAT ANY SUCH MATERIAL INTELLECTUAL
PROPERTY OWNED OR LICENSED BY BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OR
WHICH BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OTHERWISE HAS THE RIGHT TO
USE IS INVALID OR UNENFORCEABLE, EXCEPT FOR SUCH CLAIMS THAT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

 


SECTION 8.20.    EXISTING INDEBTEDNESS.  SCHEDULE 8.20 SETS FORTH A TRUE AND
COMPLETE LIST OF ALL INDEBTEDNESS OF BORROWER AND ITS RESTRICTED SUBSIDIARIES
(OTHER THAN ANY INTERCOMPANY INDEBTEDNESS) AS OF THE CLOSING DATE (AFTER GIVING
EFFECT TO THE TRANSACTIONS) (THE “EXISTING INDEBTEDNESS”), IN EACH CASE (OTHER
THAN THE OBLIGATIONS (OTHER THAN INDEBTEDNESS UNDER CREDIT SWAP CONTRACTS))
SHOWING THE AGGREGATE PRINCIPAL AMOUNT THEREOF AND THE NAME OF EACH RESPECTIVE
BORROWER AND ANY OTHER ENTITY THAT GUARANTEED SUCH INDEBTEDNESS.

 


SECTION 8.21.    REGULATION H.  EXCEPT FOR THE REAL PROPERTY LISTED ON
SCHEDULE 8.21 ATTACHED HERETO, AS OF THE CLOSING DATE, NO MORTGAGE ENCUMBERS
IMPROVED REAL PROPERTY WHICH IS LOCATED IN AN AREA THAT HAS BEEN IDENTIFIED BY
THE SECRETARY OF HOUSING AND

 

104

--------------------------------------------------------------------------------


 


URBAN DEVELOPMENT AS AN AREA HAVING SPECIAL FLOOD HAZARDS AND IN WHICH FLOOD
INSURANCE HAS BEEN MADE AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF
1968.

 


SECTION 8.22.    INSURANCE.  BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES
ARE INSURED BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH
LOSSES AND RISKS AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE
BUSINESSES IN WHICH IT IS ENGAGED.

 


SECTION 8.23.    REAL ESTATE.

 


(A)           SCHEDULE 8.23(A) SETS FORTH A TRUE, COMPLETE AND CORRECT LIST OF
ALL REAL PROPERTY OWNED AND ALL REAL PROPERTY LEASED BY BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES AS OF THE CLOSING DATE, INCLUDING A BRIEF DESCRIPTION
THEREOF, INCLUDING, IN THE CASE OF LEASES, THE STREET ADDRESS (TO THE EXTENT
AVAILABLE) AND LANDLORD NAME.  BORROWER HAS DELIVERED TO COLLATERAL AGENT TRUE,
COMPLETE AND CORRECT COPIES OF ALL SUCH LEASES.


 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 8.23(B), AS OF THE CLOSING DATE,
TO THE BEST OF BORROWER’S KNOWLEDGE NO TAKING HAS BEEN COMMENCED OR IS
CONTEMPLATED WITH RESPECT TO ALL OR ANY PORTION OF THE REAL PROPERTY OR FOR THE
RELOCATION OF ROADWAYS PROVIDING ACCESS TO SUCH REAL PROPERTY THAT EITHER
INDIVIDUALLY OR IN THE AGGREGATE WOULD HAVE A MATERIAL ADVERSE EFFECT. 


 


(C)           AS OF THE CLOSING DATE, THE MORTGAGED REAL PROPERTY INCLUDES
(I) EVERY PARCEL OF REAL PROPERTY DESCRIBED BY AN APPROPRIATE LEGAL DESCRIPTION
OWNED BY BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES HAVING A FAIR MARKET
VALUE, INDIVIDUALLY, IN EXCESS OF $10.0 MILLION, AND (II) EVERY MATERIAL
INTEREST IN REAL PROPERTY CONSISTING OF A LEASE HAVING A FAIR MARKET VALUE,
INDIVIDUALLY, IN EXCESS OF $10.0 MILLION THAT EXPRESSLY PERMITS THE TENANT TO
MORTGAGE ITS LEASE AND THAT EXPRESSLY PERMITS THE TENANT TO MORTGAGE ITS
LEASEHOLD ESTATE, EXCEPT FOR (A) THE PARCELS OF REAL PROPERTY DESCRIBED ON
SCHEDULE 8.23(A) ON WHICH LIENS WERE NOT GRANTED OR DELIVERED AT THE CLOSING
DATE PURSUANT TO THE LAST PARAGRAPH OF SECTION 7.01 AND (B) THE SKRMETTA LEASE
(AS DEFINED IN THE SECURITY AGREEMENT).


 


SECTION 8.24.    LEASES.

 


(A)           SCHEDULE 8.24(A) SETS FORTH A TRUE AND COMPLETE LIST OF ALL
MATERIAL LEASES OF REAL PROPERTY AS OF THE CLOSING DATE UNDER WHICH BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES IS A TENANT.  BORROWER AND ITS RESTRICTED
SUBSIDIARIES HAVE PAID ALL MATERIAL PAYMENTS REQUIRED TO BE MADE BY IT UNDER
LEASES OF REAL PROPERTY WHERE ANY OF THE COLLATERAL IS OR MAY BE LOCATED FROM
TIME TO TIME, INCLUDING, WITHOUT LIMITATION, THE GROUND LEASES (OTHER THAN ANY
AMOUNT THE VALIDITY OF WHICH IS CURRENTLY BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH RESERVES IN CONFORMITY WITH
GAAP HAVE BEEN PROVIDED ON THE BOOKS OF BORROWER OR SUCH RESTRICTED SUBSIDIARY,
AS THE CASE MAY BE, AND ANY AMOUNTS THAT ARE DUE BUT NOT YET DELINQUENT) EXCEPT
WHERE FAILURE TO MAKE SUCH PAYMENTS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           AS OF THE CLOSING DATE, EACH OF THE MATERIAL LEASES OF REAL
PROPERTY LISTED ON SCHEDULE 8.24(A) IS IN FULL FORCE AND EFFECT AND IS LEGAL,
VALID, BINDING AND ENFORCEABLE AGAINST THE CREDIT PARTY PARTY THERETO, IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
(I) BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM OR
SIMILAR LAWS OF GENERAL APPLICABILITY FROM TIME TO TIME IN EFFECT AFFECTING THE
ENFORCEMENT OF

 

105

--------------------------------------------------------------------------------


 


CREDITORS’ RIGHTS AND REMEDIES AND (II) THE APPLICATION OF GENERAL PRINCIPLES OF
EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING
IN EQUITY OR AT LAW).  AS OF THE CLOSING DATE, NO SUCH LEASE HAS BEEN AMENDED,
MODIFIED OR ASSIGNED IN ANY MATERIALLY ADVERSE MANNER EXCEPT AS SET FORTH ON
SCHEDULE 8.24(B).  EXCEPT AS SET FORTH ON SCHEDULE 8.24(B), AS OF THE CLOSING
DATE, BORROWER HAS NOT RECEIVED WRITTEN NOTICE FROM ANY LANDLORD UNDER ANY SUCH
LEASE LISTED ON SCHEDULE 8.24(A) OF ANY EXISTING BREACH, DEFAULT, EVENT OF
DEFAULT OR, TO THE BEST OF BORROWER’S KNOWLEDGE, EVENT THAT, WITH OR WITHOUT
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A BREACH, DEFAULT OR AN EVENT
OF DEFAULT BY ANY CREDIT PARTY PARTY TO SUCH LEASE THAT WOULD HAVE A MATERIAL
ADVERSE EFFECT.


 


(C)           AS OF THE CLOSING DATE, WITH RESPECT TO EACH GROUND LEASE WITH
RESPECT TO WHICH A CREDIT PARTY HAS GRANTED A MORTGAGE ON ITS INTEREST
THEREUNDER, BORROWER HAS USED COMMERCIALLY REASONABLE EFFORTS (WHICH SHALL NOT
INCLUDE THE PAYMENT OF CONSIDERATION OTHER THAN REASONABLE ATTORNEYS’ FEES AND
OTHER EXPENSES REASONABLY INCIDENTAL THERETO) TO OBTAIN THE APPLICABLE ESTOPPEL
FROM THE GROUND LESSOR, AND, TO THE EXTENT OBTAINED, SUCH ESTOPPEL DOES NOT
REVEAL ANY BREACH OR DEFAULT BY ANY PARTY THERETO OR ANY FACTS WHICH WOULD, IN
THE CASE OF ANY OF THE FOREGOING, CONSTITUTE A MATERIAL ADVERSE EFFECT.


 


(D)           AS OF THE CLOSING DATE, THE INTEREST OF THE TENANT UNDER THE
GROUND LEASES IS VESTED IN THE APPLICABLE CREDIT PARTY AS SET FORTH ON
SCHEDULE 8.23(A).  BORROWER WILL, AND WILL CAUSE EACH APPLICABLE RESTRICTED
SUBSIDIARY TO, USE ITS COMMERCIALLY REASONABLE EFFORTS (WHICH SHALL NOT INCLUDE
THE PAYMENT OF CONSIDERATION OTHER THAN REASONABLE ATTORNEYS’ FEES AND OTHER
EXPENSES REASONABLY INCIDENTAL THERETO) TO (X) OBTAIN DULY EXECUTED AND
DELIVERED SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENTS (“LENDER
SNDAS”) IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT BY
THE FEE MORTGAGEES UNDER THE LEASES SET FORTH ON SCHEDULE 8.24(D)(X) AND (Y)
OBTAIN THE AGREEMENT OF THE GROUND LESSORS UNDER THE LEASES SET FORTH ON
SCHEDULE 8.24(D)(Y) THAT THEY WILL OBTAIN LENDER SNDAS FROM ANY FUTURE FEE
MORTGAGEES AND CAUSE ANY EXISTING OR FUTURE FEE MORTGAGE ON ALL OR ANY PART OF
THE GROUND LESSOR’S INTEREST IN ANY REAL PROPERTY UNDER A GROUND LEASE WITH
RESPECT TO WHICH BORROWER OR A RESTRICTED SUBSIDIARY HAS GRANTED A MORTGAGE ON
ITS LEASEHOLD INTEREST THEREUNDER TO BE AT ALL TIMES SUBJECT AND SUBORDINATE TO,
AND NOT ATTACH TO OR ENCUMBER OR OTHERWISE AFFECT, THE LIEN OF THE APPLICABLE
MORTGAGES.  IF, AT ANY TIME AFTER THE CLOSING DATE, BORROWER OR ANY RESTRICTED
SUBSIDIARY OBTAINS KNOWLEDGE OF OR RECEIVES WRITTEN NOTICE FROM A GROUND LESSOR
UNDER A GROUND LEASE WITH RESPECT TO WHICH BORROWER OR ANY RESTRICTED SUBSIDIARY
HAS GRANTED A MORTGAGE ON ITS INTEREST THEREUNDER THAT A FEE MORTGAGE IS
ENCUMBERING THE FEE INTEREST UNDERLYING ANY OTHER GROUND LEASE NOT SET FORTH ON
SCHEDULE 8.24(D)(X) OR SCHEDULE 8.24(D)(Y), BORROWER WILL, AND WILL CAUSE EACH
APPLICABLE RESTRICTED SUBSIDIARY TO, USE ITS COMMERCIALLY REASONABLE EFFORTS
(WHICH SHALL NOT INCLUDE THE PAYMENT OF CONSIDERATION OTHER THAN ATTORNEYS’ FEES
AND OTHER EXPENSES REASONABLY INCIDENTAL THERETO) TO OBTAIN A DULY EXECUTED AND
DELIVERED LENDER SNDA BY THE FEE MORTGAGEE.


 


SECTION 8.25.    MORTGAGED REAL PROPERTY.  EXCEPT AS SET FORTH ON
SCHEDULE 8.25(A), WITH RESPECT TO EACH MORTGAGED REAL PROPERTY, AS OF THE
CLOSING DATE (A) THERE HAS BEEN ISSUED A VALID AND PROPER CERTIFICATE OF
OCCUPANCY OR OTHER LOCAL EQUIVALENT, IF ANY, FOR THE USE THEN BEING MADE OF SUCH
MORTGAGED REAL PROPERTY TO THE EXTENT REQUIRED BY APPLICABLE REQUIREMENTS OF LAW
AND THERE IS NO OUTSTANDING CITATION, NOTICE OF VIOLATION OR SIMILAR NOTICE
INDICATING THAT THE MORTGAGED REAL PROPERTY CONTAINS CONDITIONS WHICH ARE NOT IN
COMPLIANCE

 

106

--------------------------------------------------------------------------------


 


WITH LOCAL CODES OR ORDINANCES RELATING TO BUILDING OR FIRE SAFETY OR STRUCTURAL
SOUNDNESS AND (B) EXCEPT AS SET FORTH ON SCHEDULE 8.25(B), THERE ARE NO MATERIAL
DISPUTES REGARDING BOUNDARY LINES, LOCATION, ENCROACHMENT OR POSSESSION OF SUCH
MORTGAGED REAL PROPERTY AND BORROWER HAS NO KNOWLEDGE OF ANY STATE OF FACTS
EXISTING WHICH COULD GIVE RISE TO ANY SUCH CLAIM OTHER THAN THOSE THAT WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT; PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY
MORTGAGED REAL PROPERTY IN WHICH BORROWER OR A RESTRICTED SUBSIDIARY HAS A
LEASEHOLD ESTATE, THE FOREGOING CERTIFICATIONS SHALL BE TO BORROWER’S KNOWLEDGE
ONLY.

 


SECTION 8.26.    NEW JERSEY JOINT VENTURE.  THE OWNERSHIP STRUCTURE OF THE NEW
JERSEY JOINT VENTURE AS OF THE CLOSING DATE IS AS SET FORTH ON SCHEDULE 8.26.

 


SECTION 8.27.    MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31, 2004, THERE SHALL
NOT HAVE OCCURRED A MATERIAL ADVERSE EFFECT.

 


SECTION 8.28.    ANTI-TERRORISM LAW.

 


(A)           NO CREDIT PARTY AND, TO THE KNOWLEDGE OF THE CREDIT PARTIES, NONE
OF ITS AFFILIATES IS IN VIOLATION OF ANY REQUIREMENT OF LAW RELATING TO
TERRORISM OR MONEY LAUNDERING (“ANTI-TERRORISM LAWS”), INCLUDING EXECUTIVE ORDER
NO. 13224 ON TERRORIST FINANCING, EFFECTIVE SEPTEMBER 24, 2001 (THE “EXECUTIVE
ORDER”), AND THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE
TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001, PUBLIC LAW
107-56.


 


(B)           NO CREDIT PARTY AND, TO THE KNOWLEDGE OF THE CREDIT PARTIES, NO
AFFILIATE OR BROKER OR OTHER AGENT OF ANY CREDIT PARTY ACTING OR BENEFITING IN
ANY CAPACITY IN CONNECTION WITH THE LOANS IS ANY OF THE FOLLOWING:


 

(i)            a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(ii)           a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)          a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(v)           a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

 


(C)           NO CREDIT PARTY AND, TO THE KNOWLEDGE OF THE CREDIT PARTIES, NO
BROKER OR OTHER AGENT OF ANY CREDIT PARTY ACTING IN ANY CAPACITY IN CONNECTION
WITH THE LOANS (I) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING OR RECEIVING ANY
CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR

 

107

--------------------------------------------------------------------------------


 


FOR THE BENEFIT OF ANY PERSON DESCRIBED IN SECTION 8.28(B), (II) DEALS IN, OR
OTHERWISE ENGAGES IN ANY TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN
PROPERTY BLOCKED PURSUANT TO THE EXECUTIVE ORDER, OR (III) ENGAGES IN OR
CONSPIRES TO ENGAGE IN ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE
OF EVADING OR AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET
FORTH IN ANY ANTI-TERRORISM LAW.


 


ARTICLE IX.


 


AFFIRMATIVE COVENANTS

 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with the Creditors that, so long as any Commitment, Loan or
L/C Liability is outstanding and until payment in full of all amounts payable by
Borrower hereunder (other than contingent indemnification obligations described
in Section 13.03(b) which are not yet due and payable and, in the case of any
L/C Liability, except to the extent cash has been provided to L/C Lender to
collateralize to the reasonable satisfaction of L/C Lender the aggregate amount
of all such L/C Liabilities) (and each Credit Party covenants and agrees that it
will cause its Restricted Subsidiaries to observe and perform the covenants
herein set forth applicable to any such Restricted Subsidiary):

 


SECTION 9.01.    EXISTENCE; BUSINESS PROPERTIES.

 


(A)           BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES SHALL DO OR CAUSE
TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND
EFFECT ITS LEGAL EXISTENCE, EXCEPT IN A TRANSACTION PERMITTED BY SECTION 10.05
OR, IN THE CASE OF ANY RESTRICTED SUBSIDIARY, WHERE THE FAILURE TO PERFORM SUCH
OBLIGATIONS, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(B)           BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES SHALL DO OR CAUSE
TO BE DONE ALL THINGS NECESSARY TO OBTAIN, PRESERVE, RENEW, EXTEND AND KEEP IN
FULL FORCE AND EFFECT THE RIGHTS, LICENSES, PERMITS, FRANCHISES, AUTHORIZATIONS,
PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE NAMES MATERIAL TO THE CONDUCT OF ITS
BUSINESS EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT; COMPLY WITH ALL APPLICABLE
REQUIREMENTS OF LAW (INCLUDING ANY AND ALL GAMING LAWS AND ANY AND ALL ZONING,
BUILDING, ORDINANCE, CODE OR APPROVAL OR ANY BUILDING PERMITS OR ANY
RESTRICTIONS OF RECORD OR AGREEMENTS AFFECTING THE REAL PROPERTY) AND DECREES
AND ORDERS OF ANY GOVERNMENTAL AUTHORITY, WHETHER NOW IN EFFECT OR HEREAFTER
ENACTED, EXCEPT WHERE THE FAILURE TO COMPLY, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT AND AT ALL TIMES MAINTAIN AND
PRESERVE ALL PROPERTY MATERIAL TO THE CONDUCT OF SUCH BUSINESS AND KEEP SUCH
PROPERTY IN GOOD REPAIR, WORKING ORDER AND CONDITION (ORDINARY WEAR AND TEAR
EXCEPTED); PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 9.01(B) SHALL PREVENT
(I) SALES, CONVEYANCES, TRANSFERS OR OTHER DISPOSITIONS OF ASSETS,
CONSOLIDATIONS OR MERGERS BY OR INVOLVING ANY COMPANY OR ANY OTHER TRANSACTION
IN ACCORDANCE WITH SECTION 10.05; (II) THE WITHDRAWAL BY ANY COMPANY OF ITS
QUALIFICATION AS A FOREIGN CORPORATION IN ANY JURISDICTION WHERE SUCH
WITHDRAWAL, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT RESULT IN A MATERIAL
ADVERSE EFFECT; OR (III) THE ABANDONMENT BY ANY COMPANY OF ANY RIGHTS, PERMITS,
AUTHORIZATIONS, COPYRIGHTS, TRADEMARKS, TRADE NAMES, FRANCHISES, LICENSES AND
PATENTS THAT SUCH COMPANY REASONABLY DETERMINES ARE NOT USEFUL TO ITS BUSINESS.

 

108

--------------------------------------------------------------------------------


 


SECTION 9.02.    INSURANCE.

 


(A)           BORROWER AND ITS RESTRICTED SUBSIDIARIES SHALL MAINTAIN WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES NOT AFFILIATES OF BORROWER
INSURANCE ON ITS PROPERTY IN AT LEAST SUCH AMOUNTS AND AGAINST AT LEAST SUCH
RISKS AS ARE CUSTOMARILY INSURED AGAINST BY COMPANIES ENGAGED IN THE SAME OR A
SIMILAR BUSINESS AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE BORROWER OR
THE APPLICABLE RESTRICTED SUBSIDIARY OPERATES; AND FURNISH TO ADMINISTRATIVE
AGENT, UPON WRITTEN REQUEST, INFORMATION AS TO THE INSURANCE CARRIED.  ALL
INSURANCE SHALL PROVIDE THAT NO CANCELLATION THEREOF SHALL BE EFFECTIVE UNTIL AT
LEAST 30 DAYS AFTER RECEIPT BY COLLATERAL AGENT OF WRITTEN NOTICE THEREOF. 
COLLATERAL AGENT SHALL BE NAMED AS AN ADDITIONAL INSURED ON ALL LIABILITY
INSURANCE POLICIES OF BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES (OTHER
THAN DIRECTORS AND OFFICERS LIABILITY INSURANCE) AND COLLATERAL AGENT SHALL BE
NAMED AS LOSS PAYEE ON ALL PROPERTY INSURANCE POLICIES OF EACH SUCH PERSON.


 


(B)           BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES SHALL DELIVER TO
ADMINISTRATIVE AGENT ON BEHALF OF THE SECURED PARTIES, (I) ON OR PRIOR TO THE
CLOSING DATE, A CERTIFICATE DATED ON OR PRIOR (BUT CLOSE) TO THE CLOSING DATE
SHOWING THE AMOUNT AND TYPES OF INSURANCE COVERAGE AS OF SUCH DATE,
(II) PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE FROM ANY INSURER OF CANCELLATION
OR MATERIAL CHANGE IN COVERAGE FROM THAT EXISTING ON THE CLOSING DATE, A COPY OF
SUCH NOTICE (OR, IF NO COPY IS AVAILABLE, NOTICE THEREOF), AND (III) PROMPTLY
AFTER SUCH INFORMATION HAS BEEN RECEIVED IN WRITTEN FORM BY BORROWER OR ANY OF
ITS RESTRICTED SUBSIDIARIES, INFORMATION AS TO ANY CLAIM FOR AN AMOUNT IN EXCESS
OF $5.0 MILLION WITH RESPECT TO ANY PROPERTY AND CASUALTY INSURANCE POLICY
MAINTAINED BY BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES.


 


(C)           IN THE EVENT THAT THE PROCEEDS OF ANY INSURANCE CLAIM ARE PAID
AFTER COLLATERAL AGENT HAS EXERCISED ITS RIGHT TO FORECLOSE AFTER AN EVENT OF
DEFAULT SUCH PROCEEDS SHALL BE PAID TO COLLATERAL AGENT TO SATISFY ANY
DEFICIENCY REMAINING AFTER SUCH FORECLOSURE.  COLLATERAL AGENT SHALL RETAIN ITS
INTEREST IN THE POLICIES REQUIRED TO BE MAINTAINED PURSUANT TO THIS SECTION 9.02
DURING ANY REDEMPTION PERIOD.


 


SECTION 9.03.    TAXES.  BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES SHALL
TIMELY FILE ALL MATERIAL TAX RETURNS REQUIRED TO BE FILED BY IT (WHICH TAX
RETURNS SHALL BE ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS) AND PAY AND
DISCHARGE PROMPTLY WHEN DUE ALL MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES OR LEVIES IMPOSED UPON IT OR UPON ITS INCOME OR PROFITS OR IN RESPECT OF
ITS PROPERTY, BEFORE THE SAME SHALL BECOME DELINQUENT OR IN DEFAULT; PROVIDED,
HOWEVER, THAT SUCH PAYMENT AND DISCHARGE SHALL NOT BE REQUIRED WITH RESPECT TO
ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM SO LONG AS THE VALIDITY OR
AMOUNT THEREOF SHALL BE CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES SHALL HAVE SET ASIDE ON ITS
BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP AND SUCH
CONTEST OPERATES TO SUSPEND COLLECTION OF THE CONTESTED OBLIGATION, TAX,
ASSESSMENT OR CHARGE AND ENFORCEMENT OF A LIEN AND, IN THE CASE OF COLLATERAL,
BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES SHALL HAVE OTHERWISE COMPLIED
WITH THE PROVISIONS OF THE APPLICABLE SECURITY DOCUMENT IN CONNECTION WITH SUCH
NONPAYMENT.

 


SECTION 9.04.    FINANCIAL STATEMENTS, ETC.  BORROWER SHALL DELIVER TO
ADMINISTRATIVE AGENT (FOR DISTRIBUTION BY ADMINISTRATIVE AGENT TO THE LENDERS)
(UNLESS A LENDER EXPRESSLY DECLINES IN WRITING TO ACCEPT) (AND, IN THE CASE OF
SECTION 9.04(F) ONLY, TO THE WEST VIRGINIA LOTTERY COMMISSION AND THE WEST
VIRGINIA RACING COMMISSION):

 

109

--------------------------------------------------------------------------------


 

(a)           Quarterly Financials.  As soon as available and in any event
within 50 days after the end of each of the first three quarterly fiscal periods
of each fiscal year beginning with the fiscal quarter ending September 30, 2005,
consolidated statements of operations, cash flows and stockholders’ equity of
Consolidated Companies for such period and for the period from the beginning of
the respective fiscal year to the end of such period, and the related
consolidated balance sheet of Consolidated Companies as at the end of such
period, setting forth in each case in comparative form the corresponding
consolidated statements of operations, cash flows and stockholders’ equity for
the corresponding period in the preceding fiscal year to the extent such
financial statements are available, accompanied by a certificate of a
Responsible Officer of Borrower, which certificate shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition, results of operations and cash flows of
Consolidated Companies in accordance with GAAP, consistently applied, as at the
end of, and for, such period (subject to normal year-end audit adjustments and
except for the absence of footnotes);

 

(b)           Annual Financials.  As soon as available and in any event within
95 days after the end of each fiscal year beginning with the fiscal year ending
December 31, 2005, consolidated and consolidating statements of operations, cash
flows and stockholders’ equity of Consolidated Companies for such year and the
related consolidated and consolidating balance sheet of Consolidated Companies
as at the end of such year, setting forth in each case in comparative form the
corresponding consolidated and consolidating information as of the end of and
for the preceding fiscal year to the extent such financial statements are
available, and, in the case of such consolidated financial statements,
accompanied by an opinion, without a going concern or similar qualification or
exception as to scope, thereon of BDO Seidman LLP or other independent certified
public accountants of recognized national standing which opinion shall state
that said consolidated financial statements fairly present in all material
respects the consolidated financial condition, results of operations and cash
flows of Consolidated Companies as at the end of, and for, such fiscal year in
conformity with GAAP, consistently applied; all such information will be
prepared in conformity with GAAP consistently applied;

 

(c)           Auditor’s Certificate; Compliance Certificate.  (i)  Concurrently
with the delivery of the financial statements referred to in Section 9.04(b), a
certificate (which certificate may be limited or eliminated to the extent
required by accounting rules or guidelines) of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
relating to the Financial Maintenance Covenants, except as specified in such
certificate; and (ii) at the time it furnishes each set of financial statements
pursuant to Section 9.04(a) or Section 9.04(b), a certificate of a Responsible
Officer of Borrower (I) to the effect that no Default has occurred and is
continuing (or, if any Default has occurred and is continuing, describing the
same in reasonable detail and describing the action that the Companies have
taken and propose to take with respect thereto) and (II) setting forth in
reasonable detail the computations necessary to determine whether Borrower and
its Restricted Subsidiaries are in compliance with Section 10.08 as of the end
of the respective fiscal quarter or fiscal year;

 

110

--------------------------------------------------------------------------------


 

(d)           Other Financial Information.  Promptly upon filing, copies of all
financial statements, proxy statements and reports which Borrower or any
Restricted Subsidiary may make to or file with the SEC or any successor or
analogous Governmental Authority not otherwise required to be delivered pursuant
to this Agreement;

 

(e)           Interest Rate Certificates.  From and after the Trigger Date,
together with the financial statements delivered pursuant to Section 9.04(a) or
Section 9.04(b), an Interest Rate Certificate;

 

(f)            Notice of Default.  Promptly after any Responsible Officer of any
Company knows that any Default has occurred, a notice of such Default, breach or
violation describing the same in reasonable detail and a description of the
action that the Companies have taken and propose to take with respect thereto;

 

(g)           Environmental Matters.  Written notice of any claim, release of
Hazardous Material, condition, circumstance, occurrence or event arising under
Environmental Law which would have, individually or in the aggregate, a Material
Adverse Effect;

 

(h)           Annual Budgets.  Unless a Lender declines to accept, beginning
with the fiscal year of Borrower commencing on January 1, 2006, as soon as
practicable and in any event within 10 days after the approval thereof by the
board of directors of Borrower (but not later than 90 days after the beginning
of each fiscal year of Borrower), a consolidated plan and financial forecast for
such fiscal year, including a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of Consolidated
Companies for such fiscal year and for each quarter of such fiscal year,
together with an Officer’s Certificate containing an explanation of the
assumptions on which such forecasts are based and stating that such plan and
projections have been prepared using assumptions believed in good faith by
management of Borrower to be reasonable at the time made (it being recognized by
the Lenders that such plan and projections are not to be viewed as fact and that
actual results during the period or periods covered by such plan and projections
may differ from the forecasted results set forth therein by a material amount
and no Company makes any representation as to the ability of any Company to
achieve the results set forth in any such plan or projections);

 

(i)            Auditors’ Reports.  Promptly upon receipt thereof, copies of all
annual, interim or special reports issued to Borrower or any Restricted
Subsidiary by independent certified public accountants in connection with each
annual, interim or special audit of Borrower’s or such Restricted Subsidiary’s
books made by such accountants, including any management letter commenting on
Borrower’s or such Restricted Subsidiary’s internal controls issued by such
accountants to management in connection with their annual audit; provided,
however, that such reports shall only be made available to Administrative Agent
and to those Lenders who request such reports through Administrative Agent;

 

111

--------------------------------------------------------------------------------


 


(J)            LIEN MATTERS; CASUALTY AND DAMAGE TO COLLATERAL.


 

(A)          Prompt written notice of (i) the incurrence of any Lien (other than
a Permitted Lien (but excluding Liens incurred pursuant to Section 10.02(l))) on
the Collateral or any part thereof, (ii) any Casualty Event or other insured
damage to any material portion of the Collateral or (iii) the occurrence of any
other event that in Borrower’s judgment is reasonably likely to materially
adversely affect the aggregate value of the Collateral; and

 

(B)           Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 9.04(b), a
certificate of a Responsible Officer of Borrower setting forth the information
required pursuant to Schedules 1(a), 1(b), 2, 3(a), 3(b), 4, 5, 8, 9, 10,
11(a) 11(b), 11(c), 12(a), 12(b), 12(c) and 13 to the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Initial Perfection Certificate or the date of the most recent certificate
delivered pursuant to this Section 9.04(j)(B);

 

(k)           Notice of Material Adverse Effect.  Written notice of the
occurrence of any Material Adverse Effect;

 

(l)            Governmental Filings and Notices.  Promptly upon request by
Administrative Agent, copies of any other material reports or documents that
were filed by Borrower or any of its Restricted Subsidiaries with any
Governmental Authority and copies of any and all material notices and other
material communications from any Governmental Authority with respect to Borrower
or any of its Restricted Subsidiaries;

 

(m)          ERISA Information.  Promptly after the occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
would reasonably be expected to result in liability to Borrower and its
Restricted Subsidiaries in an aggregate amount exceeding $50.0 million, a
written notice specifying the nature thereof, what action the Companies or other
ERISA Entity have taken, are taking or propose to take with respect thereto,
and, when known, any action taken or threatened by the IRS, Department of Labor,
PBGC or Multiemployer Plan sponsor with respect thereto; and

 

(n)           Miscellaneous.  Promptly, such financial information, reports,
documents and other information with respect to Borrower or any of its
Restricted Subsidiaries as Administrative Agent or the Required Lenders may from
time to time reasonably request.

 

Reports and documents required to be delivered pursuant to Section 9.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such reports and/or documents,
or provides a link thereto on Borrower’s website on the Internet at the website
address specified below Borrower’s name on the signature hereof or such other
website address as provided in accordance with Section 13.02; or (ii) on which
such reports and/or documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that: (i) Borrower shall deliver paper copies of
such reports and/or documents to Administrative

 

112

--------------------------------------------------------------------------------


 

Agent upon request of Administrative Agent or any Lender until a written request
to cease delivering paper copies is given by Administrative Agent or such Lender
and (ii) Borrower shall provide to Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such reports and/or documents and
Administrative Agent shall post such reports and/or documents and notify (which
may be by facsimile or electronic mail) each Lender of the posting of any such
reports and/or documents.  Notwithstanding anything contained herein, in every
instance Borrower shall be required to provide paper copies of the compliance
certificate and the Interest Rate Certificate required by
Section 9.04(c)(ii) and Section 9.04(e), respectively, to Administrative Agent.

 


SECTION 9.05.    MAINTAINING RECORDS; ACCESS TO PROPERTIES AND INSPECTIONS. 
BORROWER AND ITS RESTRICTED SUBSIDIARIES SHALL KEEP PROPER BOOKS OF RECORD AND
ACCOUNT IN WHICH ENTRIES TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND IN
MATERIAL CONFORMITY WITH GAAP AND ALL MATERIAL REQUIREMENTS OF LAW ARE MADE. 
BORROWER AND ITS RESTRICTED SUBSIDIARIES WILL, SUBJECT TO APPLICABLE GAMING
LAWS, PERMIT ANY REPRESENTATIVES DESIGNATED BY ADMINISTRATIVE AGENT OR ANY
LENDER TO VISIT AND INSPECT THE FINANCIAL RECORDS AND THE PROPERTY OF BORROWER
OR SUCH RESTRICTED SUBSIDIARY AT REASONABLE TIMES, UPON REASONABLE NOTICE AND AS
OFTEN AS REASONABLY REQUESTED, AND PERMIT ANY REPRESENTATIVES DESIGNATED BY
ADMINISTRATIVE AGENT OR ANY LENDER TO DISCUSS THE AFFAIRS, FINANCES AND
CONDITION OF SUCH RESTRICTED SUBSIDIARIES WITH THE OFFICERS THEREOF AND
INDEPENDENT ACCOUNTANTS THEREFOR (PROVIDED BORROWER HAS THE OPPORTUNITY TO
PARTICIPATE IN SUCH MEETINGS); PROVIDED THAT, IN THE ABSENCE OF A CONTINUING
DEFAULT OR EVENT OF DEFAULT, ONLY ONE SUCH INSPECTION BY THE LENDERS (IN THEIR
CAPACITY AS LENDERS) SHALL BE PERMITTED IN ANY FISCAL YEAR (AT THE LENDERS’
EXPENSE).  BORROWER SHALL CAUSE EACH OF ITS RESTRICTED SUBSIDIARIES TO
(I) MAINTAIN ACCOUNTING RECORDS AND OTHER CORPORATE RECORDS AND ITS DOCUMENTS
SEPARATE FROM ITS UNRESTRICTED SUBSIDIARIES, (II) MAINTAIN ITS OWN BANK ACCOUNTS
IN THEIR OWN NAME, SEPARATE FROM ITS UNRESTRICTED SUBSIDIARIES AND (III) NOT PAY
OR BECOME LIABLE FOR THE INDEBTEDNESS OF ITS UNRESTRICTED SUBSIDIARIES EXCEPT TO
THE EXTENT EXPRESSLY PERMITTED UNDER THIS AGREEMENT.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS SECTION 9.05, NO COMPANY WILL BE REQUIRED TO DISCLOSE,
PERMIT THE INSPECTION, EXAMINATION OR MAKING OF EXTRACTS, OR DISCUSSION OF, ANY
DOCUMENT, INFORMATION OR OTHER MATTER THAT (I) IN RESPECT OF WHICH DISCLOSURE TO
ADMINISTRATIVE AGENT (OR ITS DESIGNATED REPRESENTATIVE) OR ANY LENDER IS THEN
PROHIBITED BY LAW OR CONTRACT OR (II) IS SUBJECT TO ATTORNEY-CLIENT OR SIMILAR
PRIVILEGE OR CONSTITUTES ATTORNEY WORK PRODUCT.

 


SECTION 9.06.    USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE LOANS
ONLY FOR THE PURPOSES SET FORTH IN SECTION 8.11.

 


SECTION 9.07.    COMPLIANCE WITH ENVIRONMENTAL LAW.  BORROWER AND ITS
SUBSIDIARIES SHALL (A) COMPLY WITH ENVIRONMENTAL LAW, AND WILL KEEP OR CAUSE ALL
REAL PROPERTY TO BE KEPT FREE OF ANY LIENS UNDER ENVIRONMENTAL LAW, UNLESS, IN
EACH CASE, FAILURE TO DO SO WOULD NOT HAVE A MATERIAL ADVERSE EFFECT; (B) IN THE
EVENT OF ANY HAZARDOUS MATERIAL AT, ON, UNDER OR EMANATING FROM ANY REAL
PROPERTY WHICH COULD RESULT IN LIABILITY UNDER OR A VIOLATION OF ANY
ENVIRONMENTAL LAW, IN EACH CASE WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT,
UNDERTAKE, AND/OR CAUSE ANY OF THEIR RESPECTIVE TENANTS OR OCCUPANTS TO
UNDERTAKE, AT NO COST OR EXPENSE TO ADMINISTRATIVE AGENT OR ANY CREDITOR, ANY
ACTION REQUIRED PURSUANT TO ENVIRONMENTAL LAW TO MITIGATE AND ELIMINATE SUCH
CONDITION; PROVIDED, HOWEVER, THAT NO COMPANY SHALL BE REQUIRED TO COMPLY WITH
ANY ORDER OR DIRECTIVE WHICH IS BEING CONTESTED IN GOOD FAITH AND BY PROPER

 

113

--------------------------------------------------------------------------------


 


PROCEEDINGS SO LONG AS IT HAS MAINTAINED ADEQUATE RESERVES WITH RESPECT TO SUCH
COMPLIANCE TO THE EXTENT REQUIRED IN ACCORDANCE WITH GAAP; AND (C) AT THE
WRITTEN REQUEST OF ADMINISTRATIVE AGENT, IN ITS REASONABLE DISCRETION, PROVIDE,
AT NO COST OR EXPENSE TO ADMINISTRATIVE AGENT OR ANY CREDITOR, AN ENVIRONMENTAL
SITE ASSESSMENT (INCLUDING, WITHOUT LIMITATION, THE RESULTS OF ANY SOIL OR
GROUNDWATER OR OTHER TESTING CONDUCTED AT ADMINISTRATIVE AGENT’S REQUEST)
CONCERNING ANY REAL PROPERTY NOW OR HEREAFTER OWNED, LEASED OR OPERATED BY
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES, CONDUCTED BY AN ENVIRONMENTAL
CONSULTING FIRM PROPOSED BY SUCH CREDIT PARTY AND APPROVED BY ADMINISTRATIVE
AGENT IN ITS REASONABLE DISCRETION INDICATING THE PRESENCE OR ABSENCE OF
HAZARDOUS MATERIAL AND THE POTENTIAL COST OF ANY REQUIRED ACTION IN CONNECTION
WITH ANY HAZARDOUS MATERIAL ON, AT, UNDER OR EMANATING FROM SUCH REAL PROPERTY;
PROVIDED, HOWEVER, THAT SUCH REQUEST MAY BE MADE ONLY IF (I) THERE HAS OCCURRED
AND IS CONTINUING AN EVENT OF DEFAULT, OR (II) CIRCUMSTANCES EXIST THAT
REASONABLY COULD BE EXPECTED TO FORM THE BASIS OF AN ENVIRONMENTAL ACTION
AGAINST SUCH COMPANY OR ANY SUCH REAL PROPERTY WHICH WOULD HAVE A MATERIAL
ADVERSE EFFECT; IF BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES FAILS TO
PROVIDE THE SAME WITHIN 60 DAYS AFTER SUCH REQUEST WAS MADE (OR IN SUCH LONGER
PERIOD AS MAY BE APPROVED BY ADMINISTRATIVE AGENT, IN ITS REASONABLE
DISCRETION), ADMINISTRATIVE AGENT MAY BUT IS UNDER NO OBLIGATION TO CONDUCT THE
SAME, AND BORROWER OR ITS RESTRICTED SUBSIDIARY SHALL GRANT AND HEREBY GRANTS TO
ADMINISTRATIVE AGENT AND ITS AGENTS ACCESS AT REASONABLE TIMES, AND UPON
REASONABLE NOTICE TO BORROWER, TO SUCH REAL PROPERTY AND SPECIFICALLY GRANTS
ADMINISTRATIVE AGENT AN IRREVOCABLE NON-EXCLUSIVE LICENSE, SUBJECT TO THE RIGHTS
OF TENANTS, TO UNDERTAKE SUCH AN ASSESSMENT, ALL AT NO COST OR EXPENSE TO
ADMINISTRATIVE AGENT OR ANY CREDITOR.  ADMINISTRATIVE AGENT WILL USE ITS
REASONABLE BEST EFFORTS TO OBTAIN FROM THE FIRM CONDUCTING ANY SUCH ASSESSMENT
USUAL AND CUSTOMARY AGREEMENTS TO SECURE LIABILITY INSURANCE AND TO TREAT ITS
WORK AS CONFIDENTIAL AND SHALL PROMPTLY PROVIDE BORROWER WITH ALL DOCUMENTS
RELATING TO SUCH ASSESSMENT.

 


SECTION 9.08.    EQUAL SECURITY FOR LOANS AND NOTES; PLEDGE OR MORTGAGE OF REAL
PROPERTY AND VESSELS.

 


(A)           SUBJECT TO COMPLIANCE WITH APPLICABLE GAMING LAWS, IF ANY CREDIT
PARTY SHALL ACQUIRE ANY PROPERTY AFTER THE CLOSING DATE, INCLUDING, WITHOUT
LIMITATION, PURSUANT TO ANY PERMITTED ACQUISITION (OTHER THAN ANY PROPERTY
DESCRIBED IN SECTION 9.08(B) OR 9.08(C)), OR AS TO WHICH COLLATERAL AGENT, FOR
THE BENEFIT OF THE SECURED PARTIES, DOES NOT HAVE A PERFECTED LIEN AND AS TO
WHICH THE SECURITY DOCUMENTS ARE INTENDED TO COVER, SUCH CREDIT PARTY SHALL
(SUBJECT TO ANY APPLICABLE PROVISIONS SET FORTH IN THE SECURITY AGREEMENT WITH
RESPECT TO LIMITATIONS ON GRANT OF SECURITY INTERESTS IN CERTAIN TYPES OF
PLEDGED COLLATERAL AND PERFECTIONS OF LIENS ON SUCH PLEDGED COLLATERAL) PROMPTLY
(I) EXECUTE AND DELIVER TO COLLATERAL AGENT SUCH AMENDMENTS TO THE SECURITY
DOCUMENTS OR SUCH OTHER DOCUMENTS AS COLLATERAL AGENT DEEMS NECESSARY OR
ADVISABLE IN ORDER TO GRANT TO COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, SECURITY INTERESTS IN SUCH PROPERTY AND (II) TAKE ALL ACTIONS NECESSARY
OR ADVISABLE TO GRANT TO COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, A PERFECTED FIRST PRIORITY SECURITY INTEREST, SUBJECT TO NO LIENS OTHER
THAN PERMITTED COLLATERAL LIENS.


 


(B)           IF, AFTER THE CLOSING DATE, ANY CREDIT PARTY ACQUIRES, INCLUDING,
WITHOUT LIMITATION, PURSUANT TO ANY PERMITTED ACQUISITION, A FEE INTEREST WITH A
FAIR MARKET VALUE OF $25.0 MILLION OR MORE IN ANY OTHER REAL PROPERTY (OTHER
THAN TO THE EXTENT SUCH REAL PROPERTY WAS FINANCED THROUGH THE INCURRENCE OF ANY
PURCHASE MONEY OBLIGATION PERMITTED BY SECTION 10.01), SUCH CREDIT PARTY SHALL
NOTIFY COLLATERAL AGENT AND, IF REQUESTED BY REQUIRED LENDERS OR

 

114

--------------------------------------------------------------------------------


 

Collateral Agent and subject to any applicable Gaming Laws, (i) take such
actions and execute such documents as Collateral Agent shall reasonably require
to confirm the Lien of an existing Mortgage, if applicable, or to create a new
Mortgage on such additional Real Property and (ii) cause to be delivered to
Collateral Agent, for the benefit of the Secured Parties, all documents and
instruments reasonably requested by Collateral Agent or as shall be necessary in
the opinion of counsel to Collateral Agent to create on behalf of the Secured
Parties a valid perfected mortgage Lien, subject only to Permitted Collateral
Liens, including the following:


 

(1)                                  a Mortgage in favor of Collateral Agent,
for the benefit of the Secured Parties, in form for recording in the recording
office of the jurisdiction where such Mortgaged Real Property is situated,
together with such other documentation as shall be required to create a valid
mortgage Lien under applicable law, which Mortgage and other documentation shall
be reasonably satisfactory to Collateral Agent and shall be effective to create
in favor of Collateral Agent for the benefit of the Secured Parties a Mortgage
Lien on such Mortgaged Real Property subject to no Liens other than Permitted
Collateral Liens; and

 

(2)                                  with respect to each Mortgage and each
Mortgaged Real Property, in each case to the extent reasonably requested by
Required Lenders or Collateral Agent, each of the items set forth in Sections
7.01(iii)(c), 7.01(vi)(c)(i)(2) and 7.01(xvi).

 


(C)                                  IF, AFTER THE CLOSING DATE, ANY CREDIT
PARTY ACQUIRES, INCLUDING, WITHOUT LIMITATION, PURSUANT TO ANY PERMITTED
ACQUISITION, A FEE INTEREST IN ANY OTHER VESSEL OR A REPLACEMENT VESSEL (IN THE
CASE OF SUCH OTHER VESSEL OR REPLACEMENT VESSEL LOCATED OR OTHERWISE MAINTAINED
IN THE UNITED STATES, SUCH OTHER VESSEL OR REPLACEMENT VESSEL THAT IS REGISTERED
WITH THE UNITED STATES COAST GUARD) (OTHER THAN TO THE EXTENT SUCH OTHER VESSEL
OR REPLACEMENT VESSEL WAS FINANCED THROUGH THE INCURRENCE OF ANY PURCHASE MONEY
OBLIGATION PERMITTED BY SECTION 10.01), SUCH CREDIT PARTY SHALL NOTIFY
COLLATERAL AGENT AND, IF REQUESTED BY REQUIRED LENDERS OR COLLATERAL AGENT AND
SUBJECT TO ANY APPLICABLE GAMING LAWS, (I) TAKE SUCH ACTIONS AND EXECUTE SUCH
DOCUMENTS AS COLLATERAL AGENT SHALL REASONABLY REQUIRE TO CONFIRM THE LIEN OF AN
EXISTING SHIP MORTGAGE, IF APPLICABLE, OR TO CREATE A NEW SHIP MORTGAGE ON SUCH
OTHER VESSEL OR REPLACEMENT VESSEL AND (II) CAUSE TO BE DELIVERED TO COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, ALL DOCUMENTS AND INSTRUMENTS
REASONABLY REQUESTED BY COLLATERAL AGENT OR AS SHALL BE NECESSARY IN THE OPINION
OF COUNSEL TO COLLATERAL AGENT TO CREATE ON BEHALF OF THE SECURED PARTIES A
LEGAL, VALID AND ENFORCEABLE FIRST PREFERRED SHIP MORTGAGE UNDER CHAPTER 313 OF
TITLE 46 OF THE UNITED STATES CODE SUBJECT TO PERMITTED COLLATERAL LIENS,
INCLUDING THE FOLLOWING:


 

(1)                                  a Ship Mortgage reasonably satisfactory to
Collateral Agent, granting in favor of Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first preferred ship mortgage on
each such other Vessel or Replacement Vessel under Chapter 313 of Title 46 of
the United States Code subject to Permitted Collateral Liens, executed and
delivered by a duly authorized officer of the appropriate Credit Party, together
with such certificates, affidavits and instruments as shall be reasonably
required in connection with filing or recordation thereof and to grant a Lien on
each such other Vessel or Replacement Vessel; and

 

(2)                                  with respect to each Ship Mortgage and each
such other Vessel or Replacement Vessel, in each case to the extent reasonably
requested by Required Lenders

 

115

--------------------------------------------------------------------------------


 

or Collateral Agent, certificates of insurance as required by each Ship
Mortgage, which certificates shall comply with the insurance requirements
contained in Section 9.02 and the applicable Ship Mortgage.

 


(D)                                 NOTWITHSTANDING ANYTHING CONTAINED IN
SECTIONS 9.08(A), 9.08(B) AND 9.08(C) TO THE CONTRARY, IN EACH CASE, IT IS
UNDERSTOOD AND AGREED THAT NO LIEN(S), MORTGAGE(S) AND/OR SHIP MORTGAGE(S) IN
FAVOR OF COLLATERAL AGENT ON ANY AFTER ACQUIRED PROPERTY OF THE APPLICABLE
CREDIT PARTY SHALL BE REQUIRED TO BE GRANTED OR DELIVERED AT SUCH TIME AS
PROVIDED IN SUCH SECTIONS (AS APPLICABLE) AS A RESULT OF SUCH LIEN(S),
MORTGAGE(S) AND/OR SHIP MORTGAGE(S) BEING PROHIBITED BY THE APPLICABLE GAMING
AUTHORITIES OR APPLICABLE LAW; PROVIDED, HOWEVER, THAT BORROWER HAS USED ITS
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH APPROVALS.


 


(E)                                  (A)                              WITH
RESPECT TO AN UNDELIVERED CLOSING COLLATERAL OR ANY PART THEREOF, AT SUCH TIME
AS BORROWER REASONABLY BELIEVES SUCH PROHIBITION NO LONGER EXISTS, BORROWER
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO SEEK THE APPROVAL OF THE APPLICABLE
GAMING AUTHORITIES FOR ANY SUCH UNDELIVERED CLOSING COLLATERAL AND, IF SUCH
APPROVAL IS SO OBTAINED, BORROWER SHALL COMPLY WITH SECTION 9.08 (TREATING ANY
PROPERTY OR RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, THAT WOULD HAVE BEEN
SUBJECT TO ANY UNDELIVERED CLOSING COLLATERAL AS PROPERTY OR RESTRICTED
SUBSIDIARY ACQUIRED AFTER THE CLOSING DATE) AND WITH CLAUSES (A) AND (B) IN
SECTION 9.11.


 

(B)                                With respect to Lien(s), Mortgage(s) and/or
Ship Mortgage(s) relating to any Property acquired by any Credit Party after the
Closing Date or any Property of any Additional Credit Party or with respect to
any Guarantee of any Additional Credit Party, in each case that were not granted
or delivered pursuant to Section 9.08(d) or to the second paragraph in
Section 9.11, as the case may be, at such time as Borrower reasonably believes
such prohibition no longer exists, Borrower shall use commercially reasonable
efforts to seek the approval from the applicable Gaming Authorities for such
Lien(s), Mortgage(s), Ship Mortgage(s) and/or Guarantee and, if such approval is
so obtained, Borrower shall comply with Sections 9.08(a), 9.08(b) and/or
9.08(c) or with Section 9.11, as the case may be.

 

(C)                                If at such time as Borrower shall no longer
be required to divest all or any part of the Argosy Baton Rouge Assets in
accordance with and pursuant to the FTC Order (any such Argosy Baton Rouge
Assets not required to be divested, the “Non-Divested Argosy Baton Rouge
Assets”), or Borrower retains any Property pursuant to the approval of the
Federal Trade Commission of the United States as provided in the FTC Order (the
“Retained Property”), Borrower shall, in each case, use commercially reasonable
efforts to seek the approval of the applicable Gaming Authorities for any
Lien(s), Mortgage(s) or Ship Mortgage(s), as applicable, in favor of the
Collateral Agent on the Non-Divested Argosy Baton Rouge Assets or the Retained
Property, as the case may be, and for the Guarantee of any Argosy Louisiana
Subsidiary (to the extent that the Equity Interests of such Argosy Louisiana
Subsidiary constitutes part of the Non-Divested Argosy Baton Rouge Assets), and
if such approval is so obtained, Borrower shall comply with Section 9.08
(treating any such Non-Divested Argosy Baton Rouge Assets or Retained Property
as Property, or such Argosy Louisiana Subsidiary as a Restricted Subsidiary, in
each case as acquired after the Closing Date) and with clauses (A) and (B) in
Section 9.11.

 

116

--------------------------------------------------------------------------------


 

SECTION 9.09.           Security Interests; Further Assurances.  Each Credit
Party shall, promptly, upon the reasonable request of Collateral Agent, and
assuming the request does not violate any Gaming Law or, if necessary, is
approved by the Gaming Authority, at Borrower’s expense, execute, acknowledge
and deliver, or cause the execution, acknowledgment and delivery of, and
thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
Collateral Agent reasonably necessary or desirable to create, protect or perfect
or for the continued validity, perfection and priority of the Liens on the
Collateral covered thereby (subject to any applicable provisions set forth in
the Security Agreement with respect to limitations on grant of security
interests in certain types of Pledged Collateral and perfections of Liens on
such Pledged Collateral) subject to no Liens other than Permitted Collateral
Liens, or use commercially reasonable efforts to obtain any consents, including,
without limitation, landlord or similar lien waivers and consents, as may be
reasonably requested by Collateral Agent (it being understood that no landlord
consents shall be required in respect of Properties which efforts were
unsuccessfully made under the Existing Borrower Credit Agreement) necessary or
appropriate in connection therewith.  Upon the exercise by Collateral Agent or
the Lenders of any power, right, privilege or remedy pursuant to any Credit
Document which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, Borrower and each of its Restricted
Subsidiaries shall execute and deliver all applications, certifications,
instruments and other documents and papers that Collateral Agent or the Lenders
may be so required to obtain.  If Collateral Agent reasonably determines that it
is required by applicable law or regulation to have appraisals prepared in
respect of the Real Property of any Credit Party constituting Collateral,
Borrower shall provide to Collateral Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA.

 

SECTION 9.10.           Interest Rate Protection Agreements.  On or within 100
days after the Closing Date not less than 50% of the aggregate principal amount
of then outstanding Consolidated Indebtedness (other than Indebtedness under the
Revolving Facility) shall be either (x) fixed rate debt or (y) debt subject to
Interest Rate Protection Agreements having terms and conditions reasonably
satisfactory to Administrative Agent (with a term that shall not be required to
be later than the third anniversary of the Closing Date) and with one or more
persons that at the time of execution of such Interest Rate Protection
Agreements are Lenders or their respective Affiliates, including, without
limitation, the Interest Rate Protection Agreement listed on Schedule 9.10, or
(z) any combination of (x) and (y) above.

 

SECTION 9.11.           Additional Credit Parties.  Upon (i) any Credit Party
creating or acquiring any Subsidiary that is a Restricted Subsidiary (other than
an Immaterial Subsidiary) after the Closing Date, (ii) any Restricted Subsidiary
of a Credit Party ceasing to be an Immaterial Subsidiary or otherwise designated
pursuant to Section 9.13 as an Excluded Immaterial Subsidiary or (iii) any
Unrestricted Subsidiary becoming a Restricted Subsidiary (other than an
Immaterial Subsidiary) pursuant to Section 9.12 (such Restricted Subsidiary
referenced in clause (i), (ii) or (iii) above, an “Additional Credit Party”),
such Credit Party shall, assuming and to the extent that it does not violate any
Gaming Law or assuming it obtains the approval of the Gaming Authority to the
extent such approval is required by applicable Gaming Laws, (A) cause each such
Restricted Subsidiary (other than a Foreign Subsidiary) to promptly (but in any
event within 45 days (or 95 days, in the event of any Discharge of any

 

117

--------------------------------------------------------------------------------


 

Indebtedness in connection with the acquisition of any such Subsidiary) after
the later of such event described in clause (i), (ii), (iii) or (iv) above or
receipt of such approval (or such longer period of time as Administrative Agent
may agree to in its sole discretion), execute and deliver all such agreements,
guarantees, documents and certificates (including Joinder Agreements, any
amendments to the Credit Documents and a Perfection Certificate)) as
Administrative Agent may reasonably request in order to have such Restricted
Subsidiary become a Subsidiary Guarantor and (B) promptly (I) execute and
deliver to Collateral Agent such amendments to or additional Security Documents
as Collateral Agent deems necessary or advisable in order to grant to Collateral
Agent for the benefit of the Secured Parties, a perfected security interest in
the Equity Interests and debt securities of such new Subsidiary which are owned
by any Credit Party and required to be pledged pursuant to the Security
Agreement, (II) deliver to Collateral Agent the certificates (if any)
representing such Equity Interests and debt securities, together with (x) in the
case of such Equity Interests, undated stock powers endorsed in blank, and (y)
in the case of such debt securities, endorsed in blank, in each case executed
and delivered by a Responsible Officer of Borrower or such Subsidiary, as the
case may be, (III) cause such new Restricted Subsidiary (other than a Foreign
Subsidiary) to take such actions necessary or advisable (including executing and
delivering a Joinder Agreement) to grant to Collateral Agent for the benefit of
the Secured Parties, a perfected security interest in the collateral described
in (subject to any requirements set forth in the Security Agreement with respect
to limitations on grant of security interests in certain types of Pledged
Collateral and perfections of Liens on such Pledged Collateral) the Security
Agreement and all other Property of such Restricted Subsidiary in accordance
with the provisions of Section 9.08 hereof with respect to such new Restricted
Subsidiary, or by law or as may be reasonably requested by Collateral Agent, and
(IV) deliver to Collateral Agent all legal opinions reasonably requested
relating to the matters described above covering matters similar to those
covered in the opinions in Exhibits F-1 through F-13, as applicable, with
respect to such Subsidiary Guarantor; provided, however, that Borrower shall use
its commercially reasonable efforts to obtain such approvals for any
Mortgage(s), Ship Mortgage(s) and Lien(s) (including pledge of the Equity
Interests of such Subsidiary) to be granted by such Restricted Subsidiary and
for the Guarantee of such Restricted Subsidiary as soon as reasonably
practicable.  All of the foregoing actions shall be at the sole cost and expense
of the Credit Parties.

 

Notwithstanding the foregoing in this Section 9.11 to the contrary, it is
understood and agreed that no Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee of the applicable Additional Credit Party shall be required to be
granted or delivered at such time as provided in the paragraph above in this
Section 9.11 as a result of such Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee being prohibited by the applicable Gaming Authorities, any other
applicable Governmental Authorities or applicable Law; provided, however, that
Borrower has used its commercially reasonable efforts to obtain such approvals
for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or Guarantee.

 

SECTION 9.12.           Limitation on Designations of Unrestricted Subsidiaries.

 


(A)                                  BORROWER MAY, ON OR AFTER THE CLOSING DATE,
DESIGNATE ANY SUBSIDIARY OF BORROWER (OTHER THAN A SUBSIDIARY OF BORROWER WHICH
(1) OWNS ONE OR MORE PRINCIPAL ASSETS OR

 

118

--------------------------------------------------------------------------------


 

(2) was a Credit Party as of the Closing Date) as an “Unrestricted Subsidiary”
under this Agreement (a “Designation”) only if:


 

(i)                                     no Default or Event of Default shall
have occurred and be continuing at the time of or after giving effect to such
Designation; and

 

(ii)                                  Borrower would be permitted under this
Agreement to make an Investment at the time of Designation (assuming the
effectiveness of such Designation) in an amount (the “Designation Amount”) equal
to the sum of (A) the fair market value of the Equity Interest of such
Subsidiary owned by Borrower and/or any of the Restricted Subsidiaries on such
date and (B) the aggregate amount of Indebtedness of such Subsidiary owed to
Borrower and the Restricted Subsidiaries on such date.

 


(B)                                 BORROWER MAY REVOKE ANY DESIGNATION OF A
SUBSIDIARY AS AN UNRESTRICTED SUBSIDIARY (A “REVOCATION”), WHEREUPON SUCH
SUBSIDIARY SHALL THEN CONSTITUTE A RESTRICTED SUBSIDIARY, IF:


 

(i)                                     no Default or Event of Default shall
have occurred and be continuing at the time and after giving effect to such
Revocation;

 

(ii)                                  after giving effect to such Revocation as
of the end of the most recently ended fiscal quarter of Borrower on a pro forma
basis, no Default or Event of Default would exist under the financial covenants
set forth in Sections 10.08(a), 10.08(b) and 10.08(c); and

 

(iii)                               all Liens and Indebtedness of such
Unrestricted Subsidiary and its Subsidiaries outstanding immediately following
such Revocation would, if incurred at the time of such Revocation, have been
permitted to be incurred for all purposes of this Agreement.

 


(C)                                  ALL DESIGNATIONS AND REVOCATIONS MUST BE
EVIDENCED BY AN OFFICER’S CERTIFICATE OF BORROWER DELIVERED TO ADMINISTRATIVE
AGENT WITH THE RESPONSIBLE OFFICER SO EXECUTING SUCH CERTIFICATE CERTIFYING
COMPLIANCE WITH THE FOREGOING PROVISIONS OF THIS SECTION 9.12(A) (IN THE CASE OF
ANY SUCH DESIGNATIONS) AND OF SECTION 9.12(B) (IN THE CASE OF ANY SUCH
REVOCATIONS).


 


(D)                                 IF BORROWER DESIGNATES A SUBSIDIARY
GUARANTOR AS AN UNRESTRICTED SUBSIDIARY IN ACCORDANCE WITH THIS SECTION 9.12, SO
LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS, THE OBLIGATIONS OF SUCH
SUBSIDIARY GUARANTOR UNDER THE CREDIT DOCUMENTS SHALL TERMINATE AND BE OF NO
FURTHER FORCE AND EFFECT AND ALL LIENS GRANTED BY SUCH SUBSIDIARY GUARANTOR
UNDER THE APPLICABLE SECURITY DOCUMENTS SHALL TERMINATE AND BE RELEASED AND BE
OF NO FURTHER FORCE AND EFFECT, AND ALL LIENS ON THE EQUITY INTERESTS OF SUCH
SUBSIDIARY GUARANTOR SHALL BE TERMINATED AND RELEASED AND OF NO FURTHER FORCE
AND EFFECT, IN EACH CASE, WITHOUT ANY ACTION REQUIRED BY ADMINISTRATIVE AGENT OR
COLLATERAL AGENT; AND, AT BORROWER’S REQUEST, ADMINISTRATIVE AGENT AND
COLLATERAL AGENT WILL EXECUTE AND DELIVER ANY INSTRUMENT EVIDENCING SUCH
TERMINATION AND COLLATERAL AGENT SHALL TAKE ALL ACTIONS APPROPRIATE IN ORDER TO
EFFECT SUCH TERMINATION AND RELEASE OF SUCH LIENS AND WITHOUT RECOURSE OR
WARRANTY BY COLLATERAL AGENT (INCLUDING THE EXECUTION AND DELIVERY OF
APPROPRIATE UCC TERMINATION STATEMENTS AND SUCH OTHER INSTRUMENTS AND RELEASES
AS

 

119

--------------------------------------------------------------------------------


 

may be necessary and appropriate to effect such release).  Any such foregoing
actions taken by Administration Agent and/or Collateral Agent shall be at the
sole cost and expenses of Borrower.


 


SECTION 9.13.           LIMITATION ON DESIGNATION OF IMMATERIAL SUBSIDIARIES.


 


(A)                                  IF ANY OF THE FOLLOWING EVENTS OCCURS: 
(I) BORROWER OR ANY CREDIT PARTY ACQUIRES OR FORMS ANY SUBSIDIARY HAVING ASSETS
WITH AN AGGREGATE FAIR MARKET VALUE OF LESS THAN $25.0 MILLION, (II) ANY
EXISTING SUBSIDIARY THAT HAD NOT BEEN AN IMMATERIAL SUBSIDIARY SUBSEQUENTLY HAS
ASSETS WITH AN AGGREGATE FAIR MARKET VALUE OF LESS THAN $25.0 MILLION OR
(III) THE AGGREGATE FAIR MARKET VALUE OF ALL THE ASSETS OF AN EXISTING
SUBSIDIARY INCREASES BUT THE AGGREGATE FAIR MARKET VALUE THEREOF STILL IS LESS
THAN $25.0 MILLION, AND AS A RESULT OF ANY OF THE FOREGOING EVENTS REFERRED TO
IN CLAUSE (I), (II) OR (III) ABOVE THE AGGREGATE FAIR MARKET VALUE OF THE ASSETS
OF ALL THE IMMATERIAL SUBSIDIARIES EXCEEDS THE IMMATERIAL SUBSIDIARY THRESHOLD
AMOUNT, THEN, PROMPTLY AFTER THE OCCURRENCE OF SUCH EVENT THAT CAUSES THE
AGGREGATE FAIR MARKET VALUE OF ALL IMMATERIAL SUBSIDIARIES TO EXCEED THE
IMMATERIAL SUBSIDIARY THRESHOLD AMOUNT, BORROWER SHALL DESIGNATE (AN “EXCLUDED
DESIGNATION”) ONE OR MORE IMMATERIAL SUBSIDIARIES THAT, BUT FOR THIS SENTENCE,
SHALL NOT CONSTITUTE IMMATERIAL SUBSIDIARIES FOR ALL PURPOSES OF THIS AGREEMENT
(AN “EXCLUDED IMMATERIAL SUBSIDIARY”).  BORROWER MAY REDESIGNATE (A
“REDESIGNATION”) AN EXCLUDED IMMATERIAL SUBSIDIARY AS CONSTITUTING AN IMMATERIAL
SUBSIDIARY FOR PURPOSES OF THIS AGREEMENT SO LONG AS SUCH REDESIGNATED EXCLUDED
IMMATERIAL SUBSIDIARY IS IN COMPLIANCE WITH THE REQUIREMENTS OF THE DEFINITION
OF IMMATERIAL SUBSIDIARY AND SUCH REDESIGNATION DOES NOT CAUSE OR OTHERWISE
RESULT IN THE AGGREGATE FAIR MARKET VALUE OF THE ASSETS OF ALL IMMATERIAL
SUBSIDIARIES (AFTER GIVING EFFECT TO THE REDESIGNATION OF THE EXCLUDED
IMMATERIAL SUBSIDIARY AS AN IMMATERIAL SUBSIDIARY) TO EXCEED THE IMMATERIAL
SUBSIDIARY THRESHOLD AMOUNT.  FOR PURPOSES OF THIS SECTION 9.13(A), FAIR MARKET
VALUE SHALL BE DETERMINED AS OF THE MOST RECENTLY ENDED FISCAL QUARTER OF
BORROWER.


 


(B)                                 ANY SUCH EXCLUDED DESIGNATION OR
REDESIGNATION MUST BE EVIDENCED BY AN OFFICER’S CERTIFICATE OF BORROWER
DELIVERED TO ADMINISTRATIVE AGENT WITH THE RESPONSIBLE OFFICER EXECUTING SUCH
CERTIFICATE CERTIFYING COMPLIANCE WITH THIS SECTION 9.13. 


 


(C)                                  IF BORROWER REDESIGNATES AN EXCLUDED
IMMATERIAL SUBSIDIARY AS AN IMMATERIAL SUBSIDIARY IN ACCORDANCE WITH THIS
SECTION 9.13, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS, THE OBLIGATIONS
OF SUCH EXCLUDED IMMATERIAL SUBSIDIARY (AS A SUBSIDIARY GUARANTOR) UNDER THE
CREDIT DOCUMENTS SHALL TERMINATE AND BE OF NO FURTHER FORCE AND ALL LIENS
GRANTED BY SUCH EXCLUDED IMMATERIAL SUBSIDIARY (AS A SUBSIDIARY GUARANTOR) UNDER
THE APPLICABLE SECURITY DOCUMENTS SHALL TERMINATE AND BE RELEASED AND BE OF NO
FURTHER FORCE AND EFFECT, IN EACH CASE, WITHOUT ANY ACTION REQUIRED BY
ADMINISTRATIVE AGENT OR COLLATERAL AGENT; AND, AT BORROWER’S REQUEST,
ADMINISTRATIVE AGENT AND COLLATERAL AGENT WILL EXECUTE AND DELIVER ANY
INSTRUMENT EVIDENCING SUCH TERMINATION AND COLLATERAL AGENT SHALL TAKE ALL
ACTIONS APPROPRIATE IN ORDER TO EFFECT THE TERMINATION AND RELEASE OF SUCH LIEN
AND WITHOUT RECOURSE OR WARRANTY BY COLLATERAL AGENT (INCLUDING THE EXECUTION
AND DELIVERY OF APPROPRIATE UCC TERMINATION STATEMENTS AND SUCH OTHER
INSTRUMENTS AND RELEASES AS MAY BE NECESSARY AND APPROPRIATE TO EFFECT SUCH
RELEASE).  ANY SUCH FOREGOING ACTIONS TAKEN BY ADMINISTRATION AGENT AND/OR
COLLATERAL AGENT SHALL BE AT THE SOLE COST AND EXPENSE OF BORROWER.


 


SECTION 9.14.           TRIGGER EVENT UNDER APPLICABLE TRANSFER AGREEMENT.   IF
A TRIGGER EVENT OCCURS, BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE THE

 

120

--------------------------------------------------------------------------------


 

“manager” (as defined in the applicable Transfer Agreement) (or such other
equivalent person or persons identified in the applicable Transfer Agreement)
(each such manager or other equivalent person, a “Transfer Agreement Person”) to
comply with all terms and conditions of each Credit Document applicable to a
Restricted Subsidiary as if such person were a Restricted Subsidiary hereunder
and to comply with Section 9.11 as if each such Person were acquired as a
Restricted Subsidiary on the date of such Trigger Event.

 


ARTICLE X.


 


NEGATIVE COVENANTS


 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with the Creditors that, so long as any Commitment, Loan or
L/C Liability is outstanding and until payment in full of all amounts payable by
Borrower hereunder (other than contingent indemnification obligations described
in Section 13.03(b) which are not yet due and payable and, in the case of any
L/C Liability, except to the extent cash or letters of credit have been provided
to L/C Lender to collateralize to the reasonable satisfaction of L/C Lender the
aggregate amount of all such L/C Liabilities) (and each Credit Party covenants
and agrees that it will cause its Restricted Subsidiaries to observe and perform
the covenants herein set forth applicable to any such Restricted Subsidiary):

 

SECTION 10.01.    Indebtedness.  Borrower and its Restricted Subsidiaries will
not incur any Indebtedness, except:

 


(A)                                  INDEBTEDNESS INCURRED PURSUANT TO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS;


 


(B)                                 INDEBTEDNESS OUTSTANDING ON THE CLOSING DATE
AND LISTED ON SCHEDULE 8.20, AND ANY PERMITTED REFINANCINGS THEREOF;


 


(C)                                  (I) INDEBTEDNESS UNDER INTEREST RATE
PROTECTION AGREEMENTS ENTERED INTO IN COMPLIANCE WITH SECTION 9.10;
(II) INDEBTEDNESS UNDER ANY OTHER INTEREST RATE PROTECTION AGREEMENTS, PROVIDED
THAT (X) SUCH INTEREST RATE PROTECTION AGREEMENTS RELATE TO PAYMENT OBLIGATIONS
ON INDEBTEDNESS OTHERWISE PERMITTED TO BE INCURRED BY THE CREDIT DOCUMENTS,
(Y) THE NOTIONAL PRINCIPAL AMOUNT OF SUCH INTEREST RATE PROTECTION AGREEMENTS AT
THE TIME INCURRED DOES NOT EXCEED THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS TO
WHICH SUCH INTEREST RATE PROTECTION AGREEMENTS RELATE AND (Z) THE ENTERING INTO
OF SUCH INTEREST RATE PROTECTION AGREEMENTS ARE BONA FIDE HEDGING ACTIVITIES AND
ARE NOT FOR SPECULATIVE PURPOSES; AND (III) INDEBTEDNESS UNDER ANY OTHER SWAP
CONTRACTS (OTHER THAN INTEREST RATE PROTECTION AGREEMENTS) SO LONG AS SUCH OTHER
SWAP CONTRACTS ARE UNSECURED AND THE ENTERING INTO OF SUCH OTHER SWAP CONTRACTS
ARE BONA FIDE HEDGING ACTIVITIES AND ARE NOT FOR SPECULATIVE PURPOSES;


 


(D)                                 INTERCOMPANY INDEBTEDNESS OF BORROWER AND
THE RESTRICTED SUBSIDIARIES OUTSTANDING TO THE EXTENT PERMITTED BY
SECTION 10.04(E);


 


(E)                                  IN ADDITION TO ANY INDEBTEDNESS PERMITTED
BY THE PRECEDING SECTION 10.01(D), INDEBTEDNESS OF ANY RESTRICTED SUBSIDIARY TO
BORROWER OR ANOTHER RESTRICTED SUBSIDIARY OR OF BORROWER TO A RESTRICTED
SUBSIDIARY CONSTITUTING THE PURCHASE PRICE IN RESPECT OF

 

121

--------------------------------------------------------------------------------


 

intercompany transfers of goods and services made in the ordinary course of
business to the extent not constituting Indebtedness for borrowed money;


 


(F)                                    INDEBTEDNESS IN RESPECT OF WORKERS’
COMPENSATION CLAIMS, SELF-INSURANCE OBLIGATIONS, PERFORMANCE BONDS, SURETY
APPEAL OR SIMILAR BONDS, COMPLETION GUARANTEES AND TRADE-RELATED LETTERS OF
CREDIT PROVIDED BY BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES IN THE
ORDINARY COURSE OF ITS BUSINESS (INCLUDING TO SUPPORT BORROWER’S OR ANY OF ITS
RESTRICTED SUBSIDIARIES’ APPLICATIONS FOR GAMING LICENSES);


 


(G)                                 INDEBTEDNESS ARISING FROM THE HONORING BY A
BANK OR OTHER FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT
DRAWN AGAINST INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS; PROVIDED,
HOWEVER, THAT SUCH INDEBTEDNESS IS EXTINGUISHED WITHIN FIVE BUSINESS DAYS OF ITS
INCURRENCE;


 


(H)                                 INDEBTEDNESS (OTHER THAN INDEBTEDNESS
REFERRED TO IN SECTION 10.01(B)) IN RESPECT OF PURCHASE MONEY OBLIGATIONS AND
CAPITAL LEASE OBLIGATIONS AND REFINANCINGS OR RENEWALS THEREOF, IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING, $100.0 MILLION;


 


(I)                                     INDEBTEDNESS ARISING IN CONNECTION WITH
ENDORSEMENT OF INSTRUMENTS FOR DEPOSIT IN THE ORDINARY COURSE OF BUSINESS;


 


(J)                                     (A) GUARANTEES BY BORROWER OR RESTRICTED
SUBSIDIARIES OF INDEBTEDNESS OTHERWISE PERMITTED TO BE INCURRED BY BORROWER OR
ANY RESTRICTED SUBSIDIARY UNDER THIS SECTION 10.01 AND (B) INVESTMENTS PERMITTED
UNDER SECTION 10.04(L) OR 10.04(M) AND REFINANCINGS THEREOF;


 


(K)                                  INDEBTEDNESS OF A PERSON THAT BECOMES A
SUBSIDIARY OF BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES AFTER THE DATE
HEREOF IN CONNECTION WITH A PERMITTED ACQUISITION; PROVIDED, HOWEVER, THAT SUCH
INDEBTEDNESS EXISTED AT THE TIME SUCH PERSON BECAME A SUBSIDIARY AND WAS NOT
CREATED IN ANTICIPATION OR CONTEMPLATION THEREOF, AND PERMITTED REFINANCINGS
THEREOF;


 


(L)                                     SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, PERMITTED SUBORDINATED INDEBTEDNESS AND
PERMITTED REFINANCINGS THEREOF OR PERMITTED SENIOR INDEBTEDNESS AND PERMITTED
REFINANCINGS THEREOF;


 


(M)                               OTHER INDEBTEDNESS OF ANY COMPANY OR
DISQUALIFIED CAPITAL STOCK OF BORROWER NOT TO EXCEED $25.0 MILLION IN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING; PROVIDED, HOWEVER, THAT ANY LIENS
WHICH SECURE ANY INDEBTEDNESS INCURRED PURSUANT TO THIS SECTION 10.01(M) SHALL
BE PERMITTED TO THE EXTENT PERMITTED TO BE INCURRED PURSUANT TO SECTION 10.02(L)
AND SUCH LIENS SHALL BE JUNIOR OR OTHERWISE SUBORDINATED IN ALL RESPECTS TO ANY
LIENS IN FAVOR OF COLLATERAL AGENT ON ANY OF THE COLLATERAL TO THE REASONABLE
SATISFACTION OF ADMINISTRATIVE AGENT;


 


(N)                                 UNSECURED INDEBTEDNESS OF THE KIND DESCRIBED
IN CLAUSE (D) OF THE DEFINITION OF “INDEBTEDNESS”;

 

122

--------------------------------------------------------------------------------


 


(O)                                 THE POCONO DOWNS PUT OBLIGATION (TO THE
EXTENT CONSTITUTING INDEBTEDNESS); AND


 


(P)                                 UNSECURED INDEBTEDNESS OF BORROWER OR ANY
RESTRICTED SUBSIDIARY IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $10.0
MILLION AT ANY TIME OUTSTANDING;


 

provided; however, that in the case of any incurrence of Indebtedness pursuant
to this Section 10.01 in excess of $50.0 million (A) Borrower and its Restricted
Subsidiaries shall be in compliance, on a pro forma basis after giving effect to
such incurrence of Indebtedness and to the application of all proceeds thereof,
with the covenants set forth in Sections 10.08(a) and 10.08(b) as of the most
recently ended Test Period, as if such Indebtedness and such applications had
occurred on the first day of such relevant Test Period and (B) Borrower has
delivered to Administrative Agent an Officer’s Certificate to the effect set
forth in clause (A) above.

 

In the event that any item of Indebtedness meets more than one of the categories
set forth above in this Section 10.01, Borrower may classify such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in one or more of such clauses, at its election.

 

SECTION 10.02.    Liens.  Neither Borrower nor any Restricted Subsidiary shall
create, incur, grant, assume or permit to exist, directly or indirectly, any
Lien on any Property now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except (the “Permitted Liens”):

 

(a)                                  inchoate Liens for taxes, assessments or
governmental charges or levies not yet due and payable or delinquent and Liens
for taxes, assessments or governmental charges or levies, which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;

 

(b)                                 Liens in respect of property of Borrower or
any Restricted Subsidiary imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, landlord’s and mechanics’ liens,
maritime liens and other similar Liens arising in the ordinary course of
business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that are being contested in good faith by appropriate proceedings, so long
as adequate reserves have been established in accordance with GAAP, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien;

 

(c)                                  Liens in existence on the Closing Date and
set forth on Schedule 10.02 and Liens relating to any refinancing of the
obligations secured by such Liens; provided, however, that (i) the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase (except to the extent of fees and interest on such Indebtedness,
refinancings, refundings, renewals or extensions); and (ii) such Liens do not
encumber any Property other than the Property (including proceeds) subject
thereto on the Closing Date of Borrower or any Restricted Subsidiary;

 

123

--------------------------------------------------------------------------------


 

(d)                                 easements, rights-of-way, restrictions
(including zoning restrictions), covenants, encroachments, protrusions and other
similar charges or encumbrances, and minor title deficiencies on or with respect
to any Real Property, in each case whether now or hereafter in existence, not
(i) securing Indebtedness and (ii) individually or in the aggregate materially
interfering with the conduct of the business of Borrower and its Restricted
Subsidiaries, taken as a whole;

 

(e)                                  Liens arising out of judgments or awards
not resulting in a Default;

 

(f)                                    Liens (other than any Lien imposed by
ERISA) (i) imposed by law or deposits made in connection therewith in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, (ii) incurred in the
ordinary course of business to secure the performance of tenders, statutory
obligations (other than excise taxes), surety, stay, customs and appeal bonds,
statutory bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), (iii) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers or (iv) Liens on deposits made to secure
Borrower’s or any of its Subsidiaries’ Gaming License applications or to secure
the performance of surety or other bonds issued in connection therewith;
provided, however, that to the extent such Liens are not imposed by Law, such
Liens shall in no event encumber any Property other than cash and Cash
Equivalents or, in the case of clause (iii), proceeds of insurance policies;

 

(g)                                 Leases with respect to the assets or
properties of any Credit Party or its respective Subsidiaries, in each case
entered into in the ordinary course of such Credit Party’s or Subsidiary’s
business so long as each of the material Leases entered into after the date
hereof are subordinate in all respects to the Liens granted and evidenced by the
Security Documents and do not, individually or in the aggregate, (x) interfere
in any material respect with the ordinary conduct of the business of the Credit
Parties and their respective Subsidiaries, taken as a whole, or (y) materially
impair the use (for its intended purposes) or the value of the Properties of the
Credit Parties and their respective Subsidiaries, taken as a whole;

 

(h)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by Borrower or such Restricted Subsidiary in the ordinary course of
business;

 

(i)                                     Liens arising pursuant to Purchase Money
Obligations or Capital Lease Obligations incurred pursuant to Section 10.01(h);
provided, however, that (i) the Indebtedness secured by any such Lien (including
refinancings thereof) does not exceed 100% of the cost of the property being
acquired, constructed, improved or leased at the time of the incurrence of such
Indebtedness (plus, in the case of refinancings, accrued interest on the
Indebtedness refinanced and fees relating thereto) and (ii) any such Liens
attach only to the property being financed pursuant to such Purchase Money
Obligations or Capital Lease Obligations (and directly related assets, including
proceeds and replacements thereof) and do not encumber any other Property of
Borrower or any Restricted Subsidiary (it being understood that all Indebtedness
to a single lender shall be

 

124

--------------------------------------------------------------------------------


 

considered to be a single Purchase Money Obligation, whether drawn at one time
or from time to time);

 

(j)                                     bankers’ Liens, rights of setoff and
other similar Liens existing solely with respect to cash and Cash Equivalents on
deposit in one or more accounts maintained by Borrower or any Restricted
Subsidiary, in each case granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided, however, that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

 

(k)                                  Liens on assets of a person existing at the
time such person is acquired or merged with or into or consolidated with
Borrower or any Restricted Subsidiary (and not created in connection with or in
anticipation or contemplation thereof); provided, however, that such Liens do
not extend to assets not subject to such Liens at the time of acquisition (other
than improvements thereon) and are no more favorable to the lienholders than the
existing Lien;

 

(l)                                     other Liens incurred with respect to any
Indebtedness or other obligations of Borrower or any of its Subsidiaries;
provided, however, that (i) the aggregate amount of such Indebtedness and other
obligations secured by such Liens shall not exceed $25.0 million at any time
outstanding and (ii) any such Liens shall be junior or otherwise subordinated in
all respects to any Liens in favor of Collateral Agent on any of the Collateral
to the reasonable satisfaction of Administrative Agent;

 

(m)                               licenses of Intellectual Property granted by
Borrower or any Restricted Subsidiary in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business of
Borrower and its Restricted Subsidiaries, taken as a whole;

 

(n)                                 Liens pursuant to the Security Documents;

 

(o)                                 Permitted Vessel Liens;

 

(p)                                 Liens arising under applicable Gaming Laws;
provided, however, that no such Lien constitutes a Lien securing repayment of
Indebtedness;

 

(q)                                 Liens to secure Indebtedness and other
obligations permitted under Section 10.01(c)(i) to the extent that the secured
party under such Indebtedness and other obligations is a Swap Provider;

 

(r)                                    Liens to secure Indebtedness and other
obligations permitted under Section 10.01(c)(ii) to the extent that the secured
party under such Indebtedness and other obligations is a Swap Provider;

 

125

--------------------------------------------------------------------------------


 

(s)                                  Prior Mortgage Liens with respect to the
applicable Mortgaged Real Property;

 

(t)                                    Liens on cash and Cash Equivalents
deposited to Discharge, redeem or defease Indebtedness;

 

(u)                                 Liens arising from precautionary UCC
financing statements filings regarding operating leases or consignment of goods
entered into in the ordinary course of business; and

 

(v)                                 Liens created by the applicable Transfer
Agreements.

 

In connection with the granting of Liens of the types described in clauses (c),
(i), (k), (l), (s), (t) and (u) of this Section 10.02 by Borrower of any of its
Restricted Subsidiaries, Administrative Agent and Collateral Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien subordination or
intercreditor agreements). 

 

Notwithstanding the foregoing to the contrary in this Section 10.02 or in any
other Credit Document, with respect to (i) any Property of any Restricted
Subsidiary on which Lien(s), Mortgage(s) and/or Ship Mortgage(s) were not
granted or delivered at the Closing Date pursuant to the first sentence in the
last paragraph of Section 7.01, (ii) any of the Argosy Baton Rouge Assets on
which Lien(s), Mortgage(s) and/or Ship Mortgage(s) were not granted or delivered
at the Closing Date pursuant to the second sentence in the last paragraph of
Section 7.01 and any Retained Property, (iii) any Property acquired by any
Credit Party after the Closing Date on which Lien(s), Mortgage(s) and/or Ship
Mortgage(s) were not granted or delivered pursuant to Section 9.08(d), and
(iv) any Property of any Additional Credit Party on which Lien(s), Mortgage(s)
and/or Ship Mortgage(s) were not granted or delivered pursuant to the second
paragraph in Section 9.11, neither Borrower nor any Restricted Subsidiary shall
create, incur, grant, assume or permit to exist, directly or indirectly, any
Lien on any such Property or Argosy Baton Rouge Assets unless and until such
time as Liens(s), Mortgage(s) and/or Ship Mortgage(s), as applicable, on such
Property or Argosy Baton Rouge Assets have been granted in favor of Collateral
Agent for the benefit of the Secured Parties, other than Permitted Liens
(excluding Permitted Liens of the types described in clauses (l), (q), (r), (s)
and (t) of this Section 10.02).

 

SECTION 10.03.    Sale and Leaseback Transactions.  Neither Borrower nor any
Restricted Subsidiary will enter into any arrangement, directly or indirectly,
with any person whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred unless (a) the sale of such property is permitted by
Section 10.05 and (b) any Liens arising in connection with its use of such
property are permitted by Section 10.02.

 

SECTION 10.04.    Investment, Loan and Advances.  Neither Borrower nor any
Restricted Subsidiary will, directly or indirectly, make any Investment, except
for the following:

 

126

--------------------------------------------------------------------------------


 


(A)                                  BORROWER AND ITS RESTRICTED SUBSIDIARIES
MAY CONSUMMATE THE TRANSACTIONS IN ACCORDANCE WITH THE PROVISIONS OF THE
TRANSACTION DOCUMENTS;


 


(B)                                 INVESTMENTS OUTSTANDING ON THE CLOSING DATE
AND IDENTIFIED ON SCHEDULE 10.04 AND ANY INVESTMENTS RECEIVED IN RESPECT THEREOF
WITHOUT THE PAYMENT OF ADDITIONAL CONSIDERATION (OTHER THAN THROUGH THE ISSUANCE
OF OR EXCHANGE OF QUALIFIED CAPITAL STOCK);


 


(C)                                  INVESTMENTS IN CASH AND CASH EQUIVALENTS;
PROVIDED, HOWEVER, THAT DURING ANY TIME THAT REVOLVING LOANS OR SWINGLINE LOANS
ARE OUTSTANDING, THE AGGREGATE AMOUNT OF CASH AND CASH EQUIVALENTS HELD BY
BORROWER AND ITS RESTRICTED SUBSIDIARIES (OTHER THAN (A) CASH AND CASH
EQUIVALENTS UTILIZED TO DISCHARGE OR REDEEM INDEBTEDNESS, (B) “CAGE CASH” AND
OTHER CASH USED IN THE OPERATION OF BORROWER’S AND ITS RESTRICTED SUBSIDIARIES’
GAMING AND RELATED BUSINESSES, (C) CASH AND CASH EQUIVALENTS WHICH BORROWER AND
ITS RESTRICTED SUBSIDIARIES REASONABLY EXPECT TO UTILIZE IN THE SUCCEEDING 45
DAYS, (D) CASH AND CASH EQUIVALENTS USED FOR THE PURPOSES DESCRIBED IN
SECTION 10.02(F), AND (E) CASH AND CASH EQUIVALENTS CONSTITUTING AN AMOUNT EQUAL
TO THE NET AVAILABLE PROCEEDS HELD PENDING APPLICATION UNDER
SECTION 2.10(A)(I) OR SECTION 2.10(A)(III)) SHALL NOT EXCEED 10% OF THE
CONSOLIDATED COMPANIES’ GROSS REVENUES FOR THE MOST RECENT PERIOD OF TWELVE
FISCAL MONTHS FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE (CALCULATED ON A PRO
FORMA BASIS TO GIVE EFFECT TO ACQUISITIONS OCCURRING PRIOR TO ANY DATE OF
DETERMINATION AS IF SUCH ACQUISITION HAD OCCURRED ON THE FIRST DAY OF SUCH
TWELVE-MONTH PERIOD) FOR ANY PERIOD OF TEN (10) CONSECUTIVE BUSINESS DAYS (OR
SUCH LONGER PERIOD AS ADMINISTRATIVE AGENT MAY AGREE);


 


(D)                                 BORROWER MAY ENTER INTO SWAP CONTRACTS TO
THE EXTENT PERMITTED BY SECTION 10.01(C);


 


(E)                                  INVESTMENTS (I) BY BORROWER IN ANY
RESTRICTED SUBSIDIARY, (II) BY ANY RESTRICTED SUBSIDIARY IN BORROWER AND
(III) BY A RESTRICTED SUBSIDIARY IN ANOTHER RESTRICTED SUBSIDIARY; PROVIDED,
HOWEVER, THAT ANY INTERCOMPANY LOANS (OTHER THAN INTERCOMPANY LOANS PAYABLE BY
ANY ARGOSY LOUISIANA SUBSIDIARY) SHALL BE EVIDENCED BY PROMISSORY NOTES AND, TO
THE EXTENT THAT THE PAYEE, HOLDER OR LENDER OF SUCH INTERCOMPANY LOAN IS A
CREDIT PARTY, SUCH PROMISSORY NOTE SHALL BE PLEDGED (AND DELIVERED) BY SUCH
CREDIT PARTY AS PLEDGED COLLATERAL PURSUANT TO THE SECURITY AGREEMENT IN
ACCORDANCE WITH SECTION 9.08;


 


(F)                                    BORROWER AND THE RESTRICTED SUBSIDIARIES
MAY SELL OR TRANSFER ASSETS TO THE EXTENT PERMITTED BY SECTION 10.05;


 


(G)                                 INVESTMENTS IN SECURITIES OF TRADE CREDITORS
OR CUSTOMERS RECEIVED PURSUANT TO ANY PLAN OF REORGANIZATION OR SIMILAR
ARRANGEMENT UPON THE BANKRUPTCY OR INSOLVENCY OF SUCH TRADE CREDITORS OR
CUSTOMERS OR IN SETTLEMENT OF DELINQUENT OR OVERDUE ACCOUNTS IN THE ORDINARY
COURSE OF BUSINESS;


 


(H)                                 INVESTMENTS MADE BY BORROWER OR ANY
RESTRICTED SUBSIDIARY AS A RESULT OF CONSIDERATION RECEIVED IN CONNECTION WITH
AN ASSET SALE MADE IN COMPLIANCE WITH SECTION 10.05;


 


(I)                                     INVESTMENTS CONSISTING OF MOVING,
ENTERTAINMENT AND TRAVEL EXPENSES, DRAWING ACCOUNTS AND SIMILAR EXPENDITURES
MADE TO OFFICERS, DIRECTORS AND EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS NOT
TO EXCEED $10.0 MILLION IN THE AGGREGATE AT ANY TIME OUTSTANDING;

 

127

--------------------------------------------------------------------------------


 


(J)                                     PERMITTED ACQUISITIONS; PROVIDED,
HOWEVER, THAT IF SUCH PERMITTED ACQUISITION INVOLVES THE ACQUISITION OF ASSETS
PRINCIPALLY COMPRISED OF COMPLEMENTARY ASSETS (A “COMPLEMENTARY ASSET
ACQUISITION”), BORROWER AND/OR ANY OF ITS RESTRICTED SUBSIDIARIES SHALL NOT BE
PERMITTED TO CONSUMMATE SUCH COMPLEMENTARY ASSET ACQUISITION IF, AFTER GIVING
EFFECT TO SUCH COMPLEMENTARY ASSET ACQUISITION, THE AGGREGATE PURCHASE PRICE OF
ALL COMPLEMENTARY ASSETS ACQUIRED OR PURCHASED IN ALL COMPLEMENTARY ASSET
ACQUISITIONS DURING THE TERM OF THIS AGREEMENT EXCEEDS $25.0 MILLION;


 


(K)                                  EXTENSIONS OF TRADE CREDIT (INCLUDING TO
GAMING CUSTOMERS) IN THE ORDINARY COURSE OF BUSINESS;


 


(L)            IN ADDITION TO INVESTMENTS OTHERWISE PERMITTED BY THIS SECTION
10.04, INVESTMENTS (OTHER THAN INVESTMENTS CONSISTING OF PRINCIPAL ASSETS) BY
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES SO LONG AS SUCH INVESTMENTS TO BE
MADE, TOGETHER WITH ALL EXISTING INVESTMENTS MADE PURSUANT TO THIS SECTION
10.04(L), DO NOT EXCEED IN THE AGGREGATE AT ANY TIME OUTSTANDING $250.0 MILLION
PLUS THE AGGREGATE AMOUNT OF EQUITY ISSUANCE PROCEEDS TO THE EXTENT NOT
PREVIOUSLY APPLIED PURSUANT TO SECTION 10.04(M). (FOR PURPOSES OF THIS SECTION
10.04(L), THE AMOUNT OF SUCH INVESTMENTS OUTSTANDING SHALL BE DEEMED TO EQUAL
THE AGGREGATE AMOUNT OF SUCH INVESTMENTS MINUS THE AMOUNTS RECEIVED BY BORROWER
AND ITS RESTRICTED SUBSIDIARIES WITH RESPECT TO SUCH INVESTMENTS (INCLUDING WITH
RESPECT TO CONTRACTS RELATED TO SUCH INVESTMENTS AND INCLUDING PRINCIPAL,
INTEREST, DIVIDENDS, DISTRIBUTIONS, SALE PROCEEDS, PAYMENTS UNDER CONTRACTS
RELATING TO SUCH INVESTMENTS OR OTHER AMOUNTS));


 


(M)          IN ADDITION TO SECTION 10.04(L) ABOVE AND OTHER THAN INVESTMENTS
CONSISTING OF PRINCIPAL ASSETS, INVESTMENTS (A) IN JOINT VENTURES IN WHICH
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES HAS CONTROL OR WITH WHOM IT HAS A
MANAGEMENT OR SIMILAR CONTRACT, (B) IN ANY JOINT VENTURE IN WHICH BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES OWNS (DIRECTLY OR INDIRECTLY) AT LEAST 25% OF
THE EQUITY INTEREST OF SUCH JOINT VENTURE OR (C) IN CASINOS AND “RACINOS” WHERE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES HAS ENTERED INTO A MANAGEMENT OR
SIMILAR CONTRACT AND SUCH CONTRACT REMAINS IN FULL FORCE AND EFFECT AT THE TIME
OF SUCH INVESTMENT; PROVIDED, HOWEVER, THAT, IF, ON A PRO FORMA BASIS AFTER
GIVING EFFECT TO ANY EXISTING INVESTMENTS PURSUANT TO THIS SECTION 10.04(M) AND
ANY INVESTMENTS TO BE MADE PURSUANT TO THIS SECTION 10.04(M), THE CONSOLIDATED
SENIOR LEVERAGE RATIO WOULD EXCEED 3.00 TO 1.00, THEN BORROWER AND ITS
RESTRICTED SUBSIDIARIES SHALL ONLY BE PERMITTED TO MAKE INVESTMENTS PURSUANT TO
THIS SECTION 10.04(M) SO LONG AS SUCH INVESTMENTS TO BE MADE PURSUANT TO THIS
SECTION 10.04(M), TOGETHER WITH (X) THAT PORTION OF ANY INVESTMENT MADE PURSUANT
TO THIS SECTION 10.04(M) THAT CAUSED THE CONSOLIDATED SENIOR LEVERAGE RATIO TO
EXCEED 3.00 TO 1.00 AND (Y) ANY INVESTMENTS MADE PURSUANT TO THIS SECTION
10.04(M) WHILE THE CONSOLIDATED SENIOR LEVERAGE RATIO EXCEEDS 3.00 TO 1.00, DO
NOT EXCEED IN THE AGGREGATE AT ANY TIME OUTSTANDING $300.0 MILLION PLUS THE
AGGREGATE AMOUNT OF EQUITY ISSUANCE PROCEEDS TO THE EXTENT NOT PREVIOUSLY
APPLIED PURSUANT TO SECTION 10.04(L).  (FOR PURPOSES OF THIS SECTION 10.04(M),
THE AMOUNT OF SUCH INVESTMENTS OUTSTANDING SHALL BE DEEMED TO EQUAL THE
AGGREGATE AMOUNT OF SUCH INVESTMENTS MINUS THE AMOUNTS RECEIVED BY BORROWER AND
ITS RESTRICTED SUBSIDIARIES WITH RESPECT TO SUCH INVESTMENTS (INCLUDING WITH
RESPECT TO ANY MANAGEMENT OR SIMILAR CONTRACTS RELATED TO SUCH INVESTMENTS AND
INCLUDING PRINCIPAL, INTEREST, DIVIDENDS, DISTRIBUTIONS, SALE PROCEEDS, PAYMENTS
UNDER MANAGEMENT OR SIMILAR CONTRACTS RELATING TO SUCH INVESTMENTS OR OTHER
AMOUNTS));

 

128

--------------------------------------------------------------------------------


 


(N)                                 THE OCCURRENCE OF A REVERSE TRIGGER EVENT
UNDER ANY APPLICABLE TRANSFER AGREEMENT; AND


 


(O)                                 THE ACQUISITION OF THE POCONO DOWNS ASSETS
PURSUANT TO THE POCONO DOWNS SALE DOCUMENTS;


 

provided; however, in the case of any Investment made pursuant to this
Section 10.04 in excess of $50.0 million, (A) Borrower and its Restricted
Subsidiaries shall be in compliance, on a pro forma basis after giving effect to
such Investment, with the covenants set forth in Sections 10.08(a), 10.08(b) and
10.08(c) as of the most recently ended Test Period, as if such Investment had
occurred on the first day of such relevant Test Period and (B) Borrower has
delivered to Administrative Agent an Officer’s Certificate to the effect set
forth in clause (A) above.

 

Notwithstanding the foregoing in this Section 10.04, in no event shall the
Credit Parties make Investments in excess of $25.0 million in the aggregate in
the Subsidiary of Borrower that is the subject of a Transfer Agreement or the
Transfer Agreement Person in each case after the occurrence of the related
Trigger Event and prior to the occurrence of the related Reverse Trigger Event.

 

SECTION 10.05.    Mergers, Consolidations, Sales of Assets and Acquisitions. 
Neither Borrower nor any Restricted Subsidiary will wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation
(other than solely to change the jurisdiction of organization (to the extent
done in compliance with the applicable provisions of the Security Agreement)),
or convey, sell, lease or sublease (as lessor or sublessor), transfer or
otherwise dispose of any Principal Asset or all or any substantial part of its
business, property or assets, or purchase or otherwise acquire (in one or a
series of related transactions) all or substantially all the business, property
or fixed assets of, or Equity Interests in, any person or any division or line
of business of any person, except for:

 


(A)                                  CAPITAL EXPENDITURES BY BORROWER AND THE
RESTRICTED SUBSIDIARIES TO THE EXTENT NOT PROHIBITED BY SECTION 10.08(D);


 


(B)                                 ASSET SALES OF USED, WORN OUT, OBSOLETE OR
SURPLUS PROPERTY BY BORROWER AND THE RESTRICTED SUBSIDIARIES IN THE ORDINARY
COURSE OF BUSINESS AND THE ABANDONMENT OR OTHER ASSET SALE OF INTELLECTUAL
PROPERTY THAT IS, IN THE REASONABLE JUDGMENT OF BORROWER, NO LONGER ECONOMICALLY
PRACTICABLE TO MAINTAIN OR USEFUL IN THE CONDUCT OF THE BUSINESS OF BORROWER AND
ITS RESTRICTED SUBSIDIARIES TAKEN AS A WHOLE SHALL BE PERMITTED; AND THE
TERMINATION OR ASSIGNMENT OF CONTRACTUAL OBLIGATIONS TO THE EXTENT SUCH
TERMINATION DOES NOT HAVE A MATERIAL ADVERSE EFFECT;


 


(C)                                  SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
THEN EXISTS OR WOULD ARISE THEREFROM, ANY ASSET SALE OF NON-PRINCIPAL ASSETS FOR
FAIR MARKET VALUE SHALL BE PERMITTED SO LONG AS THE NET AVAILABLE PROCEEDS
THEREFROM SHALL BE APPLIED AS SPECIFIED IN SECTION 2.10(A)(III);


 


(D)                                 INVESTMENTS MAY BE MADE TO THE EXTENT
PERMITTED BY SECTIONS 10.04(A), (B), (C), (D), (E), (G), (I), (K), (L) AND (M)
AND RESTRICTED PAYMENTS MAY BE MADE TO THE EXTENT PERMITTED BY SECTION 10.06;

 

129

--------------------------------------------------------------------------------


 


(E)                                  BORROWER AND THE RESTRICTED SUBSIDIARIES
MAY DISPOSE OF CASH AND CASH EQUIVALENTS;


 


(F)                                    BORROWER AND THE RESTRICTED SUBSIDIARIES
MAY LEASE (AS LESSOR OR SUBLESSOR) REAL OR PERSONAL PROPERTY;


 


(G)                                 LICENSES AND SUBLICENSES BY BORROWER OR ANY
OF ITS RESTRICTED SUBSIDIARIES OF SOFTWARE AND INTELLECTUAL PROPERTY IN THE
ORDINARY COURSE OF BUSINESS SHALL BE PERMITTED;


 


(H)                                 PERMITTED ACQUISITIONS (INCLUDING BY WAY OF
MERGERS OR CONSOLIDATIONS) TO THE EXTENT PERMITTED PURSUANT TO SECTION 10.04(J);


 


(I)                                     (A) BORROWER OR ANY RESTRICTED
SUBSIDIARY MAY TRANSFER OR LEASE PROPERTY TO OR ACQUIRE OR LEASE PROPERTY FROM
BORROWER OR ANY RESTRICTED SUBSIDIARY; PROVIDED, HOWEVER, THAT THE SUM OF (X)
THE AGGREGATE FAIR MARKET VALUE OF ALL PROPERTY TRANSFERRED BY BORROWER AND
DOMESTIC SUBSIDIARIES OF BORROWER THAT ARE RESTRICTED SUBSIDIARIES TO FOREIGN
SUBSIDIARIES OF BORROWER AND ACQUIRED BY FOREIGN SUBSIDIARIES OF BORROWER FROM
BORROWER AND DOMESTIC SUBSIDIARIES OF BORROWER THAT ARE RESTRICTED SUBSIDIARIES
UNDER THIS CLAUSE (A) PLUS (Y) ALL LEASE PAYMENTS MADE BY BORROWER AND DOMESTIC
SUBSIDIARIES OF BORROWER THAT ARE RESTRICTED SUBSIDIARIES TO FOREIGN
SUBSIDIARIES OF BORROWER IN RESPECT OF LEASING OF PROPERTY BY BORROWER AND
DOMESTIC SUBSIDIARIES OF BORROWER THAT ARE RESTRICTED SUBSIDIARIES FROM FOREIGN
SUBSIDIARIES UNDER THIS CLAUSE (A) SHALL NOT EXCEED $25.0 MILLION IN ANY FISCAL
YEAR OF BORROWER; (B) ANY RESTRICTED SUBSIDIARY MAY MERGE OR CONSOLIDATE WITH OR
INTO BORROWER (AS LONG AS BORROWER IS THE SURVIVING CORPORATION) OR ANY
SUBSIDIARY GUARANTOR (AS LONG AS, IF SUCH RESTRICTED SUBSIDIARY IS TO SURVIVE,
SUCH RESTRICTED SUBSIDIARY AT THE TIME OF SUCH MERGER OR CONSOLIDATION IS A
SUBSIDIARY GUARANTOR); (C) ANY RESTRICTED SUBSIDIARY MAY MERGE OR CONSOLIDATE
WITH OR INTO ANY OTHER RESTRICTED SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR
(SO LONG AS, IF EITHER RESTRICTED SUBSIDIARY IS A SUBSIDIARY GUARANTOR, THE
SURVIVING RESTRICTED SUBSIDIARY IS OR BECOMES A SUBSIDIARY GUARANTOR IN
COMPLIANCE WITH SECTION 9.11); AND (D) ANY RESTRICTED SUBSIDIARY MAY BE
VOLUNTARILY LIQUIDATED, VOLUNTARILY WOUND UP OR VOLUNTARILY DISSOLVED (SO LONG
AS ANY SUCH LIQUIDATION OR WINDING UP DOES NOT CONSTITUTE OR INVOLVE AN ASSET
SALE TO ANY PERSON OTHER THAN TO BORROWER OR ANY OTHER RESTRICTED SUBSIDIARY
UNLESS SUCH ASSET SALE IS OTHERWISE PERMITTED PURSUANT TO SECTION 10.05);
PROVIDED, HOWEVER, THAT, IN EACH CASE WITH RESPECT TO THE FOREGOING IN THIS
SECTION 10.05(I), THE LIEN ON SUCH PROPERTY GRANTED IN FAVOR OF COLLATERAL AGENT
UNDER THE SECURITY DOCUMENTS SHALL BE MAINTAINED IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT AND THE APPLICABLE SECURITY DOCUMENTS. 
NOTWITHSTANDING THE PROVISO IN THE IMMEDIATELY PRECEDING SENTENCE TO THE
CONTRARY, WITH RESPECT TO ANY PROPERTY TO BE TRANSFERRED TO ANY ARGOSY LOUISIANA
SUBSIDIARY PURSUANT THIS SECTION 10.05(I) AND ANY LIEN GRANTED IN FAVOR OF
COLLATERAL AGENT UNDER THE SECURITY DOCUMENTS EXISTS ON SUCH PROPERTY AND SUCH
PROPERTY IS REQUIRED BY THE FTC ORDER TO BE FREE AND CLEAR OF ANY SUCH LIENS OR
BORROWER OTHERWISE REASONABLY DETERMINES THAT IT IS NECESSARY THAT SUCH PROPERTY
BE FREE AND CLEAR OF ANY SUCH LIEN IN ORDER COMPLY WITH THE FTC ORDER, THEN SUCH
LIENS SHALL NOT BE REQUIRED TO BE MAINTAINED ON SUCH PROPERTY, IN WHICH CASE,
UPON SUCH TRANSFER, COLLATERAL AGENT SHALL TAKE ALL ACTIONS APPROPRIATE IN ORDER
TO EFFECT THE FOREGOING AT THE SOLE COST AND EXPENSE OF BORROWER AND WITHOUT
RECOURSE OR WARRANTY BY COLLATERAL AGENT (INCLUDING THE EXECUTION AND DELIVERY
OF APPROPRIATE UCC TERMINATION STATEMENTS AND SUCH OTHER INSTRUMENTS AND
RELEASES AS MAY BE NECESSARY AND APPROPRIATE TO EFFECT SUCH RELEASE);

 

130

--------------------------------------------------------------------------------


 


(J)                                     VOLUNTARY TERMINATIONS OF SWAP CONTRACTS
SHALL BE PERMITTED IN THE ORDINARY COURSE OF BUSINESS;


 


(K)                                  CONVEYANCES, SALES, LEASES, TRANSFERS OR
OTHER DISPOSITIONS WHICH WOULD OTHERWISE CONSTITUTE ASSET SALES BUT FOR THE
DOLLAR THRESHOLDS CONTAINED IN THE DEFINITION OF ASSET SALES SHALL BE PERMITTED;


 


(L)                                     THE TRANSFER OF CAPITAL STOCK OF THE
SUBSIDIARY OF BORROWER THAT IS THE SUBJECT OF THE APPLICABLE TRANSFER AGREEMENT
TO THE RELATED TRUSTEE (AS DEFINED IN THE APPLICABLE TRANSFER AGREEMENT) IN
CONNECTION WITH THE OCCURRENCE OF A TRIGGER EVENT PURSUANT TO THE TERMS OF SUCH
TRANSFER AGREEMENT AND ANY TRANSFER OF SUCH CAPITAL STOCK TO BORROWER OR ANY
RESTRICTED SUBSIDIARY OF BORROWER BY SUCH TRUSTEE IN CONNECTION WITH A REVERSE
TRIGGER EVENT PURSUANT TO THE TERMS OF SUCH TRANSFER AGREEMENT;


 


(M)                               BORROWER OR ANY RESTRICTED SUBSIDIARY MAY
ACQUIRE THE POCONO DOWNS ASSETS PURSUANT TO THE TERMS OF THE POCONO DOWNS SALE
DOCUMENTS; AND


 


(N)                                 SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
THEN EXISTS OR WOULD ARISE THEREFROM, AN ASSET SALE OF ONLY ONE OF THE ILLINOIS
PRINCIPAL ASSETS FOR FAIR MARKET VALUE SHALL BE PERMITTED, IF AND ONLY IF SUCH
ASSET SALE IS REQUIRED BY THE ILLINIOS GAMING BOARD OR PURSUANT TO AN AGREEMENT
ENTERED INTO BETWEEN BORROWER AND THE ILLINOIS GAMING BOARD AND SO LONG AS THE
NET AVAILABLE PROCEEDS THEREFROM SHALL BE APPLIED AS SPECIFIED IN
SECTION 2.10(A)(III).


 

Notwithstanding anything contained in this Agreement to the contrary, in no
event may any transfer, sale, conveyance or other disposition constitute all or
substantially all of Borrower’s property or assets.

 

To the extent the Required Lenders waive the provisions of this Section 10.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.05, so long as no Default or Event of Default
exists, such Collateral (unless sold to Borrower or a Subsidiary Guarantor)
shall be sold free and clear of the Liens created by the Security Documents, and
Collateral Agent shall take all actions appropriate in order to effect the
foregoing at the sole cost and expense of Borrower and without recourse or
warranty by Collateral Agent (including the execution and delivery of
appropriate UCC termination statements and such other instruments and releases
as may be necessary and appropriate to effect such release).  To the extent the
Collateral so sold constitutes at least a majority of the Equity Interests in a
Subsidiary Guarantor, so long as no Default or Event of Default exists, the
Obligations of such Subsidiary Guarantor and all obligations of such Subsidiary
Guarantor under the Credit Documents shall terminate and be of no further force
and effect, and each of Administrative Agent and Collateral Agent shall take
such actions, at the sole expense of Borrower, as are appropriate in connection
with such termination.

 

SECTION 10.06.    Restricted Payments.  Neither Borrower nor any of its
Restricted Subsidiaries shall, directly or indirectly, declare or make any
Restricted Payment at any time, except, without duplication, (a) Borrower or any
Restricted Subsidiary may make Restricted Payments to the extent permitted
pursuant to Section 2.09(b)(iii), (b) any Restricted Subsidiary of Borrower may
declare and make Restricted Payments to Borrower or any Wholly Owned Subsidiary
of Borrower which is a Restricted Subsidiary, (c) any Restricted Subsidiary of

 

131

--------------------------------------------------------------------------------


 

Borrower, if such Restricted Subsidiary is not a Wholly Owned Subsidiary, may
declare and make Restricted Payments in respect of its Equity Interests to all
holders of such Equity Interests generally so long as Borrower or its respective
Restricted Subsidiary that owns such Equity Interest or interests in the person
making such Restricted Payments receives at least its proportionate share
thereof (based upon its relative ownership of the subject Equity Interests and
the terms thereof), (d) Borrower and its Restricted Subsidiaries may consummate
the Transaction in accordance with the provisions of the Transaction Documents,
(e) Borrower and its Restricted Subsidiaries may engage in transactions to the
extent permitted by Section 10.04 and Section 10.05, (f) Borrower and its
Restricted Subsidiaries may make Restricted Payments in respect of Disqualified
Capital Stock issued in compliance with the terms hereof and (g) Borrower may
repurchase common stock or common stock options from present or former officers,
directors or employees (or heirs of, estates of or trusts formed by such
persons) of any Company upon the death, disability, retirement or termination of
employment of such officer, director or employee or pursuant to the terms of any
stock option plan or like agreement; provided, however, that the aggregate
amount of payments under this clause (g) shall not exceed $10.0 million in any
fiscal year of Borrower.

 

SECTION 10.07.    Transactions with Affiliates.  Neither Borrower nor any of its
Restricted Subsidiaries shall enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Borrower or any Restricted Subsidiary) unless such
transaction is otherwise permitted under this Agreement at the time entered into
and upon fair and reasonable terms no less favorable to Borrower or such
Restricted Subsidiary, as the case may be, than it would obtain in a comparable
arm’s length transaction with a person that is not an Affiliate; provided,
however, that notwithstanding the foregoing, Borrower and its Restricted
Subsidiaries (i) may enter into indemnification and employment agreements and
arrangements with directors, officers and employees, (ii) may enter into the
transactions described in Borrower’s SEC filings prior to the Closing Date,
(iii) may make Investments and Restricted Payments permitted hereunder and
(iv) may enter into the transactions contemplated by each applicable Transfer
Agreement.

 

SECTION 10.08.    Financial Covenants.

 


(A)                                  MAXIMUM CONSOLIDATED TOTAL LEVERAGE RATIO. 
BORROWER SHALL NOT PERMIT THE CONSOLIDATED TOTAL LEVERAGE RATIO AS OF THE LAST
DAY OF A FISCAL QUARTER OF BORROWER SET FORTH IN THE TABLE BELOW TO EXCEED THE
RATIO SET FORTH OPPOSITE SUCH FISCAL QUARTER IN THE TABLE BELOW: 


 

Fiscal Quarter Ending:

 

Ratio

 

 

 

September 30, 2005

 

6.50 to 1.00

December 31, 2005

 

6.50 to 1.00

March 31, 2006

 

6.50 to 1.00

June 30, 2006

 

6.25 to 1.00

September 30, 2006

 

6.25 to 1.00

December 31, 2006

 

6.00 to 1.00

March 31, 2007

 

6.00 to 1.00

June 30, 2007

 

5.75 to 1.00

 

132

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending:

 

Ratio

 

 

 

September 30, 2007

 

5.50 to 1.00

December 31, 2007

 

5.25 to 1.00

March 31, 2008

 

5.25 to 1.00

June 30, 2008

 

5.00 to 1.00

September 30, 2008

 

5.00 to 1.00

December 31, 2008

 

4.75 to 1.00

March 31, 2009

 

4.75 to 1.00

June 30, 2009

 

4.75 to 1.00

September 30, 2009

 

4.75 to 1.00

December 31, 2009 and each fiscal quarter of Borrower thereafter

 

4.50 to 1.00

 

 


(B)                                 MAXIMUM CONSOLIDATED SENIOR LEVERAGE RATIO. 
BORROWER SHALL NOT PERMIT THE CONSOLIDATED SENIOR LEVERAGE RATIO AS OF THE LAST
DAY OF A FISCAL QUARTER OF BORROWER SET FORTH IN THE TABLE BELOW TO EXCEED THE
RATIO SET FORTH OPPOSITE SUCH FISCAL QUARTER IN THE TABLE BELOW: 


 

Fiscal Quarter Ending:

 

Ratio

 

 

 

September 30, 2005

 

5.25 to 1.00

December 31, 2005

 

5.25 to 1.00

March 31, 2006

 

5.25 to 1.00

June 30, 2006

 

5.25 to 1.00

September 30, 2006

 

5.00 to 1.00

December 31, 2006

 

4.75 to 1.00

March 31, 2007

 

4.50 to 1.00

June 30, 2007

 

4.25 to 1.00

September 30, 2007

 

4.00 to 1.00

December 31, 2007

 

4.00 to 1.00

March 31, 2008

 

3.75 to 1.00

June 30, 2008

 

3.75 to 1.00

September 30, 2008

 

3.50 to 1.00

December 31, 2008

 

3.50 to 1.00

March 31, 2009

 

3.50 to 1.00

June 30, 2009

 

3.50 to 1.00

September 30, 2009

 

3.25 to 1.00

December 31, 2009

 

3.25 to 1.00

March 31, 2010

 

3.25 to 1.00

June 30, 2010

 

3.25 to 1.00

September 30, 2010

 

3.25 to 1.00

December 31, 2010

 

3.25 to 1.00

March 31, 2011 and each fiscal quarter of Borrower thereafter

 

3.00 to 1.00

 

133

--------------------------------------------------------------------------------


 


(C)                                  MINIMUM FIXED CHARGE COVERAGE RATIO. 
BORROWER SHALL NOT PERMIT THE FIXED CHARGE COVERAGE RATIO AS OF THE LAST DAY OF
A FISCAL QUARTER OF BORROWER SET FORTH IN THE TABLE BELOW TO BE LESS THAN THE
RATIO SET FORTH OPPOSITE SUCH FISCAL QUARTER IN THE TABLE BELOW:


 

Fiscal Quarter Ending:

 

Ratio

 

 

 

September 30, 2005

 

1.10 to 1.00

December 31, 2005

 

1.10 to 1.00

March 31, 2006

 

1.10 to 1.00

June 30, 2006

 

1.10 to 1.00

September 30, 2006

 

1.10 to 1.00

December 31, 2006

 

1.15 to 1.00

March 31, 2007

 

1.15 to 1.00

June 30, 2007

 

1.15 to 1.00

September 30, 2007

 

1.15 to 1.00

December 31, 2007

 

1.15 to 1.00

March 31, 2008

 

1.15 to 1.00

June 30, 2008

 

1.15 to 1.00

September 30, 2008

 

1.15 to 1.00

December 31, 2008 and each fiscal quarter of Borrower thereafter

 

1.20 to 1.00

 


(D)                                 LIMITATION ON CAPITAL EXPENDITURES. 
BORROWER AND ITS RESTRICTED SUBSIDIARIES SHALL NOT MAKE OR INCUR ANY CAPITAL
EXPENDITURE, EXCEPT (I) MAINTENANCE CAPITAL EXPENDITURES, (II) ANY SUCH PURCHASE
OR ACQUISITION THAT CONSTITUTES AN INVESTMENT BY BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARY MADE PURSUANT TO SECTION 10.04(L) OR 10.04(M),
(III) AMOUNTS EXPENDED IN CONNECTION WITH PERMITTED ACQUISITIONS, (IV) AMOUNTS
EXPENDED WITH ANY EQUITY ISSUANCE PROCEEDS, (V) AMOUNTS EXPENDED WITH NET
AVAILABLE PROCEEDS FROM CASUALTY EVENTS, (VI) AMOUNTS EXPENDED WITH NET
AVAILABLE PROCEEDS FROM ASSET SALES, (VII) CAPITAL EXPENDITURES NOT EXCEEDING
$500.0 MILLION IN THE AGGREGATE FOR BORROWER AND ITS RESTRICTED SUBSIDIARIES
DURING THE TERM OF THIS AGREEMENT (THE “INITIAL CAP EX AMOUNT”); PROVIDED,
HOWEVER, THAT THE INITIAL CAP EX AMOUNT WILL BE INCREASED BY THAT PORTION OF THE
SPECIFIED CAP EX AMOUNT NOT USED FOR CAPITAL EXPENDITURES FOR ANY OF THE GAMING
FACILITIES LISTED ON SCHEDULE 10.08(D), AND (VIII) THE CAPITAL EXPENDITURES SET
FORTH ON SCHEDULE 10.08(D); PROVIDED, HOWEVER, THAT (A) THE AGGREGATE CAPITAL
EXPENDITURE AMOUNT FOR ANY GAMING FACILITY LISTED ON
SCHEDULE 10.08(D) (EXCLUDING AMOUNTS EXPENDED PURSUANT TO CLAUSES (I) THROUGH
AND INCLUDING (VI) ABOVE IN THIS SECTION 10.08(D)) MAY NOT EXCEED $300.0 MILLION
AND (B) THE AGGREGATE CAPITAL EXPENDITURE AMOUNTS EXPENDED PURSUANT TO THIS
CLAUSE (VIII) IN RESPECT OF ALL GAMING FACILITIES LISTED ON
SCHEDULE 10.08(D) DURING THE TERM OF THIS AGREEMENT MAY NOT EXCEED $896,601,000
(THE “SPECIFIED CAP EX AMOUNT”) PLUS ANY PORTION OF THE INITIAL CAP EX AMOUNT
(WITHOUT GIVING EFFECT TO ANY INCREASE OF THE INITIAL CAP EX AMOUNT PURSUANT TO
THE PROVISO IN SUCH CLAUSE (VII)) NOT USED.


 


(E)                                  CALCULATIONS.  FOR PURPOSES OF CALCULATING
CONSOLIDATED TOTAL LEVERAGE RATIO, CONSOLIDATED SENIOR LEVERAGE RATIO AND
CONSOLIDATED INTEREST EXPENSE, THE FOLLOWING SHALL BE EXCLUDED FROM THE
CALCULATIONS THEREOF:

 

134

--------------------------------------------------------------------------------


 

(i)                                     any Contingent Obligations in respect of
Indebtedness (including any Consolidated Interest Expense relating thereto) of
(A) any Joint Venture in which Borrower or any of its Restricted Subsidiaries
owns (directly or indirectly) at least 25% of the Equity Interest of such Joint
Venture permitted under Section 10.04(m) and (B) any Joint Venture permitted
under Section 10.04(m) in which Borrower or any of its Restricted Subsidiaries
has control;

 

(ii)                                  any Contingent Obligations (including any
Consolidated Interest Expense relating thereto) of Borrower or any of its
Restricted Subsidiaries provided in connection with any casinos or “racinos”
managed or controlled by Borrower or any of its Restricted Subsidiaries pursuant
to a management or similar contract permitted under Section 10.04(m); and

 

(iii)                               the Pocono Downs Put Obligation;

 

provided, however, that with respect to each of clauses (i) and (ii) above in
this Section 10.08(e), if and when any such Contingent Obligation is demanded
for payment, then the amounts of such Contingent Obligation shall be included in
such calculations.

 

Components of Consolidated EBITDA shall be calculated on a pro forma basis (and
shall be calculated, except for pro forma adjustments reasonably contemplated by
Borrower and reasonably acceptable to Administrative Agent which may be included
in such calculations, otherwise in accordance with Regulation S-X under the
Securities Act) to give effect to the Argosy Acquisition and any other
Acquisition and Asset Sales consummated since the beginning of any Test Period
of Borrower as if the Argosy Acquisition and each such other Acquisition had
been effected on the first day of such Test Period and as if each such Asset
Sale had been consummated on the day prior to the first day of such period. 

 

In addition, if Borrower or any Restricted Subsidiary has incurred any
Indebtedness (including, without limitation, Incremental Term Loans) or repaid,
repurchased, acquired, defeased or otherwise Discharged any Indebtedness since
the beginning of any Test Period, Consolidated Indebtedness, Consolidated EBITDA
and Consolidated Interest Expense shall each be calculated (for all purposes in
this Agreement) after giving effect on a pro forma basis to such incurrence,
repayment, repurchase, acquisition, defeasance or Discharge and the applications
of any proceeds thereof as if it had occurred prior to the first day of such
Test Period.  If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Interest Rate Protection
Agreement applicable to such Indebtedness if such Interest Rate Protection
Agreement has a remaining term in excess of 12 months).  Interest on a Capital
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by a Responsible Officer to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP.  Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurodollar interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or if none, then based
upon such optional rate chosen as Borrower may designate.  If any Indebtedness
has been incurred under a revolving credit facility or revolving advances and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated based on the average daily balance of such Indebtedness for the four
fiscal quarters subject to the pro forma calculation.

 

135

--------------------------------------------------------------------------------


 

SECTION 10.09.    Limitation on Modification of Argosy Acquisition Agreement. 
Neither Borrower nor any of its Restricted Subsidiaries shall amend or modify,
or permit the amendment or modification of, the Argosy Acquisition Agreement, in
each case except for amendments or modifications which are not in any way
adverse in any material respect to the interests of the Lenders.

 

SECTION 10.10.    Certain Payments of Indebtedness.  None of Borrower or any of
its Restricted Subsidiaries will, nor will they permit any Restricted Subsidiary
to, make, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of or in respect of any Indebtedness, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Indebtedness, except with respect to:

 


(A)                                  INDEBTEDNESS CREATED UNDER THE CREDIT
DOCUMENTS;


 


(B)                                 PAYMENT OF REGULARLY SCHEDULED INTEREST AND
PRINCIPAL PAYMENTS AS AND WHEN DUE IN RESPECT OF ANY INDEBTEDNESS;


 


(C)                                  REFINANCINGS OF INDEBTEDNESS TO THE EXTENT
PERMITTED BY SECTION 10.01 AND INDEBTEDNESS INCURRED PURSUANT TO
SECTION 10.01(M) OR 10.01(P);


 


(D)                                 PAYMENT OF SECURED INDEBTEDNESS OUT OF THE
PROCEEDS OF ANY SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH
INDEBTEDNESS PLUS INTEREST AND FEES OWING THEREON;


 


(E)                                  SO LONG AS THE CONSOLIDATED SENIOR LEVERAGE
RATIO IS LESS THAN 3.50 TO 1.00, PAYMENT OF OR REPURCHASE, REDEMPTION,
RETIREMENT, ACQUISITION, DEFEASANCE OR CANCELLATION OF BORROWER’S AND ITS
RESTRICTED SUBSIDIARIES’ INDEBTEDNESS WITH ALL OR ANY PORTION OF THE AMOUNTS BY
WHICH BORROWER OFFERED TO PREPAY THE TERM LOANS (PRO RATA TO THE TERM A FACILITY
LOANS, THE TERM B FACILITY LOANS AND ANY NEW INCREMENTAL TERM LOANS THEN
OUTSTANDING) IN ACCORDANCE WITH SECTION 2.09(B)(III) BUT THAT WERE DECLINED IN
ACCORDANCE WITH SUCH SECTION 2.09(B)(III);


 


(F)                                    PAYMENT OF INDEBTEDNESS OWING TO BORROWER
OR ANY SUBSIDIARY GUARANTOR;


 


(G)                                 REDEMPTIONS, REPURCHASES, DEFEASANCES OR
ACQUISITIONS OF THE EXISTING ARGOSY NOTES;


 


(H)                                 CAPITAL LEASE OBLIGATIONS, PURCHASE MONEY
OBLIGATIONS AND INTEREST RATE SWAPS OTHERWISE PERMITTED UNDER THE CREDIT
DOCUMENTS;


 


(I)                                     CONVERSIONS OF PERMITTED SUBORDINATED
INDEBTEDNESS OR PERMITTED SENIOR INDEBTEDNESS IN ACCORDANCE WITH THE TERMS OF
SUCH PERMITTED SUBORDINATED INDEBTEDNESS OR PERMITTED SENIOR INDEBTEDNESS,
RESPECTIVELY;


 


(J)                                     REDEMPTIONS, REPURCHASES, DEFEASANCES OR
ACQUISITIONS OF THE BORROWER OUTSTANDING BONDS;

 

136

--------------------------------------------------------------------------------


 


(K)                                  EXCHANGES OF INDEBTEDNESS ISSUED IN PRIVATE
PLACEMENTS AND RESOLD IN RELIANCE ON REGULATION S/RULE 144A FOR INDEBTEDNESS
HAVING SUBSTANTIALLY EQUIVALENT TERMS PURSUANT TO CUSTOMARY “A/B EXCHANGE
OFFERS”; AND


 


(L)                                     REPAYMENT, PREPAYMENT, PURCHASE,
DEFEASANCE, REDEMPTION OR ACQUISITION OF INDEBTEDNESS OF PERSONS ACQUIRED IN
PERMITTED ACQUISITIONS.


 

SECTION 10.11.    Limitation on Certain Restrictions Affecting Subsidiaries. 
None of Borrower or any of its Restricted Subsidiaries shall, directly or
indirectly, create any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary of Borrower to (a) pay dividends or make any other
distributions on such Restricted Subsidiary’s Equity Interests or any other
interest or participation in its profits owned by Borrower or any of its
Restricted Subsidiaries, or pay any Indebtedness or any other obligation owed to
Borrower or any of its Restricted Subsidiaries, (b) make Investments in or to
Borrower or any of its Restricted Subsidiaries, or (c) transfer any of its
Property to Borrower or any of its Restricted Subsidiaries, except that each of
the following shall be permitted (i) any such encumbrances or restrictions
existing under or by reason of (x) applicable Law (including any Gaming Law and
any regulations, order or decrees of any Gaming Authority or other applicable
Governmental Authority) or (y) the Credit Documents, (ii) restrictions on the
transfer of Property subject to a Permitted Lien, (iii) customary restrictions
on subletting or assignment of any lease or sublease governing a leasehold
interest of any Company, (iv) restrictions on the transfer of any Property
subject to a contract with respect to an Asset Sale or other transfer,
conveyance or disposition permitted under this Agreement, (v) restrictions
contained in the Existing Indebtedness, (vi) restrictions contained in
Indebtedness of persons acquired after the Closing Date in Permitted
Acquisitions so long as (x) such restrictions are terminated or (y) such
Indebtedness is Discharged or repaid in full (including, without limitation, all
outstanding commitments in respect of such Indebtedness are terminated), as
applicable, in either case with respect to clauses (x) or (y) in this clause
(vi), within 95 days of the closing of such Permitted Acquisition,
(vii) restrictions contained in Permitted Senior Indebtedness and Permitted
Refinancings thereof, or Permitted Subordinated Indebtedness and Permitted
Refinancings thereof, or other Indebtedness permitted hereunder, in each case to
the extent no more restrictive, taken as a whole, than those under the Borrower
Outstanding Bonds, (viii) customary restrictions in joint venture arrangements
or management contracts or management contracts, and (ix) customary
non-assignment provisions or other customary restrictions arising under licenses
and other contracts entered into in the ordinary course of business.

 

SECTION 10.12.    Limitation on Lines of Business.  Neither Borrower nor any
Restricted Subsidiary shall directly or indirectly engage to any material extent
(determined on a consolidated basis) in any line or lines of business activity
other than the business of the type conducted or proposed to be conducted by the
Companies as of the Closing Date (after giving effect to the Transactions) and
any other businesses reasonably related or incidental thereto.

 

SECTION 10.13.    Limitation on Changes to Fiscal Year; Limitation on Investment
Company Status.  Neither Borrower nor any Restricted Subsidiary shall change its
fiscal year end (December 31 of each year).  No Credit Party shall be or become
an investment company subject to the registration requirements under the
Investment Company Act of 1940, as amended.

 

137

--------------------------------------------------------------------------------


 

SECTION 10.14.    Limitation on Amendments to Transfer Agreements.  Neither
Borrower nor any Subsidiary shall amend, modify or waive any term or provision
of any Transfer Agreement or any document or instrument delivered in connection
therewith in any respect or consent to any release of a party therefrom, or
agree to amend, modify or waive any term or provision of any Transfer Agreement
or any document or instrument delivered in connection therewith or waive any
rights thereunder in any respect or agree to consent to any release of a party
therefrom; except, in each case, for amendments, releases, waivers and/or
modifications (i) made solely to correct ministerial errors, (ii) that do not
materially and adversely affect the Lenders or (iii) made to the extent any such
amendment, release, waiver or modification is required by the applicable Gaming
Laws or Gaming Authorities or any other applicable Governmental Authorities.

 


ARTICLE XI.


 


EVENTS OF DEFAULT

 

SECTION 11.01.    Events of Default.  If one or more of the following events
(herein called “Events of Default”) shall occur and be continuing:

 

(a)                                  any representation or warranty made or
deemed made pursuant to any Credit Document or the borrowings or issuances of
Letters of Credit hereunder, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished pursuant to any Credit Document, shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished;

 

(b)                                 default shall be made in the payment of
(i) any principal of any Loan or the reimbursement with respect to any
Reimbursement Obligation when and as the same shall become due and payable
(whether at the stated maturity upon prepayment or repayment or by acceleration
thereof or otherwise) and (ii) any interest on any Loans when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of three Business Days;

 

(c)                                  default shall be made in the payment of any
fee or any other amount (other than an amount referred to in (b) above) due
under any Credit Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of five Business Days;

 

(d)                                 default shall be made in the due observance
or performance by any Company of any covenant, condition or agreement contained
in Section 9.01(a), 9.04(f) or 9.06 or in Article X;

 

(e)                                  default shall be made in the due observance
or performance by Borrower or any of its Restricted Subsidiaries of any
covenant, condition or agreement contained in any Credit Document (other than
those specified in Section 11.01(b), 11.01(c) or 11.01(d)) and such default
shall continue unremedied or shall not be waived for a period of 30 days after
written notice thereof from Administrative Agent to Borrower;

 

138

--------------------------------------------------------------------------------


 

(f)                                    Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
(other than the Obligations), when and as the same shall become due and payable
(after giving effect to any applicable grace period), or (ii) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Indebtedness or any
event or condition occurs, if the effect of any failure or occurrence referred
to in this clause (ii) is to cause, or to permit the holder or holders of such
Indebtedness or a trustee on its or their behalf (with or without the giving of
notice but giving effect to applicable grace periods) to cause, such
Indebtedness (other than Qualified Contingent Obligations) to become due prior
to its stated maturity; provided, however, that it shall not constitute an Event
of Default pursuant to this paragraph (f) unless the aggregate amount of all
such Indebtedness referred to in clauses (i) and (ii) exceeds $50.0 million at
any one time;

 

(g)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
in either case under the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, in each case seeking
(i) relief in respect of Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary), or of a substantial part of the property or
assets of Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary); (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) or for a
substantial part of the property or assets of Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary); or (iii) the winding-up or
liquidation of Borrower or of its Restricted Subsidiaries (other than any
Immaterial Subsidiary); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)                                 Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy
Code or any other federal, state or foreign bankruptcy, insolvency, receivership
or similar law; (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or the filing of any petition
described in Section 11.01(g); (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) or for a substantial part of the property or assets of Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary);
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding; (v) make a general assignment for the benefit
of creditors; (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due; (vii) take any action for the
purpose of effecting any of the foregoing; or (viii) wind up or liquidate
(except as permitted hereunder);

 

(i)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $50.0 million (to the extent not
covered by third party insurance) shall be rendered against Borrower or any of
its Restricted Subsidiaries (other than any

 

139

--------------------------------------------------------------------------------


 

Immaterial Subsidiary) or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action (to the extent such action is not
effectively stayed) shall be legally taken by a judgment creditor to levy upon
assets or properties of Borrower or any of its Restricted Subsidiaries to
enforce any such judgment;

 

(j)                                     an ERISA Event shall have occurred that,
when taken together with all other such ERISA Events, is reasonably likely to
result in a liability of Borrower or any of its Restricted Subsidiaries in an
aggregate amount exceeding $50.0 million;

 

(k)                                  with respect to any material Collateral,
any security interest and Lien purported to be created by the applicable
Security Document shall cease to be in full force and effect, or shall cease to
give Collateral Agent, for the benefit of the Secured Parties, the first
priority Liens and rights, powers and privileges in each case purported to be
created and granted under such Security Document in favor of Collateral Agent,
or shall be asserted by any Credit Party or any Affiliate thereof not to be a
valid, perfected (except as otherwise provided in this Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby;

 

(l)                                     any Guarantee shall cease to be in full
force and effect or any of the Subsidiary Guarantors repudiates, or attempts to
repudiate, any of its obligations under any of the Guarantees (except to the
extent such Guarantee ceases to be in effect in connection with any transaction
permitted pursuant to Section 10.05);

 

(m)                               any Credit Document (other than a Security
Document which, for the avoidance of doubt, shall be governed by
Section 11.01(k)) or any material provisions thereof shall at any time and for
any reason be declared by a court of competent jurisdiction to be null and void,
or a proceeding shall be commenced by any Credit Party or any other person
seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation of any provision thereof), or any Credit Party shall
repudiate or deny that it has any liability or obligation for the payment of
principal or interest or other obligations purported to be created under any
Credit Document;

 

(n)                                 there shall have occurred a Change of
Control; or

 

(o)                                 there shall have occurred a License
Revocation by any Gaming Authority in a jurisdiction in which Borrower or any of
its Restricted Subsidiaries owns or operates a Gaming Facility which,
individually or in the aggregate, could reasonably be expected to result in a
reduction of more than 10% of the gross revenues of Borrower and its Restricted
Subsidiaries on a consolidated basis; provided, however, that such License
Revocation continues for at least 30 consecutive days;

 

then, and in every such event (other than an event described in
Section 11.01(g) or 11.01(h) with respect to Borrower), and at any time
thereafter during the continuance of such event, Administrative Agent, at the
request of the Required Lenders, shall, by notice to Borrower, take any or all
of the following actions, at the same or different times:  (i) terminate
forthwith the Commitments, (ii) declare the Loans and Reimbursement Obligations
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans and

 

140

--------------------------------------------------------------------------------


 

Reimbursement Obligations so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued fees and all other liabilities
and Obligations of Borrower accrued hereunder and under any other Credit
Document (other than Swap Contracts), shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Borrower, anything contained herein or in
any other Credit Document (other than Swap Contracts) to the contrary
notwithstanding; and (iii) direct Borrower to pay (and Borrower hereby agrees
upon receipt of such notice, or upon the occurrence of any Event of Default
specified in Section 11.01(g) or 11.01(h) with respect to Borrower, to pay) to
Collateral Agent at the Principal Office such additional amounts of cash, to be
held as security by Collateral Agent for L/C Liabilities then outstanding, equal
to the aggregate L/C Liabilities then outstanding; and in any event described in
Section 11.01(g) or 11.01(h) above with respect to Borrower, the Commitments
shall automatically terminate and the principal of the Loans and Reimbursement
Obligations then outstanding, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities and Obligations of Borrower
accrued hereunder and under any other Credit Document (other than Swap
Contracts), shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrower, anything contained herein or in any other Credit
Document (other than Swap Contracts) to the contrary notwithstanding.

 

SECTION 11.02.    Application of Proceeds.  The proceeds received by Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by Collateral Agent of
its remedies shall be applied, in full or in part, together with any other sums
then held by Collateral Agent pursuant to this Agreement, promptly by Collateral
Agent as follows:

 

(a)                                  First, to the payment of all reasonable
costs and expenses, fees, commissions and taxes of such sale, collection or
other realization including compensation to Collateral Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by
Collateral Agent in connection therewith and all amounts for which Collateral
Agent is entitled to indemnification pursuant to the provisions of any Credit
Document;

 

(b)                                 Second, to the payment of all other
reasonable costs and expenses of such sale, collection or other realization and
of any receiver of any part of the Collateral appointed pursuant to the
applicable Security Documents including compensation to the other Secured
Parties and their agents and counsel and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith;

 

(c)                                  Third, without duplication of amounts
applied pursuant to clauses (a) and (b) above, to the indefeasible payment in
full in cash, pro rata, of the Obligations; and

 

(d)                                 Fourth, the balance, if any, to the person
lawfully entitled thereto (including the applicable Credit Party or its
successors or assigns) or as a court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (c) of this Section 11.02, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.

 

141

--------------------------------------------------------------------------------


 


ARTICLE XII.


 


AGENTS

 

SECTION 12.01.    Appointment.  Each Lender hereby irrevocably designates and
appoints DBTCA as Administrative Agent of such Lender (for purposes of this
Article XII, the term “Administrative Agent” shall mean DBTCA in its capacity as
Administrative Agent hereunder and as Collateral Agent pursuant to the Security
Documents), to act as specified herein and in the other Credit Documents, and
each such Lender hereby irrevocably authorizes each Agent to take such action on
its behalf under the provisions of this Agreement and the other Credit Documents
and to exercise such powers and perform such duties as are expressly delegated
to such Agent by the terms of this Agreement and the other Credit Documents,
together with such other powers as are reasonably incidental thereto, including,
in the case of the Administrative Agent and the Collateral Agent, the execution
and filing of a “Corporate Securities and Finance Compliance Affidavit” with the
Missouri Gaming Commission pursuant to 11 CSR 45-10.040 and other regulatory
requirements of any Gaming Authority consistent with the intents and purposes of
this Agreement and the other Credit Documents (it being understood and agreed
that neither any Co-Documentation Agent nor any Co-Syndication Agent has any
duties or responsibilities hereunder or under any other Credit Documents).  Each
of the Agents agrees to act as such upon the express conditions contained in
this Article XII.  Notwithstanding any provision to the contrary elsewhere in
this Agreement or in any other Credit Document, each Agent shall not have any
duties or responsibilities, except those expressly set forth herein or in the
other Credit Documents, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against such
Agent.  The provisions of this Article XII are solely for the benefit of each
Agent and the Lenders, and neither Borrower nor any of its Subsidiaries shall
have any rights as a third party beneficiary of any of the provisions hereof
except to the extent set forth in Section 12.10.

 

SECTION 12.02.    Delegation of Duties.  Each Agent may execute any of its
duties under this Agreement or any other Credit Document by or through agents
(or sub-agents) and/or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  No Agent shall be
responsible for the negligence or misconduct of any agents (or sub-agents) or
attorneys-in-fact selected by it with reasonable care.

 

SECTION 12.03.    Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such person in its capacity as an Agent under or in connection
with this Agreement or the other Credit Documents (except for its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by Borrower, any of its Subsidiaries or any of their respective
officers contained in this Agreement or the other Credit Documents, any other
document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other document or for any failure of Borrower or any of its
Subsidiaries or any of their respective officers to perform its obligations
hereunder or thereunder.  No Agent shall be

 

142

--------------------------------------------------------------------------------


 

under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or the other documents, or to inspect the properties, books
or records of Borrower or any of its Subsidiaries (except to the extent
expressly requested to do so by the Required Lenders).  No Agent shall be
responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectability or sufficiency of this Agreement or any other
document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by such Agent to the
Lenders or by or on behalf of Borrower or any of its Subsidiaries to any Agent
or any Lender or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default.

 

SECTION 12.04.    Reliance by Agents.  Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, facsimile, telex
or teletype message, statement, order or other document or conversation
reasonably believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons and upon advice and statements of
legal counsel (including, without limitation, counsel to Borrower or any of
their respective Subsidiaries), independent accountants and other experts
selected by it.  Each Agent shall be fully justified in failing or refusing to
take any action under this Agreement or any other Credit Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  Each Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Credit Documents in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

SECTION 12.05.    Notice of Default.  No Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has actually received notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.”  In the event that Administrative Agent
receives such a notice, Administrative Agent shall give prompt notice thereof to
the Lenders.  Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, however, that, unless and until Administrative Agent shall
have received such directions, Administrative Agent, may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

SECTION 12.06.    Nonreliance on Agents and Other Lenders.  Each Lender
expressly acknowledges that no Agent nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by any Agent hereinafter
taken, including any review of the affairs of Borrower or any of its
Subsidiaries, shall be deemed to constitute any representation or warranty by
such Agent to any

 

143

--------------------------------------------------------------------------------


 

Lender.  Each Lender represents to each Agent that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other condition, prospects and creditworthiness of Borrower and its Subsidiaries
and made its own decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
condition, prospects and creditworthiness of Borrower and its Subsidiaries.  No
Agent shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, assets,
property, financial and other condition, prospects or creditworthiness of any
Borrower or any of its Subsidiaries which may come into the possession of such
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

SECTION 12.07.    Indemnification.  The Lenders agree to reimburse and indemnify
each Agent in its capacity as such ratably according with its “percentage” as
used in determining the Required Lenders at such time or, if the Commitments
have terminated and all Loans have been repaid in full, as determined
immediately prior to such termination and repayment (with such “percentages” to
be determined as if there are no Defaulting Lenders), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, reasonable expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Obligations) be imposed on, incurred by or asserted against such
Agent in its capacity as such in any way relating to or arising out of this
Agreement or any other Credit Document, or any documents contemplated by or
referred to herein or the transactions contemplated hereby or any action taken
or omitted to be taken by such Agent under or in connection with any of the
foregoing, but only to the extent that any of the foregoing is not paid by
Borrower or any of its Subsidiaries; provided, however, that no Lender shall be
liable to any Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (x) resulting primarily from the gross negligence or
willful misconduct of such Agent (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (y) relating to or
arising out of the Fee Letter or the Administrative Agent’s Fee Letter.  If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished.  The agreements in this Section 12.07
shall survive the payment of all Obligations.

 

SECTION 12.08.    Agents in Their Individual Capacities.  Each Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Borrower and its Subsidiaries as though such Agent were
not an Agent hereunder.  With respect to the Loans made by it and all
Obligations owing to it, each Agent shall have the same rights and powers under
this Agreement as any Lender and may exercise the same as though it were not an
Agent and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

144

--------------------------------------------------------------------------------


 

SECTION 12.09.    Holders.  Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with Administrative Agent.  Any request, authority or
consent of any person or entity who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or indorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.

 

SECTION 12.10.    Resignation of Agents.

 


(A)                                  ADMINISTRATIVE AGENT. 


 

(I)                                     ADMINISTRATIVE AGENT MAY RESIGN FROM THE
PERFORMANCE OF ALL ITS FUNCTIONS AND DUTIES HEREUNDER AND/OR UNDER THE OTHER
CREDIT DOCUMENTS AT ANY TIME BY GIVING 30 BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO
THE LENDERS AND, UNLESS A DEFAULT OR AN EVENT OF DEFAULT UNDER
SECTION 11.01(G) OR 11.01(H) THEN EXISTS, BORROWER.  ANY SUCH RESIGNATION BY AN
ADMINISTRATIVE AGENT HEREUNDER SHALL ALSO CONSTITUTE ITS RESIGNATION (IF
APPLICABLE) AS AN L/C LENDER AND SWINGLINE LENDER, IN WHICH CASE THE RESIGNING
ADMINISTRATIVE AGENT (X) SHALL NOT BE REQUIRED TO ISSUE ANY FURTHER LETTERS OF
CREDIT OR MAKE ANY ADDITIONAL SWINGLINE LOANS HEREUNDER AND (Y) SHALL MAINTAIN
ALL OF ITS RIGHTS AS AN L/C LENDER OR SWINGLINE LENDER, AS THE CASE MAY BE, WITH
RESPECT TO ANY LETTER OF CREDIT ISSUED BY IT, OR SWINGLINE LOANS MADE BY IT,
PRIOR TO THE DATE OF SUCH RESIGNATION.  SUCH RESIGNATION SHALL TAKE EFFECT UPON
THE APPOINTMENT OF A SUCCESSOR ADMINISTRATIVE AGENT PURSUANT TO CLAUSES (II) AND
(III) BELOW OF THIS SECTION 12.10(A) OR AS OTHERWISE PROVIDED BELOW.

 

(II)                                  UPON ANY SUCH NOTICE OF RESIGNATION, THE
REQUIRED LENDERS SHALL APPOINT A SUCCESSOR ADMINISTRATIVE AGENT HEREUNDER AND/OR
THEREUNDER WHO SHALL BE A COMMERCIAL BANK OR TRUST COMPANY REASONABLY ACCEPTABLE
TO BORROWER, WHICH ACCEPTANCE SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED;
PROVIDED, HOWEVER, THAT BORROWER’S APPROVAL SHALL NOT BE REQUIRED IF A DEFAULT
OR AN EVENT OF DEFAULT THEN EXISTS.

 

(III)                               IF A SUCCESSOR ADMINISTRATIVE AGENT SHALL
NOT HAVE BEEN SO APPOINTED WITHIN SUCH 30 BUSINESS DAY PERIOD, ADMINISTRATIVE
AGENT, WITH THE CONSENT OF BORROWER (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED; PROVIDED, HOWEVER, THAT BORROWER’S CONSENT SHALL NOT BE
REQUIRED IF A DEFAULT OR AN EVENT OF DEFAULT THEN EXISTS), SHALL THEN APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT WHO SHALL SERVE AS ADMINISTRATIVE AGENT HEREUNDER
AND/OR THEREUNDER UNTIL SUCH TIME, IF ANY, AS THE REQUIRED LENDERS APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE.

 

(IV)                              IF NO SUCCESSOR ADMINISTRATIVE AGENT HAS BEEN
APPOINTED PURSUANT TO SECTION 12.10(A)(II) OR 12.10(A)(III) BY THE 30TH BUSINESS
DAY AFTER THE DATE SUCH NOTICE OF RESIGNATION WAS GIVEN BY ADMINISTRATIVE AGENT,
ADMINISTRATIVE AGENT’S RESIGNATION SHALL BECOME EFFECTIVE AND THE REQUIRED
LENDERS SHALL THEREAFTER PERFORM ALL THE DUTIES OF ADMINISTRATIVE AGENT
HEREUNDER AND/OR UNDER ANY OTHER CREDIT DOCUMENT UNTIL SUCH TIME, IF ANY, AS THE
REQUIRED LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE.

 

145

--------------------------------------------------------------------------------


 


(B)                                 COLLATERAL AGENT. 

 

(I)                                     COLLATERAL AGENT MAY RESIGN FROM THE
PERFORMANCE OF ALL ITS FUNCTIONS AND DUTIES HEREUNDER AND/OR UNDER THE OTHER
CREDIT DOCUMENTS AT ANY TIME BY GIVING 30 BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO
ADMINISTRATIVE AGENT, THE LENDERS AND, UNLESS A DEFAULT OR AN EVENT OF DEFAULT
UNDER SECTION 11.01(G) OR 11.01(H) THEN EXISTS, BORROWER.  SUCH RESIGNATION
SHALL TAKE EFFECT UPON THE APPOINTMENT OF A SUCCESSOR COLLATERAL AGENT PURSUANT
TO CLAUSES (II) AND (III) BELOW OF THIS SECTION 12.10(B) OR AS OTHERWISE
PROVIDED BELOW.

 

(II)                                  UPON ANY SUCH NOTICE OF RESIGNATION, THE
REQUIRED LENDERS SHALL APPOINT A SUCCESSOR COLLATERAL AGENT HEREUNDER AND/OR
THEREUNDER WHO SHALL BE A COMMERCIAL BANK OR TRUST COMPANY REASONABLY ACCEPTABLE
TO BORROWER, WHICH ACCEPTANCE SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED;
PROVIDED, HOWEVER, THAT BORROWER’S APPROVAL SHALL NOT BE REQUIRED IF A DEFAULT
OR AN EVENT OF DEFAULT THEN EXISTS.

 

(III)                               IF A SUCCESSOR COLLATERAL AGENT SHALL NOT
HAVE BEEN SO APPOINTED WITHIN SUCH 30 BUSINESS DAY PERIOD, COLLATERAL AGENT,
WITH THE CONSENT OF BORROWER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD
OR DELAYED; PROVIDED, HOWEVER, THAT BORROWER’S CONSENT SHALL NOT BE REQUIRED IF
A DEFAULT OR AN EVENT OF DEFAULT THEN EXISTS), SHALL THEN APPOINT A SUCCESSOR
COLLATERAL AGENT WHO SHALL SERVE AS COLLATERAL AGENT HEREUNDER AND/OR THEREUNDER
UNTIL SUCH TIME, IF ANY, AS THE REQUIRED LENDERS APPOINT A SUCCESSOR COLLATERAL
AGENT AS PROVIDED ABOVE.

 

(IV)                              IF NO SUCCESSOR COLLATERAL AGENT HAS BEEN
APPOINTED PURSUANT TO SECTION 12.10(A)(II) OR 12.10(A)(III) BY THE 30TH BUSINESS
DAY AFTER THE DATE SUCH NOTICE OF RESIGNATION WAS GIVEN BY COLLATERAL AGENT,
COLLATERAL AGENT’S RESIGNATION SHALL BECOME EFFECTIVE AND ADMINISTRATIVE AGENT
SHALL THEREAFTER PERFORM ALL THE DUTIES OF COLLATERAL AGENT HEREUNDER AND/OR
UNDER ANY OTHER CREDIT DOCUMENT UNTIL SUCH TIME, IF ANY, AS THE REQUIRED LENDERS
APPOINT A SUCCESSOR COLLATERAL AGENT AS PROVIDED ABOVE (EXCEPT THAT IN THE CASE
OF ANY COLLATERAL SECURITY HELD BY THE RETIRING COLLATERAL AGENT FOR THE BENEFIT
OF THE SECURED PARTIES UNDER ANY OF THE CREDIT DOCUMENTS, THE RETIRING
COLLATERAL AGENT SHALL CONTINUE TO HOLD SUCH COLLATERAL SECURITY AS NOMINEE
UNTIL SUCH TIME AS A SUCCESSOR COLLATERAL AGENT IS APPOINTED).

 


(C)                                  OTHER AGENTS.


 

(I)                                     EACH LEAD ARRANGER MAY RESIGN FROM THE
PERFORMANCE OF ALL ITS FUNCTIONS AND DUTIES HEREUNDER AND/OR UNDER THE OTHER
CREDIT DOCUMENTS AT ANY TIME BY GIVING FIVE BUSINESS DAYS’ PRIOR WRITTEN NOTICE
TO THE OTHER AGENTS AND THE LENDERS.  SUCH RESIGNATION SHALL TAKE EFFECT AT THE
END OF SUCH FIVE BUSINESS DAY PERIOD.  UPON THE EFFECTIVENESS OF THE RESIGNATION
OF SUCH LEAD ARRANGER, ADMINISTRATIVE AGENT SHALL ASSUME ALL OF THE FUNCTIONS
AND DUTIES, IF ANY, OF SUCH LEAD ARRANGER HEREUNDER AND/OR UNDER THE OTHER
CREDIT DOCUMENTS.

 

(II)                                  EACH CO-SYNDICATION AGENT MAY RESIGN AS A
CO-SYNDICATION AGENT HEREUNDER AND/OR UNDER THE OTHER CREDIT DOCUMENTS AT ANY
TIME BY GIVING FIVE BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE OTHER AGENTS AND
THE LENDERS.  SUCH RESIGNATION SHALL TAKE EFFECT AT THE END OF SUCH FIVE
BUSINESS DAY PERIOD.  UPON THE EFFECTIVENESS OF THE RESIGNATION OF SUCH
CO-SYNDICATION AGENT, ADMINISTRATIVE AGENT SHALL ASSUME ALL OF THE FUNCTIONS AND
DUTIES, IF ANY, OF SUCH CO-SYNDICATION AGENT HEREUNDER AND/OR UNDER THE OTHER
CREDIT DOCUMENTS.

 

146

--------------------------------------------------------------------------------


 

(III)                               EACH CO-DOCUMENTATION AGENT MAY RESIGN AS A
CO-DOCUMENTATION AGENT AND/OR UNDER THE OTHER CREDIT DOCUMENTS AT ANY TIME BY
GIVING FIVE BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE OTHER AGENTS AND THE
LENDERS.  SUCH RESIGNATION SHALL TAKE EFFECT AT THE END OF SUCH FIVE BUSINESS
DAY PERIOD.  UPON THE EFFECTIVENESS OF THE RESIGNATION OF SUCH CO-DOCUMENTATION
AGENT, ADMINISTRATIVE AGENT SHALL ASSUME ALL OF THE FUNCTIONS AND DUTIES, IF
ANY, OF SUCH CO-DOCUMENTATION AGENT HEREUNDER AND/OR UNDER THE OTHER CREDIT
DOCUMENTS.

 


(D)                                 CONTINUED INDEMNIFICATION.  UPON A
RESIGNATION OF ANY AGENT PURSUANT TO THIS SECTION 12.10, SUCH AGENT SHALL REMAIN
INDEMNIFIED TO THE EXTENT PROVIDED IN THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AND THE PROVISIONS OF THIS ARTICLE XII SHALL CONTINUE IN EFFECT FOR
THE BENEFIT OF SUCH AGENT FOR ALL OF ITS ACTIONS AND INACTIONS WHILE SERVING AS
SUCH AGENT.


 


SECTION 12.11.    COLLATERAL MATTERS.


 


(A)                                  EACH LENDER AUTHORIZES AND DIRECTS
COLLATERAL AGENT TO ENTER INTO THE SECURITY DOCUMENTS FOR THE BENEFIT OF THE
SECURED PARTIES.  COLLATERAL AGENT IS HEREBY AUTHORIZED ON BEHALF OF ALL OF THE
LENDERS, WITHOUT THE NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT FROM ANY
LENDER, FROM TIME TO TIME PRIOR TO AN EVENT OF DEFAULT, TO TAKE ANY ACTION WITH
RESPECT TO ANY COLLATERAL OR SECURITY DOCUMENTS WHICH MAY BE NECESSARY TO
PERFECT AND MAINTAIN PERFECTED THE SECURITY INTEREST IN AND LIENS UPON THE
COLLATERAL GRANTED PURSUANT TO THE SECURITY DOCUMENTS.  THE LENDERS HEREBY
AUTHORIZE COLLATERAL AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE ANY
LIEN GRANTED TO OR HELD BY COLLATERAL AGENT UPON ANY COLLATERAL (I) UPON
TERMINATION OF THE COMMITMENTS AND PAYMENT AND SATISFACTION OF ALL OF THE
OBLIGATIONS AT ANY TIME ARISING UNDER OR IN RESPECT OF THIS AGREEMENT OR THE
CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) UPON
THE SALE OR OTHER DISPOSITION THEREOF, TO THE EXTENT REQUIRED PURSUANT TO THE
LAST PARAGRAPH IN SECTION 10.05, (III) IF APPROVED, AUTHORIZED OR RATIFIED IN
WRITING BY THE REQUIRED LENDERS (OR ALL OF THE LENDERS HEREUNDER, TO THE EXTENT
REQUIRED BY SECTION 13.04) OR (IV) AS OTHERWISE MAY BE PROVIDED HEREIN OR IN THE
RELEVANT SECURITY DOCUMENTS.  UPON REQUEST BY ADMINISTRATIVE AGENT AT ANY TIME,
THE LENDERS WILL CONFIRM IN WRITING COLLATERAL AGENT’S AUTHORITY TO RELEASE
PARTICULAR TYPES OR ITEMS OF COLLATERAL PURSUANT TO THIS SECTION 12.11.


 


(B)                                 COLLATERAL AGENT SHALL HAVE NO OBLIGATION
WHATSOEVER TO THE LENDERS, THE OTHER SECURED PARTIES OR ANY OTHER PERSON TO
ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED BY ANY CREDIT PARTY OR IS CARED
FOR, PROTECTED OR INSURED OR THAT THE LIENS GRANTED TO COLLATERAL AGENT PURSUANT
TO THE APPLICABLE SECURITY DOCUMENTS HAVE BEEN PROPERLY OR SUFFICIENTLY OR
LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY
PARTICULAR PRIORITY, OR TO EXERCISE OR TO CONTINUE EXERCISING AT ALL OR IN ANY
MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR FIDELITY ANY OF THE RIGHTS,
AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO COLLATERAL AGENT IN SECTION 12.01
OR IN THIS SECTION 12.11 OR IN ANY OF THE SECURITY DOCUMENTS, IT BEING
UNDERSTOOD AND AGREED THAT IN RESPECT OF THE COLLATERAL OR ANY PART THEREOF, OR
ANY ACT, OMISSION OR EVENT RELATED THERETO, COLLATERAL AGENT MAY ACT IN ANY
MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN COLLATERAL AGENT’S
OWN INTEREST IN THE COLLATERAL OR ANY PART THEREOF AS ONE OF THE LENDERS AND
THAT COLLATERAL AGENT SHALL HAVE NO DUTY OR LIABILITY WHATSOEVER TO THE LENDERS
OR THE OTHER SECURED PARTIES, EXCEPT FOR ITS GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND
NON-APPEALABLE DECISION).

 

147

--------------------------------------------------------------------------------


 


ARTICLE XIII.


 


MISCELLANEOUS

 

SECTION 13.01.    Waiver.  No failure on the part of any Creditor to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under any Credit Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The remedies provided herein
are cumulative and not exclusive of any remedies provided by law.

 

SECTION 13.02.    Notices.

 


(A)                                  GENERAL.  UNLESS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER
SHALL BE IN WRITING (INCLUDING BY FACSIMILE TRANSMISSION).  ALL SUCH WRITTEN
NOTICES SHALL BE MAILED CERTIFIED OR REGISTERED MAIL, FAXED OR DELIVERED TO THE
APPLICABLE ADDRESS, TELECOPY OR FACSIMILE NUMBER OR (SUBJECT TO
SECTION 13.02(B) BELOW) ELECTRONIC MAIL ADDRESS, AND ALL NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE
MADE TO THE APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:


 

(i)                                     if to any Credit Party, any Agent, L/C
Lender, and the Swingline Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person below its name on the
signature pages hereof;

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person below its name on the signature pages hereof or, in the case of any
assignee Lender, the applicable Assignment Agreement.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile or telecopy shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient).  Notices delivered through electronic communications to the
extent provided in Section 13.02(b) below, shall be effective as provided in
such Section 13.02(b).

 


(B)                                 ELECTRONIC COMMUNICATIONS.  NOTICES AND
OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY ADMINISTRATIVE AGENT; PROVIDED, HOWEVER,
 THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER PURSUANT TO
ARTICLE II, ARTICLE III OR ARTICLE IV IF SUCH LENDER HAS NOTIFIED ADMINISTRATIVE
AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC
COMMUNICATION.  EACH AGENT OR ANY CREDIT PARTY MAY, IN ITS DISCRETION, AGREE TO
ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

148

--------------------------------------------------------------------------------


 

function, as available, return e-mail or other written acknowledgement);
provided, however,  that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 


(C)                                  CHANGE OF ADDRESS, ETC.  EACH CREDIT PARTY,
EACH AGENT, L/C LENDER AND THE SWINGLINE LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER, FACSIMILE OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE
ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO BORROWER, ADMINISTRATIVE AGENT, L/C LENDER AND THE
SWINGLINE LENDER.


 


(D)                                 RELIANCE BY AGENTS AND LENDERS.  THE AGENTS
AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES (INCLUDING
TELEPHONIC NOTICES OF BORROWING AND LETTER OF CREDIT REQUESTS) PURPORTEDLY GIVEN
BY OR ON BEHALF OF BORROWER EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER
SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER
FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE
RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF.  BORROWER SHALL INDEMNIFY EACH
INDEMNITEE FROM ALL LOSSES RESULTING FROM THE RELIANCE BY SUCH INDEMNITEE ON
EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF BORROWER (EXCEPT TO THE EXTENT
RESULTING FROM SUCH INDEMNITEE’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT). 
ALL TELEPHONIC NOTICES TO AND OTHER COMMUNICATIONS WITH ADMINISTRATIVE AGENT MAY
BE RECORDED BY ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.


 


SECTION 13.03.    EXPENSES, INDEMNIFICATION, ETC.


 


(A)                                  THE CREDIT PARTIES, JOINTLY AND SEVERALLY,
AGREE TO PAY OR REIMBURSE:


 

(i)                                     Agents and the Swingline Lender for all
of their reasonable out-of-pocket costs and expenses (including the reasonable
fees, expenses and disbursements of counsel (including Cahill Gordon & Reindel
LLP) and one local counsel in each jurisdiction reasonably deemed necessary by
Agents) and any “ClearPar” costs and expenses) in connection with (1) the
negotiation, preparation, execution and delivery of the Credit Documents and the
extension and syndication of credit (including the Loans and Commitments)
hereunder and (2) the negotiation, preparation, execution and delivery of any
modification, supplement, amendment or waiver of any of the terms of any Credit
Document (whether or not consummated or effective) requested by the Credit
Parties;

 

(ii)                                  each Creditor for all reasonable
out-of-pocket costs and expenses of such Creditor (including the fees, expenses
and disbursements of one legal counsel for Lenders and Agents and of one local
counsel in each jurisdiction reasonably deemed necessary by Agents) in
connection with (1) any enforcement or collection proceedings resulting from any
Default, including all manner of participation in or other involvement with (x)
bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings

 

149

--------------------------------------------------------------------------------


 

(whether or not the workout, restructuring or transaction contemplated thereby
is consummated), (2) following the occurrence and during the continuance of an
Event of Default, the enforcement of any Credit Document, (3) the enforcement of
this Section 13.03 and (4) any documentary taxes; and

 

(iii)                               Administrative Agent or Collateral Agent for
all reasonable costs, expenses, assessments and other charges (including
reasonable fees and disbursements of counsel) incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Credit Document or any other document referred to therein.

 

Without limiting the rights of any Lender under this Section 13.03(a), each
Lender, promptly after a request of Borrower from time to time, will advise
Borrower of an estimate of any amount anticipated to be recovered under this
Section 13.03(a). 

 


(B)                                 THE CREDIT PARTIES, JOINTLY AND SEVERALLY,
HEREBY AGREE TO INDEMNIFY EACH CREDITOR AND THEIR RESPECTIVE AFFILIATES,
DIRECTORS, TRUSTEES, OFFICERS, EMPLOYEES, REPRESENTATIVES, ADVISORS AND AGENTS
(EACH, AN “INDEMNITEE”) FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, AND THAT
NO INDEMNITEE WILL HAVE ANY LIABILITY FOR, ANY AND ALL LOSSES INCURRED BY,
IMPOSED ON OR ASSERTED AGAINST ANY OF THEM (INCLUDING ANY AND ALL LOSSES
INCURRED BY ANY AGENT, THE SWINGLINE LENDER OR L/C LENDER TO ANY LENDER, WHETHER
OR NOT ANY CREDITOR IS A PARTY THERETO) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
BY REASON OF OR RELATING TO THE NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE,
ADMINISTRATION OR ENFORCEMENT OF ANY CREDIT DOCUMENT, ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE CREDIT DOCUMENTS (INCLUDING THE TRANSACTIONS), ANY BREACH BY
ANY COMPANY OF ANY REPRESENTATION, WARRANTY, COVENANT OR OTHER AGREEMENT
CONTAINED IN ANY CREDIT DOCUMENT IN CONNECTION WITH ANY OF THE TRANSACTIONS, THE
USE OR PROPOSED USE OF ANY OF THE LOANS OR LETTERS OF CREDIT, THE ISSUANCE OF OR
PERFORMANCE UNDER ANY LETTER OF CREDIT OR THE USE OF ANY COLLATERAL SECURITY FOR
THE OBLIGATIONS (INCLUDING THE EXERCISE BY ANY CREDITOR OF THE RIGHTS AND
REMEDIES OR ANY POWER OF ATTORNEY WITH RESPECT THERETO AND ANY ACTION OR
INACTION IN RESPECT THEREOF), INCLUDING ALL AMOUNTS PAYABLE BY ANY LENDER
PURSUANT TO SECTION 12.07, BUT EXCLUDING ANY SUCH LOSSES ARISING FROM THE GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OR MATERIAL BREACH OF THE
INDEMNITEE.


 

Without limiting the generality of the foregoing, the Credit Parties, jointly
and severally, will indemnify each Creditor and each other Indemnitee from, and
hold each Creditor and each other Indemnitee harmless against, any Losses
incurred by, imposed on or asserted against any of them arising under any
Environmental Law as a result of (i) the past, present or future operations of
any Company (or any predecessor-in-interest to any Company), (ii) the past,
present or future condition of any site or facility owned, operated, leased or
used at any time by any Company (or any such predecessor-in-interest) to the
extent such Losses arise from or relate to the parties’ relationship under the
Credit Documents or to any Company’s (or such predecessor-in-interest’s)
(A) ownership, operation, lease or use of such site or facility or (B) any
aspect of the respective business or operations of such parties, and, in each
case shall include, without limitation, any and all such Losses for which any
Company could be found liable, or (iii) any Release or threatened Release of any
Hazardous Materials at, on, under or from any such site or facility to the
extent such Losses arise from or relate to the parties’ relationship under the
Credit Documents or to any Company’s (or such predecessor-in-interest’s)
(A) ownership, operation, lease or use of such site or facility or (B) any
aspect of the respective

 

150

--------------------------------------------------------------------------------


 

business or operations of such parties, and, in each case shall include, without
limitation, any and all such Losses for which any Company could be found liable,
including any such Release or threatened Release that shall occur during any
period when any Creditor shall be in possession of any such site or facility
following the exercise by such Creditor of any of its rights and remedies
hereunder or under any of the Security Documents; provided, however, that the
indemnity hereunder shall be subject to the exclusions from indemnification set
forth in the preceding sentence.

 

To the extent that the undertaking to indemnify and hold harmless set forth in
this Section 13.03 or any other provision of any Credit Document providing for
indemnification is unenforceable because it is violative of any law or public
policy or otherwise, the Credit Parties, jointly and severally, shall contribute
the maximum portion that each of them is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all indemnified liabilities
incurred by any of the persons indemnified hereunder.

 

SECTION 13.04.    Amendments and Waiver.

 


(A)                                  NEITHER THIS AGREEMENT NOR ANY OTHER CREDIT
DOCUMENT (OTHER THAN SWAP CONTRACTS) NOR ANY TERMS HEREOF OR THEREOF MAY BE
AMENDED, MODIFIED, CHANGED OR WAIVED, UNLESS SUCH AMENDMENT, MODIFICATION,
CHANGE OR WAIVER IS IN WRITING SIGNED BY THE RESPECTIVE CREDIT PARTIES PARTY
THERETO AND THE REQUIRED LENDERS (OR ADMINISTRATIVE AGENT WITH THE CONSENT OF
THE REQUIRED LENDERS); PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT, MODIFICATION,
CHANGE OR WAIVER SHALL, WITHOUT THE CONSENT OF EACH LENDER (OTHER THAN A
DEFAULTING LENDER) (WITH OBLIGATIONS BEING DIRECTLY AFFECTED THEREBY IN THE CASE
OF THE FOLLOWING CLAUSE (I)), (I) EXTEND THE FINAL SCHEDULED MATURITY OF ANY
LOAN OR NOTE OR EXTEND THE STATED MATURITY OF ANY LETTER OF CREDIT BEYOND THE
R/C MATURITY DATE, OR REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF INTEREST
(OTHER THAN AS A RESULT OF ANY WAIVER OF THE APPLICABILITY OF ANY POST-DEFAULT
INCREASE IN INTEREST RATES) OR FEES THEREON, OR FORGIVE OR REDUCE THE PRINCIPAL
AMOUNT THEREOF (IT BEING UNDERSTOOD THAT ANY AMENDMENT OR MODIFICATION TO THE
FINANCIAL DEFINITIONS IN THIS AGREEMENT SHALL NOT CONSTITUTE A REDUCTION IN ANY
RATE OF INTEREST OR FEES FOR PURPOSES OF THIS CLAUSE (I), NOTWITHSTANDING THE
FACT THAT SUCH AMENDMENT OR MODIFICATION ACTUALLY RESULTS IN SUCH A REDUCTION),
(II) RELEASE (X) ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL (EXCEPT AS PROVIDED
IN THE SECURITY DOCUMENTS) UNDER ALL THE SECURITY DOCUMENTS OR (Y) ALL OR
SUBSTANTIALLY ALL OF THE SUBSIDIARY GUARANTORS FROM THE GUARANTEES, (III) AMEND,
MODIFY, CHANGE OR WAIVE ANY PROVISION OF SECTION 11.02 OR THIS SECTION 13.04
(EXCEPT FOR TECHNICAL AMENDMENTS WITH RESPECT TO ADDITIONAL EXTENSIONS OF CREDIT
PURSUANT TO THIS AGREEMENT WHICH AFFORD THE PROTECTIONS TO SUCH ADDITIONAL
EXTENSIONS OF CREDIT OF THE TYPE PROVIDED TO THE TERM LOANS AND THE REVOLVING
COMMITMENTS AND/OR REVOLVING LOANS), (IV) REDUCE THE PERCENTAGE SPECIFIED IN THE
DEFINITION OF REQUIRED LENDERS OR OTHERWISE AMEND THE DEFINITION OF REQUIRED
LENDERS (IT BEING UNDERSTOOD THAT, WITH THE CONSENT OF THE REQUIRED LENDERS,
ADDITIONAL EXTENSIONS OF CREDIT PURSUANT TO THIS AGREEMENT MAY BE INCLUDED IN
THE DETERMINATION OF THE REQUIRED LENDERS ON SUBSTANTIALLY THE SAME BASIS AS THE
EXTENSIONS OF LOANS AND COMMITMENTS ARE INCLUDED ON THE CLOSING DATE),
(V) AMEND, MODIFY, CHANGE OR WAIVE SECTION 4.02 OR SECTION 4.07(B) IN A MANNER
THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY (EXCEPT FOR
TECHNICAL AMENDMENTS WITH RESPECT TO ADDITIONAL EXTENSIONS OF CREDIT PURSUANT TO
THIS AGREEMENT WHICH AFFORD THE PROTECTIONS TO SUCH ADDITIONAL EXTENSIONS OF
CREDIT OF THE TYPE PROVIDED TO THE TERM LOANS OR THE REVOLVING COMMITMENTS
AND/OR REVOLVING LOANS), OR (VI) CONSENT TO THE ASSIGNMENT OR TRANSFER BY
BORROWER OR ANY SUBSIDIARY GUARANTOR OF ANY OF

 

151

--------------------------------------------------------------------------------


 

its respective rights and obligations under this Agreement or any other Credit
Document; provided, further, that no such amendment, modification, change or
waiver shall (A) increase the Commitments of any Lender over the amount thereof
then in effect without the consent of such Lender (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the total Commitment shall not
constitute an increase of the Commitment of any Lender, (B) without the consent
of each L/C Lender, amend, modify, change or waive any provision of Section 2.03
or alter its rights or obligations with respect to Letters of Credit,
(C) without the consent of the Swingline Lender, alter its rights or obligations
with respect to Swingline Loans, (D) without the consent of any applicable
Agent, amend, modify, change or waive any provision of Article XII as same
applies to such Agent or any other provision as same relates to the rights or
obligations of such Agent, (E) without the consent of Collateral Agent, amend,
modify, change or waive any provision relating to the rights or obligations of
Collateral Agent, (F) without the consent of the Required Tranche Lenders of a
relevant Tranche, reduce the amount of or extend the date of, any scheduled
principal repayment (except that, if additional Loans are made pursuant to a
given Tranche, the repayments of such Tranche may be increased on a
proportionate basis without the consent otherwise required by this clause (F)),
or (G) amend, modify, change or waive Section 2.09(b) or Section 2.10(b) in a
manner that by its terms adversely affects the rights in respect of prepayments
due to Lenders holding Loans of one Tranche differently from the rights of
Lenders holding Loans of any other Tranche without the prior written consent of
the Required Tranche Lenders of each adversely affected Tranche (such consent
being in lieu of the consent of the Required Lenders required above in this
Section 13.04(a)); provided, however, the Required Lenders may waive, in whole
or in part, any prepayment so long as the application, as between Tranches, of
any portion of such prepayment which is still required to be made is not
altered, or (H) amend or modify the definition of “Alternate Currency” or
Section 1.06 without the prior written consent of all the Revolving Lenders
(such consent being in lieu of the consent of the Required Lenders required
above in this Section 13.04(a)).


 

In addition, notwithstanding the foregoing, the Fee Letter and the
Administrative Agent’s Fee Letter each may only be amended, modified or changed,
or rights or privileges thereunder waived, only by the parties thereto in
accordance with the respective provisions thereof.

 

In addition, notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the consent of Administrative Agent, Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans or any Tranche of Term
Loans (“Refinanced Term Loans”) with a replacement term loan facility hereunder
which shall be Term Loans hereunder (“Replacement Term Loans”); provided,
however, that (i) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(ii) the Applicable Margin for such Replacement Term Loans shall not be higher
than the Applicable Margin for such Refinanced Term Loans, (iii) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing and (iv) all other terms applicable to such Replacement
Term Loans shall be substantially similar to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable

 

152

--------------------------------------------------------------------------------


 

to any period after the latest final maturity of the Term Loans in effect
immediately prior to such refinancing.

 


(B)                                 IF, IN CONNECTION WITH ANY PROPOSED
AMENDMENT, MODIFICATION, CHANGE OR WAIVER OF OR TO ANY OF THE PROVISIONS OF THIS
AGREEMENT AS CONTEMPLATED BY CLAUSES (I) THROUGH (VI), INCLUSIVE, OF THE FIRST
PROVISO TO SECTION 13.04(A), THE CONSENT OF THE REQUIRED LENDERS IS OBTAINED BUT
THE CONSENT OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS
NOT OBTAINED, THEN BORROWER SHALL HAVE THE RIGHT, SO LONG AS ALL NON-CONSENTING
LENDERS WHOSE INDIVIDUAL CONSENT IS REQUIRED ARE TREATED AS DESCRIBED IN EITHER
CLAUSE (A) OR (B) BELOW, TO EITHER (A) REPLACE EACH SUCH NON-CONSENTING LENDER
OR LENDERS (OR, AT THE OPTION OF BORROWER IF THE RESPECTIVE LENDER’S CONSENT IS
REQUIRED WITH RESPECT TO LESS THAN ALL TRANCHES OF LOANS (OR RELATED
COMMITMENTS), TO REPLACE ONLY THE RESPECTIVE TRANCHE OF COMMITMENTS AND/OR LOANS
OF THE RESPECTIVE NON-CONSENTING LENDER WHICH GAVE RISE TO THE NEED TO OBTAIN
SUCH LENDER’S INDIVIDUAL CONSENT) WITH ONE OR MORE REPLACEMENT LENDERS PURSUANT
TO SECTION 2.11 SO LONG AS AT THE TIME OF SUCH REPLACEMENT, EACH SUCH
REPLACEMENT LENDER CONSENTS TO THE PROPOSED AMENDMENT, MODIFICATION, CHANGE OR
WAIVER OR (B) TERMINATE SUCH NON-CONSENTING LENDER’S COMMITMENT (IF SUCH
LENDER’S CONSENT IS REQUIRED AS A RESULT OF ITS COMMITMENT) AND/OR REPAY EACH
TRANCHE OF OUTSTANDING LOANS OF SUCH LENDER WHICH GAVE RISE TO THE NEED TO
OBTAIN SUCH LENDER’S CONSENT AND/OR CASH COLLATERALIZE ITS APPLICABLE R/C
PERCENTAGE OF THE L/C LIABILITY, IN ACCORDANCE WITH SECTIONS 2.04(E) AND/OR
2.09(C); PROVIDED, HOWEVER, THAT, UNLESS THE COMMITMENTS WHICH ARE TERMINATED
AND LOANS WHICH ARE REPAID PURSUANT TO PRECEDING CLAUSE (B) ARE IMMEDIATELY
REPLACED IN FULL AT SUCH TIME THROUGH THE ADDITION OF NEW LENDERS OR THE
INCREASE OF THE COMMITMENTS AND/OR OUTSTANDING LOANS OF EXISTING LENDERS (WHO IN
EACH CASE MUST CONSENT THERETO), THEN, IN THE CASE OF ANY ACTION PURSUANT TO
PRECEDING CLAUSE (B), THE REQUIRED LENDERS (DETERMINED AFTER GIVING EFFECT TO
THE PROPOSED ACTION) SHALL SPECIFICALLY CONSENT THERETO; PROVIDED, FURTHER, THAT
BORROWER SHALL NOT HAVE THE RIGHT TO REPLACE A LENDER, TERMINATE ITS COMMITMENT
OR REPAY ITS LOANS SOLELY AS A RESULT OF THE EXERCISE OF SUCH LENDER’S RIGHTS
(AND THE WITHHOLDING OF ANY REQUIRED CONSENT BY SUCH LENDER) PURSUANT TO THE
SECOND PROVISO TO SECTION 13.04(A).


 

SECTION 13.05.    Benefit of Agreement; Assignments; Participations.

 


(A)                                  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE RESPECTIVE SUCCESSORS AND
ASSIGNS OF THE PARTIES HERETO; PROVIDED, HOWEVER, NO CREDIT PARTY MAY ASSIGN OR
TRANSFER ANY OF ITS RIGHTS, OBLIGATIONS OR INTEREST HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT OF ALL OF THE LENDERS AND
PROVIDED, FURTHER, THAT, ALTHOUGH ANY LENDER MAY TRANSFER, ASSIGN OR GRANT
PARTICIPATIONS IN ITS RIGHTS HEREUNDER, SUCH LENDER SHALL REMAIN A “LENDER” FOR
ALL PURPOSES HEREUNDER (AND MAY NOT TRANSFER OR ASSIGN ALL OR ANY PORTION OF ITS
COMMITMENTS, LOANS OR RELATED OBLIGATIONS HEREUNDER EXCEPT AS PROVIDED IN
SECTION 13.05(B)) AND THE PARTICIPANT SHALL NOT CONSTITUTE A “LENDER” HEREUNDER
AND PROVIDED, FURTHER, THAT NO LENDER SHALL TRANSFER, ASSIGN OR GRANT ANY
PARTICIPATION UNDER WHICH THE PARTICIPANT SHALL HAVE RIGHTS TO APPROVE ANY
AMENDMENT TO OR WAIVER OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT EXCEPT TO
THE EXTENT SUCH AMENDMENT OR WAIVER WOULD (I) EXTEND THE FINAL SCHEDULED
MATURITY OF ANY LOAN, NOTE OR LETTER OF CREDIT (UNLESS SUCH LETTER OF CREDIT IS
NOT EXTENDED BEYOND THE R/C MATURITY DATE) IN WHICH SUCH PARTICIPANT IS
PARTICIPATING, OR REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF INTEREST OR
FEES THEREON (EXCEPT IN CONNECTION WITH A WAIVER OF APPLICABILITY OF ANY
POST-DEFAULT INCREASE IN INTEREST RATES) OR REDUCE THE PRINCIPAL AMOUNT

 

153

--------------------------------------------------------------------------------


 

thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the total Commitments or of a
mandatory prepayment shall not constitute a change in the terms of such
participation, that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof and that
any amendment or modification to the financial definitions in this Agreement
shall not constitute a reduction in any rate of interest or fees for purposes of
this clause (i)), (ii) consent to the assignment or transfer by any Credit Party
of any of its rights and obligations under this Agreement or other Credit
Document to which it is a party or (iii) release all or substantially all of the
Collateral under all of the Security Documents (except as expressly provided in
the Credit Documents) supporting the Loans or Letters of Credit hereunder in
which such participant is participating.  In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
Borrower hereunder shall be determined as if such Lender had not sold such
participation.


 


(B)                                 NOTWITHSTANDING THE FOREGOING, ANY LENDER
(OR ANY LENDER TOGETHER WITH ONE OR MORE OTHER LENDERS) MAY (X) ASSIGN ALL OR A
PORTION OF ITS COMMITMENTS, LOANS AND RELATED OUTSTANDING OBLIGATIONS (OR, IF
THE COMMITMENTS WITH RESPECT TO THE RELEVANT TRANCHE HAVE TERMINATED,
OUTSTANDING LOANS AND OBLIGATIONS) HEREUNDER TO (I)(A) ITS PARENT COMPANY AND/OR
ANY AFFILIATE OF SUCH LENDER WHICH IS AT LEAST 50% OWNED BY SUCH LENDER OR ITS
PARENT COMPANY OR (B) ONE OR MORE OTHER LENDERS OR ANY AFFILIATE OF ANY SUCH
OTHER LENDER WHICH IS AT LEAST 50% OWNED BY SUCH OTHER LENDER OR ITS PARENT
COMPANY (PROVIDED THAT ANY FUND THAT INVESTS IN LOANS AND IS MANAGED OR ADVISED
BY THE SAME INVESTMENT ADVISOR OF ANOTHER FUND WHICH IS A LENDER (OR BY AN
AFFILIATE OF SUCH INVESTMENT ADVISOR) SHALL BE TREATED AS AN AFFILIATE OF SUCH
OTHER LENDER FOR THE PURPOSES OF THIS SUBCLAUSE (X)(I)(B)), OR (II) IN THE CASE
OF ANY LENDER THAT IS A FUND THAT INVESTS IN LOANS, ANY OTHER FUND THAT INVESTS
IN LOANS AND IS MANAGED OR ADVISED BY THE SAME INVESTMENT ADVISOR OF ANY LENDER
OR BY AN AFFILIATE OF SUCH INVESTMENT ADVISOR OR (Y) ASSIGN ALL, OR IF LESS THAN
ALL, A PORTION EQUAL TO AT LEAST $1.0 MILLION IN THE AGGREGATE (UNLESS
ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWER OTHERWISE CONSENT (EACH SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED)) FOR THE ASSIGNING LENDER OR ASSIGNING LENDERS OF ANY OF
ITS TRANCHE OF COMMITMENTS AND/OR LOANS AND RELATED OUTSTANDING OBLIGATIONS (OR,
IF THE COMMITMENTS WITH RESPECT TO THE RELEVANT TRANCHE HAVE TERMINATED,
OUTSTANDING LOANS AND RELATED OBLIGATIONS) HEREUNDER TO ONE OR MORE ELIGIBLE
ASSIGNEES (TREATING ANY FUND THAT INVESTS IN LOANS AND ANY OTHER FUND THAT
INVESTS IN LOANS AND IS MANAGED OR ADVISED BY THE SAME INVESTMENT ADVISOR OF
SUCH FUND OR BY AN AFFILIATE OF SUCH INVESTMENT ADVISOR AS A SINGLE ELIGIBLE
ASSIGNEE), EACH OF WHICH ASSIGNEES SHALL BECOME A PARTY TO THIS AGREEMENT AS A
LENDER BY EXECUTION OF AN ASSIGNMENT AGREEMENT; PROVIDED, HOWEVER, THAT (I) AT
SUCH TIME, ANNEX A-1, A-2 OR A-3, AS APPLICABLE, SHALL BE DEEMED MODIFIED TO
REFLECT THE COMMITMENTS AND/OR OUTSTANDING LOANS, AS THE CASE MAY BE, OF SUCH
NEW LENDER AND OF THE EXISTING LENDERS, (II) UPON THE SURRENDER OF THE RELEVANT
NOTES BY THE ASSIGNING LENDER (OR, UPON SUCH ASSIGNING LENDER’S INDEMNIFYING
BORROWER FOR ANY LOST NOTE PURSUANT TO A CUSTOMARY INDEMNIFICATION AGREEMENT)
NEW NOTES WILL BE ISSUED, AT BORROWER’S EXPENSE, TO SUCH NEW LENDER AND TO THE
ASSIGNING LENDER UPON THE REQUEST OF SUCH NEW LENDER OR ASSIGNING LENDER, SUCH
NEW NOTES TO BE IN CONFORMITY WITH THE REQUIREMENTS OF SECTION 2.08 (WITH
APPROPRIATE

 

154

--------------------------------------------------------------------------------


 

modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iii) the consent of Administrative Agent
shall be required in connection with any assignments pursuant to clause (y)
above (which consent shall not be unreasonably withheld or delayed) and, so long
as no Default or Event of Default then exists, the consent of Borrower shall be
required in connection with any such assignment of any Revolving Commitments,
Revolving Loans and related Obligations pursuant to clause (y) above (which
consent shall not be unreasonably withheld or delayed), (iv) Administrative
Agent shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500,
(v) no such transfer or assignment will be effective until recorded by
Administrative Agent on the Register pursuant to Section 2.08 and (vi) such
assignments may be made on a pro rata basis among Commitments and/or Loans (and
related Obligations).  To the extent of any assignment pursuant to this
Section 13.05(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans.  At
the time of each assignment pursuant to this Section 13.05(b) to a person which
is not already a Lender hereunder, the respective assignee Lender shall, to the
extent legally entitled to do so, provide to Borrower and Administrative Agent
the appropriate Internal Revenue Service Forms (and, if applicable, a Foreign
Lender Certificate) as described in Section 5.06(b) or 5.06(c), as applicable. 
To the extent that an assignment of all or any portion of a Lender’s
Commitments, Loans and related outstanding Obligations pursuant to Section 2.11
or this Section 13.05(b) would, at the time of such assignment, result in
increased costs under Section 5.01, 5.03 or (subject to clause (c) in the
definition of Excluded Taxes as it relates to assignments pursuant to
Section 2.11(a)) 5.06 from those being charged by the respective assigning
Lender prior to such assignment, then Borrower shall not be obligated to pay
such increased costs (although Borrower, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes in any
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof, after the date of the respective assignment).


 


(C)                                  NOTHING IN THIS AGREEMENT SHALL PREVENT OR
PROHIBIT ANY LENDER FROM PLEDGING ITS LOANS AND NOTES HEREUNDER TO A FEDERAL
RESERVE BANK IN SUPPORT OF BORROWINGS MADE BY SUCH LENDER FROM SUCH FEDERAL
RESERVE BANK AND, WITH PRIOR NOTIFICATION TO ADMINISTRATIVE AGENT (BUT WITHOUT
THE CONSENT OF ADMINISTRATIVE AGENT OR BORROWER), ANY LENDER WHICH IS A FUND MAY
PLEDGE ALL OR ANY PORTION OF ITS LOANS AND NOTES TO ITS TRUSTEE OR TO A
COLLATERAL AGENT PROVIDING CREDIT OR CREDIT SUPPORT TO SUCH LENDER IN SUPPORT OF
ITS OBLIGATIONS TO SUCH TRUSTEE, SUCH COLLATERAL AGENT OR A HOLDER OF SUCH
OBLIGATIONS, AS THE CASE MAY BE.  NO PLEDGE PURSUANT TO THIS
SECTION 13.05(C) SHALL RELEASE THE TRANSFEROR LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR PERMIT THE PLEDGEE TO BECOME A LENDER HEREUNDER WITHOUT OTHERWISE
COMPLYING WITH SECTION 13.05(B).


 

SECTION 13.06.    Survival.  The obligations of the Credit Parties under
Sections 5.01, 5.05, 5.06 and 13.03, the obligations of each Subsidiary
Guarantor under Section 6.03, and the obligations of the Lenders under Sections
5.06 and 12.07, in each case shall survive the repayment of the Loans and the
other Obligations and the termination of the Commitments and, in the case of any
Lender that may assign any interest in its Commitments, Loans or L/C Interest
(and any related Obligations) hereunder, shall (to the extent relating to such
time as it was a Lender) survive the making of such assignment, notwithstanding
that such assigning Lender may cease to be a “Lender” hereunder.  In addition,
each representation and warranty

 

155

--------------------------------------------------------------------------------


 

made, or deemed to be made by a notice of any extension of credit, herein or
pursuant hereto shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the Notes and the making of any extension of credit hereunder, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty.

 

SECTION 13.07.    Captions.  The table of contents and captions and
Section headings appearing herein are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement.

 

SECTION 13.08.    Counterparts; Interpretation; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents, constitute the entire contract among the parties thereto
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, other than the Administrative Agent’s Fee Letter and the Fee Letter,
which are not superseded and survive solely as to the parties thereto (to the
extent provided therein).  This Agreement shall become effective when the
Closing Date shall have occurred and this Agreement shall have been executed and
delivered by the Credit Parties and each Agent and when Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.  Upon the Closing Date, all commitments
to provide any financing pursuant to the Commitment Letter shall permanently
terminate.

 


SECTION 13.09.    GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVERS; ETC.


 


(A)                                  EACH CREDIT DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT IN
THE CASE OF THE OTHER CREDIT DOCUMENTS, TO THE EXTENT OTHERWISE EXPRESSLY STATED
THEREIN).  EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY: 
(I) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY PROCEEDING RELATING TO ANY CREDIT
DOCUMENT TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, THE COURTS OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
THEREOF; (II) CONSENTS THAT ANY SUCH PROCEEDING MAY BE BROUGHT IN ANY SUCH
COURT; (III) AGREES THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS
SET FORTH ON THE SIGNATURE PAGE HERETO OR AT SUCH OTHER ADDRESS OF WHICH
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND (IV) AGREES
THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER
JURISDICTION.

 

156

--------------------------------------------------------------------------------


 


(B)                                 EACH CREDIT PARTY, EACH AGENT AND EACH
LENDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM THEREIN.


 

SECTION 13.10.    Confidentiality.  Each Agent and each Lender agrees to keep
information obtained by it pursuant to the Credit Documents confidential in
accordance with such Agent’s or such Lender’s customary practices and agrees
that it will only use such information in connection with the transactions
contemplated hereby and not disclose any of such information other than (a) to
such Agent’s or such Lender’s employees, representatives, directors, attorneys,
auditors, agents, professional advisors, trustees or Affiliates who are advised
of the confidential nature thereof or to any direct or indirect creditor or
contractual counterparty in swap agreements or such creditor’s or contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provision of this Section 13.10, such Agent or such Lender being liable for any
breach of confidentiality by any person described in this clause (a) and with
respect to disclosures to Affiliates to the extent disclosed by such Lender to
such Affiliate), (b) to the extent such information presently is or hereafter
becomes available to such Agent or such Lender on a non-confidential basis from
a person not an Affiliate of such Agent or such Lender not known to such Agent
or such Lender to be violating a confidentiality obligation by such disclosure,
(c) to the extent disclosure is required by any Law, subpoena or judicial order
or process (provided that notice of such requirement or order shall be promptly
furnished to Borrower unless such notice is legally prohibited) or requested or
required by bank, securities, insurance or investment company regulations or
auditors or any administrative body or commission (including the Securities
Valuation Office of the NAIC) to whose jurisdiction such Agent or such Lender is
subject, (d) to any rating agency to the extent required in connection with any
rating to be assigned to such Agent or such Lender; provided that notice thereof
is promptly furnished to Borrower, (e) to pledgees under Section 13.05(c),
assignees, participants, prospective assignees or prospective participants, in
each case who agree in writing to be bound by the provisions of this
Section 13.10, (f) to the extent required in connection with any litigation
between any Credit Party and any Creditor with respect to the Loans or any
Credit Document or (g) with Borrower’s prior written consent.

 

SECTION 13.11.    Independence of Representations, Warranties and Covenants. 
The representations, warranties and covenants contained herein shall be
independent of each other and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exception be deemed to permit any action or omission that would be in
contravention of applicable law.

 

SECTION 13.12.    Severability.  Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

157

--------------------------------------------------------------------------------


 

SECTION 13.13.    Gaming Laws.

 


(A)                                  THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS ARE SUBJECT TO THE GAMING LAWS AND THE LAWS INVOLVING THE SALE,
DISTRIBUTION AND POSSESSION OF ALCOHOLIC BEVERAGES (THE “LIQUOR LAWS”).  WITHOUT
LIMITING THE FOREGOING, EACH OF ADMINISTRATIVE AGENT, LEAD ARRANGERS,
CO-SYNDICATION AGENTS, CO-DOCUMENTATION AGENTS, LENDERS AND PARTICIPANTS
ACKNOWLEDGES THAT (I) IT IS THE SUBJECT OF BEING CALLED FORWARD BY THE GAMING
AUTHORITY OR GOVERNMENTAL AUTHORITY ENFORCING THE LIQUOR LAWS (THE “LIQUOR
AUTHORITIES”), IN THEIR DISCRETION, FOR LICENSING OR A FINDING OF SUITABILITY OR
TO FILE OR PROVIDE OTHER INFORMATION, AND (II) ALL RIGHTS, REMEDIES AND POWERS
UNDER THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, INCLUDING WITH RESPECT TO
THE ENTRY INTO AND OWNERSHIP AND OPERATION OF THE GAMING FACILITIES, AND THE
POSSESSION OR CONTROL OF GAMING EQUIPMENT, ALCOHOLIC BEVERAGES OR A GAMING OR
LIQUOR LICENSE, MAY BE EXERCISED ONLY TO THE EXTENT THAT THE EXERCISE THEREOF
DOES NOT VIOLATE ANY APPLICABLE PROVISIONS OF THE GAMING LAWS AND LIQUOR LAWS
AND ONLY TO THE EXTENT THAT REQUIRED APPROVALS (INCLUDING PRIOR APPROVALS) ARE
OBTAINED FROM THE REQUISITE GOVERNMENTAL AUTHORITIES.


 


(B)                                 EACH OF ADMINISTRATIVE AGENT, LEAD
ARRANGERS, CO-SYNDICATION AGENTS AND CO-DOCUMENTATION AGENTS AND LENDERS AGREES
TO COOPERATE WITH THE GAMING AUTHORITY (OR TO BE SUBJECT TO SECTION 2.11) IN
CONNECTION WITH THE PROVISIONS OF SUCH DOCUMENTS OR OTHER INFORMATION AS MAY BE
REQUESTED BY SUCH GAMING AUTHORITY OR LIQUOR AUTHORITIES RELATING TO BORROWER
AND ITS SUBSIDIARIES OR TO THE CREDIT DOCUMENTS.


 

SECTION 13.14.    USA Patriot Act.  Each Lender that is subject to the Act (as
hereinafter defined) to the extent required hereby, notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender to identify Borrower in accordance with the Act, and Borrower agrees
to provide such information from time to time to any Lender.

 


SECTION 13.15.    JUDGMENT CURRENCY.


 


(A)                                  BORROWER’S OBLIGATIONS HEREUNDER AND UNDER
THE OTHER CREDIT DOCUMENTS TO MAKE PAYMENTS IN DOLLARS (THE “OBLIGATION
CURRENCY”) SHALL NOT BE DISCHARGED OR SATISFIED BY ANY TENDER OR RECOVERY
PURSUANT TO ANY JUDGMENT EXPRESSED IN OR CONVERTED INTO ANY CURRENCY OTHER THAN
THE OBLIGATION CURRENCY, EXCEPT TO THE EXTENT THAT SUCH TENDER OR RECOVERY
RESULTS IN THE EFFECTIVE RECEIPT BY ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
THE RESPECTIVE L/C LENDER OR THE RESPECTIVE LENDER OF THE FULL AMOUNT OF THE
OBLIGATION CURRENCY EXPRESSED TO BE PAYABLE TO ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, SUCH L/C LENDER OR SUCH LENDER UNDER THIS AGREEMENT OR THE
OTHER CREDIT DOCUMENTS.  IF, FOR THE PURPOSE OF OBTAINING OR ENFORCING JUDGMENT
AGAINST BORROWER IN ANY COURT OR IN ANY JURISDICTION, IT BECOMES NECESSARY TO
CONVERT INTO OR FROM ANY CURRENCY OTHER THAN THE OBLIGATION CURRENCY (SUCH OTHER
CURRENCY BEING HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY”) AN AMOUNT DUE
IN THE OBLIGATION CURRENCY, THE CONVERSION SHALL BE MADE AT THE DOLLAR
EQUIVALENT THEREOF AND, IN THE CASE OF OTHER CURRENCIES THE RATE OF EXCHANGE (AS
QUOTED BY ADMINISTRATIVE AGENT OR IF ADMINISTRATIVE AGENT DOES NOT QUOTE A RATE
OF EXCHANGE ON SUCH CURRENCY, BY A KNOWN DEALER IN SUCH CURRENCY DESIGNATED BY
ADMINISTRATIVE AGENT) DETERMINED, IN EACH CASE, AS OF THE DAY ON WHICH THE
JUDGMENT IS GIVEN (SUCH DAY BEING HEREINAFTER REFERRED TO AS THE “JUDGMENT
CURRENCY CONVERSION DATE”).

 

158

--------------------------------------------------------------------------------


 


(B)                                 IF THERE IS A CHANGE IN THE RATE OF EXCHANGE
PREVAILING BETWEEN THE JUDGMENT CURRENCY CONVERSION AND THE DATE OF ACTUAL
PAYMENT OF THE AMOUNT DUE BY BORROWER, BORROWER COVENANTS AND AGREES TO PAY, OR
CAUSE TO BE PAID, SUCH ADDITIONAL AMOUNTS, IF ANY (BUT IN ANY EVENT NOT A LESSER
AMOUNT), AS MAY BE NECESSARY TO ENSURE THAT THE AMOUNT PAID IN THE JUDGMENT
CURRENCY, WHEN CONVERTED AT THE RATE OF EXCHANGE PREVAILING ON THE DATE OF
PAYMENT, WILL PRODUCE THE AMOUNT OF THE OBLIGATION CURRENCY WHICH COULD HAVE
BEEN PURCHASED WITH THE AMOUNT OF JUDGMENT CURRENCY STIPULATED IN THE JUDGMENT
OR JUDICIAL AWARD AT THE RATE OR EXCHANGE PREVAILING ON THE JUDGMENT CURRENCY
CONVERSION DATE.


 


(C)                                  FOR PURPOSES OF DETERMINING THE DOLLAR
EQUIVALENT OR ANY OTHER RATE OF EXCHANGE FOR THIS SECTION 13.15, SUCH AMOUNTS
SHALL INCLUDE ANY PREMIUM AND COSTS PAYABLE IN CONNECTION WITH THE PURCHASE OF
THE OBLIGATION CURRENCY. 


 

[Signature Pages Follow]

 

159

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

 

Name:

Robert S. Ippolito

 

 

Title:

Treasurer

 

 

 

Address for Notices for Borrower and each
Subsidiary Guarantor:

 

 

 

 

Penn National Gaming, Inc.

 

 

825 Berkshire Boulevard

 

 

Suite 200

 

 

Wyomissing, Pennsylvania 19610

 

 

 

 

Contact person: Robert S. Ippolito

 

Facsimile No.: (610) 376-2842

 

TelephoneNo.: (610) 378-8384

 

Email:  robert.ippolito@pngaming.com

 

Website: www.pngaming.com

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS:

 

 

 

BSL, INC.

 

BTN, INC.

 

CHC CASINOS CORP.

 

CRC HOLDINGS, INC.

 

HOLLYWOOD CASINO CORPORATION

 

HWCC-TUNICA, INC.

 

LOUISIANA CASINO CRUISES, INC.

 

MOUNTAINVIEW THOROUGHBRED
RACING ASSOCIATION

 

PENN BULLPEN, INC.

 

PENN BULLWHACKERS, INC.

 

PENN NATIONAL HOLDING COMPANY

 

PENNSYLVANIA NATIONAL TURF
CLUB, INC.

 

ARGOSY GAMING COMPANY

 

THE INDIANA GAMING COMPANY

 

INDIANA GAMING HOLDING COMPANY

 

THE MISSOURI GAMING COMPANY

 

OHIO RACING COMPANY

 

RACEWAY PARK, INC.

 

CRAZY HORSES, INC.

 

For each of the foregoing entities:

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

 

Name:

Robert S. Ippolito

 

 

Title:

Treasurer

 

 

 

 

 

PNGI CHARLES TOWN GAMING
LIMITED LIABILITY COMPANY

 

 

 

By:

Penn National Holding Company,

 

 

Its Managing Member

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

 

Name:

Robert S. Ippolito

 

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

PNGI CHARLES TOWN FOOD &
BEVERAGE LIMITED LIABILITY
    COMPANY

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

 

Name:

Robert S. Ippolito

 

 

Title:

Manager

 

 

 

 

 

 

 

INDIANA GAMING II, L.P.

 

 

 

 

By:

Indiana Gaming Holding Company

 

Its:

General Partner

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

 

Name:

Robert S. Ippolito

 

 

Title:

Treasurer

 

 

 

 

 

 

 

INDIANA GAMING COMPANY, L.P.

 

 

 

 

By:

The Indiana Gaming Company

 

Its:

General Partner

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

 

Name:

Robert S. Ippolito

 

 

Title:

Treasurer

 

 

 

 

 

 

 

PENN NATIONAL GSFR, LLC

 

 

 

 

By:

Penn National Gaming, Inc.

 

Its:

Sole Member

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

 

Name:

Robert S. Ippolito

 

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

ALTON GAMING COMPANY

 

ARGOSY OF IOWA, INC.

 

BANGOR ACQUISITION CORP.

 

BANGOR HISTORIC TRACK, INC.

 

EMPRESS CASINO JOLIET CORPORATION

 

HOLLYWOOD CASINO-AURORA, INC.

 

IOWA GAMING COMPANY

 

 

 

By:

/s/ Kevin DeSanctis

 

 

 

Name:

Kevin DeSanctis

 

 

Title:

President

 

 

 

 

 

BELLE OF SIOUX CITY, L.P.

 

 

 

By:

Iowa Gaming Company

 

 

Its:

General Partner

 

 

 

 

By:

/s/ Kevin DeSanctis

 

 

 

 

Name:

Kevin DeSanctis

 

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC.,

 

as Joint Lead Arranger and Joint Bookrunner

 

 

 

 

 

By:

/s/ Elena Maguire

 

 

 

Name:

Elena Maguire

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Nicholas Hayes

 

 

 

Name:

Nicholas Hayes

 

 

Title:

Director

 

 

 

 

 

Address for Notices:

 

 

 

Deutsche Bank Securities Inc.

 

60 Wall Street

 

New York, New York 10005

 

Attention:

 

Email:

 

--------------------------------------------------------------------------------


 

 

LEHMAN BROTHERS INC.,

 

as Joint Lead Arranger and Joint Bookrunner

 

 

 

 

 

By:

/s/ V. Paul Arzouian

 

 

 

Name:

V. Paul Arzouian

 

 

Title:

Authorized Signatory

 

 

 

 

 

Address for Notice:

 

 

 

Lehman Commercial Paper Inc.

 

745 Seventh Avenue

 

New York, New York, 10019

 

Attention:

 

Email:

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS CREDIT PARTNERS
L.P., as Joint Lead Arranger, Joint
Bookrunner, Co-Syndication Agent and
Lender

 

 

 

 

 

By:

/s/ William Archer

 

 

 

Name:

William Archer

 

 

Title:

Authorized Signatory

 

 

 

 

 

Address for Notices:

 

 

 

Goldman Sachs Credit Partners L.P.

 

85 Broad Street

 

New York, New York 10004

 

Attention:

 

Email:

 

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Co-Syndication Agent and Lender

 

 

 

By:

/s/ Craig Malloy

 

 

 

Name:

Craig Malloy

 

 

Title:

Authorized Signatory

 

 

 

 

 

Address for Notices:

 

 

 

Lehman Commercial Paper Inc.

 

745 Seventh Avenue

 

New York, New York, 10019

 

Attention:

 

Email:

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent,
Swingline Lender, Collateral Agent and
Lender

 

 

 

 

 

By:

/s/ Steven P. Lapham

 

 

 

Name:

Steven P. Lapham

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

 

Name:

Mary Kay Coyle

 

 

Title:

Managing Director

 

 

 

 

 

Address for Notices:

 

 

 

Deutsche Bank Trust Company Americas

 

60 Wall Street

 

New York, New York 10005

 

Email:

 

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH,

 

as Co-Documentation Agent and Lender

 

 

 

By:

/s/ Dianne M. Scott

 

 

 

Name:

Dianne M. Scott

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ F. Frank Herrera

 

 

 

Name:

F. Frank Herrera

 

 

Title:

Director

 

 

 

 

 

Address for Notices:

 

 

 

Calyon Los Angeles Branch

 

515 Flower Street, Suite 2200

 

Los Angeles, CA 90071

 

Email:

 

Website:

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Documentation
Agent, Lender and L/C Lender

 

 

 

By:

/s/ Stephen Buntin

 

 

 

Name:

Stephen Buntin

 

 

Title:

Vice President

 

 

 

 

 

Address for Notice:

 

 

 

Wells Fargo Gaming Division

 

5340 Kietzke Lane # 201

 

Reno, NV 89511

 

Email:

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND, as Co-Documentation
Agent and Lender

 

 

 

 

 

By:

/s/ Amena Nabi

 

 

 

Name:

Amena Nabi

 

 

Title:

Assistant Vice President

 

 

 

 

 

Address for Notice:

 

 

 

565 Fifth Avenue

 

New York, NY 10017

 

Email:

 

--------------------------------------------------------------------------------


 

[OTHER LENDERS]

 

--------------------------------------------------------------------------------


 

ANNEX B-1

 

Applicable Margin For Revolving Loans,
Swingline Loans and Term A Facility Loans
and
Applicable Fee Percentage

 

Pricing Level

 

Consolidated Total Leverage
Ratio

 

Applicable Margin
for
Revolving Loans
and Swingline Loans(1)

 

Applicable Margin
for
Term A Facility Loans

 

Applicable
Fee
Percentage(2)

 

 

 

 

 

LIBOR+

 

ABR+

 

LIBOR+

 

ABR+

 

 

 

Level I

 

Greater than 5.50 to 1.00

 

2.250

%

1.250

%

2.250

%

1.250

%

0.500

%

Level II

 

Less than or equal to 5.50 to 1.00 but greater than 5.00 to 1.00

 

2.000

%

1.000

%

2.000

%

1.000

%

0.500

%

Level III

 

Less than or equal to 5.00 to 1.00 but greater than 4.50 to 1.00

 

1.750

%

0.750

%

1.750

%

0.750

%

0.375

%

Level IV

 

Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

 

1.500

%

0.500

%

1.500

%

0.500

%

0.300

%

Level V

 

Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

 

1.250

%

0.250

%

1.250

%

0.250

%

0.250

%

Level VI

 

Less than or equal to 3.50 to 1.00

 

1.000

%

0.000

%

1.000

%

0.000

%

0.250

%

 

--------------------------------------------------------------------------------

(1)                                  Swingline Loans may only be maintained as
ABR Loans.

 

(2)                                  Applies to Revolving Facility.

 

--------------------------------------------------------------------------------


 

ANNEX B-2

 

Applicable Margin For Term B Facility Loans

 

Pricing Level

 

Consolidated Total Leverage Ratio

 

Applicable Margin
for
Term B Facility Loans

 

 

 

 

 

LIBOR+

 

ABR+

 

Level I

 

Greater than 5.25 to 1.00

 

2.00

 

1.00

%

Level II

 

Less than or equal to 5.25 to 1.00

 

1.75

%

0.750

%

 

--------------------------------------------------------------------------------


 

ANNEX C-1

 

AMORTIZATION PAYMENTS
TERM A FACILITY LOANS

 

DATE(1)

 

PRINCIPAL AMOUNT

 

December 31, 2005

 

$

0

 

March 31, 2006

 

$

0

 

June 30, 2006

 

$

0

 

September 30, 2006

 

$

0

 

December 31, 2006

 

$

0

 

March 31, 2007

 

$

0

 

June 30, 2007

 

$

0

 

September 30, 2007

 

$

0

 

December 31, 2007

 

$

16,250,000.00

 

March 31, 2008

 

$

16,250,000.00

 

June 30, 2008

 

$

16,250,000.00

 

September 30, 2008

 

$

16,250,000.00

 

December 31, 2008

 

$

20,312,500.00

 

March 31, 2009

 

$

20,312,500.00

 

June 30, 2009

 

$

20,312,500.00

 

September 30, 2009

 

$

20,312,500.00

 

December 31, 2009

 

$

20,312,500.00

 

March 31, 2010

 

$

20,312,500.00

 

June 30, 2010

 

$

20,312,500.00

 

September 30, 2010

 

$

20,312,500.00

 

December 31, 2010

 

$

24,375,000.00

 

March 31, 2011

 

$

24,375,000.00

 

June 30, 2011

 

$

24,375,000.00

 

The date that is the sixth anniversary of the Closing Date

 

$

24,375,000.00

 

 

--------------------------------------------------------------------------------

(1)  If such date is not a Business Day, then the date shall be the next
succeeding Business Day.

 

--------------------------------------------------------------------------------


 

ANNEX C-2

 

AMORTIZATION PAYMENTS
TERM B FACILITY LOANS

 

DATE(1)

 

PRINCIPAL AMOUNT

 

December 31, 2005

 

$

4,125,000.00

 

March 31, 2006

 

$

4,125,000.00

 

June 30, 2006

 

$

4,125,000.00

 

September 30, 2006

 

$

4,125,000.00

 

December 31, 2006

 

$

4,125,000.00

 

March 31, 2007

 

$

4,125,000.00

 

June 30, 2007

 

$

4,125,000.00

 

September 30, 2007

 

$

4,125,000.00

 

December 31, 2007

 

$

4,125,000.00

 

March 31, 2008

 

$

4,125,000.00

 

June 30, 2008

 

$

4,125,000.00

 

September 30, 2008

 

$

4,125,000.00

 

December 31, 2008

 

$

4,125,000.00

 

March 31, 2009

 

$

4,125,000.00

 

June 30, 2009

 

$

4,125,000.00

 

September 30, 2009

 

$

4,125,000.00

 

December 31, 2009

 

$

4,125,000.00

 

March 31, 2010

 

$

4,125,000.00

 

June 30, 2010

 

$

4,125,000.00

 

September 30, 2010

 

$

4,125,000.00

 

December 31, 2010

 

$

4,125,000.00

 

March 31, 2011

 

$

4,125,000.00

 

June 30, 2011

 

$

4,125,000.00

 

September 30, 2011

 

$

4,125,000.00

 

December 31, 2011

 

$

387,750,000.00

 

March 31, 2012

 

$

387,750,000.00

 

June 30, 2012

 

$

387,750,000.00

 

The date that is the seventh anniversary of the Closing Date

 

$

387,750,000.00

 

 

--------------------------------------------------------------------------------

(1)  If such date is not a Business Day, then the date shall be the next
succeeding Business Day.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.08(d)

 

Gaming Facility

 

Capital Expenditure amount*

 

Charles Town Facility

 

$

136,000,000

 

Penn National Race Course

 

$

255,001,000

 

Bangor Facility

 

$

139,000,000

 

Repurchases of certain Leases pertaining to certain Gaming Facilities

 

$

40,000,000

 

Boomtown Casino

 

$

3,600,000

 

Kansas City Facility

 

$

73,000,000

 

Lawrenceburg Facility

 

$

250,000,000

 

 

 

 

 

Total:

 

$

896,601,000

 

 

--------------------------------------------------------------------------------

* Subject to limitations set forth in Section 10.08(d) and as provided in
Section 10.08(d), it is understood that any portion of the Capital Expenditure
amount set forth in the table above with respect to any Gaming Facility referred
to in such table that is not used for such Gaming Facility may be used for any
other Gaming Facility referred to therein.

 

** For purposes of Section 10.08(d) and this Schedule 10.08(d), Penn National
Race Course shall mean and include a building large enough to hold up to 3,000
slot machines, an integrated racing facility, parking garage, buffet, food
court, terrace dining, and related FF&E.

 

*** Such Leases pertain to certain Gaming Facilities identified by Borrower to
(and agreed by) Lead Arrangers prior to the Closing Date.

 

--------------------------------------------------------------------------------